Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 1 of 68




                              A ttachm ent R
 Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 2 of 68
4/4/2019                                                          Gmail-registrationtags-com



  M Gmail
  registrationtags.com
  1message
  registrationtags.com <info@ r.regi  strati
                                           ontags.com>                                                         Thu,Apr4,2019at10:
                                                                                                                                43AM
  Reply-To:info@ r.registrationtags.com
  To
                                Ifyoureceivedthis messagetoyourSpam/lunkFolder,pleaseclick''NotSpam/MovetoInbox%
                                        Thenpl
                                             easeandaddadmi
                                                          n@regi
                                                               strati
                                                                    ontags.com toyouraddr
                                                                                        essbook.




              Thankyou foryourpurchase.Please follow the linkbelow to download yourFlorida Car
              Registration Road Guide.Inside,you willfind usefulinform ation regarding yourdrivers
              Ii
               cense related servi
                                 ces.
              W e have thoroughl y researched aIIthe topics contained in yourFlorida CarRegistration
              Road Guide to m ake yourtrip to the DMV a Iotsimpler.Justfollow ourstep-by-step
              instructi
                      onsand save time by having aIIthe required documentation ready.YourFlorida Car
              Registration Road Guide also includes helpfulIinksto aIIthe forms you need to presentand
              to online services,ifavailable in yourstate.
              Please make sure thatyou download the Florida CarRegistration Road Guide and yourstate
              forms and thatyou also complete yourIicense and/orregistration processwith yourofficial
              state departmentofm otorvehicles.
              Should youhaveanyconcernsorquestions,justreplytothisemailand oneofourcustomer
              service representatives willbe glad to assistyou.
              Download Florida CarRegistrati
                                           on Road Guide Now

              $25GasRebate                                                                                                  f

              Redeem yourfree 60 day trialofRoadside Assistance services
              Pleasetakeadvantageofthisfantasticoppodunitytoearnavaluable $25 GasRebate to
              yourselected majorgasstationchain.
                                                                                                                            l
              Take 20% offaIIorders wi
                                     th code DMV20 atAdvanceAutoparts.com.                                                  I




               Thisemailwas sent                              ,on 04/04/2019 from regi
                                                                                     strationtags.com Thissi
                                                                                                           te i
                                                                                                              s privatel
                                                                                                                       y
                              owned and is neitheroperated by,noraffili
                                                                      ated wi
                                                                            th,anygovernmentagency.




                                                 PX 1:DeclarationofLashanda Freeman
                                                        AttachmentR:Page 1
hqps:
    //mai
        I.googI
              e.œ m/maiI
                       /u/0?i
                            k=6ed08a1461&view=pt&search=aII&permthi
                                                                  d=thread-PA3A1629895001379969128&simp1=msg-fOA3A16298950013... 1/1
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 3 of 68




                              A ttachm ent S
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 4 of 68



   4/1N2019                                                CitCom erdalœ rds


      cltl
      Thil il notyour5naIltd- ent


        Rtu/G ACCOUNT           NLUK ACCG INTNAME        Cm RENTM LAX E          TRM :M MO TOTAL
        NUMBER                                           $59.53                   $59.53

       TRANM CTXN DATE     PIMTNG DATE   TRM M CTK)N DETAV                 V CHANV RATE     Ae ur

       03* /2019           0&27* 19                                                           œ

       > m Q019            04/* * 19     REGISTRATION                                          3.%
                                         TAGS.COM
       (/m Q019            0* (*/7119     REGISTRATION                                         1.œ
                                          TAGS.COM
       (Mœ Q019            04/08/2019     REGISTRATI
                                                   ON                                         19.%
                                          TAGS.COM




    ho sr/m- .
             œ rds.
                  e lre .
                        ce e mmeeâœ e uMndex.he *pdntpDF                                             1/1


                                          PX 1:ne - te d le ** F- - n
                                                 Ate - tS:Pv 1
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 5 of 68




                              A ttachm ent T
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 6 of 68




                               PX I,A ttachm entT
              V ideo ofSection8l-lousing Transaction - Filed O n D isc
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 7 of 68




                              A ttachm ent U
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 8 of 68




                                                                                                                        E
                                                                                                                        *
                                                                                                                      mm e'
                                                                                                                      r= =*
                                                                                                                      .c  X
                                                                                                                      =**S
                                                                                                                      z2
                                                                                                                       c
                                                                                                                      w25
                                                                                                                          !
                                                                                                                      'g
                                                                                                                      U* <
                                                                                                                      c
                                                                                                                      œ




                        C
                        CJ)
                                      a'
                                      .e
                                       tp
                                      Ei         <'
                                                                   i g'
                        60
                        '
                        =              !
                                       o5         o
                                                  >.5E            Y
                                                                  (u 2c
                                                                  E     p
                              v)      x
                                      xu         '
                                                 .=
                                                  x                    o.
                              ...                 at 2
                                                     ='
                                                                  a! i u
                                                                       q:
                              LZa! t.'z          .c
                                                 cœ) =Q'          B d ==
                                                                  = œ
                                                 = c
                               o
                               c      >D
                                       Q.    =
                                             m2 U
                                                                  2 c
                                                                    = oD
                              =B                                  E !! >
                              .        : co xœ
                                       œ     a mœ                 j=ë .a
                                                                       !!
                                                                        ! .œ
                                                                           o
                                                                           2
                              R       zqp c
                                          o t=n*8-                2c. =.
                              e       .Q
                                      .
                                          = b X!
                                              fa o aa                  = =QJ
                              c
                              o       =
                                      &
                                      =      (q/z
                                                ) t*
                                                   g: EPn          Y O o o         P
                              '=
                               *
                                                                  ==
                                                                   fl wc
                                                                       2     .E
                                                                              *    e
                               r-n-   *                                       =    o
                                                                                   œ
                               0-      =                           (7 .u2o
                              ..
                              -
                                c     .:                        . >
                                                                :            mo    I
                                cY     U                               .
                                 x     *                    s. tp to q:
                                                            œ ..2
                              <       *                     u          s =                    (m           o. *
                                                            c   %
                                                                c  ==
                                                                   >.g                        9*
                                                                                              .
                                                                                               =
                                                                                                            œ
                                                                                                            = wc
                                                                                                            =  2
                              ''
                               E* .&
                                   e                        =
                                                            rl Co7 r
                                                            cp t; m
                                                                    o:
                                                                   * *                        o
                                                                                              =            1j
                                                                                                            2 t a
                              L'                                                              ro           .2 (z
                                                                                                               œ)
                               œS p P22           =c .'     .S
                                                             * '*
                                                                e
                                                                ='=
                                                                  <m'6*
                               G N (n             U2 o
                                                     E       = =o                              2    to      O  .Q
                               oP ob >$
                                      o           to
                                                   olu.     =o %; D: u
                                                                  'B. .
                                                                  o   9                       =œ
                                                                                               t:    =
                                                                                                     v     .C
                                                                                                            E>  zc?
                               q
                               :)
                                2cg -ut           3 Ob                ?                       f     wt      w   o2
                  >
                  WD.         ..
                                t=
                                 gj =
                                    lp            .a
                                                   c.
                                                    k.
                                                     g      == Eœ o wQ                        ./
                                                                                               u-    qa)    =
                                                                                                            o   E
                                                             u    .9 $v                        O    tzl    =     2!
                               =tl .# t
                              t:
                               (D (1  a7    =E
                                       5 .Z*< '              c.
                                                             - D
                                                            ..  o sœ ue.                aeJ
                                                                                        .      o
                                                                                               G     *
                                                                                                     0-    S<'  *
                                                                                                                5
                                                                                                                =
                  uQ               â) -*     c
                                             cua a              w
                                                                 U  = n,                ç
                                                                                        o )
                                                                                              ==    ..
                                                                                                    zs     xx   g !
                  D           wf.l 2 <=
                              .         Ix   < .z;
                                                 oc:p        2            t* !
                                             O a.                 - œ = w               o      o     (1     o. o
                                                            .    .=
                  EO    o
                        N      œU o                          < +
                                                             =       E
                                                                     . tu E             62    .0     C
                                                                                                     t?X    C
                                                                                                            t
                                                                                                            uX 6
                              (/) Q:2? b-    *'S   =         o
                                                             >h t 6 G
                                                                 ç                      .
            X     cc
                   o    1
                        z      *   #K        R Go  œ        .w h=- : .:   .   B
                                                                              -
                                                                              .    K'
                                                                                   o    O
                                                                                        Q
                                                                                               cï
                                                                                               0.   -o     -o    !
                                                                                                                 q!
                  =Pe         ..
                               c- Y :oc
                              'a ; 9
                                             o =s o
                                             X u.I           Gu rao c'iz;=of :!
                                                                              o!
                                                                                   %&   u2
                                                                                        -
                                                                                         x    -X    =       =     )
                                                            i.                1    c    o
                                                                                        œ      c
                                                                                               (p    y
                                                                                                     o      :
                                                                                                            o   '
                                                                                                                =g
                              .=
            o
            *tt
                  (
                  m>    =
                        <     >
                              -U.
                                x)=
                                  g                                                     o. cp =            x     R
            œ
            9
            7
            #
            .
                  *'
                   .J
            9
            C;    4
                  O
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 9 of 68




                 '
                 'l
                  , 'l( :1     I# I.l    2'  :                          ;;l ' 1'        :
                                                                                        J%   .
                  j I I J l l;                                                                                                  r'AE'
                                                                                                                                    .-x:
                  I.e(zlzzre8
                  1         .:                                                                                                         !- r''      e,
                                                                                                                                                   o                         'J
                                                                                                                                                                              ?e                                  :
                            v
                            .)I.
                              .
                             hI
                                s
                                c11zu
                                l   P w.
                                       e
                                       p
                                       !
                                       'r
                                       .
                                       '
                                       e
                                       .
                                         '
                                         :t'
                                         ' EE                              I
                                                                           '.2.c'
                                                                        1z ,
                                                                           .
                                                                                4
                                                                                e
                                                                                .
                                                                                6
                                                                                s1I
                                                                                  lc>
                                                                                3.r t!
                                                                                    '7B   à
                                                                                       F ''
                                                                                          Z f-
                                                                                          'd' 5S         *
                                                                                                         q)
                                                                                                                                (
                                                                                                                                1  ,L'!    n
                                                                                                                                                   .
                                                                                                                                                   u
                                                                                                                                                   D.      =
                                                                                                                                                           s
                                                                                                                                                           .
                                                                                                                                                           e       g .z ; e
                                                                                                                                                                          a
                                                                                                                                                                              r
                                                                                                                                                                              ki; @.
                                                                                                                                                                              !    ,k                            !
                                                                                                                                                                                                                 -
                                     .g..c<
                    (
                     t
                     o! aa! .
                         -   .I
                              ?i
                               (I=r.;
                                :<  r-
                                    r .5  r'I
                                            I'
                                            :F
                                             r'
                                             c I (p
                                              '. o(      s);              ''
                                                                           rz
                                                                           om.I.  .c
                                                                               à. <e'.
                                                                                     (1.1
                                                                                        i' >
                                                                                           : .4
                                                                                           @   uJ pE
                                                                                                   r'
                                                                                                   u
                                                                                                   '     -
                                                                                                         o
                                                                                                        .=
                                                                                                         -                     u .T :
                                                                                                                               ï :.=               o Tg;
                                                                                                                                                   m           .y a
                                                                                                                                                                  :
                                                                                                                                                                  gi' 1r 1 ,  - t z!                              z
                    I=
                     7)1:
                     .
                     a;<.z' 1p;: ='
                                :-  tE0'
                                      : I.-
                                          c ,ë      )
                                                    l    z                 c   *   r
                                                                                   L
                                                                                   ai<  z
                                                                                        ï  r   e
                                                                                               -I. kp                           :   z
                                                                                                                                    &'Izo: 2
                                                                                                                                           ,      (o
                                                                                                                                                   t: aiq  l
                                                                                                                                                           '
                                                                                                                                                           r.:s!1zi.!'a%l
                                                                                                                                                                        i#o;j :i D:.                             j:s ,!
                                                                                                                                                                                                                      ,E




             I
                    ;!    E?1 >
                              . .
                                ;s   .z
                                      . . p
                                          49:
                                            :e
                                             -
                                             $
                                             .i   v!3-   o
                                                         >a    x .re       ç)
                                                                           e   k.I I
                                                                                   =   .-
                                                                                        s
                                                                                        .  s1'j
                                                                                           y       ya   <                       r! .   E
                                                                                                                                      ..                r. k            . !.                                     a
                            ;:I
                              EI.
                                :v
                                 eo,=op k   1.
                                             - o  :      O ,'
                 zetI
                 a.
                  :
                  'p
                     -r f    y
                              i
                              z
                              :ë
                               .
                                .
                                I
                                 a  I
                                          P
                                          s :
                                             p
                                             .
                                             7   ot/
                                                         E     ?uoPw .;4.7 o
                                                         ï!' .va
                                                         g
                                                                           a:!'Y
                                                                               -
                                                                               ..i
                                                                                 .J
                                                                                 I
                                                                                 'J
                                                                                   '?
                                                                                  .:
                                                                                   . Ij
                                                                                    ,'I
                                                                                       e
                                                                                       .$ .-
                                                                                           dI
                                                                                           o
                                                                                           .  .
                                                                                                e;r
                                                                                              .,j  i
                                                                                                   '
                                                                                                   :
                                                                                                  ju
                                                                                                   R
                                                                                                   t
                                                                                                        -fctsz                 1, 's;i
                                                                                                                                    ;
                                                                                                                                    .
                                                                                                                                T < !.
                                                                                                                                       j
                                                                                                                                      IE
                                                                                                                                       ?1cr
                                                                                                                                           ?
                                                                                                                                           .
                                                                                                                                           y      -t: .
                                                                                                                                                   c   : .Y
                                                                                                                                                       #
                                                                                                                                                   o e%'     !c&  ep t,j
                                                                                                                                                                       !. k; =!t z
                                                                                                                                                                          0
                                                                                                                                                              i .z r E# E' rs
                                                                                                                                                                                  p.
                                                                                                                                                                                  s .                              j
                                                                                                                                                                                                                   g.j
                 ':
                  ui        Ië ;I   1 .rI   I I a:             p o = C        r - tr'r
                                                                                     ,I $ I  kmo1I      o                                                                                                        a:x J
                               .:I                       :: ::: x =. I 1 ;I
                                                         1                                 hj           =                      zz : r             F:R <Jl t
                                                                                                                                                          'n
                                                                                                                                                           G.  1? oou o' .t) (T
                                                                                                                                                                              Sc ds
                                                                                                                                                                                  e
                                                                                                                                                                                  w
                 :           I I: r
                                  .        :.
                                            I..
                                              r. ., 5 .
                                                      h '
                                                        t$ 1 I.j . I
                                                                   I;) .
                                                                       'o
                                                                        -                                                             :
                                                                                                                                      .           =
                                                                                                                                                  = .> N N 'h. .      > .>.  ,
                                                                                                                                                                             %    >
                                                                                                                                                                                  %
                                                                                                                               w. qw              <
                              B
                             2=
                              .      ai                        ; y w.                       j.#           z      y,               :z          G'
                                                                                                                                                     s  z
                         !z
                         a  1 ö
                              '
                              .
                                z!                          !
                                                            B.
                                                              .
                                                               j
                                                               .,aE
                                                                  ,o k
                                                                     ki&;'nl 4. Pu
                                                                                9 z.!. !
                                                                                       6 va:?
                                                                                            !z el a mj'! -    .
                                                                                                              !.c:> '- l-: .
                                                                                                                           t?    ,w
                                                                                                                                  %..
                                                                                                                                    : ï  !;.
                                                                                                                                           '  j.a ar s
                                                                                                                                           s .z
                                                                                                                                                                     !4 g -s .         .t
                                                                                                                                                                                  y,, .j z:
                                                                                                                                              .)a                    4.   ay,45 y 4-! jj
                            -C    p
                              - ..
                             k5                                                                                                   .k             $ x jy .       j 1                 ,                             s a
                          z.r
                            !
                            1:y
                              Ds!.a
                                  z.de                      to
                                                             kj,Iz..ea .
                                                                       s' f
                                                                          *J(g  l
                                                                                .)5
                                                                                  4.:ajl  lsj .j  =
                                                                                                  A zrsu
                                                                                                       y .. . z
                                                                                                              r:-:
                                                                                                                 :j   -
                                                                                                                      ,. :-,
                                                                                                                           :- I
                      X  .z
                      -. l  z';s
                              .
                              7 1
                                : j
                                  . 1!
                                 .=                         Yp
                                                             '4  z  ':':
                                                                       e  j
                                                                          s  y  ,
                                                                                y w   o1
                                                                                       a'a
                                                                                        . i
                                                                                          v!  zs.z=  .
                                                                                                     T e  @   a
                                                                                                              ?;
                                                                                                               ? j
                                                                                                                 .  -
                                                                                                                    ! a
                                                                                                                      '
                                                                                                                      :  s
                                                                                                                         ma ! hz
                                                                                                                                 !
                                                                                                                                 Iz
                                                                                                                                 !
                                                                                                                                  I'c
                                                                                                                                  1o
                                                                                                                                     .gz
                                                                                                                                       @ j1
                                                                                                                                     .wi
                                                                                                                                       v *em
                                                                                                                                            -(J
                                                                                                                                              ,!
                                                                                                                                              ,
                                                                                                                                               r
                                                                                                                                               -*
                                                                                                                                              .1
                                                                                                                                               u
                                                                                                                                                  i
                                                                                                                                                  .'
                                                                                                                                                  :
                                                                                                                                                   8z
                                                                                                                                                   i    5z
                                                                                                                                                    t z.E !
                                                                                                                                                                     :e
                                                                                                                                                                     '
                                                                                                                                                                     @ 2
                                                                                                                                                                       .à 4
                                                                                                                                                                       !h
                                                                                                                                                                          .'-ol
                                                                                                                                                                        i P)-1
                                                                                                                                                                              ,
                                                                                                                                                                              '.
                                                                                                                                                                             :s Z
                                                                                                                                                                                'j1
                                                                                                                                                                                  gZ
                                                                                                                                                                                    zz
                                                                                                                                                                                    J
                                                                                                                                                                                      z
                                                                                                                                                                                     !(
                                                                                                                                                                                    '-!                          yv
                                                                                                                                                                                                                 *.2
                                                                                                                                                                                                                 !
                                                                                                                                                                                                                 ' rv
                                                                                                                                                                                                                   . e;
                     ' c i   l.-d'ù ey e  c.
                                                            2.
                                                            ( 1
                                                              -
                                                              .#
                                                               t a- z
                                                                    y .z
                                                                       :,
                                                                        j .  '
                                                                             E
                                                                             J
                                                                             :  !
                                                                                y 8
                                                                                  p
                                                                                  s   o
                                                                                      f,
                                                                                       j
                                                                                       .
                                                                                       y  jjo  j ).  '
                                                                                                     (
                                                                                                     z &
                                                                                                       i os
                                                                                                          o   .
                                                                                                              =
                                                                                                              I.z
                                                                                                                y
                                                                                                                '   ! '  jj
                                                                                                                          *
                                                                                                                          .y )
                                                                                                                             g
                                                                                                                             , $ ! e
                                                                                                                                   x
                                                                                                                                     .
                                                                                                                                     .t
                                                                                                                                     z j
                                                                                                                                       :
                                                                                                                                       :  j z
                                                                                                                                            -
                                                                                                                                            ' x
                                                                                                                                              a1. ;
                                                                                                                                                  .
                                                                                                                                                  j.
                                                                                                                                                   :.  i
                                                                                                                                                       '  ,          raI
                                                                                                                                                                     s
                                                                                                                                                                     j?e
                                                                                                                                                                        zL= e
                                                                                                                                                                            )!vàjs1o r
                                                                                                                                                                                     .,
                                                                                                                                                                                      q j:
                                                                                                                                                                                      l
                                                                                                                                                                                      .   !.!
                                                                                                                                                                                            r
                                                                                                                                                                                            m'                   g
                                                                                                                                                                                                                 .4
                                                                                                                                                                                                                 .?-2gJ
                                                                                                                                                                                                                  .-!e.
                                                                                                                                                                                                                      u.
                     .- . v
                        7) t,j      I-
                                     s e                    m  s.J1
                                                                  ; .F
                                                                     -!c
                                                                       j..  v     !w  *=
                                                                                       @! k
                                                                                          M2:
                                                                                            -kJk.<
                                                                                                 '.
                                                                                                  Y ..fw* u'  *'-: (
                                                                                                              .
                                                                                                                   'i Iz
                                                                                                                       34      k
                                                                                                                               :v xt
                                                                                                                                   s ,.;J
                                                                                                                                      j.
                                                                                                                                       .    i
                                                                                                                                            in<
                                                                                                                                              fi
                                                                                                                                              :g. a'!' :
                                                                                                                                                  zm     :
                                                                                                                                                       asi.            zè.*
                                                                                                                                                                          a.:zs'x m  !!; î> w
                     .t(:        E
                                 r:  !-*
                                       z                    J
                                                            %
                                                            y-*      y    !: *v 2y     '  '                '*       : b  Y jd    I                                                      ,s--)r;
                                                                                       .  ;   s      T   1  ! *     v :
                                                                                                                      <  ,
                                                                                                                         T   k
                                                                                                                             ;                                                            ,
                       -
                       ..- !- .
                              ! rz- g
                                    '
                                    v=
                                     l
                                     r e
                                       .                    j I
                                                              ,  :9  s
                                                                     u.
                                                                      x?  ï
                                                                          ,1    d
                                                                                k    j 4
                                                                                       .  - !  q  x  % :   z .Z  E :   ï y7    .
                                                                                                                               a
                                                                                                                               ,
                                                                                                                               ' z
                                                                                                                                 .'
                                                                                                                                  ::
                                                                                                                                   q #
                                                                                                                                     =j%
                                                                                                                                       .
                                                                                                                                       e  g
                                                                                                                                          r .
                                                                                                                                            j
                                                                                                                                            x yà
                                                                                                                                               *  oj.  A
                                                                                                                                                       s
                                                                                                                                                       z  z
                                                                                                                                                          %          jy
                                                                                                                                                                     I%!
                                                                                                                                                                       '
                                                                                                                                                                       :<4ya?.je
                                                                                                                                                                               :s y.
                                                                                                                                                                                   zj j:y
                           a!y?z ze bi
                           e                                -s'2 t;n 'z e      ,e.
                                                                                 g P!
                                                                             ' l&s
                                                                                       wz ia
                                                                                           r:t..vr. .jwë j
                                                                                                         '
                                                                                                         fê;w :zlj --'rz.j:.; m* s =z7I .
                                                                                                                           ;zF , .*
                                                                                                                                  e'-za T !4 i:s r1
                                                                                                                                              ;   ,&
                                                                                                                                                   :'  j-,z
                                                                                                                                                          :
                                                                                                                                                          .
                                                                                                                                                          &           :t.x czrzg y
                                                                                                                                                                      1           .ki :s   a.!:
                        G(
                         .-.@ z .:! j
                              x'.@
                                                            $'2
                                                              .l  I l: ë.=j.l     R; oig  #1  jz  $? gr  s .#.j s  . 'jlalœ                                           Io  :
                                                                                                                                                                          ?je ?
                                                                                                                                                                              t-.
                                                                                                                                                                                iaI !- -j
                                                                                                                                                                                        .x
                                                                                                                                                                                         >,
                                                                                                                                                                                          .A
                                                                                                                                                                                           .zy !a
                                                                                                                                                                                                a
                                  12t'                      ö
                                                            y :                                       j  : z  - o  œ   A l   ;                            ;
                     CD j
                        lP
                         sa'
                     ..... /4 >.                            = s !.a  k=pt    y  ïJ    !!  ).  :  z   1 = , :  I ?
                                                                                                                .  1
                                                                                                                   :  !.
                                                                                                                       2
                                                                                                                       $ 1.1 p
                                                                                                                             . x.
                                                                                                                              .g
                                                                                                                               ? 1
                                                                                                                                 %
                                                                                                                                 z%
                                                                                                                                  <
                                                                                                                                  I  e
                                                                                                                                     1 g
                                                                                                                                       r
                                                                                                                                       4' j
                                                                                                                                          >
                                                                                                                                          z'
                                                                                                                                           .
                                                                                                                                           Z' :
                                                                                                                                              -
                                                                                                                                              %1
                                                                                                                                               â
                                                                                                                                               -
                                                                                                                                               !  m
                                                                                                                                                  :
                                                                                                                                                  rp
                                                                                                                                                   1
                                                                                                                                                   .   a
                                                                                                                                                       F  j           y!jI.
                                                                                                                                                                           j.jdj1ji
                                                                                                                                                                                  j:j lj% '1
                                                                                                                                                                                  a          jzja                 :;di
                                                                                                                                                                              v.. :5        e
                                                                                                                                                                                            d:
                                                                                                                                                                                             kj.                  1mk
                              z  j!               T         ë'z'> z.!*'j   ' -!z I1 :z     ''7;2 t'2 ='n e :ï''''jjj           > x                 e   1 z           '%'* ïr! '             '
                                                                                                                                     e z. .
                                                                                                                               zj:: m yz'R5            w              ! !.       a     z   :v 'j
                           :  G:
                               'Cg
                                 '    2
                                      c
                                      x  #
                                         o 8
                                           rxjj z     ;.
                                                       ;:
                                                        t r   Z
                                                              *''4
                                                                 c!
                                                                  '
                                                                  =1 =ej
                                                                       :.jJ*=     k;  D p  ck-4   ';1
                                                                                                    'z   j
                                                                                                         ..
                                                                                                          !   z
                                                                                                              1'
                                                                                                               k
                                                                                                               ;F  j
                                                                                                                   &t xZ-  t
                                                                                                                           )# jz                                                                ss= :
                                                                                                                                                                                                    sz1          y (u
                                                                                                                                          -

                     'c3 !
                      (    (ps ja
                                .
                                -s 8-
                                   :
                                   # .:  1- I o         =
                                                        ;     b              4N.  z1# b->
                                                                                        ù
                                                                                        n1 K  t.    $
                                                                                                    =    z:;uy ç W'
                                                                                                                 :    I  o=-:-.
                                                                                                                            ' ï   '
                                                                                                                                  sg ,  :
                                                                                                                                        s  z.yco
                                                                                                                                               5:y'.v
                                                                                                                                                    c%jê x
                                                                                                                                                         ç;1
                                                                                                                                                           a
                                                                                                                                                           ,ë   $1
                                                                                                                                                                 .
                                                                                                                                                                 v' % zJ   Qj  g
                                                                                                                                                                               -ryjv
                                                                                                                                                                                   '
                                                                                                                                                                                   f'
                                                                                                                                                                                    :* p1j'       jj  y          ,9
                                                                                                                                                                                                                  ):r
                                                                  4 j        ,    j
                                                                                  .g       :j z   l      .%   a!
                                                                                                               Nr=
                                                                                                                 j!       j v   !   : ez!: z j
                                                                                                                                             =   z.ê
                                                                                                                                                   .       (     .      .. 4 !sj         . '
                                                                                                                                                                                           .?   *               kë
                                                                                                                                                                                                                 +
                         J;y                                         :  .   .z,    j   .: .4 y,  kjj  jz: ei.
                                                                                                            zz     .l
                                                                                                                    :'j :  j4,g  ..
                                                                                                                                  :
                                                               .!-




        1             ::   c   r.j
                                 , j j    !.j d
                                              y      ï.
                                                      yoy     !
                                                              p  ;
                                                                 :!
                                                                  j  .
                                                                     o
                                                                     g   .
                                                                         w  :
                                                                            .a   N  u .jm
                                                                                        i
                                                                                        '  S
                                                                                           # .   i, x s   g
                                                                                                          . 0  , j L.
                                                                                                                    j s y . j j g j *
                                                                                                                                    . I 1  E aj=
                                                                                                                                               &
                                                                                                                                               o:  :
                                                                                                                                                   w  t
                                                                                                                                                      . .:
                                                                                                                                                         5
                                                                                                                                                         y T
                                                                                                                                                           .   .-
                                                                                                                                                                l-
                                                                                                                                                                 j    w
                                                                                                                                                                      j'd
                                                                                                                                                                        a
                                                                                                                                                                        :
                                                                                                                                                                        '
                                                                                                                                                                        2  *
                                                                                                                                                                           8
                                                                                                                                                                           v?  '
                                                                                                                                                                               :
                                                                                                                                                                               ,.f jç
                                                                                                                                                                                    ,
                                                                                                                                                                                    .
                                                                                                                                                                                    y'.l
                                                                                                                                                                                       e
                                                                                                                                                                                       j a
                                                                                                                                                                                         j -
                                                                                                                                                                                           B
                                                                                                                                                                                           z  s
                                                                                                                                                                                              . Kz
                                                                                                                                                                                                 zN#
                                                                                                                                                                                                   z i          z
                                                                                                                                                                                                                :a
                                                                                                                                                                                                                 a
                                                                                                                                                                                                                 5r=
                                                                                                                                                                                                                  :.
                                                                                                                                                                                                                   *
                           c'*F'z                                                             w   l; x z.. z e,:j s .y
                                                                                                  .
                     -O    s'.2r=.!.z.
                       r-' s
                           q    .     u.!az
                                      g   p'
                                           at
                                            -u! O      i
                                                     =S.
                                                       vrI s  ;., a â1.j.:-jjy1
                                                                  w              ).pj w:.
                                                                                 '      p
                                                                                        '..
                                                                                        q    j-.X>.
                                                                                           s.:    v
                                                                                                  2$j-r !tyl
                                                                                                          u'<
                                                                                                            1:u>
                                                                                                               y..
                                                                                                                 jï:,
                                                                                                                   .1.Y.zxj
                                                                                                                    '     .m; .sy'  g
                                                                                                                                    k
                                                                                                                                    jjl>z
                                                                                                                                        :j r:g
                                                                                                                                             .e
                                                                                                                                              :j
                                                                                                                                               :
                                                                                                                                               FpljzIe='à:y-k   j
                                                                                                                                                                u.    s.,, z.
                                                                                                                                                                            ,s jj= 2,  g
                                                                                                                                                                                       .p,
                                                                                                                                                                                         .;y :j:  s.z
                                                                                                                                                                                                    . .
                     co K  î
                           '
                           a
                           .  .
                              j   z.: v I n
                                           è
                                           z
                                           ;
                                            iw
                                            !
                                            :z
                                             -
                                              ,   1sx
                                                  r
                                                  >
                                                  v  .C
                                                      i.j
                                                        i
                                                        ;s? a
                                                            '
                                                            ,
                                                            :
                                                              y
                                                              J
                                                               .j -
                                                                  -  eî :4&t!z
                                                                             y
                                                                             (
                                                                             f.!2..
                                                                                  j!-
                                                                                    t p
                                                                                      z e.
                                                                                        .  xq
                                                                                          'ë j'   é.I
                                                                                                 j5 -
                                                                                                    .:js e1
                                                                                                          .
                                                                                                          z .
                                                                                                            ;j ..
                                                                                                               s 14
                                                                                                                 j jj
                                                                                                                    ! e
                                                                                                                      y . j
                                                                                                                          . :zj
                                                                                                                            ,   '
                                                                                                                                !
                                                                                                                               ;- j I l -
                                                                                                                                        =
                                                                                                                                        s  s
                                                                                                                                           g
                                                                                                                                           ' z:
                                                                                                                                              s
                                                                                                                                              .l
                                                                                                                                               jvt;!j  jgn
                                                                                                                                                         '      hï y,ïl..s- t;4R
                                                                                                                                                                 .
                                                                                                                                                                .'
                                                                                                                                                                 u    v
                                                                                                                                                                      ;2.ayai
                                                                                                                                                                            1 g>%  r-, w:
                                                                                                                                                                                    % .y l 1
                                                                                                                                                                                           .    ?bv
                                                                                                                                                                                                  X y.
                                                                                                                                                                                                    .
                                                                                                                                                                                                    -)
                                                                  .j 2            d '
                                                                                    v j Ijm  :   p    r  6  ! 'd
                                                                                                               G .
                           z  : r    1 :  g          u;,' m 5 *  E,  oE   so j.p.':I3 = .
                                                                                        #.
                                                                                         -.1k K   !
                                                                                                  ë'
                                                                                                   rx
                                                                                                    a I
                                                                                                      ! q
                                                                                                        j'z a à
                                                                                                              *ïlj
                                                                                                                 -.xi
                                                                                                                    :
                                                                                                                    s
                                                                                                                    ,..
                                                                                                                      g
                                                                                                                      =,l
                                                                                                                        z y
                                                                                                                          - 1 a i
                                                                                                                                r *
                                                                                                                                  .
                                                                                                                                  ï
                                                                                                                                  w r., c s
                                                                                                                                          ,e %.em  l  := p ëwz  o
                                                                                                                                                                7
                                                                                                                                                                .;
                                                                                                                                                                 .
                                                                                                                                                                 o .
                                                                                                                                                                   .! y j  . j
                                                                                                                                                                             .g- j j!
                                                                                                                                                                                    .  s .
                                                                                                                                                                                         s j
                                                                                                                                                                                           o  .
                                                                                                                                                                                              v gus j;        .            q
                      c    :
                           s  ,
                              s
                              ' !
                                :  o
                                   je2
                                     j.   j'
                                           %r1    2  ,pj
                                                       -4 jm  i
                                                              ;=>,b.!  !  .  ï-!! vzz
                                                                                    =ue(!.
                                                                                         !à  z' jyq j.:
                                                                                                      ; y-!szjIa
                                                                                                               E
                                                                                                               ,.9 z.
                                                                                                                    5
                                                                                                                    ' ( -
                                                                                                                        3
                                                                                                                        a.1.j1    x
                                                                                                                                  . a!
                                                                                                                                    Q
                                                                                                                                  a,j A:i')h
                                                                                                                                           .
                                                                                                                                           f.t
                                                                                                                                             '-
                                                                                                                                              z
                                                                                                                                              =j
                                                                                                                                             sz .
                                                                                                                                                J
                                                                                                                                                z;.jo =
                                                                                                                                                      yj
                                                                                                                                                       .j a!
                                                                                                                                                           .:wzm
                                                                                                                                                               .zj
                                                                                                                                                                 s.gr :
                                                                                                                                                                      j=
                                                                                                                                                                       ,
                                                                                                                                                                       -p j' z
                                                                                                                                                                             :.z
                                                                                                                                                                               ).y=jy
                                                                                                                                                                                    j..N
                                                                                                                                                                                       âj  j    .
                                                                                                                                                                                                yjzwx!j
                                                                                                                                                                                                    z
                                                                                                                                                                                                              .. j.j;j     $,
                      o -' 2  (.s
                                zr         :
                                           c       :
                                                   .        j'.   q  p.  , &.         ,
                                                                                      :    az
                                                                                            .                    j.q-
                                                                                                                    v..'        -..                         z82q                           ,x .4>
                                z    .
                                                  2  1'i
                                                       <'x
                                                         =       -c  j    =  1E
                                                                             '     4=
                                                                                    e.  ;y.2,1,  :J
                                                                                                  'i:.                                                                                            u zg:tk;    . .xy (y   a
                                                                                                                                     .
                     :=     J>         r   >  8a
                                             ., .ec
                                                  . ..
                                                     %      w x p    a t .j  k :  le
                                                                                   .  ! avv   .       d .yN
                                                                                                          F*
                                                                                                           '  u. 1 ?z 1 ! j .
                                                                                                                            a.8
                                                                                                                              2 ! î =g  1
                                                                                                                                        = zj * xI  s!.
                                                                                                                                                     Jj.
                                                                                                                                                       z F-    m    .K :   r.
                                                                                                                                                                            !g r e.kg
                                                                                                                                                                                    g    '
                                                                                                                                                                                         je                              ex
                      (..) î  = j
                                ' -  e
                                     '   % '!
                                            ! ! -
                                                  -
                                                  j  s
                                                     - 1d $ J
                                                            ' =  *
                                                                 -   * l  v
                                                                          -  i
                                                                             -.
                                                                              !  'z!'
                                                                                    *'E.!à ! !  ! U
                                                                                                  ' -.1  S
                                                                                                         '2.115z 1*1
                                                                                                                   ,  1 45p'F l V < ?
                                                                                                                                    '
                                                                                                                                    o
                                                                                                                                    o
                                                                                                                                    $ y
                                                                                                                                      1.!
                                                                                                                                        i.6
                                                                                                                                          .
                                                                                                                                          o
                                                                                                                                          Jk 1
                                                                                                                                             5
                                                                                                                                             s:
                                                                                                                                              j
                                                                                                                                              '!:  ! r !:
                                                                                                                                                        .d,
                                                                                                                                                          z4vx. o:
                                                                                                                                                                 I
                                                                                                                                                                 a'7
                                                                                                                                                                   j: j'
                                                                                                                                                                       j
                                                                                                                                                                       z z p ,sj y
                                                                                                                                                                                 *.q' .@
                                                                                                                                                                                       :
                                                                                                                                                                                       : r j   5  j
                                                                                                                                                                                                  ...gos        ajs
                                                                                                                                                                                                                j gr g
                                                                                                                                                                                                                  .
                           -j k.3:        îv
                                           ...u!. ijs    .;.j'  f. /a!;>;:j.2z8          .je,A    T1< j,s.j.   :âz>!  R!  z ja  !ï d.s Z-1 !;a j                                           ,
                                                                                                                              !z' 7                        iI l Tz!z        ..'  s
                                                                                                                                                                                 s5p1
                                                                                                                                                                                    jë @J1.
                                                                                                                                                                                          1:jzrK m.!
                                                                                                                                                                                                   2,a
                                                                                                                                                                                                     I:8!     ..
                                                                                                                                                                                                               8:
                                                                                                                                                                                                                î?x,'. ;'
                                                                                                                                                                       - -
                      (1) .ï. y.
                             !ï
                             .  P.ï
                              r!.
                                ?>)i'y
                                  y. !j
                                   jzj    .,;:         q... g cr,zj j.:4$j -.82.! ez ka ao&: jj:
                                             zi-I .v.z.. !
                                                         .-
                                                          &                                                         -.. r,!i ,      ..!,!Fe!j1n*:?'2.o:t                         t                        5       u)
                                                           -:.=jx
                                                                jjj
                                                                  sjj
                                                                    .?:s
                                                                       Jz.
                                                                         !.
                                                                          yI.z.s
                                                                          .    !!
                                                                                :..
                                                                                  je
                                                                                   :.
                                                                                    !l :
                                                                                       .ï,$
                                                                                          j
                                                                                          ;.
                                                                                           g.j
                                                                                             szj
                                                                                               :.zs
                                                                                                  jja
                                                                                                    jr
                                                                                                     .j!
                                                                                                       u!
                                                                                                        ..
                                                                                                         !':së-1vC'Ex:r;=s
                                                                                                                         e . w .i.q'za!y .,g iij.
                                                                                                                                                j.a
                                                                                                                                                  .%.z   ë4
                                                                                                                                                          .x.
                                                                                                                                                            I-
                                                          .zk4      ,  :.
                                                                        4         a..
                                                                                    -  '
                                                                                       !-
                                                                                        é 3          -   -
                                                                                                         !                y)IIz.!-
                                                                                                                                 .  :a<.k :
                                                                                                                                          ,u.q-a     ..I1:   -.:r
                                                                                                                                                             !  @y
                                                                                                                                                                 14.
                                                                                                                                                                   1,
                                                                                                                                                                    -
                                                                                                                                                                    ,,
                                                                                                                                                                    .
                                                                                                                                                                    ' s
                                                                                                                                                                      oj
                                                                                                                                                                      v.  .                     .
                                                                                                                                                                                                               w
                                                                                                                                                                                                               o.
                                                                                                                                                                                                                !
                                                                                                                                                                                                                2E
                                                                                                                                                                                                                : =T. cr
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 10 of 68


                          x@L        f           9 'f'''
                                                       R.
                                                        r1':$
                                                            )'''V' qQ'' ' '
                        E
                 œi
                 *




                  7
                 c>
                 Xt;R            @
                 :'
                 <
                 >
                 :               *                                                                         zq
                 D                                                                                          =)
                                                                                                            EE              ïœ>
                 <                                                                                               .e      = sf!      t
                                                                                                                                    (
                 *%
                 .
                  0                                                                             .e! 'f     =(0
                                                                                                            =
                                                                                                            *            G
                                                                                                                         * tn       i
                 k:'
                 .c j                                                                            c
                                                                                                 ;   c
                                                                                                     Q
                                                                                                     E' < . E
                                                                                                            c
                                                                                                            =            & <*       t
                                                                                                                        XO         c6
                                 ,
                 Z!              .           '                                                  CD = e c    (ox          o ' g
                                                                                                 o   G$ =
                                                                                                 G <cu G op <            E   Q>     t
                 k0 ..0:                                                                                                 o C=E      E
                                                                                                                                    !




                                                                              -
                                                                              '
                                                                              J
                                                                              j
                 V                                                                               to     Lo               =
                 x .@                                                                            D
                                                                                                 o =E 2 op 2=           s =*       ni
                 r
                 uv'
                   :j                                                                      g# :E uu m: *t
                 '
                 !f
                  !                                                                                     (5
                                                                                                         D p
                                                                                                           o g) a
                                                                                            m       .
                                                                                                     d (f) = 3
                                                                                                             = L6
                 >
                 1 :1
                 = '
                    '
                    p            .
                                 @'
                                                                                           a:
                                                                                           r
                                                                                                           œ
                                                                                                           y)
                                                                                                                            o
                                                                                                                            r
                 w
                 '
                   .1.                                                                     Q
                 j.
                 Q' SpL                                                                    C
                                                                                           0
                                                                                           *R                                     k.
                 =Ir .O          *
                                 w
                 .eu **          .
                 (
                 1
                 '
                 5! .
                  = .
                  ,1 =                                                                                 S
                                                                                                       = e =
                                                                                                            O
                                                                                                           O>m
                  E >                                                                                   :E:
                 *R*;, g. *                                                                             w = w
                                                                                                       ae Rm2=
                  E' >%                                                                                                                  E
                                                                                                                                         *
                 3                                                                                        -* œ
                 z 2.                                                                                  >= =œ Go                         uq.
                                                                                                                                          lt/
                 %
                 C
                 :
                   @ *                                                                          X       o 6v V
                                                                                                        S                               =r *
                                                                                                                                          $o
                                                                                                        E                               =N  œ
                                                                                                                                         * a.
                 U               -                                                                      o o-
                                                                                                           c9*'
                                                                                                              X                         uqIaj
                 1c)
                   . .=$                                                                        c      = 2'
                                                                                                       e  (5
                                                                                                          *c
                                                                                                                                        31*
                                                                                                                                         QE
                  !I .o:>7
                 .c                                                                                    uq'm c
                                                                                                       -                                w2g
                 8.                                                                                    a =k =
                                                                                                            O                           eg
                 g'                                                                             =      2* .-%                           r<
                 g'                                                                                     * sG   m
                 W3 l$
                 7
                 & z
                 *1 <
                                                                    c
                                                                   *-
                                                                    c
                                                                                                >      Go (=cv ouo
                                                                                                       .E t  nG
                                                                                                                                        X

                                                                                                c       %0E .o.
                 U2 X1                                              c                                   q$ï!œ
                                                                                                       =*  gl r:
                                                                                                               o




                                                                              jtm
                                                                                =
                                                                                .
                                                                                J
                                                                                *
                                                                                r
                                                                                '
                                                                                P
                                                                                E
                                                                                q
                                                                                R
                                                                                t
                                                                                o
                                                                                m
                                                                                >
                                                                                c
                                                                                X
                                                                                -
                                                                                w
                                                                                a
                                                                                :
                                                                                H
                                                                                Q
                                                                                1
                                                                                u
                                                                                D
                                                                                e
                                                                                f
                                                                                C
                                                                                n
                                                                                z
                                                                                !
                                                                                )
                                                                                F
                                                                                (
                                                                                =
                                                                                .
                                                                                h
                                                                                *
                                                                                t
                                                                                x
                                                                                <
                                                                                J
                                                                                7
                                                                                A
                                                                                o
                                                                                I
                                                                                œ
                                                                                O
                                                                                c
                                                                                E
                                                                                k
                                                                                P
                                                                                5
                                                                                2
                                                                                b
                  * 1                                               u
                 tq .w                                             .-                                   F  <c-
                                                                                                        tn o..i2
                 <
                 v
                 (n:e
                    *
                    -                                              >                                    XG :a
                 t, ='
                 c                                                  c                                   d'..-D d
                 zn #
                 &                                                 ...                          G      '
                                                                                                        d o :E 2
                                                                                                        s  o
                                                                                                           O. 's  *s
                                                                                                                   g
                 s '=e                                              hn
                                                                    -                           œ      >tr=     B' cx
                   j:
                   r  il                     &                     .*
                                                                    =                           D      s .!2 o o
                     E%                                                                                 EG tm m *
                  'J k                                              =                           O       g
                                                                                                        cn40Dj
                                                                                                             .c
                                                                                                              .s (n
                 t! o                        .                      o                                   :
                                                                                                        a.co =*
                                                                                                          =O     o
                  œ :2*                                                                         X             co E
                 S1
                  H
                  ..2ë
                     =e                                            X           o A                     .m = E =
                 +2 .=                                             X           G
                                                                               %8E=
                                                                                  &             X      ac Cem c)xg
                  l1 'e
                      a                                            =              =X                    2
                                                                                                        œ
                                                                                                         t* > 0  *
                      .                                                        =A 0
                                                                                  Do                    * @)chq)tms
                  3 ,e
                  E                                                 O
                                                                               r:= =            c       =.! :=2   !
                 z (5            co =                              .*-           DP
                                                                                c= L            D      = g,PO=t
                                                                                                        o  E     mp
                 2                       =                          tl         4=u:.ct*0               œ>- D/
                                                                                                       E
                 m
                 o
                 e
                 o                = -
                                  &                                 1          Sœ .zs
                                                                                   2o A         =      o*
                                                                                                       c
                 '
                 &              ::..
                                  h--.
                                     -m                            œ
                                                                                Ec              O      S)t
                                                                                                         c.X=
                                                                                                         . *c
                                                                                                            (u
                 a                r %='                                           cuG
                                                                               =& œ *
                                                                                    :           œ      *C;=)
                                                                                                          E C>
                                                                                                       Q y)
                                                                                                         m 't
                 D
                 9              :,kxjo
                                 ca .
                                                                                                       .
                                                                                                       m    =o.
                                                                                                              Y
                                                                                                              !
                                                                                                              t>
                                                                                                               n
                 E                                                                              œ      = fp O o
                                                                                                       F- (tX .c
                 Q
                 P
                 5.
                 Wh
                  qh
                 'g '
               g
               o '
              5
            x %c
            g
            .z
                 k2 .
            %
            E
                  $:
                 .:z
            8 .wa.'
            6i .z
            .

            c œ .
            @
            .         '
            y         '
            k9O Q     :
            b%. +
            b' + .
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 11 of 68



              *
              *




                                 =>
                                 =
                                 =
                                 =
                                 œ
                                  >.
                                 M
                                  œ
                                 >
                                 *o
                                  *
                                  *
                                  œ
                                 =
                                 =
                                  <
                                  =
                                  o
                                  >'
                                  E
                                 Gt.
                                  =

                                                                         %
                                                                         E
                                                                         !
                                                                          g%*
                                                                          iz
                                                                         N51
                                                                           œ
                                                                         % *1
                                                                          %Q
                                                                         IJ
                                                                         =5
                                                     œ                   r<
                                                  tly.
                                                .Q .
                                                   P='(
                                                      oU
                                                RE
                                                o tn?FO
                                                      -                  A
                                                                         a.
                                                = * =$
                                                = Oa
                                                 œ-t5.-
                                                .@ z
                                                      $
                                                =œ '
                                                   z Ut  =
                                                 >D=c o<'
                                                 (
                                                *0
                                                 p es Q*
                                                 *i =
                                                 2
                                                = D m (.;
                                                 Qc rœ o
                                                wtzœ ( cv
                                                .- -
                                                o t -m
                                                =tn =
                                                    o t
                                                      tn
                                                       n
                                                 =K<
                                                 O : r1
                                                 m
                                                 =4 G
                                                 D   Kn
                                                :55=
                                                   çï:
                                                     Op
                                                Yz)t
                                                   =n:
                                                     oL
                                                      o
                                                = D
                                                 2!=
                                                U ca'P=
                   œ =                          c D*
                                                = a: t
                                                     5
                   = =                          = y)
                    & -
                    - H                         EœG .Y
                                                     Do
                                                       .>
                  ::> =                           on .
                                                     (:L.E-
                  z; = *                        = œ$R
                   * =




              œ


              *
              +
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 12 of 68




                                                            ql        A
                                           cin$ hq4lcc '/ ='-
                                           w
                                           z:E tkl*
                                                  o*v:=
                                                      =rC*
                                                         ta =Q
                                           i::ca y
                                           R     tic
                                                   0*
                                                   . vi
                                                      ,.3!qs=
                                                            x e!
                                           ï lo    cj .>  x =
                                                       @.lx
                                                          E.x.o.rr d q
                                           e   =. qo
                                               .                 - t:xp î'
                                           = ..
                                           -           a. =.E=O o p      *x
                                           x mqlvE.o   0     x
                                           m
                                           k   Eœ
                                                          =
                                                       'e r E  :t.-d=
                                                               '     c .qal
                                 @@        gmZ
                                           =
                                                   .
                                                   *-2 q,-o
                                                   eGG
                                                              q
                                                              >?Wo c q,s2
                                           5 : w
                                               ..  o   x  .
                                                          * . *o o   v . tz
                                  œ        o   c .-<   *r = î* q     z ,*
                                 =         .,ow a
                                           =       *v                .:. *
                                  E                    o! o ts*   .- e   k:
                                  =        f
                                           m   .
                                               So=t
                                                .  U*E *  -1. m=
                                                              c;  u.G'
                                                                  Q
                                                                  c.  pu w.
                                                                         o
                                  c                o =     *'
                                           ..' op . w w w o o o   0. + . x
                                  œ        . I  z =  =    à :     v'     *'
                                  =        m
                                           oC t
                                           Q       wz
                                                    ,u w.f
                                                       o  o
                                                          t*qmG
                                                              eh
                                                              '=iwQ;st
                                                                     a:.
                                                                     o
                                                                     '   )!
                                                                         *'
                                  o        X a.ç w               ',      %
                                 =c .      c
                                           o
                                           b    c= Dœ  Y *.
                                                          .-
                                                           v'Q    =C
                                                                 .Q      w!
                                                                          .
                                           .zn D w     =w     *=
                                                              c.     Qu'Zy
                                                                         2
                                 U*        tm M
                                           G   .u
                                                .v'Q=c.O   Er**
                                                              +'* *
                                                                  *O O
                                                                     .-RT:
                                           vu
                                           .   e
                                               x. V   q ) 1
                                                          .
                                                          (vnno= c* o
                                 c        .0 aou. .
                                                  *-eo E* t  * >'
                                 o        2o       .ç    .
                                           .= =,tjëq.l
                                                     .=  r.
                                                       ::yv;=
                                                            '
                                                            c
                                                            owa17
                                          $  C
                                             e
                                          r7 t
                                          J
                                               E  *
                                                  x .w
                                                     u
                                                     .=
                                             gh*'> *E *
                                                       0 >
                                                       3-L
                                                           .o
                                                            <:Q
                                                         q;< - C
                                 o         c  u't;to q;c E>.v o,
                                           o.Q
                                           v  z'=c
                                              t  o=j:.
                                                     =-lq
                                                        Eïo w,C
                                           o' G
                                           *  e. c
                                                 . .
                                                   '
                                              @1!= q
                                                     A
                                                     .
                                                     2  .
                                                        -
                                                     uI>'*X
                                                          7
                                                          Z=q .-
                                                              .'
                                                              ?'
                                                            *'Q
                                                 .
                                 =         gzp
                                           z .c
                                              .!.
                                                œ!
                                                 .o
                                                  c
                                                  w..0
                                                     c-k.>
                                                         xhc
                                                           r<qp
                                          =q               m= y z: o
                                            ..lc :> o.c.m
                                                        * >xC œ < .o
                                                                   r
                                          .ukz..9ç  > 1!j
                                                      . *f g
                                                           *w uo4/ow
                                          =m   mw
                                                .
                                                b
                                                ,
                                                    )œ
                                                   .5
                                                    q
                                                    l
                                                      o
                                                      .'u
                                                      2.v>
                                                        os
                                                         i.C
                                                           q'
                                                              o
                                                              u'Q
                                                            .K ''-'1
                                                                 ' )7
                                                                    ..
                                            uu        .
                                                o. =. q,vlue:u vit
                                            q
                                            .*;<
                                            ez.I-m> i o!Ua *  qll
                                                           *'oE .j g               E
                                          t.eu yelo ua'-.o=%  a2K:Z*'              *
                                          Q zIoon.* ou
                                                     a.wqc: c:=œu eq.
                                                                    w)            ux- *
                                                                                  ;œ &m
                                                                                  qœ
                                                                                  55
                                                                                  %Y
                                                                                  =E
                                                                                  2
                                                                                  tl.5
                                                                       m           )
                                                                                   td
                                                                                   -5<5
                                                                                      a
                                                                       = y.
                                                                  .Q.c
                                                                     %=m
                                                                  .=o O
                                                                  'o  *=          a.
                                                                       .P
                                                                  9
                                                                  œ
                                                                  œ*'J
                                                                     (5=>)
                                                                       (/
                                                                  = E!Y
                                                                  * =c (s
                                                                  >
                                                                  -
                                                                  o O
                                                                   p s'* P
                                                                   @,G =
                                                                   2
                                                                   =m r (D
                                                                   E rO *c
                                                                  .S * t :r
                                                                      - n
                                                                  Yto o*:'(g
                                                                           'p-?
                                                                  = = $5
                                                                  c S<
                                                                  *
                                                                  to R =
                                                                  =
                                                                  &.2 G
                                                                  6 1t
                                                                     =o
                                                                   o
                                                                   o *X
                                                                     =.
                                                                   . =1 c
                                                                  =cDcU
                     œ =
                     = =                                          == r œœ
                     &
                     - * *                                        E* .(2b
                                                                     2%o
                  ::C1-o =                                         K =E-
                  zz t= =                                         =o &
                                                                     NR
                     X =




              œ

              U
              P
              +
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 13 of 68




            .
            q
            )
            '
            -
            t
            ;
            y
            r
            k
            )
            .
            I-
            j,
             :
             .
             1
             -




                                    @                                     E
                                                                          *
                                         =
                                    %*                                   uq.;fD
                                                                         =c *
                                    *    *                                    cp
                                                                         =œ
                                                                          *1œ.
                                                                              ql
                                                                               .
                                                                         %t*
                                                                         =E
                                                                         wof
                                                                         m=
                                                                         r
                                                   t4y
                                                   %
                                                 o c qj.
                                                                         3<
                                                *'.Q=
                                                 R
                                                 o!DO
                                                wc *
                                                .  e =œ
                                                *c
                                                 >-(5=
                                                   U:?n
                                                =o 2!Y
                                                 >>=c ka
                                                 G
                                                'o  X
                                                 R càQ*
                                                 (
                                                 Pn 9(=:)
                                                u.x *
                                                    c3
                                                 Eg=o  œ
                                                wt  *u cz
                                                3 E..(g
                                                œO- œ
                                                = =
                                                 O
                                                 cG4
                                                XRa
                                                =1 %
                                                D
                                                E ci@
                                                    :>)
                                                YE  *DX(7
                                                =(n :
                                                    O co
                                                 : =
                                                 r c)Q c
                                                :
                                                 cD *J
                                                =pa::œn
                                                q)UI>
                                                S *o
                                                'G cxr
                                                    k=x
                                                =o u
                                                   to k
                                                      R




            +
            X
            Q
            (E
            S
            c; œ
            Q
            I
            = U
            9r m
            #'
             . *
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 14 of 68



                 *
            (l
             q x,




                                                                         E
                                                                         *
                                                                         e
                                                                         =c *
                                                                            C
                                                                         r* aD
                                                                          *Ik
                                                                          GS
                                                                         Bt
                                                                          IE
                                                                         2
                                                                         w :m
                                                                         e*=
                                                    œ                    r* <
                                                  = 'm
                                                 QX  Sx                  c
                                                .
                                                 o * F-                  A
                                                                         mC
                                                = tD
                                                = tD =o
                                                 m-45=
                                                =* 2?ûO
                                                 œ
                                                 >=c Qv3
                                                 om
                                                F6 *
                                                mE =
                                                *
                                                =*&o
                                                 E=D =œ
                                                .9 (D =
                                                'B o
                                                   E .Z
                                                      (2!
                                                =in t/ @
                                                       œ1
                                                 c %<
                                                 X R c)
                                                 *
                                                 =
                                                 D .Q /
                                                E6z    =l
                                                *45 G
                                                    tn:o
                                                       r
                                                in = co
                                                = o
                                                =z=
                                                  ocE-
                                                     0
                                                 =:0C
                                                =:o;z:(m0
                                                E=*-8 0b
                                                 I
                                                 o% RG-
                                                = cD




            +
            X
            E
            E
            O
            tl
            =a   œ
            =
            '9
             Z
            O N
             S
            sP m
            # 4,
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 15 of 68




                               *
                               c
                               D
                               œ
                               Q

                               %*




                                         11 k
                                            =
                                            !
                                            *
                                            e
                                            q
                                            ç
                                            u
                                            l
                                            :
                                            m
                               =k. (%.
                               D     *
                               Q     c
                               >
                               *
                                     ;
                                     *
                               œ     >
                               ë O
                               *
                               =
                               %
                               r
                               =
                               :=9


                                                                       =laQ.
                                                                       %Y*
                                                                       cE
                                                 œ                     D4J
                                                                        *<
                                                   uz*:
                                              J)J=  !=&';x             c
                                               Ni
                                               o   to:ho
                                                       -               >Q
                                                                       œ
                                              =
                                              = t  On=
                                              Bœ '-f .t>
                                               $1H 22:=0
                                              -œ  =c ' y
                                              *>
                                               tk)(:J
                                                      r.g
                                               p s'Q'
                                               tct
                                               2
                                              =D
                                                   Gao=
                                               S   o
                                              a =* c   m
                                                       =
                                              *ö   E.q
                                               = o Z?
                                              = -,.;n
                                               c E<    bn
                                               O)p o)
                                               @
                                               =.Q @)
                                               o       /
                                              e (r;=
                                              Yî
                                               m Xo
                                              to = co
                                              = D
                                              rzc=c
                                               cza)*PJ
                                              == :c (n
                                                     œ
                                              L.
                                              œ  Qb
                                                *o
                                              o1 n.
                                                 GG-
                                              = OF
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 16 of 68




                              P.
                              *
                              +œ
                              c
                              œ
                              E
                              =
                              q>
                              * %
                              =Y K
                                   c
                              >. &                 .!
                                                    !
                              Q G)                 e
                              >        %
                                       .           a.
                              c =*         *   8    c
                                                        o
                              o=       4       *
                              Ex           c       =2
                                                   t)   =
                              Q u      =
                              dG =*
                              q)t)
                              >
                              m
                              >
                              Q
                              >
                              Q
                              O                                           E
                                                                          *
                                                                          =ql=
                                                                             *
                                                                           cirl
                                                                           a *
                                                                          *ù
                                                                          =
                                                                          cQ
                                                                          2
                                                                            :
                                                                 m        r* <
                                                             ).u
                                                            .(  cp='
                                                                Q   (ç
                                                                     Dv   c
                                                             Rf
                                                             o  (n!ho-    K
                                                            =
                                                            = * X =2
                                                             Qh-5.(
                                                            .C
                                                                    >
                                                             œ#*
                                                             -  d
                                                                o=C/7
                                                            =o =b-q;
                                                            >c
                                                            'otv:D
                                                            R ci3Q21
                                                            m
                                                            :
                                                            =D
                                                              G=
                                                              * (p
                                                            E.col=œ
                                                            XS .
                                                               -=
                                                            Yfp E
                                                                o .e
                                                                   o
                                                            = = to
                                                             c Gê<
                                                             17 R =)
                                                             = .Q t
                                                                  Gn
                                                            Go G =
                                                            YG
                                                             *Xo
                                                            =œ 0
                                                               D.
                                                            =Par2  c
                                                             cD L
                                                            =:0:u (z
                                                                   Q)
                                                                    )
                                                            C
                                                            œ .c
                                                               1>
                                                              *o
                                                            1 t!tG
                                                            =o c
                                                               (Up-
                                                                  A
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 17 of 68




                                       I11 œ
                                           X
                                           =
                                           !
                                           E
                                           )
                                           o
                                           c                           =œa.
                                                                       Wz
                                                                       c
                                                                       2Q
                                                                       wf
                                                                       *=
                                                                       D<
                                                                       c
                                                                       X
                                                                         N;

                                                                         *




                                  1'œ
                                    *
                                    =
                                    %
                                    u
                                    .
                                    c
                                    E
                                    >
                                    t
                                    X
                                    a
                                    Q
                                    P
                                    v
                                    (
                                    œ
                                    o
                                    p
                                    k
                                    3
                                    ,
                                    -
                                    Z
                                    2
                                    s
                                    f
                                    4
                                    D
                                    G
                                    !
                                    d
                                    ê
                                    j
                                    )
                                    u
                                    o
                                    c
                                    .
                                    =
                                    F
                                    x
                                    '
                                    L
                                    y
                                    œ
                                    :
                                    (
                                    l
                                    t
                                    e
                                    m
                                    <
                                    n
                                    g
                                    O
                                    ;         GC G
                                              = 0
                                                 eo
                                              Y. *X
                                                 =x
                                                   (p
                                                   =

                                              =z*= 2
                                               coL

                                               G .&
                                               o&
                                                   c
                                              =23r (#
                                                    œ1
                                              G* .Q o!i
                                                  ckE-
                                              =XR
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 18 of 68




                                          o
                                         Z




                                        I          m
                                                 u:/(
                                              m zZ  'Ss
                                                    =D
                                                                       =
                                                                       Q
                                                                       *
                                                                       c
                                                                       œ
                                                                       o
                                                                       0
                                                                       )
                                                                       = a.
                                                                       5S
                                                                       .
                                                                       %Y
                                                                       r*
                                                                         m


                                                                        qf
                                                                        E!œ
                                                                       'm
                                                                        ($=
                                                                       CGh)
                                                                           tt
                                                                           <

                                              F!
                                              o  tP
                                                  nFO
                                                    -                  œ
                                                                       K
                                              = ta '
                                                   o
                                              'o  & J!
                                               o -t6 =
                                              -tL1 . î
                                              =œ 2?œ=
                                              œ =c u
                                                   o'
                                              e>
                                               o
                                               X
                                              Rs *
                                               *E o
                                               P
                                              =X  to r
                                                     .g
                                              1Q2O=
                                                  œc *
                                                     H
                                              hö E e .
                                                  o 'g
                                               jn a  *2
                                              =c l <*
                                               XF=
                                               = -Q *GE
                                              :D5 6 =
                                              Y @G)XQ
                                              = o
                                              r2)c
                                                 =a P
                                                    c
                                               cD
                                               = z:Lœ
                                              n
                                               œ.=c2t3D
                                              G% .& o
                                               o =.
                                                  (n..E-
                                              = (r R
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 19 of 68




                                          O
                                          K




                                        I     J?c
                                                 œ
                                                  o y.
                                                  JR=*
                                                                       Q
                                                                       =
                                                                       *
                                                                       x
                                                                       r
                                                                       m
                                                                       p
                                                                       =x
                                                                        m'
                                                                       Zk;
                                                                       1c 2
                                                                        eS
                                                                        u=
                                                                          *
                                                                          Q
                                                                       Y* x
                                                                       EN
                                               Re
                                               o  (n Fo
                                                      -                Kœ
                                              =
                                              'o X =
                                                  *
                                                     .e
                                               œ-3
                                              .9. ë!.y-
                                                  '
                                              -$
                                               œ =:s X
                                              ->
                                               0œ
                                                  cU
                                               R s Q'
                                               $0 Gq:7
                                               2
                                              =0  io(n
                                              aE=o c  œ
                                                      =
                                              3* /
                                                 *
                                                 ol
                                                   J7
                                              r t/ v)
                                              c 6<z)
                                               O0 R =
                                               (
                                               = .Q gGnë
                                              G(D % =
                                              YG
                                               =Xo
                                              =œ 0
                                                 =o
                                              =z=
                                                CPc
                                               c& L
                                              == r œm
                                              sœ->6 Q
                                                    y
                                               G  AE
                                              =o X&F-
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 20 of 68




                                          O
                                          Z




                                         I                             m
                                                                       =
                                                                       Q
                                                                       !
                                                                       C
                                                                       *
                                                                       a
                                                                       o
                                                                       c
                                                                       n
                                                                       = a.
                                                                         m
                                                                       =œs
                                                                       %%
                                                                        co
                                                                        qE
                                                                       w;
                                                                       Dœ=
                                                                       c
                                                                        *<
                                                                       K
                                                                       a.




                                  jyœ
                                    .
                                    '
                                    =
                                    *
                                    r
                                    P
                                    C
                                    :
                                    9
                                    o
                                    œ
                                    >
                                    R
                                    g
                                    c
                                    (
                                    X
                                    Q
                                    ö
                                    ;
                                    n
                                    p
                                    -
                                    G
                                    t
                                    O
                                    k
                                    m
                                    E
                                    ë
                                    5
                                    a
                                    b
                                    )
                                    f
                                    ?
                                    r
                                    N
                                    Q
                                    .
                                    =
                                    e
                                    F
                                    <
                                    &
                                    *
                                    >
                                    g
                                    o
                                    œ
                                    c
                                    i
                                    9
                                    n
                                    p
                                    2         o ci
                                              l
                                              3G
                                              mD
                                              =
                                                G=
                                                 o
                                                 œX
                                              =o 0
                                                 =o
                                                 =P
                                              Dc '
                                              o
                                              s-
                                              G
                                                A8 >
                                                   o
                                                     c
                                                 or Lœ
                                              = '- y)

                                              o &E
                                                 &-
                                              = XR
    Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 21 of 68




                                                                                                 .'
                                                                                                  2) :       z.
                                                                                            w
                                                                                            U- > m
                                                                                                 ù. q.jGcaT .= (bP
                                                                                                                w >.
                                                                                            W     ag w;.r
                                                                                                     .    Q
                                                                                                          -'
                                                                                                           . X
                                                                                               Cb cp = V !#pV U =7=4L
                                                                                                                  :
           Q                                                      à * .'.B-rL
                                                                 x. r
                                                                                            r
                                                                                            œ  7  Yao
                                                                                                  .     w a. o mxou
          ko                                    +                *  x = ql
                                                                 -. - -
                                                                                            o,
                                                                                            -
                                                                                            Q  o.Nc  om-
                                                                                                w m o'-a  c 2 E.
                                                                                                           g 1d=w u
           $                                    Z                      @ =(;g
                                                                       E zs=                r wc lc =a  =
                                                                                                        cow.ww  m-2
                                                                                                                  m
           O                      C)                                    *  (p!E
                                                                              *:            M G ry r= o* = CO E
           O                      C)            C)
                                                L ufs
                                                                        *
                                                                        N' E
                                                                           *. .u
                                                                                            om
                                                                                            c ox-c o
                                                                                            u'- o.o
                                                                                                   wo
                                                                                                       w N o a w
                                                                                                     a o-.F
                                                                                                          - ca
                                  cf                  %                 *
                                                                        *' (p .c
                                                                           N
                                                                           o  m
                                                                              k              o
                                                                                            ..- t
                                                                                                  ;z r
                                                                                                . wo
                                                                                                     o7 e
                                                                                                        '
                                                                                                        Du2
                                                                                                        <
                                                                                                        - tzfr
                                                                                                             Cl:g
           >                      Q                                            o.
                                                                                            :Cm * OJ ' .z *
                                                                                                     .w .' ***& '
                                                                                                                G
           >                                                               *œ               Q)r <. c  =. oc ii.t '
                                                                                                                 i=o
                                                                                                                 Dp '- $
                                                                                                                       .?
                                                                                                                        -
           (D                                                          W* .â
                                                                           R!=E       .'
                                                                                      %     > m-';cz:    t- Q7      C ir
                                                E*                      o. (1.=>
                                                                        a             u'
                                                                                       '
                                                                                       ',
                                                                                            o  >.
                                                                                            ëk a  ,-:L gX
                                                                                                      'J '    w r-
                                                                                                             .r
                                                                                                              w ''
                                                                                                                 oZ
                                                                                                                    <-;O
                                                                                                                       <
                                                                               a            :
                                                                                            C7
                                                                                             > E  P
                                                                                            J :s ..
                                                                                                  o-  f
                                                                                                    ,Tq 'k
                                                                                                      -ri+zf
                                                                                                          op .A
                                                                                                              .  *  '
                                                                                                                 G' u'
                                                                                                                    xa rcs
                                                = I                     œ
                                                                        e o% .wcQ U
                                                                        œ        -    -'x   v
                                                                                            2: 7
                                                                                               :
                                                                                                         .z
                                                                                                         r    yD
                                                                                                              e
                                                                       = .c      zt            pl:
                                                                                               (  c7 $Q :z.t .   a,2usp=
                                                                                                                       o
                                                                       - >* H:o' ay.
                                                                               o5
                                                                                            =x    1 rw* wö o  b wo
                                                                                                                 œo Dw
                                                                                            m
                                                                                                '
                                                                                               = 0t                    oY

                                            @                                                v%u Dwoœ    r-   '
                                                                                                              o- m< o b
                                                                 C'I                        o
                                                                                            Co : QAw 2       N. r> J '  .
                                                                                                                                             œ1v
                                                                 ;J E                       -  uxo w Q &
                                                                 1 =; -
                                                                      -*.'                  o
                                                                                            u=
                                                                                            u m& go&. g r XY &œ
                                                                                                        o
                                       %                         . * 4.                       œc
                                                                                               vow .
                                                                                                   o .o > l. .                               =c r
                                                                                                                                                m-s
                                                                 sl =
                                                                 2     oo '                 t o-p-w =rc zLo CQz   -g                         r* .-
                                                                                                                                                X
                                       1                         ' .l. gtœ;1k               * 1   =
                                                                                            - . & l s        - '                              o
                                                                                                                                              qs.
                                                                 7T. : e
                                                                 -      .- E
                                                                           *                x
                                                                                            .O. f-0 *1    = *A *u C.                         =
                                                                                                                                             Go'D
                                                                     =E :.%                 2&/.u                                             cY
                                                                                                p' u == .aq.r
                                                                                                            au
                                                                                                             .&   :
                                                                                                                  -
                                                                                                                  <c
                                                                                                                   .J
                                                                                                                                                *
                                                                                                q
                                                                                            SJ.-c  f  .        za    a                       E
                                                                                                                                             1!
                                                                       M'
                                                                        y ap                 x œr -   o.
                                                                                                   .7 ur=
                                                                                                         va L-(
                                                                                                          q r.
                                                                                                          t  - wp
                                                                                                               rsau '
                                                                                                                     o
                                                                                                                     w
                                       @                                                    = =. F g .- >,c p =Q.
                                                                                                    R     o    G                                 <
                                                                       o t)24                 a: el a CL n
                                                                                              u  *                -=     O
                                                      >                 a. 2 '               2(.  J --
                                                                                                 Q.  ;7.w
                                                                                                        y-g.ru-rz*j
                                                                                                                  ymCg'= x
                                                                                                                         C:
                                                                                            c=- =                        re

         !                  O
                            O
                            C
                                                      Ha .C

                                                       O Q
                                                      r O
                                                          2.
                                                          &
                                                      NI =&
                                                                       .: c
                                                                        E S
                                                                       'a
                                                                           uS
                                                                           : Dr
                                                                              .
                                                                           Q.: k
                                                                           oox E
                                                                        U' D'E b    X'
                                                                       >+ >ozoz.5: ..o
                                                                                            k
                                                                                            4z
                                                                                             3.s
                                                                                             oc
                                                                                             caUc
                                                                                             w- -.
                                                                                               o L
                                                                                                 w
                                                                                               o a,
                                                                                                   U
                                                                                                     t
                                                                                                     rh o.
                                                                                                 c o .- = 25f S
                                                                                               -. u
                                                                                                  tzc
                                                                                                    o.
                                                                                                  rO u
                                                                                                      %
                                                                                                      c y T. ,
                                                                                                        o 'o
                                                                                                    ;>. O:p
                                                                                                    œ
                                                                                                      . o
                                                                                                         a.
                                                                                                          . g
                                                                                                    è m,L o
                                                                                                               B
                                                                                                               ( .
                                                                                                             o2 xo
                                                                                                                 :
                                                                                                                  '
                                                                                                                  < œ
                                                                                                             '- * D q
                                                                                                           7.c.m-: y
                                                                                                             r wo o
                                                                                                             '
                                                                                                                   D
                                                                                                                   c
                                                                                                                      Y
                                                                                                                      .

                                                                                                                    ct=
                                                                                                                    a>
                                                                                                                       ,
                                                                                                                       . .
                                                                                                                         ='

                                                                                                                        '1Y
                                                                                                                          D. w
                                                                                                                         .,
                                                                                                                              >sc+-h c
                                                                                                                              cmg.
                                                                                                                          o kn O a    u
                                                                                                                                      .o
                                                                                                                                        z:
                                                                                                                              X ù**-' *s'-
                                                                                                                              o
                                                                                                                                             m



                            l/Y                       *' o                                   .w:1 .a                     w./  G5.a
                                                                                                                                 oC   *E
                                                kt
                                                 .q   D
                                                      o   c                                             â!LO3 LJ E
                                           (7
                                                 O
                                                 E .ntr   'co                               ==:r:.c
                                                                                                  .ca,/ E-C:N4
                                                                                                             G => .'F*.zt>koniw
                                                                                                                              g-.-dQ.œ.M
                                                                                                                              '
                                                .                                            c o 'D ç w m m Ck o c  lr
                                           .:   Dk5 .7      o
                                                            *                                m r D ro wo m     œx .
                                  (D
                                  o
                                           V
                                           =o    * Zo
                                                 *
                                                 (7h 'o   .F
                                                          .=
                                                            *?
                                                                 e  U .
                                                                      s                     Or
                                                                                            =  = m-œ+ r -*3
                                                                                            = 1 = y <a r =
                                                                                                            QP Y=Q
                                                                                                               œ=oO
                                                                                                                    O
                                                                                                                    .
        y= >
        )11+(k)l
                                  (7
                                  G
                                           v) cl
                                           c      *- c
                                              's 'o
                                           O Cn .w ot
                                                     o           c
                                                                 e! r 1
                                                                 -    z j
                                                                        v
                                                                                            -: u= r w 3x; = = *1
                                                                                            c >9m     1 =u .oœo  D <o * *
                                                                                                                        -
             .-?:
          =- z                             ta tq o o.
                                           uu aJ o o
                                                                 -
                                                                  e;D n a                   w = =O G -Y Q *
                                                                                            r> =m -
                                                                                            Qw
                                                                                                   rt .  N mX rG
                                                                                                1 .o wu -p  mo
                                                                                                               WU
                                                                                                                  x. =
                                                                                                                 e Y
                                                                                                                 œD  D Nk
           X                               a: z œ O
                                           u- uu tn z
                                                                 u
                                                                 xk
                                                                  uln v
                                                                      6 +'-                 r
                                                                                            -œ ro or=i
                                                                                            Vu œ*' &nmm x=E
                                                                                                         E-
                                                                                                         O  tu
                                                                                                               u
                                                                                                            . wo
                                                                                                               *o
                                                                                                                 r  o
                                                                                                                    .
                                                                                                                 Yn UOX
                                                                                                                       s
                                                                                                                        z
                                                                                                                        *
           QJ
           Q)                              55 55                       U .
                                                                         ;                  <
                                                                                             U
                                                                                             U/ : .# *
                                                                                              apg
                                                                                            . m ' o
                                                                                                      z = xo
                                                                                                  l rcu cr
                                                                                                            o>
                                                                                                        un rp r
                                                                                                               o
                                                                                                               u>
                                                                                                              m o
                                                                                                                  b yr+
                                                                                                                - o
                                                                                                                  u
                                                                                                                        m
           d




%

(
D
=
f
<
1
$:
 t
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 22 of 68




                                    < -U
                                    .u t
                                    Qœ *
                                    := =
                                    wcT
                                    .: f
                                       l'E
                                    weJ
                                    Lx
                                      '' t;
                                     G k!!at:
                                            u
                                     C1 * c            0
                                    QC hx.
                                    .                  X
                                    *o w E
                                    wza
                                     LJ sco
                                     œy
                                     œ qçso
                                          œ
                                    n to uO
                                =   y73+.
                                       *'
                                       u
                                       0o wc,
                                2   E oox
                                œ
                                œ   ë> :G
                                        a:.vG%
                                        .o   q;
                                r   g).9 $
                                o
                                D   ?
                                    q
                                    cl
                                     ;vœ
                                       œ.E.z)
                                    *  Q
                                    =c >
                                       C)h.m
                                          e.
                                           n'
                                            vx
                                    8
                                    '  *1.'
                                    t 1c  .8
                                           &




                                                       I                 œ
                                                                         =
                                                                         E
                                                                         e
                                                                         *
                                                                         q
                                                                         I
                                                                         .
                                                                         o
                                                                         p
                                             =
                                    2== .
                                        n m
                                        -
                                        o.*1:
                                        œ
                                    œ .= m
                                         tl
                                    z - u'
                                    'rau
                                    =-
                                         o
                                     qr: -:
                                       c v        *
                                    .
                                    o
                                    .œ*
                                    o o
                                      *>
                                       -#m
                                    F- .=
                                        !!
                                         .        no
                                                  *                      = œ.
                                                                           o
                                                                         5S
                                                                         .
                                                                         %c %
                                                                            *
                                                                         :lt
                                                                         a *3
                                                               m         15<
                                                                           =
                                                           Q uzmt        d
                                                           . I
                                                             C  r
                                                           R f-
                                                              z          >Q
                                                           =o *
                                                              œr         a.
                                                             = *a)
                                                             q
                                                             9 )3 >1u.
                                                             œ.':
                                                             .
                                                             =  :Q0
                                                             œ  = q;
                                                             > = (.9
                                                             1 to
                                                             R sQ*
                                                             *
                                                             2
                                                             =D
                                                                î  o
                                                                * (.7
                                                           .t
                                                             Q
                                                             :E E
                                                                D
                                                                *3c*
                                                                   u
                                                           *c5    .(:
                                                                   g?
                                                           =>a =o 'W
                                                             c g <*
                                                           O p tp
                                                           = .2 t
                                                           &      Ea
                                                           6
                                                           Yr ç:so=
                                                              * :C
                                                           =(0 O
                                                               D co
                                                           =zc)
                                                             =Pc
                                                            cD L
                                                           n= :z:fo
                                                                  œ
                                                           E*.Q o$
                                                            G -+
                                                           o&
                                                            A.-G
                                                           D XR
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 23 of 68




                                   e
                                   .
                                   *#
                                   =
                                   +2
                                   œ
                                   œ
                                   o
                                   O
                                   E
                                   .

                                   =o




                                         I                             D
                                                                       u
                                                                       $
                                                                       c
                                                                       !
                                                                       E
                                                                       %
                                                                       .
                                                                       0
                                                                       œ
                                                                       o
                                                                       )
                                                                       =oa.
                                                                       *b
                                                                       Y1
                                                                       c*
                                                                       qe
                                                                         m



                                                                       *5<*'
                                                                       c
                                                                       <
                                                                       œ




                                  jye
                                    =
                                    '
                                    -
                                    .
                                    9
                                    :
                                    2
                                    t
                                    R
                                    m
                                    C
                                    œ
                                    >
                                    o
                                    $
                                    p
                                    (
                                    X
                                    ö
                                    n
                                    a
                                    ?
                                    W
                                    *
                                    E
                                    s
                                    D
                                    O
                                    c
                                    v
                                    Q
                                    U
                                    6
                                    w
                                    g
                                    )
                                    !
                                    ,
                                    (
                                    &
                                    F
                                    <
                                    .
                                    œ
                                    a
                                    '
                                    =
                                    q
                                    o
                                    m
                                    i
                                    n
                                    x
                                    $
                                    -
                                    N
                                    2
                                    r
                                    ;         D *
                                              G
                                              Y%

                                              c
                                                G
                                                CQ
                                              :DD
                                                rMœ
                                              = (J)
                                              sœu
                                               G
                                                   =
                                                = Xo
                                              == 1
                                              re=
                                                 =o
                                                  =

                                                 *8 0
                                                  cG
                                                    $
                                              =& XcR-
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 24 of 68

                     4,:vJ.h:k'
                              .;r.o:.q..ttt:;...
                                               )kjj.ejkjk4x
                                                          ijtttjjr-3:4
                                                                     ,5jty,,7,
                                                                             r;j.
                                                                                Jf%#é4y.$.s.
                                                                                           Jff):.E
                                                                                                 @.)
                                                                                                   ë..s.''... '           .   S. .2J.ks''BèjLi'i:2(@);; :''
                                                                                                                              .                           J7>j9222
                                                                                                                                                                 s21f?jpjjjlkll   '   #

             *
             @
             .D
                 E

             C
             r$
             N11
             r=
             tz1
              11
             .Q
              D
             tAzI
             m11 '
             *
             .ô
              D
             t*:
              w..
             >.          . .
                           # ...
              ro          .        .
             r1p
             r?
             (U                    o
             >
             =    œl
                  t
             *                     %
                                   .
             o '%                  o
             fx , r j
             *                     X
             J        <            'B>
             >. t                  <
             $u        t
                       (p
                        a.         k
                                   .
                                   cc
             t
             Xm       i)<
                        1$         q
                                   <?2
                                   Y
             *
             w         o
             CD        QJm         z
                                   m
             ê
             a k
               a
               -.                  7
                                   c.
                                   ='
             fo                    @
             CD
             11
             Q
             Q
             2                                       o
             U

             Q
             o
             tD
               I                                     *
             N                                                                                                                               o                                            E
                                                                                                                                             m
                                                                                                                                             %                                            $-
                                                                                                                                                                                          u. s.
             =Q                                                                                                                              Y
             'ö
             ï
                                                        $                                                                                    m                                            =-
                                                                                                                                                                                           Lvo
                                                                                                                                                                                             a
                                                                                                                                                                                              .
             T11                                                        wk                                        ,   .           .          o
                                                                                                                                             m                                             œm
                                                                                                                                                                                          =œ
                                                    %                                                             .                          ...                                          =œs
             E
             -t1                                                        X- y                                                                 *                                            ':z
             *E
                                                                        w
                                                                        J)
                                                                                                                  '
                                                                                                                                  .          xM
                                                                                                                                             ..-                                          =!
                                                                                                                                                                                          w9
              :1                                     ..                                                                                      -u                                            '
                                                                                                                                                                                           œl
             (
             z                                                                                                                               =                                            n=
             =
             ft)                                    41j
                                                                                                                                             <                                            a<
             *1I                                                                                                                             cr                                           e
              c!                                                                                                                             O                                            œ
             .!j                                     :
             Q
             E
             O                                       e
             Q
             P
             Y
             c.
             E                *e
             mr
             O                *
                              r
             E!                *
             s                *
        't   ?w               (J
        a:   k;
        ?o
        .
        c5
              sIp
              2
                              X
                              u
        =
        a    =*               D
        e E                   œ
        '
        : .E
           '1                .c-
        < ZD                 ..c
       lx =
          X
          =                  .w
                             .u
             11             (U
        x *
          Q                 o
       J
             o1            .c
        O 3
        U
       %
       -Q Q
        Y 7J
           Ip
        G    !S
        G        !
        :! Z
           .
       a; WC
           *
       :E q
       %   u;
       2*? E2
         . :!
       @ =D
          e'
             =
       X     o
             *
        j .n.
           G
       .o    c.
             ql
        Y
        k
        -
        o:   k
             y
        *    r
             n.
       '-    n
        c    œ
       .2
       U*
       M U
       .Q
        P
       S
       f.
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 25 of 68




                                         D
                                         o fœ
                                        o>
                                         =.r
                                           kl
                                        'Q d)'
                                        +c <*1
                                         o œ
                                         w  c
                                        '& r
                                        kt)z
                                           .cx      =o
                                        0 =
                                  >h     E
                                         .om= A
                                  =
                                  =      S4 =*
                                  =      Xow:
                                  =     == m ;>
                                  uz       G'
                                        .K u ie-
                                   >w    o t;r
                                           c#
                                              a
                                  =      O œ
                                   =
                                   t
                                        SE =
                                   œ:   A
                                        = k
                                          œ =Y
                                          -
                                  *      œ
                                         co ;
                                         a
                                         u
                                         o*
                                           c
                                           $ hEu'
                                           r5%
                                             %D
                                  o     =e a x O
                                  *
                                         P
                                         c.cDu
                                        xi.9
                                        .!!2œ
                                        r
                                        15
                                         z .8                           E
                                         O
                                         x
                                         wm D
                                                                        I.
                                                                       uu *
                                        kw
                                         D                             'Q  œ
                                                                       Ocœ
                                                                       =  o(>
                                                                        œ ,
                                                                       *z
                                                                       32
                                                                       cO
                                                                       ZE
                                                                       :œ
                                                                       m Q
                                                             œ         r<XZ
                                                          2   =
                                                              c2'5rs   c*
                                                          . J   =t
                                                          Ff
                                                          o   œ!F(
                                                                 -7    >aQ.
                                                         =
                                                         = (  Xa=
                                                          œW*d>yB.
                                                         .9.
                                                                .(


                                                         -$
                                                          œ?rîc?'
                                                                Ug1
                                                         '>
                                                          o &
                                                                c
                                                          R s =*
                                                          *E -
                                                          2      D
                                                         = t=oo
                                                          Ec Qu  m
                                                         .S % c
                                                         *ô E.e
                                                            oxf
                                                         (n n m!
                                                         == 'e
                                                            g<tn
                                                         G'R cp
                                                         =
                                                         C.QG
                                                          ci!)
                                                         Yt
                                                          çn I
                                                             o
                                                          m1o
                                                         'c = co
                                                         =2)c
                                                            =z P=
                                                          cc
                                                          =   )'J
                                                            'r' œ
                                                         = - C/7
                                                         sœ-
                                                           %8 o
                                                              y
                                                         G &E
                                                         =o X
                                                            cR-
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 26 of 68



          )
          -
              .




                                                                                                                                                    ru
                                                                                                                                                     -
                                                                                                                                                     b     g!
                                                                                                                                                           .
                                                                                                                                                         QJ a)
                              .                            S                                      .                                                 %
                                                                                                                                                    *-'c=:.t:t = a;
                              .                            (Q
                                                           ./)       <c
                                                                      *h            u
                                                                                    œ-            .                                                X-.*u
                                                                                                                                              x 'E e     = =mu >.
                                                                                                                                                        -n t
                                                                                                                                                               D Mm
                              .                 o           u
                                                            =         u
                                                                      =.           nu                                                       .t
                                                                                                                                             = s=> xc;
                                                                                                                                                 o    a m
                                                                                                                                                        bo  A x:na)
                                                s
                                                (o         >o.        o
                                                                     >.            zo                                                        otu cx=u- r
                                                                                                                                                 cx     :o
                                                                                                                                                         u.
                                                                                                                                                          =s=
                                                                                                                                                            - sx
                                                                                                                                                               = <k
                              '*               =           21        U              œ                                                       t       ro *     -c
                                               *t5         -*        .ë
                                                                     o
                                                                                    =
                                                                                    o             -
                                                                                                                                            -z7r =o V
                                                                                                                                                    ro
                                                                                                                                                        X= c; Oto
                                                                                                                                                                mœ
                                                                                                                                                                  u
                                                                                                                                                                  to
                                                                                                                                                                   n
                                                O          (@        @
                                                                     )             a
                                                                                   .=             -                                          P (Do m L(Eu o> .c
                                                                                                                                            .=
                              '*               u                                     .                                                       o   >x =     n
                                                                                                                                            uo .-a ru E < q
                                                                                                                                                                  .c:
                                                                                                                                                                 5=w
                                  -                                                               .                                          rn (&m o
                                                                                                                                                    D.  EE g cu
                                                                                                                                                        -      ao:co
                                                                                                                                             (m . >..= u- a) *=
                              I                                                               .
                                                                                                  .                                         % -X to cpucu
                                                                                                                                                        o*- o
                                                                                                                                            'Q! > tt :m . ua
                                                                                                                                                            tn
                                                                                                                                            - a u. c) c (
                                                                                                                                                     . .g oo o
                              .                                                                                                             .
                                  .                                                                                       @                 .J; .
                                                                                                                                                a oj         c
                                                                                                                                            L) G &  c g5 1q= è= **
                                                                                                                                             ù!
                                                                                                                                              l-C-Dn a LGl-D) *X
                                                                                                                                                               L0'o
                                                                                                                                                                  r5
                                                m
                                                E                                                                                           ut.
                                                                                                                                             œ .'c:wO- u
                                                                                                                                                 -f    u
                                                                                                                                                       Oz r>o xc uo
                              *                Zxj                   =*                                                                      c  'c  %f c-uuu X cDo                    E
                                                                     o             =              *                                         (u E7 '-      uu =                        *
                                               *J
                                                ur         *         P'            EO         ..                                            Xx <.
                                                                                                                                               og o( XD:
                                                                                                                                                       LX
                                                                                                                                                        l:
                                                                                                                                                         J& X>h                      ke
                                                                                                                                                                                      km
                                                           (.
                                                            -)                                - ..                                          =
                                                                                                                                                       u.
                                                                                                                                                  ru a a,<
                                                                                                                                                          t-'g                       =I m
                                                                                                                                                                                        o
                                                                                                                                            .-  a?
                                                                                                                                            rql u         . tn =                      qlo
                                                                                                                                                                                     = a..
                                                                                                                                                ca=aJ =X .*u-..qn >x&                =*H
                                                                                                                                             K  X * 2  &
                                                                                                                                                       m (o'
                                                                                                                                                          =
                                                                                                                                                          *    'C-Z*C7-              Y
                                                                                                                                                                                      o
                                                                                                                                                                                      cE
                                              .                  .                       ..                       . .. . .                  ' .E: (k)(
                                                                       .                                                                    cu. o
                                                                                                                                                u r
                                                                                                                                                   uo a  -.
                                                                                                                                                                c  )s                wQE*
                                                                               i                                                             o =. &o=.- .2cz '= - 'w
                                                                                                                                                                w   c                e:m
                                                                                                                                                                                     0=
                                                                                                                                      >      t                                       D<
                                                                                                                                  .   =      cm ;
                                                                                                                                                c>
                                                                                                                                                 p>.u
                                                                                                                                                    Eaco-mcp.r
                                                                                                                                                          ro t;œcu
                                           I
                                           1                                                                                          =     '
                                                                                                                                            aR >&k
                                                                                                                                                =   aa
                                                                                                                                                     z.;
                                                                                                                                                       rL
                                                                                                                                                        o-(
                                                                                                                                                          au.c
                                                                                                                                                             -
                                                                                                                                                             :k e
                                                                                                                                                                un
                                                                                                                                                                 a
                                                                                                                                                                 .                   <
                                                                                                                                                a ko = ur  = cx                      m
                                                  .
                                                                                                                      t
                                                                                                                   , t.
                                                                                                                          .
                                                                                                                                      >     <=. 6 =ru R> a/
                                                                                                                                             , .-
                                                                                                                                                          r< a-
                                                                                                                                                             '?
                                                                                              j                                       G     Q) r
                                                                                                                                               > c;>NGJ *rD .M
                                                                                                                                                             tt4-
                                                                                                                                                                D*
                                      .                                                   1/                          .               -
                                                                                                                                      =     a:
                                                                                                                                            u o ro QJ o = o
                                                                                                                              .       ...    o g E .c   w:D>D   ua.c
                                                                                                                                                                  t!
                                                                                                                                   X
                                                                                                                                   -
                                                                                                                                             =1
                                                                                                                                             c xcœw .î w-
                                                                                                                                                        u
                                                                                                                                                        a-=m .k-Q
                                                                                                                                                                nJ'cV
                                                                                                                                            .              a
                                                                                                                                   =         Vsc w)'Cc7 :a to .rq R
                                          ..                . ' .'..
                                                                   .               .     ..           . ..
                                                                                                         .       . . .-       '    -        Wc.ao
                                                                                                                                                > rc c     uo u?o
                                                                                                                                . .œ..1     <- X 2s     >N>xD
                                                                                                                                                     a a)un u 7-3
                                                                                                                                            U w..uxp
                                                                                                                                                   :uwn =
                                                                                                                                                        cuna, x
                                                                                                                                                              o
                                                                                                                 .                .
                                                                                                                                  =          (
                                                                                                                                             0 &  .
                                                                                                                                                  jj (
                                                                                                                                                     u  (
                                                                                                                                                        o w
                                                                                                                                            = (>u>crtnY = X   c)
                                                       t                                                                                    < c a) oc ql.t2
                                                                 ,         '                                      (                   =     wœ a
                                                                                                                                               h- o
                                                                                                                                                  < c:b u
                                                                                                                                                        =7 R .c
                                                                                                                                                              zx
                                                                                                                                                               x
                                                                                                      $                               >     o 1f 6 t
                                                                                                                                                   xu o = Ck
                              ;
                              9
                                                                 !
                                                                 l                                        $                           R     = ro     *- utH rc
                                                                                                                                            mz ;>xray (*7* cOa e D
                                                                                                                                            c
                                          .                      $                                                                          m -..
                                                                                                                                                z * c) c -    .- su
                                                      ': 4.,.                             ,
                                                                                              t.
                                                                                                      $
                                                                                                      . j
                                                                                                             J                    .
                                                                                                                                   wLD      t
                                                                                                                                            o!n.- atn).c
                                                                                                                                                       uaxo w
                                                                                                                                                            ur
                                                                                                                                                             --
                                                                                                                                                              zm
                                                                                                                                                              n az
                                                                                                                                                                o
                                                                           '                      '   t. lt
                                                                                                          5.                      l=        = .XVO u
                                                                                                                                                   OzD E  o!* O
                                                                                                          j                       '=        E
                                                                                                                                            - '
                                                                                                                                              (-
                                                                                                                                               D=(a.O
                                                                                                                                                    c wt O
                                                                                                                                                         c7X
                                                                                                                                                           =

              >(


              &
          .G


                   o                                                                                                                                                      '

                   c                                                                                                                                                        9
          WG        R                                                                                                                                                       2
                                                                                                                                                                            .
           c)                                                                                                                                                               ah'y
                    E                                                                                                                                                     :
                                                                                                                                                                          E U! :
                    o
                    W                                                                                                                                                     O œ a.
          X                                                                                                                                                               e
                    d                                                                                                                                                     k L!
                                                                                                                                                                             Lf=
                                                                                                                                                                               2
                   m(
                    *
                     7   <p
                         2c
                                                                                                                                                                          '-
                                                                                                                                                                          o< :
                                                                                                                                                                             .
                    b!
                   -Câ   %?
                         b
                                                                                                                                                                          y
                                                                                                                                                                          o cQw
                                                                                                                                                                             u.>'a
                      Ya                                                                                                                                                  E 7C>
                                                                                                                                                                          X   7@
                   n.
                   t
                   o 0 m'
                   I t:                                                                                                                                                   E rX a
                   =>'
                   .
                   =
                        :
                        m                                                                                                                                                 o tc z.
                   ntp tn
                        m                                                                                                                                                 t   2:
                                                                                                                                                                          q) f/
                                                                                                                                                                              )ZJ
                                                                                                                                                                          = >D
                   r2 *
                   .                                                                                                                                                      O
                                                                                                                                                                          q) x
                                                                                                                                                                             -= ;
                                                                                                                                                                                *
                                                                                                                                                                          E
                                                                                                                                                                          o uw?<
                                                                                                                                                                             œ S
                                                                                                                                                                          y) a:o
                                                                                                                                                                               j
                                                                                                                                                                               (
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 27 of 68




                                          o
                                          Z




                                         I         œ
                                                 = +*
                                              9 1c =
                                                                       =
                                                                       w
                                                                       *
                                                                       Q
                                                                       œ
                                                                       u
                                                                       1
                                                                       e
                                                                       c
                                                                       o
                                                                       q
                                                                       .
                                                                       =*a.

                                                                       YQ
                                                                       =!
                                                                       2
                                                                       'o
                                                                       d
                                                                         a
                                                                       uOa;

                                                                        A<
                                                                         =œ

                                              Re
                                              o  œ >o                  œ
                                              = œ=
                                              = *a
                                              &œW
                                                t -y
                                               : :W
                                               œ
                                               > rc
                                              '0  mc
                                               R s.s
                                                   *
                                              =G o
                                              2
                                              =r*c
                                               :=o =
                                                   œ
                                              .S C;c
                                              hö
                                               œEoaf!
                                              = k2ci
                                                   @)
                                               c
                                               O 9<
                                               .RE
                                               =&    =
                                               CD tn
                                              ;F  c1=
                                              *(5'G
                                               v)o2 :o
                                                  m7tro
                                              x7
                                               2)=
                                              U cz P =
                                               c
                                               = :Du:œ5
                                                 :
                                              = y)
                                              Eœ.(28
                                                 *o
                                              V &cb.Ge.
                                              o
                                              = &R
              Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 28 of 68




'


-=r
-
 .        (Ih
-g
 l   ;>


          Lk
           :
          z.
          a'R
           J5
          *
          z
          .Q
           12

          t'
           o
           zê
           y
          j
          v

          ..M                            w.                    .
          4=$
          -'
                                                    j
          ;
          o
                               *. .......'
                                  <' e'
                                         . .            .''
                                                          ,,
                                                .              .
     + Q                           ..               .
        4
     x ..
       m<                                   '
       r'N
         '                                d,
          ;11
            '                             '
                                          t'
                                           ..

    z *
    s
    :! S
       <
       x''                                .
                                         '?
    et n
    x  '
       =
       X.                                 c
                                          s:                   œ
    e .o
    < .
       no
       '
       e                            q) o
                                    =. p.
          .-                        0 S




                                                                                       1             i
                                                                                                     !
                                                                                                     1
                                                                                                     G
                                                                                                     l
                                                                                                     <
                                                                                                     :
                                                                                                     j
    !u M
       m'                           > .
                                      '1
       =                              :t
                                      t
    x -z
       (
       -
       '
      ;r                       - . e
                                 - (p
                                      c
                                      c                                     #4
                                                                            ' ''' ''
    . a
    v                              =>     %
    = o
    *7
    1 ?
     .i                             < wCo
                                          E
                                          <                    :.
       11                      K
     *
     :    z                          t/l t
                                     u.  R;
     e
     a
          .
          O
          p
          -                          q ) or                    e
    .%
    e     =.L
          C                         co
                                    .     D
                                          o
                                         yu                    '
    %     ;                          D u*'
       z                             1) ov
    @- *
       o'
       u                            > a   w.u
                                          .  =
      Q                              œa ='or' o                .
    x >
      z
      m
                                     t
                                     c   r-
                                         kq, i:
                                             1                        .p.
    u
    z l                              (G ooc* E                        (
    .v .2                           .t
                                     -o = or
    z. ,  =                          @.      .                 ,      o
    i
    =. c  r       @                  tp) p
                                         ï7  n'
                                          xoc.j                     :z:
    fT3 Mc>u                        &
                                    '>. cmw  a.                *    r
    Aa œ
       A
       x
       .
       z                       u .q
                                  c.p xo
                                  .    :uqab        '               >.Q)
    311r                          œE  *o t
                                         D                            u7.
    .ë w
       '                          =   o  v:                          -(
    my a
       I
       o          *              vo w- c=o                     .    (/)
    E1 2
       7                            -> .2D                          *Q)
       c. x                         (*' y=w
                                    .n .= D                         (.9
          N
    a'N
      *
      $
          o9x
          M1
          eIo              I
                           ,
                           1
     .     tw           '
                        ö
                        a 1
    a.s    c
           œR(
           1
           -
           . iet;       m  j
                           1
    .w
    éj     '* .
           e   :v
               .<          j
                           '
                           *
                           1
    8
    a      l E
           t
           .   o
               kdz      az '
                        .  )
                           ;
                           r
    -1
           8 & u        <  6
                           .
    'J    'i
           s I c
               &           I
    r.l    o
           w !
             I'J
               aa :)       I
           s)  t           I
    x     -9 =
           s!  4
               s:st4h
                   ,       I
                           .
           y .  n .y       I
    E
    o! N 2qD
     J ..
     '
    .c  &
        .
        .
        '
              m
              .
              o
              c            I
                           I
     '' .
    o ='
    -t
     t E  j, .t
       a. w
              <
              '
              m
              .'
               .          I
    *c =
     .
       œ
                  g.*
                  -
    â         '
    * ()
    !
     y .
    ?@
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 29 of 68




                                   =*
                                   =
                                    =
                                    O
                                    >%
                                    =
                                    =
                                    >w
                                    &
                                    c
                                   ec.
                                   =ul
                                    œ




                                         I                             =
                                                                       !
                                                                       Q
                                                                       4
                                                                       E
                                                                       .
                                                                       :
                                                                       r
                                                                       o
                                                                       m
                                                                       u
                                   =




                                                                       =o
                                                                       m a.
                                                                       5ji
                                                                       .
                                                                       Yc 1
                                                                          *
                                                                        ZE
                                                                       *5
                                                                        1
                                                                        : *
                                                                       'o %
                                                                          <
                                                                       *
                                                                       ED




                                  jyœ
                                    r
                                    -
                                    .
                                    =
                                    9
                                    A
                                    Y
                                    B
                                    (
                                    c
                                    O
                                    œ
                                    m
                                    :
                                    2
                                    *
                                    R
                                    >
                                    o
                                    5
                                    l
                                    g
                                    &
                                    Q
                                    E
                                    X
                                    ë
                                    y
                                    W
                                    s
                                    D
                                    f
                                    ?
                                    1
                                    '
                                    <
                                    -
                                    .
                                    *
                                    (
                                    t
                                    m
                                    L
                                    =
                                    %
                                    G
                                    c
                                    :
                                    O
                                    e
                                    q
                                    P
                                    2
                                    7          eo s *
                                               Yî
                                                (aXQ
                                               =(n =
                                               =!?=
                                                    =
                                                   O co
                                                  (D c
                                                co *J
                                                     P
                                               == r (*n
                                               ou=
                                                 gb
                                               E* o
                                                G JyG-
                                               =o &
                                                  OR
          Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 30 of 68




'
           4(r
             .5
              , qtrqsg .A? < .             5                              ..             f îkkt@k.
                                                                                                 î.
                                                                                                  ::.
                                                                                                    434k                                                                             kv                             a 4:-. 41
                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                             .âlf
                                                                                                                                                                                                                                wjàt
                                                                                                                                                                                                                                   yryj.
                                                                                                                                                                                                                                       ik
                                                                                                                                                                                                                                        wszg/jh                                              Lf
                                                                                                                                                                                                                                                                                              uvivàskblvovlb
                                                                                                                                                                                                                                                                                                           x:
                                                                                                                                                                                                                                                                                                            zjj.
                                                                                                                                                                                                                                                                                                               xq4,vr%rjk2
                                                                                                                                                                                                                                                                                                                         M                                                          uu   8.jb9:f;.''''..
                                                                                                                                                                                                                                                                                                                                                                                                       r'''.
6::.
T  j ''*'
ç.
 !h * .
    j
    ..;
      i <t!

                                                                                                                                                                                                           a..                    'K?è
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                     .>
                                                                                                                                                                                                       1'..il$
                                                                                                                                                                                                             ''  '.      i*
                                                                                                                                                                                                                      !..t .>.  .'+
                                                                                                                                                                                                                                %. '..Q
                                                                                                                                                                                                                                      '''.'    %J
                                                                                                                                                                                                                                                '.1
                                                                                                                                                                                              .....J.y.!    .t.t
                                                                                                                                                                                                              j:
                                                                                                                                                                                                               .k ./
                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                   viJ
                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                   . xl.  .
                                                                                                                                                                                                                          x. ' .
                                                                                                                                                                                                                                .    .       .$    'L
                                                                                                                                                                                                                                                  àt
                                                                                                                                                                                                                                                   u
                                                                                                                                                                                           J.... 'wîy..k     7):!xt
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  )) ê&
                                                                                                                                                                                                                    îy
                                                                                                                                                                                                                   .î;:%o,.                         .
                                                                                                                                                                                 t j '
                                                                                                                                                                                l.j.à,- :  &;  j .    ';
                                                                                                                                                                                                       %%
                                                                                                                                                                                             r..t.j.p.Sj.
                                                                                                                                                                                             '            9
                                                                                                                                                                                                         5 j '  . 4'
                                                                                                                                                                                                                   j '
                                                                                                                                                                                                                    .,à
                                                                                                                                                                                                                     .' '''
                                                                                                                                                                                                                        .  .'. ' ''j
                                                                                                                                                                                                                                 @  )7
                                                                                                                                                                                                                                     k.
                                                                                                                                                                                                                                      ?.
                                                                                                                                                                                                                                       7R*9.7
                                                                                                                                                                                                                                       .
                                                                                                                                                                              'î
                                                                                                                                                                              .         k  ....'.
                                                                                                                                                                                                '
                                                                                                                                                                                                yt   .;. ''       .# '.   .
                                                                                                                                                                                                                          >T f
                                                                                                                                                                                                                             '.
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              )C
                                                                                                                                                                                                                               p..
                                                                                                                                                                                                                                 ? 9.'/'.'
                                                                                                                                                                                                                                         $
                                                                                                                                                                            ;jy .;      .è;    '.
                                                                                                                                                                                                ï' '
                                                                                                                                                                                             : .o?'.
                                                                                                                                                                                             .
                                                                                                                                                                                             .                    .y'
                                                                                                                                                                                                                   z
                                                                                                                                                                                                                  .yp. k
                                                                                                                                                                                                                     gf/e4)
                                                                                                                                                                                                                        ., è
                                                                                                                                                                                                                           ''k
                                                                                                                                                                                                                          tj
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                              7p'.
                                                                                                                                                                                                                             1.
                                                                                                                                                                                                                              Ct '>
                                                                                                                                                                                                                                  ..'x
                                                                                                                                                                                                                                 .>''
                                                                                                                                                                                                                               'pe  ' .î
                                                                                                                                                                                                                                     %'
                                                                                                                                                                                                                                        T::i
                                                                                                                                                                                                                                       ..'  .'
                                                                                                                                                                                                                                             .                                                         .'
                                                                                                                                                                                                                                                                                                        ':?'$
                                                                                                                                                                                                                                                                                                            '.
                                                                                                                                                                                                                                                                                                             t;  t. v
                                                                                                                                                                                                                                                                                                                    ' F'î #
                                                                                                                                                                           ;f
                                                                                                                                                                            yk .- ''yk a .                       fb
                                                                                                                                                                                                              x.SJk.z
                                                                                                                                                                                                                    .     ..             .à
                                                                                                                                                                                                                                          f.f '4
                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                              .''                                                       '   'q  .,
                                                                                                                                                                     kïh     zr                              '+     )
                                                                                                                                                                                                                    .F
                                                                                                                                                                                                                     %1
                                                                                                                                                                                                                      'k         p     .    .f''.                                                            (wt
                                                                                                                                                                                                             #.  )                            .
                                                                                                                                                                         îc .
                                                                                                                                                                                                                  *J4
                                                                                                                                                                                                                    %
                                                                                                                                                                                                                    $ $  '2
                                                                                                                                                                                                                         'l.uC
                                                                                                                                                                                                                             -'
                                                                                                                                                                                                                              'Q
                                                                                                                                                                                                                              . ...'2'
                                                                                                                                                                                                                                     .''
                                                                                                                                                                                                                                      .)'
                                                                                                                                                                                                                                       .t
                                                                                                                                                                                                                                        7'
                                                                                                                                                                                                                                         ,>
                                                                                                                                                                                                                                        .kK': 3                                                             ''
                                                                                                                                                                                                                                                                                                             ''
                                                                                                                                                                                                                                                                                                              x 'it ' @.. jjî                        'pî.'
                                                                                                                '                                                 .fj'
                                                                                                                                                                     L
                                                                                                                                                                     .
                                                                                                                                                                     ' .
                                                                                                                                                                     2).1 j;.;            .  Jïf ::
                                                                                                                                                                                                i.ïJi jj
                                                                                                                                                                                                       ' r
                                                                                                                                                                                                       %..J. ïh#6.fw
                                                                                                                                                                                                                   l.
                                                                                                                                                                                                                    f.
                                                                                                                                                                                                                     '.& .
                                                                                                                                                                                                                      h''d '' '' 'k' . ' :r)'zs                                               U$ l ' !.'' '          ê ...'.                         '.
                                                                                                                                                            4 .(' ; j
                                                                                                                                                                    .!           1 r.y  r
                                                                                                                                                                                        a      i;
                                                                                                                                                                                                ,
                                                                                                                                                                                                .'
                                                                                                                                                                                                 ..   '.                                             .                      .s  r   .  '
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                                                                       .     .
                                                                                                                                                                                                                                                                                             't      .     .'
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                            àn
                                                                                                                                                                                                                                                                                                             .. ..         j    ''         '  .
                                                                                                                                                                                                                                                                                                                                              ' !  : '  '
                                                                                                                                                       ''..'...
                                                                                                                                                                    p
                                                                                                                                                          kx.jlA..!=9â'î,3.49
                                                                                                                                                                     .
                                                                                                                                                                     t
                                                                                                                                                                     . î    ...lv'''.':''....y...,...y.'.k
                                                                                                                                                                                 k           '    ' .  ..
                                                                                                                                                                                                        11' .*
                                                                                                                                                                                                             .
                                                                                                                                                                                                                                            . ..t.
                                                                                                                                                                                                                                                    .. sBn.'u.y
                                                                                                                                                                                                                                                        '     ''$.1'.'.'au.$'
                                                                                                                                                                                                                                                                            46'zj.i
                                                                                                                                                                                                                                                                                  ::.X'..YC;.C1xtè'.'.' n4)7>8J..'.. I-7'.xï      h'zt.'i.t'.'...'q.'.4'2
                                                                                                                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                                                                                                           '.xfx$'.     t
                                                                                                                                                                                                                                                                                                                                        j   $ . $  .
                                                                                                                                                                   .. ..v         ...:..        ,.
                                                                                                                                                                                                . A
                                                                                                                                                                                                 ;..  :t
                                                                                                                                                                                                       x                                              .       .
                                                                                                                                                                                                                                                      '.t : 4 ..            .            w                   ,v.     .
                                                                                                                                                                                                                                                                                                                     j j
                                                                                                                                                                                                                                                                                                                     :.7ô. ..          ' '       . ' )
                                                                                                                                                                    ' T'(
                                                                                                                                                                    .         J../gk
                                                                                                                                                       . .l          ..4. .?               â.'.'.' 7   1I$  ).
                                                                                                                                                                                                             z%..k1;
                                                                                                                                                                                                                 .:Ly.   '?..
                                                                                                                                                                                                                            Ly. ''
                                                                                                                                                                                                                                         ' ...1. SR4                  .V
                                                                                                                                                                                                                                                                    ..Y
                                                                                                                                                                                                                                                                        ..  ''.J'
                                                                                                                                                                                                                                                                             tJ
                                                                                                                                                                                                                                                                             .   X 't' . .. '
                                                                                                                                                                                                                                                                                                       ,.,
                                                                                                                                                                                                                                                                                                                     ;.-'' '
                                                                                                                                                                                                                                                                                                                    t .'I'




                                                                                                  !.ck                                                                                                                                                                                                                                                                    '      '
                                                                                                  mL                .                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                                                                                                                       q                  w. '.
    ''
     '
     *-
     *                                                                                            m?Q;;
                                                                                                  '                 œ.
                                                                                                                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                                                                                                                                           i' *
                                                                                                                                                                                                                                                                                                                                                                           r
    rr                                                                                            ' .n                                                                                                                                                                                                                                                                    2F 5 .
     :                                                                                            l eE
                                                                                                  -                                                                                                                                                                                                                                                                       x' '
    c                                                                                             ao
    .3
     1$                                                                                           ikQO?                                                                                                                                                                                                                                                                   ''c'' '
     !!                                                                                           t':1                                                                                                                                                                                                                                                                     - '- '
    <tl                                                                                            -
                                                                                                  . E
                                                                                                                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                                                                                                                                           J .r D.
                                                  *
                                                                                                  .
                                                                                                  .ijy
                                                                                                   .i                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                       #'                  u a .
                                                                                                                                                                                                                                                                                                                                                                           'p ''
                                                                .-
                                                                 m                                .g                                                                                                                                                                                                                                                     f
    x                                             zm            s.E             c.
                                                                                .-                :>*                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                             v            r
                                                                                                                                                                                                                                                                                                                                                                          . -'
                                                                                                                                                                                                                                                                                                                                                                          y ..
     g
                                                                 u              php                                                                                                                                                                                                                                                                     t                   ?*
    (2
    .                                                                                                                                                                                                                                                                                                                                                   jj                . .-
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                             '.
    k7                            .                                                                                                                                                                                                                                                                                                                     >
                                                                                                                                                                                                                                                                                                                                                        L
                                                                                                                                                                                                                                                                                                                                                        .;.
                                                                                                                                                                                                                                                                                                                                                          t,
                                                                                                                                                                                                                                                                                                                                                           ..              . .r
    -%                                                                                                                                                                                                                                                                                                                                                  yg'.
                                                                                                                                                                                                                                                                                                                                                        '                 T
                                                                                                                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                                                                                                                                           ; '
    c
    e;                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                             '            ç
                                                                                                                                                                                                                                                                                                                                                                          <.'
    a                                                                                                                                                                                                                                                                                                                                                   y.                                                     E
    =1
    -                                      o                                                                                                                                                                                                                                                                                                            '                 f ..                                 E
                                                                                                                                                                                                                                                                                                                                                                                                               !
    =                                      w                                                                a                                                                                                                                                                                                                                                             '
    m*'                                    f7                                                              mc:                                                                                                                                                                                                                                                   @        & .                                  C=&
                                                                                                                                                                                                                                                                                                                                                                                                               ;
    @                         m            X                                                              .wK                                                                                                                                                                                                                                                             ...;.                                 eœ*
                              >
                              zd           >
                                           -
                                           C)                                                              <b
                                                                                                            tq
                                                                                                             n           =
                                                                                                                         n
                                                                                                                         %                                                                                                                                                                                                                                       e
                                                                                                                                                                                                                                                                                                                                                                 q        - ..                                 Z=
     x                        <
                              r            >-                                                       .< $z               =P
                                                                                                                        .
                                                                                                                         E                                                                                                                                                                                                                                       .          .. .                               %%
                                                                                                                                                                                                                                                                                                                                                                                                               :=
                                                                                                                                                                                                                                                                                                                                                                                                               el
                              f-            =                                                                                                                                                                                                                                                                                                                               . ''
    %v
     ç
     œ                        C)
                              =            -* .                       %                              '
                                                                                                     Wt
                                                                                                    cQ
                                                                                                    : o .t-:
                                                                                                          1
                                                                                                                         ql
                                                                                                                        <'
                                                                                                                         =
                                                                                                                                    ..
                                                                                                                                      .                                                                                                                                                                                                                                      .           E                     Q<j
    m                                      X                                                         ft = t?            =a          hr'>1                                                                                                                                                                                                                                           '
    -
    .5
     e
     ;'
     o                                     I
                                           f;                                   1                   duum kia
                                                                                                           l             c
                                                                                                                         (
                                                                                                                         =n
                                                                                                                          m         b1 .1
                                                                                                                                        ..6
                                                                                                                                          j
                                                                                                                                          #
                                                                                                                                          >z                                                                                                                                                                                                                                    v
                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                '
    :5                                     QJ                                                            Q
                                                                                                         u:             X                  7'
                                                                                                                                           '
     z.                                    vj                                                            c.             tm
                                                                                                                         ..             '                                                                                                                                                                                                                                       '.       .
     i
     w
     v                                     E                          $                                  OZ7             O
                                                                                                                         u
                                                                                                                         ç                '                                                                                                                                                                                                                                 ...
    t
    Xn                                     N
                                           w.                                        *
                                                                                     .                   JO              E              'q
     u
     o                                                                                                    e;             n
                                                                                                                         w
                                                                                                                         v                .                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                           . ''
    vo                 ATq#                C1
                                           o                                                              E
                                                                                                          w             -:
                                                                                                                         C                                                                                                                                                                                                                                                .* . .
    &                 œg
                       t)Y
                         <-                Xw.                                                          -o               <                                                                                                                                                                                                                                                ' ..;
                      x                     o                                    #
                                                                                #*                       -c             'o
                                                                                                                         -/                                                                                                                                                                                             qs
                                                                                                                                                                                                                                                                                                                        o                                                   -..
    x.                                      *                                                              .!
                                                                                                          .0l            '
                                                                                                                         O-                                                                                                                                                                                             u
                                                                                                                                                                                                                                                                                                                        =
                                            *                                                                           ue
                                                                                                                         u                                                                                                                                                                                              >                                                 '' .
    e
    D
    c
                              e            .>
                                            Q                      *                                      .*
                                                                                                           2l
                                                                                                           q            p
                                                                                                                        lœ                                                      .'
                                                                                                                                                                                  trl
                                                                                                                                                                                 c:                                                o.
                                                                                                                                                                                                                                  -o                                                                                    D
                                                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                                                                                          * ''
                                                                                                                                                                                                                                                                                                                                                                          '' .
     :
     e!                                    c.                                                              >            'r
                                                                                                                         '-                                                      :R
                                                                                                                                                                                  J                                                                                                                                     *
                                                                                                                                                                                                                                                                                                                        X                                                 -
    </         r-
               c:                          =c                      1                                      .=
                                                                                                          u=            t
                                                                                                                         u
                                                                                                                                                                                =
                                                                                                                                                                                  o                                               X.
                                                                                                                                                                                                                                  +.
                                                                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                          .
    .
    *
    c
    s
    o          t
               Ql                           m.,
                                           *Q                      :
                                                                   -            <                         .<
                                                                                                          = -. a  2.
                                                                                                                   .                                                              tl                                               =
                                                                                                                                                                                                                                   m                                                                                     W
                                                                                                                                                                                                                                                                                                                         r                                                  '.
                                                                                                                                                                                                                                                                                                                                                                             -
    J:         Y*                           tl                                                             *-
                                                                                                            m 01:1
                                                                                                                                                                                  E
                                                                                                                                                                                  O
                                                                                                                                                                                  W                                               av
                                                                                                                                                                                                                                   w
                                                                                                                                                                                                                                   X  .
                                                                                                                                                                                                                                                                             c
                                                                                                                                                                                                                                                                            =Q                                          t
                                                                                                                                                                                                                                                                                                                         *
                                                                                                                                                                                                                                                                                                                         =
                                                                                                                                                                                                                                                                                                                        .A
                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                          .*'
                                                                                                                                                                                                                                                                                                                                                                             . .
    l
    o                         *            F                                                                I r
                                                                                                          .s@ .Xz -,           ,
                                                                                                                                                **
                                                                                                                                                 -                              *'f
                                                                                                                                                                                  '*:                                             -o                                         *                                           u-.                                                    .
                                                                                                                                                                                                                                                                                                                                                                                '    '
    .
    .s                                     c:                                                                                  *x                c
                                                                                                                                                 &:                               V                                                CR                                        w
                                                                                                                                                                                                                                                                             :3                                         .o
                                                                                                                                                                                                                                                                                                                       ..C
    5
    >         *                            w                                                               œ. v; .xz           L'
                                                                                                                               c;    '          tu7'                              0.
                                                                                                                                                                                ...4                                              .c2
                                                                                                                                                                                                                                  t-rd                                      =ua
                                                                                                                                                                                                                                                                                                                         s.
                                                                                                                                                                                                                                                                                                                         (7
                                                                                                                                                                                                                                                                                                                                                                            .
    =         (r
              C                            *                                                                œE*                q
    C:I       t)p
               ..
                                           >
                                           ()                                        '. 4
                                                                                         q.
                                                                                        .z'
                                                                                                          -x@ o
                                                                                                              e
                                                                                                              .. uo
                                                                                                                               =
                                                                                                                              kc      '                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                          . .'
    x          >
               :5.t .v1.:
               :        . .
                          .q
                                           $
                                           .
                                           7                                               . y    >
                                                                                                  :
                                                                                                  .
                                                                                                  .u   j i   **,Q
                                                                                                                t
                                                                                                                yi..
                                                                                                                   a
                                                                                                                   $.         .
                                                                                                                              >
                                                                                                                              -                                                                                                                                                                                                   1I                                        .-
                                                                      e%uê...'..+x.J.'œ.w.v.            :. tp a.
                                                                                           .'. %'>>'(V:%è       .  >          f)
                                                                            '                           .       .  ,          >.                                                                                                                                                                                                                                          ..-
               :
                        ;t ..     t..
                                    R'                    . .  ' .  ?q
                                                                    si                     t
                                                                                           .
                                                                                           $
                                                                                           .
                                                                                           /
                                                                                                        .
                                                                                                        x  ./ qp :p                                                                                                                                                                                                                jj                                      -. .'
               o./)
              rW
                           . .
                        'e4>
                           (w
                              t'
                             ''
                              X)
                                                       k
                                                       t T5w7
                                                       .x'  'C.
                                                              X
                                                              xli
                                                                tlZV'I:R.'   Z..' .
                                                                                  .z..
                                                                                 ..ul.xt..=.:.
                                                                                             ..p.-....
                                                                                              .)...r                                                                                                                                                                                                                                                                 â
                                                                                                                                                                                                                                                                                                                                                                     7 ' . y'
                                                                                                                                                                                                                                                                                                                                                                            .
                                      's
                                                                                              .                               .                                                                                                                                                                                                                                      J(         #


    D
    P

    X
    !p
    .D
    E
    o
    *
    2 :.
    C
    * N
    h
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 31 of 68




                                          o
                                          Z

                                   =o
                                   œ
                                   M
                                   =
                                   t:
                                   =
                                   o
                                   >
                                   œ




                                         I        &
                                               m 1a&
                                                  =c
                                                                       !
                                                                       m
                                                                       Y
                                                                       X
                                                                       o
                                                                       E
                                                                       v
                                                                       N
                                                                       *
                                                                       =
                                                                       =œa*.
                                                                       =D
                                                                       Y1
                                                                       c
                                                                       ZQ
                                                                       ;Q
                                                                       m
                                                                       c
                                                                         *
                                                                         *
                                                                         =
                                                                       Qi<
                                                                       œ

                                               R
                                               o K
                                                 œ:
                                                  *                    œ
                                               = ==
                                               = Oa
                                               *œWH -y
                                               -R
                                                œ=22U
                                                    z1
                                                > c r.R
                                               -(k
                                                 ,frs
                                                R s'Q P:
                                                tn % :7
                                                2
                                               = t Dn(n
                                               aEE=o  œ
                                                      c
                                                      =
                                               *5 œEF.%
                                                  o Z?
                                               't
                                                tn
                                                c7wg<*
                                                      *
                                                0
                                                .:R =
                                                = .2 G
                                               E& 6 ci=
                                               YG  =*XQ
                                               == =0
                                               =e C
                                                  =Pc
                                               c&M
                                               == r Aœ
                                               Gœ-oB >
                                                     o
                                                G
                                                o &&S
                                                    .-
                                               = XR
        Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 32 of 68




'

.' œ
    *




        t (J'
        j
        l
        '
        .'
        Ij                     lz
                                il
                                 ry
        o                      *
                                    o
        ï
        #
        .
                          .        no
                                ! .$
                                    œ
                                    ';
                                                 .
                                                     oK
        j
        ö
                               2.. S:
                                    Q3
                                   -â.;
                                                                                               '
        w
                                   %
                                    f:
        l
        e                      lr
                                o
                                a
             Y
                                                                                                        l
                                                                                                   w'   !
                                                                                                   .r
                     *                                                                             a *
                                                                                                   w l
                     œ
                     O
                     t)
                     m                    -
                                          r- *                                                     k
                     .V *                 œ
                     = *                  E
                      o
                      w +w'
                          .                                                                        %;
                      t) u                d
                                          .

                   j=
                    u -.
                      0                   j
                    u o >.
                    E m>x=
                   Qœz- u'=
                        * *.
                          (u
                     n *- (p
        9
        #    O
             C     := c
             .c
              *:
             .Q.
              M
             @*@
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 33 of 68




                                  =       (>
                                          Z
                                  o
                                  c
                                  Aw
                                  œ
                                  =
                                  o
                                  o
                                  =
                                   *)
                                   o
                                  =
                                  *#
                                  *




                                        I                              =
                                                                       u
                                                                       *
                                                                       Z
                                                                       m
                                                                       E
                                                                       )
                                                                       .
                                                                       N
                                                                       a
                                                                       o
                                  =
                                  E
                                  =




                                                                       = a.
                                                                       =Gb
                                                                       Yt
                                                                        c *
                                                                        ZE
                                                                        ;
                                                                        mQœ
                                                  m                    'B
                                                                        *<
                                                                         =
                                                 ='  :';h              c
                                               .a
                                                (S==to
                                               pf
                                               o tn!Fo-                K
                                               = *=
                                               = Oa
                                               Bœ*
                                                 -d
                                                  (6$
                                               -m
                                                >c
                                                  r'  g
                                               -0  nW
                                                R sEQ)
                                                tc E c)
                                                2
                                               =D  = C.g
                                                E=o u m
                                               .% œ c
                                               *6 E .t g
                                                      g?
                                               =to =
                                                   o ko
                                                =
                                                0  E<gn
                                                . aR cGx
                                                =
                                                & .v3
                                               S=  G o:n
                                               'B '=
                                                   :Dtcr
                                               =(n o   o
                                               =2)(
                                                  =n Q=
                                                c n *t5
                                               ==r œo
                                               Gœ<*8 0
                                                     b
                                                G  R E
                                               =o X& R
                                                     -
     Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 34 of 68



                                                                             '
                                                                                                                                                       1!
                                                                                                                                                       1
                                                                                                                                                       1
                                                                                                                                                       1



                                                                                                                                                       i
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                       1
                                                                                                                                                       1
                                                                                                                                                       1
                                                                                                                                                       I
                                                                                                                                                       1
                                                                                                                                                       !
                                                                                                                                                       j
                                                                                                                                                       8
                                                                                                                                                       l
                                                                                                                                                       i
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                       i
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                       1
                                                                                                                                                       1
                                                                                                                                                       1
                                                                                                                                                       1
                                                                                                                                                       l
                                                                                                                                                       1
                                                                                                                                                       !
                                                                                                                                                       )
                                                                                                                                                       i
                                                                                                                                                       j
                                                                                                                                                       l
                                                                                                                                                       i
                                                         '
                                                                                                                                                       !
                                                                                                                                                       F
                                                   V     g'z                                                                                           !
                                                                                                                                                       t
                                                   .i
                                                    2    : a
                                                    >. = o x (a                                                                                        p
                                         *
                                         t:
                                                   n
                                                   wp a
                                                        se2 p.j
                                                      s, w u u a                                                                                       I
                                         X to            .ka?2
                                                             =.S 0%                                                                                    I
                                         <œ        :-
                                                    2 =  *
                                                         C
                                                    c *2 C
                                                    C q$     Y*=' d                                            S
                                                                                                                                                       i
                                                                                                                                                       i
                                         4
                                         o.F/
                                            0-
                                             2 :%
                                                =xV
                                                  e
                                                  c:o.
                                                  =   =
                                                      >.m
                                                        .
                                                        t
                                                        !?t =
                                                        T tEE
                                                              os
                                                               h!
                                                              :A
                                                                                                               (D
                                                                                                                f? yj o'
                                                                                                                   sl '                                5
                                                                                                                                                       j
                                                                                                                                                       y
                                         a
                                         O.=    # . >.
                                               .h    :r e
                                                        > w             .                                      e
                                                                                                               xi *% >.
                                                                                                                     e) .                              l
                                                                                                                                                       j
                                         u.
                                         a.uVl .j
                                            =     js G
                                                9 u z.*
                                                         7c:>u5z
                                                               w.
                                                                '
                                                                w
                                                               ..
                                                                                                               xQa?*
                                                                                                                   UM *
                                                                                                                      *       *                        l
                                                   =    *hc    (
                                                               *D                                              & ** *                                  I
                                                   Ur
                                                    cB!;t
                                                        1:t
                                                          ;DE P'X =              '.                            uv     l                                j
                                                                                                                                                       i
                                                   t7 c 2xa
                                                      tgc   =l>
                                                            ! 9D â=
                                                                             '.                                           I
                                                                                                                          j                        !
                                                                                                                                                   1
                                                                                                                                                :t j
                                                   X
                                                                                                                          j             >
                                                                                                                                        tn.
                                                                                                                                          . u4.: /yux
                                                                                                                                                    &jj
                                                                                                                                        o q3 1: x '
                                          tttl5    (
                                                   O5     œ) 1    -D                                                                    *  .
                                                                                                                                           *
                                                                                                                                           Q =k  >u1Q l
                                                                                                                                                      1
                                         .ttjk
                                             u-u   z: 8 z jj                                                                           .teo       c 1
                                         (:)t n.   =*=2r2
                                                        n==s  o:                                                                       eu uz = !..
X                                        ê  '
                                         q)mo
                                             c7
                                             o     =o*==O =.=joEt *o
                                                                   h DA                                        s      1                -
                                                                                                                                       x-.Q
                                                                                                                                          -  o
                                                                                                                                             w -
                                                                                                                                               =u6i1
                                                                                                                                                   .

                                                          o l                                                  (
                                                                                                                me t$ .                (
                                                                                                                                       Eo .
                                                                                                                                          qu too j
                                                                                                                                           : q) .tc 5
*
a5
u                                        c'
                                         o   =     Q = E.c
                                                   .  %   C      =                          .           .. .
                                                                                                               en7= x
                                                                                                               tû w <. .               q: q> oE     l
                                                                                                                                                    I
<(
*                                        a .o
                                         u- =
                                             w     s
                                                   % =c
                                                   m  o :=g  zts  m<
                                                              =a:>o  !sd %            y                        .
                                                                                                               =ww
                                                                                                                 owve.
                                                                                                                     ).                k< o.n       ;        I
S                                        = uQa
                                         a         =- *
                                                      =t cq
                                                          aa) -
                                                              u   o                   . .
                                                                                                .         .      j  x-
                                                                                                               Q) . *  *                            I
                                                                                                                                                    '
                                                                                                                                                            t2rw
                                                                                                                                                             Wœ
11                                                                                    ..                       x
                                                                                                               o)...                   w            j       X
                                         u.=       2         =
                                                   ra ço z; c o A
                                                         -
                                                                 E
                                                             m .c œ)
                                                                     =                                             *
                                                                                                                                       V
                                                                                                                                                    i
                                                                                                                                                       I    zox*
                                                                                                                                                               ?
E                                                  G
                                                   ' f
                                                     q8 x = N1                                                                                              3%
                                                   (t7= = X
                                                    .9 =
                                                       m lï=
                                                              =s=
                                                           G tq
                                                              uFo                                   .                     I                            1    32
                                                                                                                          5                            j    2
                                                                                                                                                            c!
                                                                                                                                                       E
N1                                                       ZB                                                               1
                                                                                                                                                       ;
                                                                                                                                                       l    !
                                                                                                                                                            -1
                                                                                                                                                            .

                                                   .9 tn o                                                                                             I
M                                         *
                                          .         .
                                                    a    !sa<
                                                         o    e                                                                                             >
                                                                                                                                                            a(
                                                                                                                                                             .
                                         oe
                                         z          s o = =.
                                                    :U =
                                                                                 '                             G
                                                                                                               fn
                                                                                                                p=f>c$
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                       :
                                          mxR
                                            =      .c sPj=
                                                         oo c c        o              .                        (
                                                                                                               w
                                                                                                                                                       i
                                         Do        BQ  aa .
                                                       c   i
                                                           X.
                                                            P*         .             .
                                                                                     i      .
                                                                                                               e)
                                                                                                                ;qtk
                                                                                                                   a-
                                                                                                                    ''- *''                            1
                                                                                                                                                       i
                                         *.
                                         *
                                         *. C
                                            u7
                                             J      E E 1ë o  tm
                                                              V              . .
                                                                                     J
                                                                                                               N.
                                                                                                               v
                                                                                                                    o
                                                                                                                 *qre
                                                                                                                    c;
                                                                                                                                                       @
                                                                                                                                                       ;
                                         =   .          P :gN N                                                  .  o                                  '
                                         u.<a       o o
                                                   -R '
                                                      D.    =
                                                        o zws                .                                 (D *
                                                                                                               e                                       ,
                                                                                                                                                       ë
                                         -*
                                          1==      u : 5 15 *h
                                                   o
                                                   > c; f
                                                        *= *                                                              I                            I
                                                                                                                                                       !
D(l.                                               O b â U 15
                                                   G- '                                                                                                !
P                                                  5'
                                                      a 12 a)17 B
                                                     J OX S x5z%                                                          p
                                                                                                                          .                            .
                                                                                                                                                       1
                                                                                                                                                       1
                                                                                                          ?                                x           1
                                                                                                                                                       ,
M                                        c
                                         Rax)       = Y    s -4
                                                         !$o                                             ?
                                                                                                         .
                                                                                                         ;'
                                                                                                          :                                O           j
                                                                                                                                                       i
                                            >       V         *                                                                          =             5
>O.                                      O=         o NYE                                                      Sr
 N                                        o*       S Y R =o
                                                         s o                                                    em;6
                                                                                                               X x   .
                                                                                                                                  .     œ .
                                                                                                                                       u -
                                                                                                                                                       p
                                                                                                                                                       p
                                                                                                                                                       I
 T                                       -+        s ob o
 3
 1                                       e= x
                                            -
                                            œ       S>x co:o      n'                                           <)
                                                                                                               e;W'
                                                                                                                 -t
                                                                                                                  >.
                                                                                                                   v .            -.   O k7            1I
.G                                        oz
                                         œo
                                            œ      zapOo =
                                                         zm= 0
                                                           aa                                                   *
                                                                                                               ..
                                                                                                               =-
                                                                                                                w=ae          .   -    += =            I
                                                                                                                                                       !
O
O                                        afa=      s* E-mss 2Uj o ..,g                                         o ..                    w .             j
                                            c:        p a) œ
                                                           x                                                   o *                .
                                                                                                                                  '
                                                                                                                                  .    X-              d
                                                                                                                                                       I
S                                         o /.
                                         .a a
                                                    E
                                                    o Z?v)12 E
                                                             r;n=
c.
.3
                                                   = =1= G E
                                                   m 2 c = .G!                                                                    .    *-
                                                                                                                                        kn             I
                                                   =G=
                                                     kao
                                                       'gPz *
                                                            G- !5                                                         1            % =             I
                                                   u.p R rxl*
                                                            5R                                                                                         r
                                                                                                                                                       I
                                                                                                                                                       l

                                                                                                                                                       l
                                                                                                                                                       I
                                                                                                                                                       l
G                                                                                                                                                      j
                                                                                                                                                       E
e
xj                                                                                                                                                     (
                                                                                                                                                       k
#                                                                                                                                                      i
                                                                                                                                                       h
                                                                                                                                                       1
41                                                                                                                                                     d
                                                                                                                                                       !
                                                                                                                                                       1
                                                                                                                                                       i
X                                                                                                                                                      I
                                                                                                                                                       I
E                                                                                                                                                      I
                                                                                                                                                       '
                                                                                                                                                       j
A                                                                                                                                                      1
                                                                                                                                                       1
9                                                                                                                                                      !
                                                                                                                                                       ù
S                                                                                                                                                      !
                                                                                                                                                       i
5                                                                                                                                                      I
                                                                                                                                                       l
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                       i
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 35 of 68



             *
              *




                                    œ
                                   =
                                   t=
                                    p      Y
                                   >       S
                                   =       p
                                           t*
                                   =       œ
                                   =       a
                                   '
                                   e=      %ç7
                                   u-u-'   <
                                           u
                                    œ      wE.
                                    =      .
                                    o      X
                                   =ty     ul
                                           M
                                    q)     u'
                                    w=      o
                                            >d
                                    o      **
                                   >       c
                                    œ


                                                                         E
                                                                         *
                                                                        mœ t
                                                                           o
                                                                        rc(.
                                                                           N
                                                                           m)
                                                                        = a.
                                                                        Ws
                                                                        %H*
                                                                        c
                                                                        oe
                                                                        ED
                                                                        4<
                                                                        *
                                                                        c
                                                                        w'
                                                                        m




                                   jy
                                    jt
                                     =
                                     .
                                     *
                                     1
                                     -
                                     o
                                     R
                                     e
                                     0
                                     ö
                                     ;
                                     9
                                     2
                                     œ
                                     >'
                                      r
                                      m
                                      O
                                      B
                                      (
                                      I
                                      c
                                      g
                                      C
                                      D
                                      t
                                      Q
                                      E
                                      X
                                      G
                                      n
                                      P
                                      p
                                      ?
                                      s
                                      F
                                      a
                                      =
                                      -
                                      <
                                      .
                                      o
                                      *
                                      l
                                      ;
                                      Z
                                      œ
                                      %
                                      k
                                      Y
                                      5
                                      !
                                      i          &
                                                 a6 c
                                                 *

                                                 c
                                                 D:
                                                    s=
                                                    G
                                                    m Xo
                                                 =e)O
                                                    =x
                                                 =E!c
                                                    =a f

                                                  œ Y
                                                        tp


                                                       c?
                                                   DI::œ5
                                                 = (z)
                                                       -%
                                                 S w.:.>
                                                 .G C
                                                         o
                                                  o cX
                                                 = to >
                                                        J-E
                                                       x.




              O
             P
             +
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 36 of 68




                                                                                    k

                  O
                  m
                  î:                                                           - j
                                                                               .*
                                                                                '   1
    Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 37 of 68




o




                    S
                    =4
                    o z     4
                     e ;    .1
                    C* r
                       .:
                             .
                             '
                             K'
                     cz <
                    a9
                    .
                        !
                        =   ka
                    = hz 5,
                    <
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 38 of 68




                               A ttachm ent V




                                            l
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 39 of 68


Gmail-@           Yoursection8HousingGuideisReady(OrderIDJ... hups.
                                                                  '
                                                                  //mail.
                                                                        google.com/mail/u/o?ik=7eo8algco&view=pt&serch=all&...



      M Gm ail                                                          œ           -                                          œ   .comx

      @                   YourSection8 Housing Guide is Ready (OrderlD:8917EK)
          1 message
          LeeC atSection-8-Housing<info@evsection-8-housing.org>                                             Mon,May6,2019at2:12PM
          Reply-To:info@e.secti
                              on-8-housing.org
          To:                                                    .com >



                         y..;;
                        SE2TI28 8
                        8 2 L $ ld C


                      Hi
                      YourGuide to Receiving Housing and RentAssi
                                                                stance is Ready.Startreading and
                      finishyourapplicati
                                        on online!


                                                       Dow nload Your G uide



                      Note:ToensureyourSecti
                                           on-8-Housingemai
                                                          lsaredeli
                                                                  vered.pleaseaddi
                                                                                 nfo@e.secti
                                                                                           on-8-housi
                                                                                                    ng.orgtoyour
                                                                  emailcontacts.

                         Section-8-l-lousing.org is a privately owned website thatis notassociatedwith any governmentagency.
                                           8190 BarkerCypress Rd Suite 1900 #1013,Cypress,TX 77433

                                                                    Unsubscribe




                                                                                                                                   5/6/2019,2:31PM

                                                     PX 1:Declarati
                                                                  onofLashanda Freeman
                                                            Attachm entV2Page 1
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 40 of 68




                              A ttachm ent W
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 41 of 68
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 42 of 68




      Content

      Introduction to the Section 8 Housing Guide                                                         3


      Background ofthe Section 8 Housing VoucherProgram                                                   5


      Eligibility Criteria forthe Section 8 Housing VoucherProgram                                        6


      How Housing Vouchers W ork                                                                          8


      W aiting Listforthe Housing VoucherProgram                                                          9


      Section 8 Hom eownership Vouchers                                                                 11


      Section 8 Housing Vouchers State W ebsites                                                        13




      Section-8-l-lousing.org is pri
                                   vately-owned,and is nei therOperated by,noraffiliated wi th,anygovern-
      mentagency.Secti    on-8-l-lousing.org i
                                             s nota law firm,norcanthe Section-8-l  -lousing.org site provide
      any kind ofIegalorprofessi   onaladvice.The informati on provided and contained inthisGuide isnot
      guaranteed to be correct,com plete orup-to-date.ThisGui    de is notendorsed oraffiliatedwith any
      governmententi   ty,including anyfederal,state,county,ci ty department,bureau,di   vision oragency.
      The Iaws maybe differentfrom jurisdi
                                         ction tojurisdi
                                                       ction,and maybe subjectto interpretation by
      di
       fferentcourts.The Iawsare a personalmatter,and no generalinformati
                                                                        on Iike the kind Section-
      8-l
        iousing.org providescan fi
                                 teverycircumstance.




                                                 lNTRO DUCTIO N
                                            PX 1:DeclarationofLashanda Freem an
                                                   AttachmentW :Page2
'




                         Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 43 of 68

                                                                                                                                                                                                                             yEt
                                                                                                                                                                                                                               ,01?
                                                                                                                                                                                                                                j)ê).l
                                                                                                                                                                                                                                     kt.rê
                                                                                                                                                                                                                                     c   '   '.,
                                                                                                                                                                                                                                             g î
                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                               î-
                                                                                                    ),
                                                                                                     r
                                                                                                     -
                                                                                                    -.                                                                                                                            T
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                  .

                                                                                                    '

                                                                                 #'
                                                                                  . p    ;#k
                                                                                           (
                                                                                           r
                                                                                           kk .
                                                                                           .                                                                                                                                  ' ,
                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                 ,.          ....-
                                                                                    .& . j
                                                                                         .jo
                                                                                           ,
                                                                                           y
                                                                                    ,ft
                                                                                                                                                                                                                                 p.
                                                                                 . nt#Qq
                                                                                       s   .  .,    .                                                                                                                                         .,rs.    .
                                                                             '
                                                                             a
                                                                             lk,
                                                                               '  . j
                                                                                    yy )
                                                                                      .yyk
                                                                                          '
                                                                                          j
                                                                                          q
                                                                                          g
                                                                                          .
                                                                                           (
                                                                                           )
                                                                                           ;' .
                                                                                           r             ,. .
                                                                                                              .                                                                                                                 p.
                                                                                                                                                                                                                                ',.          .,:z
                                                                                                                                                                                                                                               . s'
                                                                                                                                                                                                                                                  .    .
                                                                         . '        t' s
                                                                                       p 7#                                                                                                                                                        g   .
                                                                       .,q
                                                                         t             qy tg                                                                                                                                      '
                                                                                                                                                                                                                                  )j .r(y.        .t
                                                                                                                                                                                                                                             .....(
                                                                                                         .                                                                                                                                             .
                                                                   '
                                                                                       r
                                                                                       .        . r.                                                           ,                                                                                   ,
                                                                                    jz1.
                                                                                       L'        ).
                                                                                                 v..                  :   p'.?.,z (
                                                                                                                       )''y       ..x
                                                                                                                                    :s
                                                                                                                                    .,.t;,,                '..;,,                                  .y
                                                                                                                                                                                                    )jjkyt                                             y
                                                                                                                                                                                                                                                       ,
                                                                                               '.r
                                                                                                 ?.'                  '.
                                                                                                                            : ty?.
                                                                                                                      , . , !j
                                                                                                                      jst                    .
                                                                                                                                                            ....
                                                                                                                                                              ) .
                                                                                                                                                                                                    .ai;kyyz
                                                                                                                                                                                                    .j
                                                                                                                                                                                                     jj
                                                                                                                                                                                                      yye
                                                                                                                                                                                                        ..
                                                                                                                                                                                                          .


                                                                                                        ;                                                           ,                              'y
                                                                                                                                                                                                   -ëy w
                                                                                                                                                                                                     j,-.
                                                                                                                                                                                                     .  ty
                                                                                                                                                                                                         jy
                                                                                                                                                                                                          ..ry
                                                                                                                                                                                                             ;j
                                                                                                                                                                                                              y,y:
                                                                                                    .
                                                                                                 s. .
                                                                                                                      ..
                                                                                                                           .                                        ,
                                                                                                                                                                    :
                                                                                                                                                                    j
                                                                                                                                                                    y,.                            .-
                                                                                                                                                                                                    ,
                                                                                                                                                                                                   sj
                                                                                                                                                                                                   ...
                                                                                                                                                                                                     ;
                                                                                                                                                                                                     @
                                                                                                                                                                                                     ,
                                                                                                                                                                                                     t
                                                                                                                                                                                                     ë
                                                                                                                                                                                                     .yj
                                                                                                                                                                                                       , ,;
                                                                                                                                                                                                         .
                                                                                                                                                                                                         )
                                                                                                                                                                                                         .t
                                                                                                                                                                                                          j
                                                                                              .a/ .                   .                                             %tl
                                                                                                                                                                    .
                                                                                                                                                                    .



    > ..             .                                                                      :,
                                                                                               e
                                                                                               .                                                                        '
                                                                                                                                                                        $j,y,                      .
                                                                                                                                                                                                   g.
                                                                                                                                                                                                    ).
                                                                                                                                                                                                     j
                                                                                                                                                                                                     sl
                                                                                                                                                                                                      )
                                                                                                                                                                                                      q
                                                                                                                                                                                                      b
                                                                                                                                                                                                      .
                                                                                                                                                                                                      s
                                                                                                                                                                                                      -
                                                                                                                                                                                                   .y
                                                                                                                                                                        . .
                             .                                                            .
                                                                                                                                                                          sk,
                                                                                                                                                                        , k
                                                                                                                                                                            .
                                                                                                                                                                                                    ,)ysa
                                                                                                                                                                                                       ;. .
                                                                                                                                                                                                     ,7.q.
                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                     .,
                                                                                                                                                                                                        .
                 ho
                 .                                                                                                .r                   y.:                                      h$)            >
                 '-                                                                                                                    ...                                -.- .
                                                                                                                                                                            $'    $-
                                                                                                                                                                                   k
                                                                                                                                                                                   -
                                                                                                                                                                                   .           ,       .
                 .                                                                                                                                                            ka. !j                    ..
                                 s.;
                                   :.                                                                                                                                             .C
                                                                                                                                                                                   j           .                      .
                         L                                                                              ',                                                                          (          .        .             '.
                                        .
                                                                                                        o        .
                                                                                                                  .                                                               . '
                                                                                                                                                                                  $ ; t              ... . ,
                                                                                                                                                                                  .)
                                                                                                                                                                                   ?' r
                                                                                                                                                                                   .
                                                                                                                                                                                   '  :'
                                                                                                                                                                                       te                             y
                                                                                                                                                                                                                      j
                                                                                                                                                                                                                      f
                                   .
                                   .                                                      .                      ;-(
                                                                                                                   )
                                                                                                                   t
                                                                                                                   !
                                                                                                                    .
                                                                                                                   @.
                                                                                                                    j.:
                                                                                                                    ï                  .            -..-                      ..x.'x). .c..,                         a.vqy
                                                                                                                                             ..<.                         .,y..        tj
                                                                                                                                                                                       .                       .
                                                                                                .                                                     :
                                                                                                                                                      L
                                                                                                                                                      .
                                                                                                                                                      s;
                                  .y
                                   j
                                   y
                                   ;
                                   j
                                   lyj
                                    ''t
                                      'y
                                       ëf.
                                         j
                                                i
                                                k
                                                l
                                                i.?î.                            i
                                            '       7
                                                    .7 .(,..
                                                    77';
                                                                                          ' *                    .a. s
                                   :        .
                                                    .9
                                                    '
                                                    -k
                                                     '
                                                     .
                                                     :
                                                     p
                                                     4z
                                                      ,.
                                                       ''
                                                        yy
                                                        jL :
                                                           .'v
                                                         j . ;
                                                             .                                                        x                                                   ... ...&
                                                                                                                                                                                 .r'
                                            . t    .o j.  :kj,
                                                          r            ).                                                                                                 .
                                               t1' y'
                                                -t
                                                 7:-
                                                   f
                                                   - -j
                                                      :4
                                                       1 (
                                                         ù%
                                                          -
                                                          t,
                                                           ;
                                                           .
                                                           'yt  d';-   .
                                             1
                                             'tkz)
                                                 !.(
                                                   jts..q      ?   .                                                  ....-...,:-..
                                                    .. ë :
                                                         L
                                                         .) ,..
                                                              y
                                                              )        .
                                                              ,- ,
                                            s
                                            ;:
                                             )
                                            .'
                                             (j
                                              ;
                                              k
                                              .
                                              ,))?
                                                 j
                                                 .
                                                 .! .
                                                        krk          .
                                                                     f.
                                                                      ?                                                            y.
                                                                                                                                  ..
                                                                                                                                   ,,
                                             ''
                                                t-?'
                                                .
                                                '  ï
                                                   L
                                                   .S
                                                   '
                                                   'LV.                    i..  .,>                                       .
                                                                                                                          t...,
                                    E :
                                      t. .
                                         .,                                          y, y                                     :
                                                                                                                              o..                                                                                                                          s
                                                                            -..-..
                                                                                 ,.  -
                                                                                  ;.,$33
                                                                                       ,
                                                                                       .
                                                                                       ,
                                                h7
                                                jè
                                                               .       '
                                                                                       .
                                                                                                     .
                                                                                                    E.
                                                                                                             .
                                                                                                                                                                                                                             j,,,                          j
                                                ö
                                                l7
                                                t
                                                  (                                       . 3
                                                                                            %'                                                                                                                                                  .
                                                    '
                                                .
                                                    'k/
                                                    t
                                                                                                                                                                                                                                                j
    1
    .
    :'                             1*1z...''.                                                                                                                                                                                ij                            ij
                     '   0
                         11
                          6
                          iz
                           s
                           b'
                            l
                            'i-
                              '1
                               '''
     -.
    $'
        .. J''
           .. k
         .. .
      :r...,
           s''
              ï
              .
              ypï.''''y'?,,j.,....-,y,,...
               k
             .(.i   ,y,C!t.. ,.. ,
                !l,-.
                 ''$$
                                                                                                                                                                                                                             1                             1
                                                        Nowadays,finding a suitabl
                                                                                 e place to Iive in i
                                                                                                    sa hard task,especiallyforfamilieswithfinancialchal-
                                                        I
                                                        enges.There are manythingsto bearin mindwhen Iookingfora placethatyou and yourfamil y can
                                                        callhome.Plus,many low-income familiesin the U.S.are facingdi
                                                                                                                    fficul
                                                                                                                         tieswhen i
                                                                                                                                  tcomesto paying
                                                        highrent,choosi
                                                                      ng theirpreferred neighborhood,finding a residentialhouse oraparlmentwith proper
                                                        sanitary condi
                                                                     tions and more.


                                                        Many fam ilies pay more than hal
                                                                                       foftheirm onthly incom e to Iandlords in orderto save theirfamil
                                                                                                                                                      y
                                                        from becoming homel
                                                                          ess,aIIwhile Iiving in sub-parcondi
                                                                                                            tions,outdated aparlmentsordangerous
                                                        parts oftown because they are sim ply not i
                                                                                                  n a posi
                                                                                                         tion to afford better.To help these Iow-income
                                                        familiesfi
                                                                 nd a home,the federalgovernmenthascreateda housing choi
                                                                                                                       ce voucherprogram speci
                                                                                                                                             fi-
                                                        callydesignedwith veryIow-income famili
                                                                                              esin mind,alongwi ththechall  engestheyarefacing in
                                                        termsoffinding appropriate housing.Thi
                                                                                             stype offinancialhelp isavailable notonl
                                                                                                                                    yforIow-income
                                                        fam il
                                                             ies,but also fordisabl
                                                                                  ed persons and el
                                                                                                  derl
                                                                                                     y citizens.




                                                                                                                  INTR0 D UCTlON T0 TH E SECTIO N 8 H 0 USlN G G UID E
                                                                                                                                                             PX 1'
                                                                                                                                                                 .DeclarationofLashanda Freem an
                                                                                                                                                                    Attachm entW :Page3
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 44 of 68




      By receiving a housing choice voucher,fam ilies are given the opportunity
      to Iook fora hom e in the form ofa sm allerhouse,a tow nhouse oran
      apartm entthatwillsuit theirneeds best.There are,however,certain
      eligibility requirements thatfam ilies m ustm eetin orderto be able to
      applyforgovernm entrentalassistance.

      ThisSecti
              on8 Housing Guide wascreated to narrow down aIItheavailable information aboutthe
      housingvoucherprogram and to help youfind specificdetail  s on whicheverpartofthe program you
      need.ln addition,thjsGuide willal
                                      so explain the differentparts ofthe program in moredetailand
      thus hel
             p you understand the requirem ents,term s,conditions and otheraspects ofthe
      program better.




                           INTR0 DUCTI0 N T0 THE SECTIO N 8 HO USING GU lD E
                                          PX 1:DeclarationofLashandaFreeman
                                                 AttachmentW :Page4
Case 1:19-cv-25046-RNS Document   4-10
                              :..;. ,....o..Entered
                                            ...))ry..y:
                                                      r
                                                      jq
                                                       gj.l,
                                                        hz
                                                     ' ..
                                               ' '., . . , kL
                                                            ;T  .
                                                             ;t.'.î
                                                                )j.j
                                                                  s
                                                              ' k ..r
                                                                     tL
                                                                   y-t )by),
                                                                      jj    yj
                                                                           k').
                                                                              (,on
                                                                               ry
                                                                                (
                                                                               ,j
                                                                                 yy
                                                                                yg
                                                                                 .
                                                                                   t2
                                                                                  j)      !;
                                                                                       g.y2
                                                                                    ,.ty   .'FLSD
                                                                                            .)
                                                                                            :y.j
                                                                                             (z.A).       .)tl
                                                                                                  tylqz)-.q
                                                                                                             .
                                                                                                                ,tk-.'.Docket
                                                                                                             y:,.      .
                                                                                                                       'y..::,.y
                                                                                                                               t 12/09/2019
                                                                                                                                       ..
                                                                                                                                    j..y    Page 45 of 68                        ... . ..                ...
                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                     .    .'               ..
                         z                                               F's...;.. '.. .:.)$...'r
                                                                                      3j;';.72
                                                                                             kr;
                                                                                               .y.
                                                                                                 (q
                                                                                                  j.)L
                                                                                                     (?
                                                                                                      t.
                                                                                                       y.                 .
                                                                                                                          ;.
                                                                                                                           k)y
                                                                                                                             jkj..),..)pà;kj.
                                                                                                                                          . k   t(
                                                                                                                                                 'i.itlyyt
                                                                                                                                                         rjj
                                                                                                                                                           y?
                                                 .
                                                    ..
                                                        . '..'.. '
                                                            . . ,.'         l.
                                                                  ' ;.....y. ;
                                                                             j ..
                                                                     ..... . .
                                                           ,. .....'' ''        ..
                                                                                 ..:
                                                                                   ...
                                                                                     .'
                                                                                      ?.t...s
                                                                                            ;
                                                                                            .
                                                                                            ,b
                                                                                             ;f j.L
                                                                                                  ,.;
                                                                                                    éj.
                                                                                                      ;
                                                                                                      j
                                                                                                      ,
                                                                                                      .;yqL:
                                                                                                       k
                                                                                                           g.
                                                                                                            .
                                                                                                            Lt
                                                                                                            t
                                                                                                            yp
                                                                                                              )y
                                                                                                              j  4y4.
                                                                                                               yyy
                                                                                                                 ;jy
                                                                                                                    .t
                                                                                                                    y
                                                                                                                    ..
                                                                                                                     kj
                                                                                                                      y6
                                                                                                                       ji
                                                                                                                       ,
                                                                                                                        .r
                                                                                                                         j.
                                                                                                                          tjtjyjj,t;.j
                                                                                                                                     ,,
                                                                                                                                      ;(    .z'
                                                                                                                                       gyjyy.
                                                                                                                                       i    , rys:jy:Kjj;yj,yy)
                                                                                                                                                             y
                                                                                                                                                              .y
                                                                                                                                                              j
                                                                                                                                                              .
                                                                                                                                                               k
                                                                                                                                                               .sj
                                                                                                                                                                 '
                                                                                                                                                                 jk
                                                                                                                                                                  ,:
                                                                                                                                                                   ,
                                                                                                                                                                   .s
                                                                                                                                                                    .
                                                                                                                                                                    c.
                                                                                                                                                                    .
                                                                                                                                                                   'y
                                                                                                                                                                     ,
                                                                                                                                                                     ..
                                                                                                                                                                      )
                                                                                                                                                                      j
                                                                                                                                                                       '
                                                                                                                                                                       .
                                                                                                                                                                       y(
                                                                                                                                                                       .
                                                                                                                                                                       j
                                                                                                                                                                       j
                                                                                                                                                                       .
                                                                                                                                                                         k
                                                                                                                                                                         ..'t;
                                                                                                                                                                         :
                                                                                                                                                                         .
                                                                                                                                                                         ,
                                                                                                                                                                         .y .jq
                                                                                                                                                                              ;.
                                                                                                                                                                              y
                                                                                                                                                                              ,
                                                                                                                                                                                )
                                                                                                                                                                                4.
                                                                                                                                                                                 ,
                                                                                                                                                                                 .
                                                                                                                                                                                  .,...,.
                                                                                                                                                                                  .  ,  ..
                                                                                                                                                                                        .
                                                                                                                                                                                        .$.,.
                                                                                                                                                                                         .
                                                                                                                                                                                         ( .
                                                                                                                                                                                            z.....
                                                                                                                                                                                             .  .
                                                                                                                                                                                                  ..
                                                                                                                                                                                                  '.
                                                                                                                                                                                                    ..
                                                                                                                                                                                                     .,.
                                                                                                                                                                                                      t
                                                                                                                                                                                                       y.
                                                                                                                                                                                                       .
                                                                                                                                                                                                        ,
                                                                                                                                                                                                        ,
                                                                                                                                                                                                        .;;.
                                                                                                                                                                                                          .;t,
                                                                                                                                                                                                            :
                                                                                                                                                                                                             .,
                                                                                                                                                                                                              .u.
                                                                                                                                                                                                                ..j,
                                                                                                                                                                                                                :
                                                                                                                                                                                                                ..#
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   );
                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                     ,.
                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                       .r,tj
                                                                                                                                                                                                                        5,k.g,
                                                                                                                                                                                                                             ;z.
                                                                                                                                                                                                                               y..y.4.
                                                                                                                                                                                                                            ',.y
                                                                                                                                                                                                                               ;7
                                                                                                                                                                                                                                . .;..s
                                                                                                                                                                                                                                      .....
                                                                                                                                                                                                                                      yqy :....
                                                                                                                                                                                                                                          .,,...c
                                                    ,
                                                         '               ... . . r
                                                                   (;,.s't.:,'.. .:
                                                               ''' .'J ;'              jp '
                                                                                      .. .,2.
                                                                                        ).. ;:'
                                                                                              ):
                                                                                               %
                                                                                               kf:î
                                                                                                  t'
                                                                                                  y ï
                                                                                                   ..L
                                                                                                     :
                                                                                                     î9
                                                                                                      b?
                                                                                                       '
                                                                                                       ?
                                                                                                       .
                                                                                                       '
                                                                                                       t'
                                                                                                        èp
                                                                                                         l
                                                                                                         kjr1
                                                                                                            $
                                                                                                            1
                                                                                                            .h4
                                                                                                              t'
                                                                                                               V ;
                                                                                                                 LA Myg    / X )  . (
                                                                                                                                    .
                                                                                                                                    '
                                                                                                                                    yjë
                                                                                                                                      zz
                                                                                                                                       L
                                                                                                                                       j
                                                                                                                                       bk
                                                                                                                                        lkL?
                                                                                                                                           .L
                                                                                                                                            L
                                                                                                                                            hrl
                                                                                                                                              i  l
                                                                                                                                                 '  11
                                                                                                                                                     21
                                                                                                                                                      ,51      p:'
                                                                                                                                                                 C,
                                                                                                                                                                  .;q .;
                                                                                                                                                                       ?,  .  .
                                                                                                                                                                              . ?..  .
                                                                                                                                                                                     ..7  'j . ..
                                                                                                                                                                                                .
                                                                                                                                                                                                . .,-; j:: '
                                                                                                                                                                                                           .ëaC
                                                                                                                                                                                                              ;i
                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                l
                                                                                                                                                                                                                ;
                                                                                                                                                                                                                ..
                                                                                                                                                                                                                 '!ï
                                                                                                                                                                                                                   y '
                                                                                                                                                                                                                  . . k.       r
                                                                                                                                                                                                                               jz.
                                                                                                                                                                                                                                 tgr) : ...     .    .'(r'; .
                                                                                                                                                                                                                                                ,;',.7
                                                               ..
                                                                  - '., ... .)è
                                                                                      ...
                                                                                           ''.r     .
                                                                                              f)?ê..l.
                                                                                                         .lp
                                                                                                           tz
                                                                                                            t
                                                                                                            ly
                                                                                                           fy.
                                                                                                     kj,y;..   t
                                                                                                               /e
                                                                                                              :.l
                                                                                                              t  yt
                                                                                                                y.1 .
                                                                                                                    Xx.
                                                                                                                      jk,
                                                                                                                   .ky:t
                                                                                                                   t        rs
                                                                                                                             .jk 4
                                                                                                                          aky.(6L.gïg,   3, 33g%è
                                                                                                                                            jjëp
                                                                                                                                              jF)
                                                                                                                                                y
                                                                                                                                                .!
                                                                                                                                                 j?
                                                                                                                                                  '
                                                                                                                                                  jl
                                                                                                                                                   ,ù
                                                                                                                                                    j)$
                                                                                                                                                   )s-;j
                                                                                                                                                       )t
                                                                                                                                                        ;rp
                                                                                                                                                        .,s7t
                                                                                                                                                            j
                                                                                                                                                            .l
                                                                                                                                                             Ly  j
                                                                                                                                                                 $.
                                                                                                                                                                  ;
                                                                                                                                                             $):::.
                                                                                                                                                             j
                                                                                                                                                             . ).;
                                                                                                                                                                 ) Lf.3.j(
                                                                                                                                                                         .$t
                                                                                                                                                                           j
                                                                                                                                                                           .:.:LE
                                                                                                                                                                            j y.
                                                                                                                                                                               jj''',' .:
                                                                                                                                                                                 y
                                                                                                                                                                                ;. rky y;. .''.
                                                                                                                                                                                         js$      ......'ê'..i
                                                                                                                                                                                              c. .j
                                                                                                                                                                                          ..... .            . )
                                                                                                                                                                                                               .
                                                                                                                                                                                                              .ti
                                                                                                                                                                                                                q.g .
                                                                                                                                                                                                                .
                                                                                                                                                                                                               ,'
                                                                                                                                                                                                                ,
                                                                                                                                                                                                                .kàj:$.         ;
                                                                                                                                                                                                                                r.j
                                                                                                                                                                                                                      rc . ... . .:.
                                                                                                                                                                                                                                       .g.        ?g,s.,
                                                                                                                                                                                                                                                 ,, '
                                                                                                                                                                                                                                                 .    y(
                                                                                                                                                                                                                                                       '   ..r
                                                                                                                                                                                                                                                       y(;;r;...f
                                                                                                                                                                                                                                                            .    7
                                                                                                                                                                                                                                                                 y!tkj-i??. 2
                                                                                                                                                                                                                                                                            11:yr
                                                                                                                                                                                                                                                                                .i:., .jyt.;L:L ')j
                                                                                                                                                                                                                                                                                                  ..jy..
                                                                                                                                                                                                                                                                                                       ,..
                                                                                                                                                                                                                                                                                                         LrLg.)j.,..
                                                                         . ... ..   . . '.'.. .'..
                                                                               .. .u . u'.  .
                                                                                                  h ), .è)'
                                                                                                          CjLp
                                                                                                             '
                                                                                                             q
                                                                                                             '
                                                                                                              :.
                                                                                                               1
                                                                                                               t
                                                                                                               .r4ù4)
                                                                                                                    r1A
                                                                                                                    .
                                                                                                                    /
                                                                                                                    .
                                                                                                                    /
                                                                                                                       tjl
                                                                                                                       ik
                                                                                                                        sl
                                                                                                                          q
                                                                                                                          pj
                                                                                                                           k
                                                                                                                           t,
                                                                                                                            j
                                                                                                                            jys
                                                                                                                              Jtj
                                                                                                                              '  l
                                                                                                                                 J.Jj
                                                                                                                                Lk   $y
                                                                                                                                      :.js
                                                                                                                                         y%j y;
                                                                                                                                              j uy
                                                                                                                                                tL y;  y
                                                                                                                                                       ).
                                                                                                                                                        yyty;
                                                                                                                                                           k t
                                                                                                                                                             yrï
                                                                                                                                                               j
                                                                                                                                                               g.
                                                                                                                                                                y
                                                                                                                                                                n 4
                                                                                                                                                                  , 3
                                                                                                                                                                    y
                                                                                                                                                                    .4,
                                                                                                                                                                      .
                                                                                                                                                                      2
                                                                                                                                                                      t3j
                                                                                                                                                                        k
                                                                                                                                                                        'y
                                                                                                                                                                         %
                                                                                                                                                                         . .j
                                                                                                                                                                            t y
                                                                                                                                                                              fjjt
                                                                                                                                                                                 ày  :
                                                                                                                                                                                     o
                                                                                                                                                                                     ' t'.k
                                                                                                                                                                                         )
                                                                                                                                                                                         ' .;
                                                                                                                                                                                            L
                                                                                                                                                                                            q .v.
                                                                                                                                                                                                tj
                                                                                                                                                                                                 't;j
                                                                                                                                                                                                    ,
                                                                                                                                                                                                    y. (
                                                                                                                                                                                                       è t7).
                                                                                                                                                                                                            :,
                                                                                                                                                                                                             Lq .
                                                                                                                                                                                                                jj
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 ')'g.  .
                                                                                                                                                                                                                        p ),
                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                     ';.'.
                                                                                                                                                                                                                                         ...,
                                                                                                                                                                                                                                         '  .
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                              î
                                                                                                                                                                                                                                              ... ..1
                                                                                                                                                                                                                                                 .ct
                                                                                                                                                                                                                                                  '   2
                                                                                                                                                                                                                                                      k.  n
                                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                                         kw;
                                                                                                                                                                                                                                                           t.,
                                                                                                                                                                                                                                                             )ë
                                                                                                                                                                                                                                                              ty
                                                                                                                                                                                                                                                               .?*.
                                                                                                                                                                                                                                                                  'ï;
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                e....
                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                     ï
                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                                         )t
                                                                                                                                                                                                                                                                          $))t
                                                                                                                                                                                                                                                                           -: ;
                                                                                                                                                                                                                                                                              , j
                                                                                                                                                                                                                                                                                )#
                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                               ) 'y
                                                                                                                                                                                                                                                                                  ;t
                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                  '4:
                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                     3yt
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                       l(L
                                                                                                                                                                                                                                                                                        jytL  ;
                                                                                                                                                                                                                                                                                             3y
                                                                                                                                                                                                                                                                                              L)
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                               ''j
                                                                                                                                                                                                                                                                                                y'
                                                                                                                                                                                                                                                                                                 j.
                                                                                                                                                                                                                                                                                                  jïy,
                                                                                                                                                                                                                                                                                                   .j v;
                                                                                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                                                                                      , j
                                                                                                                                                                                                                                                                                                        f(
                                                                                                                                                                                                                                                                                                         j.
                                                                                                                                                                                                                                                                                                          $Lïk.
                                                                                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                                                                                              î)j.
                                                                                                                                                                                                                                                                                                                 1kj
                                                                                                                                                                                                                                                                                                                 .î
                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                    j?..
                                                                                                                                                                                                                                                                                                                      è::.').. .
                                                                              .. '... ..)
                                                                              .           .,.                                                                            y yyy
                                                                                                                                                                           .   t . y, qk.y.;,
                                                                                                                                                                                            ..,.  .;, -j ;.kjr
                                                                                                                                                                                                          x    ,                            ,
                                                                                              :ïyy.    j;.
                                                                                                         .u
                                                                                                          ;.
                                                                                                           cjyt,
                                                                                                               L/
                                                                                                                t)h?
                                                                                                                   );
                                                                                                                    y
                                                                                                                    ()
                                                                                                                     Try,
                                                                                                                        .
                                                                                                                        l.
                                                                                                                         j.
                                                                                                                          ïy
                                                                                                                           .
                                                                                                                           tjj;
                                                                                                                              ,k
                                                                                                                               k.
                                                                                                                                v.
                                                                                                                                 ç
                                                                                                                                 .Lj.
                                                                                                                                   .â
                                                                                                                                    :q-t
                                                                                                                                       u)y jyètjp
                                                                                                                                                tyyy.wàjj   jjyyy,j,(.                                         ?;.)qs.
                                                                                                                                                                                                                   .  ..;.kj  ...
                                                                                                                                                                                                                              î  .
                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                                     .  u.....      ..  q
                                                                                                                                                                                                                                                        . ;.,j; y,. .
                                                                                                                                                                                                                                                                    yk;zy.t.
                                                                                                                                                                                                                                                                          , fq 'g.y)y:s   ;j: .  ,, (j)   )
                                                                                                                                                                                                                                                                                                          .t3yy  ,g
                                                                                                                                                                                                                                                                                                                  .,. yjt;.
                                                                                                                                                                                                                                                                                                                          kl t.
                                                                                                                                                                                                                                                                                                                              jjj .y
                                                                                                                                                                                                                                                                                                                                  ;4.)-y
                                                                                                          .                                                                                              .                                                                .
                                                                                            ... ..
                                                                                    . y'....e       l.; ' ; :
                                                                                                            , ?,,
                                                                                                                : ' '
                                                                                                                    1t  t g  ,
                                                                                                                             j L;kbèQ  f  l) /# i  f
                                                                                                                                                   't Jù   )
                                                                                                                                                           .jjj y
                                                                                                                                                                6143)4 t/k v;  tjj 1 )ljt
                                                                                                                                                                                        ;yk
                                                                                                                                                                                          ;tq
                                                                                                                                                                                            .
                                                                                                                                                                                            p
                                                                                                                                                                                            %
                                                                                                                                                                                            g   tl r.;
                                                                                                                                                                                                    y t;  ,.cv,:
                                                                                                                                                                                                              .   j)
                                                                                                                                                                                                                   t yy.c
                                                                                                                                                                                                                        .;:,
                                                                                                                                                                                                                          ) (
                                                                                                                                                                                                                            .      ?.
                                                                                                                                                                                                                                    ':'n        .         o   ..L
                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 .)
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                    q
                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                    ' :  j:...
                                                                                                                                                                                                                                                                             ;r
                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                              J3.
                                                                                                                                                                                                                                                                                ( .t
                                                                                                                                                                                                                                                                                   jl ,
                                                                                                                                                                                                                                                                                      '(
                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                       'y
                                                                                                                                                                                                                                                                                         7;   .T
                                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                 y A
                                                                                                                                                                                                                                                                                                   é
                                                                                                                                                                                                                                                                                                   j ây/ j
                                                                                                                                                                                                                                                                                                         rt  j
                                                                                                                                                                                                                                                                                                             jptjj lll?s ))r
                                                                                                                                                                                                                                                                                                                        t' lifctl
                                                                                                                                                                                                                                                                                                                                ky
                                                                                                                                                                                                                                                                                                                                 pg
                                                                                                                                                                                                                                                                                                                                  kj
                                                                                                                                                                                                                                                                                                                                   . jk
                                                                                                                                                                                                                                                                                                                                   jj.q.-t.
                                                                                                                                                                                                                                                                                                                                       ?! f: .k.
                                                                                      ..
                                                                                    . ... .
                                                                                            ''' ;..:
                                                                                               .        L
                                                                                                        .
                                                                                                        :    fg:zt   :)î7lTttyyyj q
                                                                                                                                  tl t
                                                                                                                                     iLs  42i) ,  tjj
                                                                                                                                                    ttj)j ,
                                                                                                                                                          yj$lg  -
                                                                                                                                                                 Lj j j;
                                                                                                                                                                       e - cj.. )q
                                                                                                                                                                               ;q  j
                                                                                                                                                                                   .1 (
                                                                                                                                                                                      t.
                                                                                                                                                                                       t.)kj)2..!,?x.q>  ?$.,k    ïy.;yh..
                                                                                                                                                                                                                         t.
                                                                                                                                                                                                                            . ..
                                                                                                                                                                                                                           .... . . . .. .
                                                                                                                                                                                                                                               .            , . ....
                                                                                                                                                                                                                                                              .     ,
                                                                                                                                                                                                                                                                    .r  ,..
                                                                                                                                                                                                                                                                          .)
                                                                                                                                                                                                                                                                           .,
                                                                                                                                                                                                                                                                            ..y(r
                                                                                                                                                                                                                                                                                $y
                                                                                                                                                                                                                                                                                 .;
                                                                                                                                                                                                                                                                                  .t
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                   tC
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                     ,: i
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                       q....bz
                                                                                                                                                                                                                                                                                        jg    .
                                                                                                                                                                                                                                                                                             L-
                                                                                                                                                                                                                                                                                              tj
                                                                                                                                                                                                                                                                                               .4uy  jri-$.
                                                                                                                                                                                                                                                                                                          )Ltb4y
                                                                                                                                                                                                                                                                                                               3>-
                                                                                                                                                                                                                                                                                                                3333
                                                                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                                                                    16>
                                                                                                                                                                                                                                                                                                                      33 33x
                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                            jA
                                                                                                                                                                                                                                                                                                                            l,
                                                                                                                                                                                                                                                                                                                             jk >
                                                                                                                                                                                                                                                                                                                               .iy
                                                                                                                                                                                                                                                                                                                                 l/-
                                                                                                                                                                                                                                                                                                                                   ily.
                                                                                                                                                                                                                                                                                                                                      yt
                                                                                                                                                                                                                                                                                                                                       jyto  )j.:;).tjy,;...:y,xz
                                                                                                                                                                                                                                                                                                                                            i-
                                                                                             . ...'.' -    )'q .   tt    /'.
                                                                                                                           g7    tt,$.c
                                                                                                                                      ' é) yr
                                                                                                                                            ': i)IIr    ïq      h
                                                                                                                                                                .t s'yg  .j     /ti  slpkl.
                                                                                                                                                                                          jy.;..kx......gL.,  . j.?
                                                                                                                                                                                                                  .                                   .:. ,            .     j#
                                                                                                                                                                                                                                                                              ;      )        t    . .
                                                                                                                                                                                                                                                                                                   .A 3lhs?  36/                                     ',o(y'
                                                                                                                                                                                                                                                                                                                                                          i);V'  :.)
                                                                                                                                                                                                                                                                                                                                                                   .g
                                                                                                                                                                                                                                                                                                                                                                   o
                                                                                                            .s.'; 1  ;.)
                                                                                                                       f1.
                                                                                                                         '1?'X    uè  ::r t
                                                                                                                                          '.'
                                                                                                                                            k.t                                                                                                                       ..ï..t..3    q)t
                                                                                                                                                                                                                                                                                     $3
                                                                                                                                                                                                                                                                                     ,,à1FI
                                                                                                                                              .)r
                                                                                                                                                1z
                                                                                                                                                 tù
                                                                                                                                                  $;
                                                                                                                                                   ).
                                                                                                                                                    '
                                                                                                                                                    :;
                                                                                                                                                     l
                                                                                                                                                     :t
                                                                                                                                                      i
                                                                                                                                                      5#
                                                                                                                                                       .jj.
                                                                                                                                                          t j;
                                                                                                                                                             r$
                                                                                                                                                              l.ty
                                                                                                                                                                k    .,'
                                                                                                                                                                       ty
                                                                                                                                                                        Jy 'y ')
                                                                                                                                                                               t
                                                                                                                                                                               ,h                                                                                                           7
                                                                                                                                                                                                                                                                                            Ly
                                                                                                                                                                                                                                                                                             Cy  j<    vè
                                                                                                                                                                                                                                                                                                        qk
                                                                                                                                                                                                                                                                                                         fqy
                                                                                                                                                                                                                                                                                                           /g
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                            s
                                                                                                                                                                                                                                                                                                            '.
                                                                                                                                                                                                                                                                                                             qj .r jsy
                                                                                                                                                                                                                                                                                                                    jyr
                                                                                                                                                                                                                                                                                                                      pr
                                                                                                                                                                                                                                                                                                                       i.
                                                                                                                                                                                                                                                                                                                        jl
                                                                                                      ..'                                                                                                                                           . !
                                                                                                    .' . '
                                                                                                           '
                                                                                                               :     t.  .'
                                                                                                                           2zt.))? ,
                                                                                                                                   'L .  p  . )
                                                                                                                                              'tq         rtj   .
                                                                                                                                                                ;   s.     u    j l)
                                                                                                                                                                                   .sy;j
                                                                                                                                                                                       )() .
                                                                                                                                                                                           ,gq. ,  .l    kt
                                                                                                                                                                                                          ::.t.s'g...
                                                                                                                                                                                                            ..:y
                                                                                                                                                                                                               .  L
                                                                                                                                                                                                                  ). .   .          :
                                                                                                                                                                                                                                     '..
                                                                                                                                                                                                                                     .       ..
                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                               - ..        .,  .:           .v,,.y
                                                                                                                                                                                                                                                                                 .y t;$
                                                                                                                                                                                                                                                                                      j.
                                                                                                                                                                                                                                                                                       yg;.
                                                                                                                                                                                                                                                                                          j.
                                                                                                                                                                                                                                                                                           j   ..(.z
                                                                                                                                                                                                                                                                                                     .jL;
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        L    y
                                                                                                                                                                                                                                                                                                             j k
                                                                                                                                                                                                                                                                                                               -;y;.
                                                                                                                                                                                                                                                                                                                   '    r.s
                                                                                                                                                                                                                                                                                                                          Ls
                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                           ..qQ(    ,.
                                                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                                                     ky
                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                      Cj
                                                                                                                                                                                                                                                                                                                                      tr
                                                                                                                                                                                                                                                                                                                                       jy
                                                                                                                                                                                                                                                                                                                                        ....,..   o.      .
                                                                                                                                                                                                                                                                                                                                                            tlyr.yt
                                                                                                                                                                                                                                                                                                                                                                   . .;j
                                                                                                             , . . . ' .b
                                                                                                                      .,, ., .
                                                                                                                          .-(.
                                                                                                                                 .S
                                                                                                                                 .  ,
                                                                                                                                     2.
                                                                                                                                      ): j
                                                                                                                                         .
                                                                                                                                      ., .  y
                                                                                                                                            '
                                                                                                                                            :
                                                                                                                                            (.
                                                                                                                                             'k
                                                                                                                                              J  x
                                                                                                                                                 .-
                                                                                                                                                  j.
                                                                                                                                                   jyy
                                                                                                                                                     t ;
                                                                                                                                                       .t
                                                                                                                                                        .9
                                                                                                                                                         36
                                                                                                                                                          43
                                                                                                                                                           (L.
                                                                                                                                                             xjq'
                                                                                                                                                               .)
                                                                                                                                                               ,yI gI
                                                                                                                                                                    .
                                                                                                                                                                    èL
                                                                                                                                                                     ;
                                                                                                                                                                     zj
                                                                                                                                                                      j;
                                                                                                                                                                       iq  ,
                                                                                                                                                                           JL r
                                                                                                                                                                              .j
                                                                                                                                                                               .
                                                                                                                                                                               gyj
                                                                                                                                                                                 y
                                                                                                                                                                                 . j J)J
                                                                                                                                                                                       g  . ;
                                                                                                                                                                                         ., /
                                                                                                                                                                                        ê,
                                                                                                                                                                                           )
                                                                                                                                                                                           3 y)
                                                                                                                                                                                          ., ...
                                                                                                                                                                                              y J
                                                                                                                                                                                                )y j.    jyy.)
                                                                                                                                                                                                             .; ..
                                                                                                                                                                                                                 ;Lk):ë.k
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        ,,y;   ..         .
                                                                                                                                                                                                                                          ..  .
                                                                                                                                                                                                                                              .. .k.2...,. .:.j
                                                                                                                                                                                                                                                .. ..             . ,. v   .  .
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                               L:.
                                                                                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                                                                                  j .
                                                                                                                                                                                                                                                                                    a;.
                                                                                                                                                                                                                                                                                      .t tjj ,
                                                                                                                                                                                                                                                                                             .y.
                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                (y,
                                                                                                                                                                                                                                                                                                  z
                                                                                                                                                                                                                                                                                                  4à
                                                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                                                    .y
                                                                                                                                                                                                                                                                                                     jj  .
                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                         y â
                                                                                                                                                                                                                                                                                                           y,
                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                            yà
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                             sv .
                                                                                                                                                                                                                                                                                                                p j(r
                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                    g)g
                                                                                                                                                                                                                                                                                                                      yg.yj
                                                                                                                                                                                                                                                                                                                            qj
                                                                                                                                                                                                                                                                                                                             y,
                                                                                                                                                                                                                                                                                                                                   - y      y       .
                                                                                                                                                                                                                                                                                                                                                              ) ,
                                                                                                                                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                       .'     ..,?   .:..
                                                                                                                                       L q
                                                                                                                                         '.:
                                                                                                                                         L '...
                                                                                                                                            '.'i.
                                                                                                                                               .7
                                                                                                                                                 .
                                                                                                                                                 .
                                                                                                                                                 '  y
                                                                                                                                                    .;
                                                                                                                                                     ; .
                                                                                                                                                       .
                                                                                                                                                       '.
                                                                                                                                                        .
                                                                                                                                                        :
                                                                                                                                                    '.' yL
                                                                                                                                                         2?L:
                                                                                                                                                            ')g
                                                                                                                                                              .;g
                                                                                                                                                                y.
                                                                                                                                                                 r.
                                                                                                                                                                  j j.
                                                                                                                                                                     ..t
                                                                                                                                                                       .
                                                                                                                                                                       ,L
                                                                                                                                                                        ..
                                                                                                                                                                         g
                                                                                                                                                                           .o
                                                                                                                                                                            , 2. .y, .t,
                                                                                                                                                                                       .;
                                                                                                                                                                                         y..
                                                                                                                                                                                           j,
                                                                                                                                                                                            k
                                                                                                                                                                                            / .l
                                                                                                                                                                                              :  r .
                                                                                                                                                                                                   Ly
                                                                                                                                                                                                    .. ;
                                                                                                                                                                                                       . gg).$. ..
                                                                                                                                                                                                            ..,g.
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                    .  j
                                                                                                                                                                                                                       .,t    ..
                                                                                                                                                                                                                               .      .  L
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               ..  , ;
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                              jy
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                            ..  .
                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   j?
                                                                                                                                                                                                                                                                                     ;.
                                                                                                                                                                                                                                                                                      ?u
                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                          .q L;
                                                                                                                                                                                                                                                                                               ....:,
                                                                                                                                                                                                                                                                                               : ..
                                                                                                                                                                                                                                                                                                  t t.
                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                       (,
                                                                                                                                                                                                                                                                                                       j ,
                                                                                                                                                                                                                                                                                                         .),j;
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                              y,
                                                                                                                                                                                                                                                                                                               ;;
                                                                                                                                                                                                                                                                                                                .jy)j.
                                                                                                                                                                                                                                                                                                                     r   yj   j)rrjyj
                                                                                                                                                                                                                                                                                                                                    j. .,
                                                                                                                                                                                                                                                                                                                                        s
                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                        .(   j
                                                                                                                                                                                                                                                                                                                                             t .   .        .
                                                                                                                                                                                                                                                                                                                                                            .      .,  y
                                                                                                                              ' .J.....).':(..i
                                                                                                                                              .  ,:
                                                                                                                                                  ..
                                                                                                                                                         )9
                                                                                                                                                         .
                                                                                                                                                          =7.
                                                                                                                                                            èv
                                                                                                                                                            ( L.)).'
                                                                                                                                                             j7'    j?u,.
                                                                                                                                                                        :...
                                                                                                                                                                           '...
                                                                                                                                                                              .cc
                                                                                                                                                                                !â
                                                                                                                                                                                 >.')jjt
                                                                                                                                                                                       ) r(..
                                                                                                                                                                                            .
                                                                                                                                                                                            .
                                                                                                                                                                                            :
                                                                                                                                                                                             ':
                                                                                                                                                                                              wn
                                                                                                                                                                                               tt  <)j
                                                                                                                                                                                                     .    L,        .         ,, . . ,...;                  ,.s .),       .
                                                                                                                                                                                                                                                                          ....:
                                                                                                                                                                                                                                                                              xyj...,
                                                                                                                                                                                                                                                                                    .;
                                                                                                                                                                                                                                                                                     ..o
                                                                                                                                                                                                                                                                                       j.jz; ,
                                                                                                                                                                                                                                                                                             ..x.
                                                                                                                                                                                                                                                                                                .g èy y$yu   tjyy:z,
                                                                                                                                                                                                                                                                                                                   r:
                                                                                                                                                                                                                                                                                                                    uk
                                                                                                                                                                                                                                                                                                                     ...sykj:y xj. .k
                                                                                                                                    .          . ...r
                                                                                                                                                         .;      .j     .  ;   .,c
                                                                                                                                                                                      l$    .
                                                                                                                                                                                            t
                                                                                                                                                                                            :yy.  s   ?z.'.ygj.vt  ..
                                                                                                                                                                                                                    L..'
                                                                                                                                                                                                                       ,5...                                             ;         jy    k(
                                                                                                                                                                                                                                                                                         ,  j
                                                                                                                                                                                                                                                                                            .yJ:j ju
                                                                                                                                                                                                                                                                                                   ).
                                                                                                                                                                                                                                                                                                    ((   ).
                                                                                                                                                                                                                                                                                                          jjt     y
                                                                                                                                                                                                                                                                                                                  , t .u& .         .                 .                ,
                                                                                                                                                        ....  y
                                                                                                                                                              .2
                                                                                                                                                                .... .. ...:, ..Q.. w.?.
                                                                                                                                                                     .           .                            t: . ,..,.;..           .'., .. ,..t' ,                 :..u.)z.qL)cx;.y.
                                                                                                                                                                                                                                                                                      grqtj.;y    kx,j$4t
                                                                                                                                                                                                                                                                                                        ,()jjyj
                                                                                                                                                                                                                                                                                                              yr.
                                                                                                                                                                                                                                                                                                                ay
                                                                                                                                                                                                                                                                                                                 ky   y     j
                                                                                                                                                                                                                                                                                                                            q ) yjjN
                                                                                                                                                                                                                                                                                                                                   ,rsoy(.yx.        s,       .ky. .
                                                                                                                                                                  ,.. ..L. .                             .    .  ..       /
                                                                                                                                                                                                                          . .  y
                                                                                                                                                                                                                              ..,      .       ...    : .  ,
                                                                                                                                                                                                                                                           t,
                                                                                                                                                                                                                                                            ...       q. 22
                                                                                                                                                                                                                                                                          .:j .
                                                                                                                                                                                                                                                                              ,,..?.j
                                                                                                                                                                                                                                                                                    t uS  z
                                                                                                                                                                                                                                                                                          .  j k . ?
                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                                                    .t  j
                                                                                                                                                                                                                                                                                                        . )
                                                                                                                                                                                                                                                                                                          .j g  )
                                                                                                                                                                                                                                                                                                                :  ,  z g  )<
                                                                                                                                                                                                                                                                                                                            y..    j            w     ..  ;
                                                                                                                                                                r .... ..f',.'g                                      .                      ....                     (..u;:k.'k).j    gjqjpt .yjLïjvtqlyjyswwy
                                                                                                                                                                                                                                                                                                             .jyygyj,t
                                                                                                                                                                                                                                                                                                                     w.t.
                                                                                                                                                                                                                                                                                                                        jjj.jg
                                                                                                                                                                                                                                                                                                                             ozjjlqjj ''',f.
                                                                                                                                                                                                      . ..' ' :
                                                                                                                                                                                                 . . ..        ..s?v...         ;..;.
                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                     ;,.y,).
                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                           .'.)
                                                                                                                                                                                                                                              r'
                                                                                                                                                                                                                                               .y.r,y
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                   Ej
                                                                                                                                                                                                                                                    g)
                                                                                                                                                                                                                                                     ,sy
                                                                                                                                                                                                                                                       '.:
                                                                                                                                                                                                                                                         yjy
                                                                                                                                                                                                                                                           y/
                                                                                                                                                                                                                                                            jl.j
                                                                                                                                                                                                                                                               .g L
                                                                                                                                                                                                                                                                  y1'
                                                                                                                                                                                                                                                                   ..j:yjt   y.w,    yj
                                                                                                                                                                                                                                                                                      yyy  .y é'
                                                                                                                                                                                                                                                                                               .y y)
                                                                                                                                                                                                                                                                                                   .. %:
                                                                                                                                                                                                                                                                                                       .fq
                                                                                                                                                                                                                                                                                                         jlS.'11;III.     SII)I&? tjjjjjgzjj   ssjil  1)l
                                                                                                                                                                                                                                                                                                                                                        it,
                                                                                                                                                                                                                                                                                                   ,y)   .
                                                                                                                                                                                                                                                                                                         y   g
                                                                                                                                                                                                                                                                                                             .  . jj4
                                                                                                                                                                                                                                                                                                                    : ;
                                                                                                                                                                                                                                                                                                                      . !)j)t;
                                                                                                                                                                                                                                                                                                                             jyY  y  .
                                                                                                                                                                                                                                                                                                                                     y4$   yyr. v
                                                                                                                                                                                                                                                                                                                                                y. ;
                                                                                                                                                                                                                                                                                                                                                   ,,.
                                                                                                                                                                                                      t... .. :
                                                                                                                                                                                                      ,
                                                                                                                                                                                                     ... . , . 'z..                                   .  .    c  ,tyxjjw
                                                                                                                                                                                                                                                                       jrtj,..,,  .)u ,.
                                                                                                                                                                                                                                                                                       j.
                                                                                                                                                                                                                                                                                       ,  x....tt...                                                  ;
                                                                                                                                                                                                                                                                                                                                                      ,yayyg.,., . .                             j;
                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                              . .s.... )kz'.' k.,1',. ?j)
                                                                                                                                                                                                                                                        i). .
                                                                                                                                                                                                                                                            .?(
                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                               t.4.
                                                                                                                                                                                                                                                                  .J
                                                                                                                                                                                                                                                                   s, ..:ë  .t
                                                                                                                                                                                                                                                                             .). r    ,
                                                                                                                                                                                                                                                                                      . ,
                                                                                                                                                                                                                                                                                        .(. ' .  .j,;xq)rJ
                                                                                                                                                                                                                                                                                                         ..p
                                                                                                                                                                                                                                                                                                           . )jfïj  yj , .)
                                                                                                                                                                                                                                                                                                                          gL
                                                                                                                                                                                                                                                                                                                           .tjj
                                                                                                                                                                                                                                                                                                                              .h
                                                                                                                                                                                                                                                                                                                               .A
                                                                                                                                                                                                                                                                                                                                +A  u    >.           ,
                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                      ..    ... .,
                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                   ......k..y).,?
                                                                                                                                                                                                                                       .....
                                                                                                                                                                                                                                                       tz2
                                                                                                                                                                                                                                                       , :k2
                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                           ,,,,
                                                                                                                                                                                                                                                              .t
                                                                                                                                                                                                                                                               .)j
                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                '.'
                                                                                                                                                                                                                                                                 r.j
                                                                                                                                                                                                                                                                   .;
                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                    . 2.
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      .:Lj.'
                                                                                                                                                                                                                                                                        ;    /'
                                                                                                                                                                                                                                                                             j.'./
                                                                                                                                                                                                                                                                                 y:
                                                                                                                                                                                                                                                                                j.
                                                                                                                                                                                                                                                                                 J.î $.
                                                                                                                                                                                                                                                                                      2,
                                                                                                                                                                                                                                                                                       f;
                                                                                                                                                                                                                                                                                        .j
                                                                                                                                                                                                                                                                                         ,'
                                                                                                                                                                                                                                                                                          .;
                                                                                                                                                                                                                                                                                         .(J.  Tj
                                                                                                                                                                                                                                                                                             j;;t
                                                                                                                                                                                                                                                                                                .g(t
                                                                                                                                                                                                                                                                                                   .)
                                                                                                                                                                                                                                                                                                    y:
                                                                                                                                                                                                                                                                                                    , .u.q
                                                                                                                                                                                                                                                                                                     ys  ,
                                                                                                                                                                                                                                                                                                         kg
                                                                                                                                                                                                                                                                                                          y;'
                                                                                                                                                                                                                                                                                                            ,,
                                                                                                                                                                                                                                                                                                           g..:
                                                                                                                                                                                                                                                                                                             ;,jj
                                                                                                                                                                                                                                                                                                              .;
                                                                                                                                                                                                                                                                                                               5y.?,' g jj
                                                                                                                                                                                                                                                                                                                      j.j
                                                                                                                                                                                                                                                                                                                        slj
                                                                                                                                                                                                                                                                                                                         .l
                                                                                                                                                                                                                                                                                                                          tj
                                                                                                                                                                                                                                                                                                                           ?!
                                                                                                                                                                                                                                                                                                                            gy
                                                                                                                                                                                                                                                                                                                             jA
                                                                                                                                                                                                                                                                                                                              Jj
                                                                                                                                                                                                                                                                                                                              ,Ly
                                                                                                                                                                                                                                                                                                                                Pi
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                y,j
                                                                                                                                                                                                                                                                                                                                  F
                                                                                                                                                                                                                                                                                                                                  ly
                                                                                                                                                                                                                                                                                                                                  y   ul
                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                       y   oaa
                                                                                                                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                                                                                                                           #
                                                                                                                                                                                                                                                                                                                                           s ry
                                                                                                                                                                                                                                                                                                                                              -yy
                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                uj
                                                                                                                                                                                                                                                                                                                                                 yt
                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                  sy
                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                   kj
                                                                                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                                                                                    xj
                                                                                                                                                                                                                                                                                                                                                     qjti
                                                                                                                                                                                                                                                                                                                                                        .    .xj jq.   jy.yy .                     ..
                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                 '       . ' ..        .)2.t..'t
                                                                                                                                                                                                                                                        . ..,.  )
                                                                                                                                                                                                                                                               ;$
                                                                                                                                                                                                                                                                :.kF
                                                                                                                                                                                                                                                                   .':zy
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                       .y.,-....rt
                                                                                                                                                                                                                                                                                 :   (:..'
                                                                                                                                                                                                                                                                                         ë,. :
                                                                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                                                                             y 'l qj
                                                                                                                                                                                                                                                                                                   ïvj qjt jL  j
                                                                                                                                                                                                                                                                                                               fj l
                                                                                                                                                                                                                                                                                                                  .L
                                                                                                                                                                                                                                                                                                                   .j.!y$jtjjyljjjltf,r   lj
                                                                                                                                                                                                                                                                                                                                           ljy
                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                             .t
                                                                                                                                                                                                                                                                                                                                              jiyly
                                                                                                                                                                                                                                                                                                                                                  ljlkpA.
                                                                                                                                                                                                                                                                                                                                                        ,                                          -
                                                                                                                                                                                                                                                                             .z .. L            #  . (t
                                                                                                                                                                                                                                                                                                      .ftJ2 y44hj  .   j
                                                                                                                                                                                                                                                                                                                       .'.yyju.ug      ,:  jR ILIPj;y/..          èih k?p .
                                                                                                                                                                                                                                                      ; .               .                  .
                                                                                                                                                                                                                                   .                 .:  o,cr...s;E
                                                                                                                                                                                                                                                          ).y.t... t.                     @...5t.J;E.
                                                                                                                                                                                                                                                                                                    i.     L'      Ls    é:)): . ))  t,
                                                                                                                                                                                                                                                                                                                                    ;b yja
                                                                                                                                                                                                                                                                                                                                         te
                                                                                                                                                                                                                                                                                                                                          y- t
                                                                                                                                                                                                                                                                                                                                             .y  ss. .,...h,-:(!!jeY2. k
                                                                                                                                                                                                                                                                                                                                              lt%x
                                                                                                                                                                                                                                                      ..              -.,..tî
                                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             ,..,'1
                                                                                                                                                                                                                                                                                  -..q) .?
                                                                                                                                                                                                                                                                                      ....,s., ;y-.  -(,2
                                                                                                                                                                                                                                                                                                        .t
                                                                                                                                                                                                                                                                                                         L.s
                                                                                                                                                                                                                                                                                                           )s5t.j y:
                                                                                                                                                                                                                                                                                                                   .-y
                                                                                                                                                                                                                                                                                                                     . j . )  ,.
                                                                                                                                                                                                                                                                                                                               )..,y
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                       ,..:....;..,
                                                                                                                                                                                                                                                                 ..    ...'
                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                      ..,.:
                                                                                                                                                                                                                                                                                      <                                          .   l
                                                                                                                                                                                                                                                                                                                                     ztk
                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                       .d
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        yk
                                                                                                                                                                                                                                                                                                                                         ;j
                                                                                                                                                                                                                                                                                                                                          )j
                                                                                                                                                                                                                                                                                                                                           uijk,.,;-....,- .,,....
                                                                                                                                                                                                                                                                                               'qs
                                                                                                                                                                                                                                                                                               ' .
                                                                                                                                                                                                                                                                                                  L.' ' .: y.
                                                                                                                                                                                                                                                                                                            1.
                                                                                                                                                                                                                                                                                                             jq!'t L
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                   )t 4 CL
                                                                                                                                                                                                                                                                                                                         4C
                                                                                                                                                                                                                                                                                                                          jji
                                                                                                                                                                                                                                                                                                                            'p
                                                                                                                                                                                                                                                                                                                             'J
                                                                                                                                                                                                                                                                                                                              f,
                                                                                                                                                                                                                                                                                                                               qtpp
                                                                                                                                                                                                                                                                                                                                  s u
                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                    .s
                                                                                                                                                                                                                                                                                                                                     j'
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                      y''
                                                                                                                                                                                                                                                                                                                                        :'
                                                                                                                                                                                                                                                                                                                                         y;
                                                                                                                                                                                                                                                                                                                                          stty
                                                                                                                                                                                                                                                                                                                                             v
                                                                                                                                                                                                                                                                                                                                             ' Lqb
                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                 :. q)j:  <  .   1$      ..,.,                     -.
                                                                                                                                                                                                                                                                                                                                           yz   4
                                                                                                                                                                                                                                                                       .        .            s.  z....t,y
                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                .;    t.y
                                                                                                                                                                                                                                                                                      ,    ,..#
                                                                                                                                                                                                                                                                                              sy
                                                                                                                                                                                                                                                                                                .k
                                                                                                                                                                                                                                                                                                    . .    .
                                                                                                                                                                                                                                                                                                           ,y
                                                                                                                                                                                                                                                                                                            ,.tj
                                                                                                                                                                                                                                                                                                               .j
                                                                                                                                                                                                                                                                                                                y,qiyi gyq
                                                                                                                                                                                                                                                                                                                         y,
                                                                                                                                                                                                                                                                                                                          yyu
                                                                                                                                                                                                                                                                                                                            ks ks:r             .
                                                                                                                                                                                                                                                                        .,. .. .                                              . y       (
                                                                                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                         .j     .uy.
                                                                                                                                                                                                                                                                                                                                                   j.
                                                                                                                                                                                                                                                                                                                                                    yy;...y,    .,ty
                                                                                                                                                                                                                                                                                                                                                                   .j.y.y
                                                                                                                                                                                                                                                                           ' . .             j:.à.':
                                                                                                                                                                                                                                                                                                   .:.'.,'.
                                                                                                                                                                                                                                                                                                         . t  L
                                                                                                                                                                                                                                                                                                             ..4  (
                                                                                                                                                                                                                                                                                                                ),yy.T t
                                                                                                                                                                                                                                                                                                                       : j yj
                                                                                                                                                                                                                                                                                                                            ù    ..'ty
                                                                                                                                                                                                                                                                                                                                     jyj,
                                                                                                                                                                                                                                                                                                                                        sp    .??'
                                                                                                                                                                                                                                                                                                                                                 b,b:s ,               2 .y
                                                                                                                                                                                                                                                                                                                                                                         .  yy  ,.                 o,
                                                                                                                                                                                                                                                                                             f. .. .....)      Ct?q).t;.b'     X.éCm(.
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                              q                                 yw..ktjj.t.       . .t    .
                                                                                                                                                                                                                                                                                                                                                                            .(p       y
                                                                                                                                                                                                                                                                                                                                                                                ?.z.. .
                                                                                                                                                                                                                                                                                                              'îLr
                                                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                                                    ty
                                                                                                                                                                                                                                                                                                                     .L;ytê:e(?
                                                                                                                                                                                                                                                                                                                  k?,2..:ï. L)'j
                                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                                                 y,#rj)lyj.jt
                                                                                                                                                                                                                                                                                                                                  j ;
                                                                                                                                                                                                                                                                                                                                    ?'
                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                     . (i;)j)?
                                                                                                                                                                                                                                                                                                                                              .jk
                                                                                                                                                                                                                                                                                                                                              /s
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                yw
                                                                                                                                                                                                                                                                                                                                                 )b
                                                                                                                                                                                                                                                                                                                                                  L (;
                                                                                                                                                                                                                                                                                                                                                     -v
                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                      ')
                                                                                                                                                                                                                                                                                                                                                       wj L
                                                                                                                                                                                                                                                                                                                                                          .j
                                                                                                                                                                                                                                                                                                                                                           àTg
                                                                                                                                                                                                                                                                                                                                                              k).,yy..n
                                                                                                                                                                                                                                                                                                                                                                 . (g
                                                                                                                                                                                                                                                                                                                                                                             .û'ktlo
                                                                                                                                                                                                                                                                                                                                                                            .b
                                                                                                                                                                                                                                                                                                                                                                             '               .'   ?.1
                                          11                                                                                                    4.                                                                                                                                                            '...:'i         ..
                                                                                                                                                                                                                                                                                                                               j.k
                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                 .yy. .'
                                                                                                                                                                                                                                                                                                                                       ))
                                                                                                                                                                                                                                                                                                                                        Jt
                                                                                                                                                                                                                                                                                                                                         .à v:)
                                                                                                                                                                                                                                                                                                                                            ;  y.,
                                                                                                                                                                                                                                                                                                                                                 pt
                                                                                                                                                                                                                                                                                                                                                  kj t
                                                                                                                                                                                                                                                                                                                                                     )j.
                                                                                                                                                                                                                                                                                                                                                      '.
                                                                                                                                                                                                                                                                                                                                                       :.)  g.
                                                                                                                                                                                                                                                                                                                                                             jjl yg       )!t
                                                                                                                                                                                                                                                                                                                                                                            ,jj.                 yJ.y'
                                                                                                                                                                                                                                                                                                                                 -t  .>.r  tl
                                                                                                                                                                                                                                                                                                                                           .6
                                                                                                                                                                                                                                                                                                                                              j.qz ''
                                                                                                                                                                                                                                                                                                                                                    ';  y y.u
                                                                                                                                                                                                                                                                                                                                                            yjj(;)
                                                                                                                                                                                                                                                                                                                                                                 .y
                                                                                                                                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                                                                                                                                   jy
                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                      .j>y.
                                                                                                                                                                                                                                                                                                                                                                          ;u
                                                                                                                                                                                                                                                                                                                                                                           ;Xi
                                                                                                                                                                                                                                                                                                                                                                            /jz
                                                                                                                                                                                                                                                                                                                                                                              / q    z
                                                                                                                                                                                                                                                                                                                                                                                     t  .''
                                                                                                                                                                                                                                                                                                                                                                                           gl.:  #
                                                                                                                                                                                                                                                                                                                                                                                                 j j
                                                                                                                                                                                                                                                                                                                                                                                                   Jb
                                                                                                                                                                                                                                                                                                                                      . ''  'j
                                                                                                                                                                                                                                                                                                                                            ..r r.r:
                                                                                                                                                                                                                                                                                                                                                   .l,J.
                                                                                                                                                                                                                                                                                                                                                     ..),
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        . .y
                                                                                                                                                                                                                                                                                                                                       . ..
                                                                                                                                                                                                                                                                                                                                            .:j,z,':y y
                                                                                                                                                                                                                                                                                                                                                     . ..-
                                                                                                                                                                                                                                                                                                                                                         . '1
                                                                                                                                                                                                                                                                                                                                                           ,; :g.!.tyjSyjly       ,: pk.
                                                                                                                                                                                                                                                                                                                                                       .,..yï
                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                       ..?      !).
                                                                                                                                                                                                                                                                                                                                                             ..Cr  g :..
                                                                                                                                                                                                                                                                                                                                                                   '.t ).. L
                                                                                                                                                                                                                                                                                                                                                                          ,.yr
                                                                                                                                                                                                                                                                                                                                                                          ,.k
                                                                                                                                                                                                                                                                                                                                                                             ,. ,y
                                                                                                                                                                                                                                                                                                                                                                                 :        w.    :r
                                                                                                                                                                                                                                                                                                                                                                             )k.j';.#C<yCj...yy;(.
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                 . .,.      .t                   àL.
                                                                                                                                                                                                                                                                                                                                                                                  ..'...z.
                                                                                                                                                                                                                                                                                                                                                                                         ;jy
                                                                                                                                                                                                                                                                                                                                                                                         ) .yy
                                                                                                                                                                                                                                                                                                                                                                                           ,'.




            The Section 8 Program (al
                                    so commonl y referred to asmerely''Section8' ')has beenavailablefor
            more than 40 years,created in 1974.Section 8 wasbased Onthe U.S.HousingActOf1937 when
            the federalgovernmentprovidedfinancialassi stance to buil
                                                                    d public housing unitsforlow-income
            familiesand indl
                           kidualswith managementpowergi    vento publichousing authorities.Overthe years,
            the Housi
                    ngActunderwentmanychangesand amendments.

            Forinstance,the HousingActwas renamed Section 23 Leased Housing Program in 1961 and its
            maingoalwasto enable Iow-incomefamilies and individual
                                                                 sto renta uni
                                                                             tfrom localhousing au-
            thorities,with the tenants payinga partofthe rentandthe housingauthori
                                                                                 tiespaying whateverwas
            leftfrom the owner'smarketvalue forthe prope .Maintenance and managementofthe property
            wasal
                so underthe responsibilityofthe housing authori
                                                              ti
                                                               es.

            Finally,i
                    n 1974 the program wasamended again and named Secti
                                                                      on8,asitis knowntoday.The
             new outlinewasslightl
                                 y di
                                    fferentfrom i
                                                tspreviousversions inthati
                                                                         tconsi
                                                                              sted oftwo parts:a project-
            based allowancewith whi
                                  ch fundswere Iinked to a Specificprope ,and tenant-based allowancefOr
            which funds were mobile and were Iinked to the tenant,ratherthan the prope .


            Thatbringsusto today'sversionOfthe Secti    on8 Program ,which hasalso gone throughmany
            changesand probablywillbe amended as needed inthe future.Allinall,however,itenables l    0w-
            i
            ncomefamiliesto find a rentalunitoftheirchoi   ce afterreceiving avoucherthatpays an estimated
            70 percentOfthe rentvalue and utility bills,whjlethe remajnjng 30 percentofthe rentispaid bythe
            tenant.Eligibility cri
                                 teri
                                    a Sblch as famil
                                                   y S'
                                                      Ize and income appl
                                                                        y,and there '
                                                                                    IsOftena longwai
                                                                                                   ting l'
                                                                                                         1st.




                              BAc KG R0 UN D 0 F TH E SECTI0 N 8 H 0 USIN G VO UCH ER PRO G RA M
                                                                            PX 1:DeclarationofLashanda Freem an
                                                                                   AttachmentW :Page5
        Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 46 of 68

                                                                                                                                                                '.      î'.;'
                                                                                                                                                                         )    .                  .
                                                                                                                                                               ''
                                                                                                                                                               'ïj j
                                                                                                                                                                   ,
                                                                                                                                                                   r
                                                                                                                                                                   S.
                                                                                                                                                                   a
                                                                                                                                                                   O
                                                                                                                                                                  ..
                                                                                                                                                                     lJ;. g, f.s...y;zu'h;,.'                             @   '''t
                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                 '
                                                                                                                                                               .è%;
                                                                                                                                                                  $1v'
                                                                                                                                                                     e1
                                                                                                                                                                      &4ï..
                                                                                                                                                                        '      gu'i '$   *''   C.
                                                                                                                                                                  '
                                                                                                                                                                  rt
                                                                                                                                                                   . ..xk
                                                                                                                                                                       .)
                                                                                                                                                                        .
                                                                                                                                                                        , j)  ?  q j
                                                                                                                                                                                   kk
                                                                                                                                                                                    : ï .
                                                                                                                                                                                        v
                                                                                                                                                                                        '.
                                                                                                                                                                                         ;
                                                                                                                                                                                         .
                                                                                                                                                                                         !
                                                                                                                                                                                         ) .rii %.v                                      .
                                                                                                              .
                                                                                                              bï..                                          x
                                                                                                                                                            . -t
                                                                                                                                                               ;')*
                                                                                                                                                                  .#
                                                                                                                                                                  . .
                                                                                                                                                                     #;yk
                                                                                                                                                                        è w
                                                                                                                                                                          y :
                                                                                                                                                                            C  -
                                                                                                                                                                               u -
                                                                                                                                                                                 .  s 4ozk     î'
                                                                                                                                                                                                ,>
                                                                                                                                                                                                 :.xr .
                                                                                                                                                                                                 -. l
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ,t
                                                                                                                                                                                                                                          '
                                                                                               );q
                                                                                                 s
                                                                                                 ?
                                                                                                 R.
                                                                                                  *..                                                         Jï
                                                                                                                                                               i4)l.j y  .
                                                                                                                                                                                    k ,t s
                                                                                                                                                                                         4  4 # yt                                        .
                                                                  y).:
                                                                  .                 .m
                                                                                     .pr):4F:f'..' .                                                             ''(r: l
                                                                                                                                                                       .f
                                                                                                                                                                        l
                                                                                                                                                                        ../
                                                                                                                                                                          %k#j1J);;
                                                                                                                                                                                  :$ ,j
                                                                                                                                                                                      .t . )JL
                                                                                                                                                                                             !u..                                         .
                                                                                                                                                                                                 ..
                                                         4k%qp1!:b...(.
                                                                      t.
                                                                       ,,.
                                                                       . '   )1
                                                                         ()(;..:
                                                                               1..t
                                                                              .q  lt
                                                                                   d1'                                                                                  k      y
                                                                                                                                                                               u t ):
                                                                                                                                                                                    . q lt
                                                                                                                                                                                         k.
                                                                                                                                                                                          )
                                                                                                                                                                                          ?
                                                        %V....'..fî
                                                   .q).qt                 .'                                                                            '..                     '.
                                                                                                                                                                                 xxu...
                                              t4,,
                                            ..Y
                                              .'
                                                 ?                                                                             -'                       )                              .jj
                                                                                                                                                                                         ;1j
                                                                                                                                                                                           :,
                                                                                                                                                                                            .
                                                                                                                                                                                            .jyc
                                                                                                                                                                                               j.j
                                                                                                                                                                                                 o.
                                     kajtràj
                                           )
                                           ..
                                                                                                                           .
                                                                                                                                                                                             tt-:'
                                 rVL
                                   ..%..                                                                                                            g)7
                               1t$$)(
                                    7'
                                     .è                               .                                                        .'.
                                                                                                                                égn
                     .  s.
                        ?
                        (
                        -  î)
                         k;..:
                             !'
                              ?.
                                                           y.,..j.)
                                                                :y
                                                              .:.
                                                                  .,.sè.L6...
                                                                            J4y..44j;
                                                                                    22,gkj
                                                                                         .yigy.y .-
                                                                                               yy
                                                                                                r                         '.2
                    LLîr:                                  ' .:                                                       ;
                                                                                                                      .
             -..k
                LqIïï                                     ()
                                                          ',

               t
               y!
                ..
                 ,
                 a .
                 ..)
                   .                                  t
                                                      .
                                                      j
                                                      ,
                                                      g
                                                      y
                                                      ;;
                                                       y.
                                                       .
                     ï..                                                ..  ?(4j-
                             ,J..'
                             :
                           ,..                                             ';:;'h'
                                                                                 .''
        .                                                                                             1       '
                                                                                                                                                             yLè
                                                                                                                                                               )l m.
                                                                                                                                                                   fhc.s.
                                                                                       .y.
                                                                                         qiq                                                                t.. .
                                                                                                                                                                o
                                                                                                                                                                >a
                                                                                                                                                                 y
                                                                                                                                                                 .
                                                                                                                                                                 :
                                                               ..                      ?)(                                                                          kbîï
                                                                     ,,
                                                                     ..
                                                                       :
                                                                       j
                                                                       )
                                                                       .
                                                                       t
                                                                       (
                                                                      ''
                                                                        L
                                                                        )
                                                                        jj
                                                                         $
                                                                         )k
                                                                          '?-                                                                                               .j
                                                                     'J
                                                                      ..
                                                                       4
                                                                       /
                                                                       :
                                                                    ...)
                                                                        t
                                                                        y
                                                                        it
                                                                         î
                                                                         t
                                                                         l
                                                                        t'i
                                                                          ,
                                                                          '
                                                                          -'
                                                                         La.
                                                                       ,.1                                                ...
                                                                                                                                                                            '.
1.j
  ga                                                       7y         :;                                  '         .,
                                                                                                                     !)                                                        '
                                                    t.
                                                     f .j. (
                                                     ..:..y
                                                          -.:                                         .:             t                                                       ..
                                                                                                                                                                              r.
                                                                                                                                                                             .s
    ;
    1
   ,.                                     .               z.f(
                                                             y.qtk,'$                                              ..
  ';
   j
   .                                      .
                                          )
                                          i
                                          F'jj,r                 .
                                                                 -
                                                                 '                                                                                                       '' '-''
                                                                                                                                                                                                 ..
                                           1l
                                            J'j
                                              :
                                              .                                                                                         ;'..
                                                                                                                                        ,
                                                                                                                                        .  ''                   ''! .'
                                                                                                                                                                     j;
                                                                                                                                                                      ç'
                                                                                                                                                                  .)
                                                                                                                                                                   (   L .ô),,'':.;;
                                                                                                                                                                                   ;)
                                                                                                                                                                                    k.
                                                                                                                                                                                     ...
                                                                                                                                                                                       !rs.. '2
                                                                                                                                                                                              P;j  .j
                                                                                                                                                                       .

                                                                                                                  ;.
                                                                                                                                                                   %?:j
                                                                                                                                                                     .
                                                                                                                                                                     :L'
                                                                                                                                                                     '      ' .y      ;
                                                                                                                                                                                      j.ë! yjjt'11,2*y.
                                                                                                                                                                                           ;          j,.
                                                                                                                                                                                                        . yrk,.
                                                                                                                                                                                         ,!
                                                                                                                                                                                          ,r
                                                                                                                                                                                           ,!
                                                                                                                                                                                            ;
             . .                                      .                                                           .                                                 .
                                                   tz '
                                                  ..  )                                                            7.                                                '...     . ...         jy. ....
                                                                                                                                                                                            g
                                                                                                                     l.
                                                                                                                      )i,                                                     ...-.-.yy.,j!; ...
                                                                                                                                                                              .
                                                            r..
                                                             :4.                                                           .                                                 .     ..    +
                                                                                                                                                                     . ..-.n-?t#.  ..
                                                                                                                           .                                                            -.
                                                                ;                                                                                r;,)                           '-
                                                                                                                                                                               .?
                                                                                                                                                                                .q
                                                                                                                                                                                 .
                                 'ir.                                                   .11d.s                                 i.
                                                                                                                                .               è.
                                                                                                                                                 :><                    7'
                                          .                                                                                                 ;..,
                                                                                                                                           .-.                 ).
                                              .                                                                                  . y:i           t..
                                                                                           lk                                    . --               &>
                                                                              .                                                       +.


                                                                                                                                                                                             K         1          @   K       K      K

                                                                                                                                                                                             I I II                           I      I
                                                                                                                                                                                                                              I
                                                                                                                                       *

                                                                                                                                       I
                   The housingvoucherprogram servesIow-incomefamilies,elderl  y ci
                                                                                 ti
                                                                                  zenswh0 are unable to afford a
                   safe,decenthom e and disabled persons who are unable to work.However,notaIIwho appl y forthe
                   voucherwillreceive one,asthere are certain eligibili
                                                                      tycriteriato meet,especiall
                                                                                                yonesregarding total
                   annualgross income and familysize.Youreligibilitywillbe determined bythe Public Housing Author-
                   i
                   ty inyourarea,as differentareasandcounti  es in differentstates havevarying median income Ievels.
                   The m ain factors thatthe PHA willconsiderare:


                           * Yourcitizenship -Y0u mustbe a U.S.citizen oran immi  grantwi
                                                                                        thdocuments proving Iegal
                             immigration status.
                           @ Yourtotalfamilyincome -Itmustnotbe hi   gherthan 50 percentofthe county orarea medi an
                             income in which you chose to reside.
                           * The numberoffam il y mem bers thatwillresi
                                                                      de in the rentaluni
                                                                                        t.




                                                  ELIG lB ILITY CRITER lA F0 R THE SECTI0 N 8 H 0US ING V0 UC HER PROG RAM                                                                                                               *
                                                                                                                                      PX 1:DeclarationofLashanda Freem an
                                                                                                                                             AttachmentW :Page6
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 47 of 68




        @ Note;Upto75percentofthetotalnumberofhousingvouchet'
                                                            smustbegiventofamiliesor
              individuals whose totalfamil
                                         y income isnothigherthan30 percentofthe median income
              in the area orcounty in which they choose to Iive.The totalm edian incom e forcountiesand
              communitiesis differentthroughoutthe U.S.,also differing from onecour?tyto the next.In
              orderto determine whetheryouare eligible foryourarea,you mustIookatyourstate'sor
              cjly's specific num beï'
                                     s,search theirwebsites orWs/ta PHA offfce in person to ask form ore
              inform ation.

      Everychange in famil
                         y income mustbe immediatel y reporled to the PHA as n0tdoing so may result
      in Iosingthevoucher.Afterreceivingthevoucher,yourlease willIistaIlhousehold members,which
      willbe determinedthrough an agreementwith yourIandlord.You are notall owedto includeaddi tional
      famil
          ymembersunl
                    esstheyare naturall
                                      yconsideredfamil
                                                     ythroughbirth,fostercare ofadoption.

       Li
        sted bel
               ow are rangesofcertain states'median incomeandvery low-income Iimit(5O percent)for
       afour-memberfamilyforto gi
                                ve you a rough estimate ofthe income requirements:


                                         M edian Incom e

       Alabam a
       Cali
          forni
              a

       Delaware                              $74.400
       Florida                               $57.700                                $28,850
       Idaho                                 557.300                                $28,650
       Kentucky                              555.800                                $27,900
       Louisi
            ana                              $56.900                                $28,450
       Massachusets                          587,300                                $43,750
       New Jersey                                                                   $44,450
       New York                                                                     $36,000
       Ohio                                                                         $31,600
       Pennsyl
             vania                           $68,500

       Wyoming                               $72,400




                                                                 HO US ING VO UC HER PROG RAM
                                             PX 1:DeclarationofLashanda Freem an
                                                    AttachmentW:Page7
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD
       '

                                                I
                                                .
                                                E
                                                .
                                                L
                                                 L'''.
                                                 i
                                                 ?
                                                 .
                                                 j
                                                 31
                                                  .
                                                  '
                                                  j
                                                  (
                                                  J,
                                                   L.
                                                    f
                                                    j
                                                    q(
                                                     '
                                                     :
                                                     @j
                                                      y
                                                      )
                                                      '.
                                                       j
                                                       h
                                                       r
                                                       :
                                                       j
                                                       ;(
                                                        I
                                                        ,
                                                        ;
                                                        j
                                                        .y
                                                         .
                                                         î
                                                         ;
                                                         :Docket
                                                          L
                                                          l
                                                          t
                                                          'j ;j'.yr.' , 12/09/2019 Page 48 of 68
                                                          '.
                                                           k                      .. .'.
                                                                                         . .. .              '
                                                                                                      . , ' .. '''
                                                                                                                 .
                                                                                                                        .y              . .. .
                                                                           -...                                              .
                                                                               24 .9
                                                                                   , ).
                                                                                      j $:-i;y;jy t
                                                                                                  g t:tyrt
                                                                                                         -.
                                                                                                          r ,y
                                                                                                             ;j y-jt
                                                                                                                   (-
                                                                                                                    y     )
                                                                                                                        . ..
                                                                         .                                   r                .y  l:ry-t,y.:rjp.
                                                                                                                                        .      ..
                                                                                                                                                 ---.....
                                                                                                                    .3 1
                                                                                                                       ,1 'î;:
                                                                                                                          )      ,
                                                                                 .' î.jy-.î' )y'-''
                                                                                                       rr
                                                                                                        y                 .       ;'
                                                                                                        ,f.?yy
                                                                                                          :    >y/j                  L...'.yr
                                                                 .. .. .
                                                                       ''' :                     c;.  zs           .t             .)          y
                                                                                                                                              'y
                                                                                                                                               '...yy....                                ?
                                                                      ''.
                                                                         )''. ''  :' L
                                                                                     .
                                                                                     '
                                                                                      ,
                                                                                      ) .k
                                                                                         .t.!)t$
                                                                                               ) .
                                                                                                 :;
                                                                                                  :.
                                                                                                   y
                                                                                                   b  fy
                                                                                                       '/R j )y,
                                                                                                               .
                                                                                                               4l't
                                                                                                                   .
                                                                                                                   '
                                                                                                                   y
                                                                                                                   ;,
                                                                                                                    p;'
                                                                                                                       .
                                                                                                                        y
                                                                                                                        )  ?t, ê
                                                                                                                               . y,
                                                                                                                                  ;.
                                                                                                                                   -:  y-
                                                                                                                                        .
                                                                                                                                        ,.
                                                                                                                                         )
                                                                                                                                         t ,-y
                                                                                                                                             :w
                                                                                                                                              y.r
                                                                                                                                                .
                                                                                                                                                   :
                                                                                                                                                                             . 'é,;
                                                                                                                                                                                  9è;..
                                                                                                                                                                                      . ,..
                                                                                                                                                                                       ..:
                                                                                                                                                                                         ygy'
                                                                                                                                                                                            y.. .. .
                                                                                '':
                                                                                 s...ë:t..  jf)()2. .;,..yyj)y
                                                                        .                 .                                                                                          ;
                                                                        .' .r                                                        .              ., .                                       :. . ..
                                                                                     s.t
                                                                                          .
                                                                                           ly                      );.,.jjg.y            ;...)....,:   .
                                                                                                                                                        .                    ..
                                                                                                                                                                              ...y.
                                                                                                                                                                                  :.
                                                                                                                                                                                   ....
                                                                                                                                                                                      ..
                                                                                                                                                                                       ..
                                                                                                                                                                                        .
                                                                                                                                                                                        ,
                                                                                                                                                                                        ..
                                                                                                                                                                                         :.
                                                                                                                                                                                          j,
                                                                                                                                                                                           .
                                                                                                                                                                                           .y
                                                                                                                                                                                            ,k.
                                                                                                                                                                                              y.
                                                                                                                                                                                               yj
                                                                                                                                                                                                j)j.
                                                                                            jà)    ! t
                                                                                                     ) (
                                                                                                       j
                                                                                                       .;
                                                                                                        ).
                                                                                                         tj
                                                                                                          jh
                                                                                                           ;.
                                                                                                            pj  rrjy
                                                                                                                   (                     :              t                        .-
                                                                                                                                                                                  )
                                                                      ..       iè
                                                                               )
                                                                        ; ,;.      .-    :# ) .ij)t
                                                                                                  '.?s
                                                                                                     6k  .   ëg
                                                                                                              @2: .y
                                                                                                                   g
                                                                                                                   j:
                                                                                                                    . r   ).t
                                                                                                                            j  .
                                                                                                                                .
                                                                                                                                 y
                                                                                                                                 :z,?.y:.L  . ?
                                                                                                                                              L. t ..                             .
                                                                                                                                                                                  , :j           jïj;..t..y;y..,y,y.
                                                                                                                                                                                  ..)é. jyy.yu;.yg(.-t..,),,:,y:jy.jyy.
                                                                      . --.f..--;':'f.f
                                                                                 .      .q.)'ë!(
                                                                                             . .
                                                                                               .?ë
                                                                                                 ;
                                                                                                 !
                                                                                                 t.:  'p
                                                                                                       w>
                                                                                                        -
                                                                                                        z'
                                                                                                         k
                                                                                                         -r't-
                                                                                                             rk
                                                                                                              jt
                                                                                                               lïq)
                                                                                                                  t
                                                                                                                  .q
                                                                                                                   t
                                                                                                                   ?
                                                                                                                   ,f
                                                                                                                    .
                                                                                                                    r,
                                                                                                                     a   ,i'
                                                                                                                           ,j ? '
                                                                                                                                : k/.,;,:r
                                                                                                                                         . .:
                                                                                                                                            . ,
                                                                                                                                              : .
                                                                                                                                                .. . ;...
                                                                                                                                                                                       .
                                                                                                                                                                                   ,. .-.:,y.,       .
                                                                                                                                                                                              j: .ts, .
                                                                                                                                                                                                        ,j);:y  wy.
                                                                                                                                                                                                                  g) ..,
                                                                                                                                                                                                                     t
                                                                                                                                                                                                                     k
                                                                                                                                                                                                                     s  -t
                                                                                                                                                                                                                         yj,y
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                          y
                                                                                                                                                                                                                          r
                                                                                                                                                                                                                          . j
                                                                                                                                                                                                                            zy
                                                                                                                                                                                                                             ::
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              x
                                                                                                                                                                                                                              uy
                                                                                                                                                                                                                               u;
                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                j;
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 yajy,y,
                                                                               jtjyj
                                                                                   't>b
                                                                                      .)kj
                                                                                         -y',-
                                                                                             Lj/
                                                                                               f'y
                                                                                                 J
                                                                                                 f
                                                                                                 ory
                                                                                                   <,s;   y:
                                                                                                           '. ï
                                                                                                              j
                                                                                                              cj-,
                                                                                                                 .
                                                                                                                 (t;
                                                                                                                   j
                                                                                                                   '
                                                                                                                   .
                                                                                                                   7
                                                                                                                   rt;,ïj
                                                                                                                     ,,
                                                                                                                                . ..?  .
                                                                                                                            :t,..:t.r.).. ., .
                                                                                                                                        . :: .çt    .
                                                                                                                                                    ..                         ..y .....j.y
                                                                                                                                                                                 ,.:
                                                                                                                                                                                     . j y
                                                                                                                                                                                        jy  ,
                                                                                                                                                                                              ,
                                                                                                                                                                                              , . ,,
                                                                                                                                                                                               .   .      j,j .
                                                                                                                                                                                                              j
                                                                                                                                                                                                              y  ;
                                                                                                                                                                                                                 ,:j:y j  s  y.
                                                                                                                                                                                                                              w .
                                                                                                                                                                                                                                yj
                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 (j
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  y kj;
                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                      -
                                                                                                                                                                                ?. ..,
                                                                                                                                                                                                                                       sty
                                                                                                                                                                                                                                         .,,y.
                                                                                                                            .           .                                        .. .
                                                                      ''h
                                                                        .  -','.
                                                                               '
                                                                               l.t
                                                                                 î .:
                                                                                    '-/
                                                                                      'ë )
                                                                                         Q-)
                                                                                           : pjt
                                                                                               (k,
                                                                                                 i.
                                                                                                  -t .
                                                                                                     @v
                                                                                                      q-z
                                                                                                        î  f! >  c,L
                                                                                                                   ,
                                                                                                                   y.
                                                                                                                    .. q.('.:           .                                       .     ;.t,:(..,(qy
                                                                                                                                                                                              rt
                                                                                                                                                                                                j. )/
                                                                                                                                                                                                 -..,    )tly
                                                                                                                                                                                                            a-y k  - -
                                                                                                                                                                                                                     , . .
                                                                                                                                                                                                                         y yr .yj
                                                                                                                                                                                                                                tp
                                                                                                                                                                                                                                 ly
                                                                                                                                                                                                                                  .y y.? .    c.
                                                                                                                                                                                                                                               ?y
                                                                                                                                                                                                                                                ,.
                                                                                  ,i2Lï  ).
                                                                                          ;.s
                                                                                            k)                       i.ycy'kk'..
                                                                                                                            t                                                      ;.
                                                                                                                                                                                    L,t. ....;  .
                                                                                      .
                                                                                      .:;u     '
                                                                                               y.);
                                                                                                  m
                                                                                                  , #
                                                                                                    .<u
                                                                                                      trè
                                                                                                        .'
                                                                                                         )-
                                                                                                          t'
                                                                                                           .;
                                                                                                            i -
                                                                                                              :
                                                                                                              vrt,
                                                                                                                 '
                                                                                                                 -.t
                                                                                                                   .
                                                                                                                   ?.
                                                                                                                                                                                  .. . ., .,..
                                                                                                                                                                                               y..j,:r9
                                                                                                                                                                                                      y:$,
                                                                                                                                                                                                         .
                                                                                                                                                                                                         jt)
                                                                                                                                                                                                           .li
                                                                                                                                                                                                             jg
                                                                                                                                                                                                              w
                                                                                                                                                                                                              - .
                                                                                                                                                                                                                j
                                                                                                                                                                                                                ty
                                                                                                                                                                                                                 -t
                                                                                                                                                                                                                  wy
                                                                                                                                                                                                                   j
                                                                                                                                                                                                                   syy
                                                                                                                                                                                                                     j
                                                                                                                                                                                                                     A
                                                                                                                                                                                                                     y
                                                                                                                                                                                                                     yyj.
                                                                                                                                                                                                                        kyy
                                                                                                                                                                                                                          L-
                                                                                                                                                                                                                           ù
                                                                                                                                                                                                                           vyî,
                                                                                                                                                                                                                              y
                                                                                                                                                                                                                              .cj
                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                 -y
                                                                                                                                                                                                                                  jyasr4
                                                                                                                                                                                                                                       ,s
                                                                                                                                                                                                                                        o4  y
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                            yyya
                                                                                                                                                                                                                                               b4
                                                                                                                                                                                                                                                y,
                                                                                                                                                                                                                                                 qjy
                                                                                                                                                                                                                                                   .-
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                    jy
                                                                                                                                                                                                                                                     .
                                                                                                                                            .
                                                                        7    '
                                                                              ï5'1.)(
                                                                         , ..,2             t ;k
                                                                                              . .
                                                                                                  A .
                                                                                                    o.y.)t' .;.
                                                                                                              îe .... .. , .
                                                                                                                   .
                                                                                                                                .
                                                                                                                     ...:  L..     ...                                             .. ,.  j;    u
                                                                                                                        .
                                                                        .
                                                                        .  .   y
                                                                              .:
                                                                                 . .
                                                                                 yvq'
                                                                                    i.
                                                                                     vt kfè )   .;y
                                                                                                  1 lg '
                                                                                                       . j
                                                                                                         ,gy ).j'
                                                                                                                ;;;)?                 . .                                          . . .; .
                                                                                                                                                                                   , , ., y  ;ur
                                                                                                                                                                                               yjyj
                                                                                                                                                                                                  )t
                                                                                                                                                                                                   .y  j.?
                                                                                                                                                                                                     :yjyjjj
                                                                                                                                                                                                         .jjy
                                                                                                                                                                                                           ,p
                                                                                                                                                                                                            .yy <
                                                                                                                                                                                                                .x
                                                                                                                                                                                                            ,.jjy,s.
                                                                                                                                                                                                                 .j, j
                                                                                                                                                                                                                     j
                                                                                                                                                                                                                    .2
                                                                                                                                                                                                                     p
                                                                                                                                                                                                                     4x
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      ,y
                                                                                                                                                                                                                       44
                                                                                                                                                                                                                        , j
                                                                                                                                                                                                                          a
                                                                                                                                                                                                                        j,jju
                                                                                                                                                                                                                          gy.,..,z
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 z,
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  y y.qa
                                                                                                                                                                                                                                       p
                                                                                                                                                                                                                                       .y
                                                                                                                                                                                                                                        jk
                                                                                                                                                                                                                                         jgjr
                                                                                                                                                                                                                                            ytyy.:
                                                                                                                                                                                                                                                 sjy
                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                   jn
                                                                                                                                                                                                                                                    y
                                                                       .'',', . .y
                                                                                '   ''
                                                                                        .;. .( .
                                                                                               @ :;
                                                                                                  ' t'
                                                                                                     . yip:J;( rk  k
                                                                                                                   7.
                                                                                                                    ys t . . ,
                                                                                                                            t  ;,sj.                                                                                                 j..-.y
                                                                                                                                                                                                                                          ij
                                                                                                                                                                                                                                           yj
                                                                                                                                                                                                                                            (a
                                                                                                                                                                                                                                             y......,
                                                                                                                                                                                   ..))
                                                                                                                                                                                      .'yrJ)
                                                                                                                                                                                           ,yà.
                                                                                                                                                                                              jyyr j.jsj,
                                                                                                                                                                                                                                                       .
                                                                         .' ' 7      .)    .  . . 2
                                                                                                  ) )) J) j . î-  .
                                                                                                                  'j
                                                                                                                   L ,    .
                                                                                                                          sy
                                                                                                                           .J     .                                                              <a     j
                                                                                                                                                                                                        r     ,yjj.t-
                                                                                                                                                                                                        yjjjyyj     .
                                                                                                                                                                                                                    tj         ---,
                                                                                                                                                                                                                                  ..y                  ,
                                                                            ..L.7        yc
                                                                                          .''. ',
                                                                                               , J;:(  j
                                                                                                       .ï....1y
                                                                                                              ,
                                                                                                              t.
                                                                                                                ty..
                                                                                                                .  ,
                                                                                                                   .
                                                                                                                   '
                                                                                                                   :.
                                                                                                                     9. )L.
                                                                                                                           .,.. .
                                                                                                                           j
                                                                                                                                  .
                                                                                                                                    .                                               .,,tg:)
                                                                                                                                                                                         ,?
                                                                                                                                                                                          tijè.l l
                                                                                                                                                                                                 jt   ,;.t
                                                                                                                                                                                                        j
                                                                                                                                                                                                        ty
                                                                                                                                                                                                         ,k
                                                                                                                                                                                                          )T.
                                                                                                                                                                                                            .ky
                                                                                                                                                                                                              j)sy
                                                                                                                                                                                                                 é
                                                                                                                                                                                                                 u
                                                                                                                                                                                                                 s ,,
                                                                                                                                                                                                                    y j
                                                                                                                                                                                                                      ,r
                                                                                                                                                                                                                       ujtg
                                                                                                                                                                                                                          vk y ,
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               a  .,. . .
                                                                                                                                                                                                                                        y y
                                                                                                                                                                                                                                          , .j
                                                                                                                                                                                                                                             ,-,
                                                                                                                                                                                                                                               . .,..g
                                                                                         .
                                                                                          ...         ...
                                                                                                      ,.j
                                                                                                         . ..?.
                                                                                                         ...
                                                                                                                    .9
                                                                                                              .. ..(.  . .
                                                                                                                        '                                                          ...'.r .y   j
                                                                                                                                                                                               . ,
                                                                                                                                                                                                 :.
                                                                                                                                                                                             j, q( y
                                                                                                                                                                                                    z  c
                                                                                                                                                                                                       jjjyjws
                                                                                                                                                                                                             :ywy o.
                                                                                                                                                                                                             ty; ly . j s .   44
                                                                                                                                                                                                                               g
                                                                                                                                                                                                                               4 44
                                                                                                                                                                                                                                  4    y
                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                         jy
                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                          up  .
                                                                                                                                                                                                                                             yyj..
                                                                                                                                                                                                                                           ytw   .:oylsy
                                                                                                            ).../.... . ,.. .
                                                                                                          ..r                                                                 .           ïlt)
                                                                                                                                                                                             s
                                                                                                                                                                                             )j.
                                                                                                                                                                                            ?,
                                                                                                                                                                                         .. .  j
                                                                                                                                                                                               t
                                                                                                                                                                                               ,
                                                                                                                                                                                               y
                                                                                                                                                                                               .
                                                                                                                                                                                               x;,
                                                                                                                                                                                                 . y
                                                                                                                                                                                                 jé.
                                                                                                                                                                                              yjy.
                                                                                                                                                                                                 yijy.s.
                                                                                                                                                                                                       a
                                                                                                                                                                                                       (u
                                                                                                                                                                                                        '(
                                                                                                                                                                                                         /
                                                                                                                                                                                                         y
                                                                                                                                                                                                         jk
                                                                                                                                                                                                          tj
                                                                                                                                                                                                   yyy;;xyjyy,
                                                                                                                                                                                                             yy
                                                                                                                                                                                                          yyq. y
                                                                                                                                                                                                               ,
                                                                                                                                                                                                              ,)j
                                                                                                                                                                                                                )
                                                                                                                                                                                                                jj
                                                                                                                                                                                                                 j
                                                                                                                                                                                                                 4
                                                                                                                                                                                                                 gz
                                                                                                                                                                                                             jj(.s
                                                                                                                                                                                                              s  .sa
                                                                                                                                                                                                                   :Na.y,. . .
                                                                                                       q
                                                                                                       . '.k '
                                                                                                                 .. :
                                                                                                                    .... ...
                                                                                                                                                                             ..
                                                                                                                                                                           y;2;,
                                                                                                                                                                               )Lj?
                                                                                                                                                                             . ..
                                                                                                                                                                                . ....
                                                                                                                                                                                     :...
                                                                                                                                                                                           p.
                                                                                                                                                                                            j
                                                                                                                                                                                            )
                                                                                                                                                                                            k
                                                                                                                                                                                            j
                                                                                                                                                                                            ;
                                                                                                                                                                                        y.jj)t
                                                                                                                                                                                             ,
                                                                                                                                                                                             j
                                                                                                                                                                                             ï
                                                                                                                                                                                             ;.
                                                                                                                                                                                              :
                                                                                                                                                                                              t
                                                                                                                                                                                              s
                                                                                                                                                                                              ,:,y;
                                                                                                                                                                                                   ..
                                                                                                                                                                                                    ,
                                                                                                                                                                                                   yjy .ow     .?.    ..s..t;
                                                                                                                                                                                                                            y
                                                                                                                                                                                                                            ,. @ 7
                                                                                                                                                                                                                                 j
                                                                                                        .      .).,'''..
                                                                                                          . . . . ,.      e                         ; ..       ;     ..
                                                                                                                                                                       ) $
                                                                                                                                                                      y..q
                                                                                                                                                                          .
                                                                                                                                                                          j
                                                                                                                                                                           L
                                                                                                                                                                           .
                                                                                                                                                                            s
                                                                                                                                                                            ,
                                                                                                                                                                             c;
                                                                                                                                                                              j
                                                                                                                                                                             w.
                                                                                                                                                                             .;
                                                                                                                                                                               ;
                                                                                                                                                                               .
                                                                                                                                                                                .
                                                                                                                                                                                y
                                                                                                                                                                                 .
                                                                                                                                                                                 .
                                                                                                                                                                                 t
                                                                                                                                                                                  q
                                                                                                                                                                                  y
                                                                                                                                                                                  .
                                                                                                                                                                                    :t,
                                                                                                                                                                                      yy
                                                                                                                                                                                          ;.
                                                                                                                                                                                            j
                                                                                                                                                                                            y
                                                                                                                                                                                            )
                                                                                                                                                                                            y
                                                                                                                                                                                            s
                                                                                                                                                                                            j
                                                                                                                                                                                            y
                                                                                                                                                                                             t
                                                                                                                                                                                             y
                                                                                                                                                                                             .
                                                                                                                                                                                             t
                                                                                                                                                                                             y
                                                                                                                                                                                             4
                                                                                                                                                                                             jc
                                                                                                                                                                                              r
                                                                                                                                                                                              y
                                                                                                                                                                                              2
                                                                                                                                                                                              y
                                                                                                                                                                                              y
                                                                                                                                                                                              ;
                                                                                                                                                                                              sz
                                                                                                                                                                                               y
                                                                                                                                                                                               N 'j.
                                                                                                                                                                                                   wt-
                                                                                                                                                                                                     jz
                                                                                                                                                                                                      .j
                                                                                                                                                                                                       oq
                                                                                                                                                                                                        <
                                                                                                                                                                                                        j
                                                                                                                                                                                                        vyj
                                                                                                                                                                                                          k j
                                                                                                                                                                                                            -(
                                                                                                                                                                                                             ,aj
                                                                                                                                                                                                               z
                                                                                                                                                                                                               ,
                                                                                                                                                                                                               y
                                                                                                                                                                                                               <.
                                                                                                                                                                                                                j
                                                                                                                                                                                                                ,
                                                                                                                                                                                                                y r.a..,   o.
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            s
                                                                                                                                                                                                                            y
                                                                                                                                                                                                                            w
                                                                                                                                                                                                                            s.
                                                                                                                                                                                                                             y
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             ..,
                                                                                                                                                                                                                               v. .,
                                                                                                                                                                                                                               à;
                                                                                                                                                    :
                                                                                                                                                    ' ..       y...'gy.,      .
                                                                                                                                                                       c7jyj.jj .  j
                                                                                                                                                                                   ;.
                                                                                                                                                                                    ..        . sj
                                                                                                                                                                                                 . y
                                                                                                                                                                                                   ;.- .
                                                                                                                                                                                                       s jy   jyj
                                                                                                                                                                                                                i
                                                                                                                                                                                                                j j )
                                                                                                                                                                                                                    jy  f
                                                                                                                                                                                                                        ,.  .     y
                                                                                                                                                     . .                       ,
                                                                                                                                                                              s .j
                                                                                                                                                                                         jy...,,
                                                                                                                                                                                               y
                                                                                                                                                                                               .y
                                                                                                                                                                                               ,t.
                                                                                                                                                                                                 yx
                                                                                                                                                                                                  j
                                                                                                                                                                                                  -
                                                                                                                                                                                                  .
                                                                                                                                                                                                  g
                                                                                                                                                                                                  j#
                                                                                                                                                                                                   r
                                                                                                                                                                                                   (
                                                                                                                                                                                                   .y
                                                                                                                                                                                                    j
                                                                                                                                                                                                    .jy
                                                                                                                                                                                                      .
                                                                                                                                                                                                      jj(
                                                                                                                                                                                                        y
                                                                                                                                                                                                        .
                                                                                                                                                                                                        j;y
                                                                                                                                                                                                          j
                                                                                                                                                                                                          yy
                                                                                                                                                                                                          y jj
                                                                                                                                                                                                             yjyj
                                                                                                                                                                                                                sy
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 y
                                                                                                                                                                                                                 j.j
                                                                                                                                                                                                                   .. Y.
                                                                                                                                                                                 j. y.j
                                                                                                                                                                                      y.
                                                                                                                                                                                       t
                                                                                                                                                                                       (
                                                                                                                                                                                       j
                                                                                                                                                                                       ))j)j(j)j           gv.RsjA,. .t.s
                                                                                                                                                                         '
                                                                                                                                                                                                  ))
                                                                                                                                                                                                   jyg.s  j
                                                                                                                                                 . ... ..,:.
                                                                                                                                                           n     (.,j.j,(..,
                                                                                                                                                               .'.....     .gj
                                                                                                                                                                             xy
                                                                                                                                                                              ts
                                                                                                                                                                               y.
                                                                                                                                                        ...
                                                                                                                                                          y 't'
                                                                                                                                                              ,
                                                                                                                                                              r,.;   t
                                                                                                                                                                     :
                                                                                                                                                                     j:J
                                                                                                                                                                       ' j  r..
                                                                                                                                                                              j: s>)) LL.
                                                                                                                                                                                        !u #qr
                                                                                                                                                                                                ry :yj
                                                                                                                                                                                                     gj  sk  s
                                                                                                                                                                                                             yy  w        j;
                                                                                                                                                                                    yw
                                                                                                                                                                                     j
                                                                                                                                                                                     rk
                                                                                                                                                                                      i
                                                                                                                                                                                      y.
                                                                                                                                                                                       y
                                                                                                                                                                                       (
                                                                                                                                                                                       ,
                                                                                                                                                                                       ,y,
                                                                                                                                                                                         .
                                                                                                                                                                                         y)        yjj
                                                                                                                                                                                                     ,:
                                                                                                                                                                                                      -
                                                                                                                                                                                                      ),
                                                                                                                                                                                                       .
                                                                                                                                                                                                       ;t,t
                                                                                                                                                                                                          ;
                                                                                                                                                                                                          .
                                                                                                                                                                                                          -
                                                                                                                                                                                                          y
                                                                                                                                                                                                          ,ft
                                                                                                                                                                                                            ,
                                                                                                                                                                                                            j
                                                                                                                                                                                                            )r
                                                                                                                                                                                                             --  .(k.y.. iï.
                                                                                                                                                                     .
                                                                                                                                                                  ,.,...L
                                                                                                                                                                     .  .  .., -
                                                                                                                                                                         . r   .-y't,   -.    g-
                                                                                                                                                                                               yy,y.         .
                                                                                                                                                                                                               .
                                                                                                                                                                                                               ,;.
                                                                                                                                                                             .....
                                                                                                                                                                                 )
                                                                                                                                                                                 .(;.
                                                                                                                                                                                   .y
                                                                                                                                                                                    ;.      y.y.
                                                                                                                                                                                             y.             .
                                                                                                                                                                                     -);
                                                                                                                                                                                       .
                                                                                                                                                                                       -
                                                                                                                                                                                       ;.
                                                                                                                                                                                        j
                                                                                                                                                                                        :ï
                                                                                                                                                                                         ,
                                                                                                                                                                                         k
                                                                                                                                                                                         ;?tt. :
                                                                                                                                                                                               àqy
                                                                                                                                                                                                 )
                                                                                                                                                                                                 .j
                                                                                                                                                                                                  s
                                                                                                                                                                                                  y:-k
                                                                                                                                                                                                     j
                                                                                                                                                                                                     .
                                                                                                                                                                                                     )
                                                                                                                                                                                                     y
                                                                                                                                                                                                     ,r
                                                                                                                                                                                                      y
                                                                                                                                                                                                      ,j
                                                                                                                                                                                                       )
                                                                                                                                                                                                       y
                                                                                                                                                                                                       s
                                                                                                                                                                                                       ).
                                                                                                                                                                                                        cu
                                                                                                                                                                                                         .
                                                                                                                                                                                                         .
                                                                                                                                                                                                         :ty
                                                                                                                                                                                                           .,k.yjy....z.
                                                                                                                                                                         ,                                                         ,

                                     1                     111                                                                                                                t'''
                                                                                                                                                                                   -. ï)
                                                                                                                                                                                  ''...
                                                                                                                                                                                       .
                                                                                                                                                                                       -
                                                                                                                                                                                       )
                                                                                                                                                                                       k.
                                                                                                                                                                                        ;.
                                                                                                                                                                                         (
                                                                                                                                                                                         ,
                                                                                                                                                                                         ;   )i
                                                                                                                                                                                             -.y
                                                                                                                                                                                               i
                                                                                                                                                                                               ;
                                                                                                                                                                                               ;:
                                                                                                                                                                                                ,t
                                                                                                                                                                                                )=:  ,
                                                                                                                                                                                                     ?
                                                                                                                                                                                                     t)
                                                                                                                                                                                                      :-
                                                                                                                                                                                                       j
                                                                                                                                                                                                       ,
                                                                                                                                                                                                       ;
                                                                                                                                                                                                       Lj
                                                                                                                                                                                                        k
                                                                                                                                                                                                        g)
                                                                                                                                                                                                         .
                                                                                                                                                                                                         ,                .
                                                                                                                                                                                                                                   .

                                                                                                                                                                                 . ..q
                                                                                                                                                                                 .'   .
                                                                                                                                                                                      :;?.
                                                                                                                                                                                         1'.
                                                                                                                                                                                           ;'t
                                                                                                                                                                                        ...;
                                                                                                                                                                                             '
                                                                                                                                                                                             ....1...<;8.))..$
                                                                                                                                                                                                   32
                                                                                                                                                                                                             . .
                                                                                                                                                                                                               ,j.
                                                                                                                                                                                                             r)j qy
                                                                                                                                                                                                                  j;
                                                                                                                                                                                                                  ;k:
                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                    z$
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     ->
                                                                                                                                                                                                                     y.)t
                                                                                                                                                                                                                     .   .)
                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                         r 'b
                                                                                                                                                                                                                          j)h
                                                                                                                                                                                                                            wo
                                                                                                                                                                                                                            .y
                                                                                                                                                                                                                             q;
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                              u.
                                                                                                                                                                                                                              ,g
                                                                                                                                                                                                                               n-
                                                                                                                                                                                                                               ,r
                                                                                                                                                                                                                                z.
                                                                                                                                                                                                                                 w...., . ..j.jjj
                                                                                                                                                                                                                                                4.
                                                                                                                                                                                                                                                 :t4.
                                                                                                                                                                                '    'b
                                                                                                                                                                                      ',..,
                                                                                                                                                                                           .
                                                                                                                                                                                             ,?
                                                                                                                                                                                             (. )iz;j1qït.
                                                                                                                                                                                              (3.
                                                                                                                                                                                                ;      . q
                                                                                                                                                                                                         .
                                                                                                                                                                                                         (
                                                                                                                                                                                                         z'
                                                                                                                                                                                                          ,
                                                                                                                                                                                                          .'
                                                                                                                                                                                                           yy
                                                                                                                                                                                                            )
                                                                                                                                                                                                            -
                                                                                                                                                                                                            t
                                                                                                                                                                                                            ;
                                                                                                                                                                                                            4y
                                                                                                                                                                                                             .
                                                                                                                                                                                                             u
                                                                                                                                                                                                             lt
                                                                                                                                                                                                              j
                                                                                                                                                                                                              b
                                                                                                                                                                                                              ;
                                                                                                                                                                                                              ï
                                                                                                                                                                                                              yj
                                                                                                                                                                                                               t
                                                                                                                                                                                                               vrt
                                                                                                                                                                                                                 j
                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                 z
                                                                                                                                                                                                                 r
                                                                                                                                                                                                                 g
                                                                                                                                                                                                                 y
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 p,.q           y
                                                                                                                                                                                                                                ..   y
                                                                                                                                                                                                                                     jl
                                                                                                                                                                                                                                      u... lt
                                                                                                                                                                                                                    ...rps...àbq,-:.,.i..     z
                                                                                                                                                                                                                                              sqj
                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                zwjjj
                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                    4
                                                                                                                                                                                               Ez.tk;.)f
                                                                                                                                                                                              ..
                                                                                                                                                                                              :     ):.))
                                                                                                                                                                                                        :i.y(
                                                                                                                                                                                                            pt
                                                                                                                                                                                                             .7j.
                                                                                                                                                                                                                ,:
                                                                                                                                                                                                                 jjyq
                                                                                                                                                                                                                    )p
                                                                                                                                                                                                                     jo
                                                                                                                                                                                                                      ki                           ,.
                                                                                                                                                                                           .,.f
                                                                                                                                                                                              . L
                                                                                                                                                                                              '.'E
                                                                                                                                                                                                 'z
                                                                                                                                                                                                  L'  .
                                                                                                                                                                                                      :$:
                                                                                                                                                                                                        .
                                                                                                                                                                                                        ï
                                                                                                                                                                                                        ri
                                                                                                                                                                                                         y
                                                                                                                                                                                                         t.
                                                                                                                                                                                                          )
                                                                                                                                                                                                          .)
                                                                                                                                                                                                           ,
                                                                                                                                                                                                           !;
                                                                                                                                                                                                            -
                                                                                                                                                                                                            .
                                                                                                                                                                                                            zs
                                                                                                                                                                                                             t
                                                                                                                                                                                                             i
                                                                                                                                                                                                             jp
                                                                                                                                                                                                              qj
                                                                                                                                                                                                              q
                                                                                                                                                                                                              L
                                                                                                                                                                                                              .j
                                                                                                                                                                                                                .
                                                                                                                                                                                                               tï r
                                                                                                                                                                                                                  j    /
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       r
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                F....yg-
                                                                                                                                                                                                                        )
                                                                                                                                                                                                                        gj
                                                                                                                                                                                                                       s.sy.,,y)ps.,.z
                                                                                                                                                                                                  7
                                                                                                                                                                                                  . .M.
                                                                                                                                                                                                   7: :#
                                                                                                                                                                                                       :lr
                                                                                                                                                                                                       '  t'Jïx 'y.
                                                                                                                                                                                                                  -.)8j7
                                                                                                                                                                                                                       r.
                                                                                                                                                                                                                        &.j:
                                                                                                                                                                                                                           (âtq4
                                                                                                                                                                                                                               :/
                                                                                                                                                                                                                                <.
                                                                                                                                                                                                                                ''*!'..,.%x'ï .,.xz,:...
                                                                                                                                                                                                     .C,).t:';.';.;7.Lh
                                                                                                                                                                                                                      )
                                                                                                                                                                                                                      s<:
                                                                                                                                                                                                                      t
                                                                                                                                                                                                                      ; jëfy
                                                                                                                                                                                                                           ö*'.
                                                                                                                                                                                                                              Ayy
                                                                                                                                                                                                                                >4
                                                                                                                                                                                                                                :)
                                                                                                                                                                                                                                 !)
                                                                                                                                                                                                                                  ;    y.t
                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                         w
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         yv
                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                          )y.y#
                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                             i,
                                                                                                                                                                                                                                              jt r
                                                                                                                                                                                                                                                 .é
                                                                                                                                                                                                                                                  j'rjk
                                                                                                                                                                                                                                                      xt
                                                                                                                                                                                                               -,..r:E
                                                                                                                                                                                                                     .y.
                                                                                                                                                                                                                       !t-î.
                                                                                                                                                                                                                           )),:.j
                                                                                                                                                                                                                                             :jCo w .
                                                                                                                                                                                                                                                    u   g
                                                                                                                                                                                                                                       s
                                                                                                                                                                                                                    ...j j(y,
                                                                                                                                                                                                                            .)
                                                                                                                                                                                                                             l
                                                                                                                                                                                                                             rt?yt
                                                                                                                                                                                                                                 w
                                                                                                                                                                                                                                 jj
                                                                                                                                                                                                                                  yzy:     r    jj j.
                                                                                                                                                                                                                                                    jyy
                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                              ). .
                                                                                                                                                                                                                                 y.
                                                                                                                                                                                                                                  ,i
                                                                                                                                                                                                                                 .....l
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                      ,q
                                                                                                                                                                                                                                       .:;t(;y
                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                             ,j
                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                              ,l
                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                               ,yj
                                                                                                                                                                                                                                                y y;y;y -
                                                                                                                                                                                                                                             ...j.
                                                                                                                                                                                                                                               ,ryy
                                                                                                                                                                                                                                              .,   jy
                                                                                                                                                                                                                                                    L
                                                                                                                                                                                                                                                   ,y
                                                                                                                                                                                                                                                   r?
                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                      jty
                                                                                                                                                                                                                                                      t)j
                                                                                                                                                                                                                                                  ..:a) .
        Housing choice vouchersare known assuch because the applicants are given the opportuni
                                                                                             tyto
        browsethrough rentalunitsand selectthe one thatsui
                                                         tstheirneedsand preferencesthe m ost.ln
        addi
           tion,choosinga new home with the Secti
                                                on8 Program doesnothave to be Iimited to run-down
        nei
          ghborhoods orworn-outresidentialareas.Any rentaluni
                                                            tthatfall
                                                                    s underthe Section8 Program
        rules and requirementsis perfectlyeligible asIong asthe famil
                                                                    yfinds itsuitabl
                                                                                   e.Whatisconvenient
        abouthousingvoucheri  sthaty0u cantake i    twhereveryou go.Forexample,even i fyouwould Ii
                                                                                                 keto
        m ove to a dilerentstate,you could stilluse yourvoucheratyournew Iocation.


        Beforeyou startsearchingfora rentaluni   t,you willbe briefed onthesizeofthe uni tin regardsto
        how many mem bers you have in yourhousehold.The rentaluni      ty0u choose must be a decentplace
        to Iive in and m eetaIIsafety and heal
                                             th standards.To ensure itdoes,once you have selected the
        pl
         aceyou Iike and arranged i
                                  twi
                                    ththe Iandlord,the PHA wilithen i
                                                                    nspectthe uni
                                                                                t.


        You should also bearinm ind thatthe PHA willhave a paymentstandard,whi
                                                                             ch isanaverage ofwhat
        a rentaluni
                  twould usuall
                              y cost.This paym entstandard willaiso be used to estim ate the am ountof
        financialhelp a fam il
                             y can recei
                                       ve.Itis not,however,a set Iim i
                                                                     ton the amountof rentand should
        onl
          ybe regarded asa guideline.Familieswho have received a voucherand have found a uni
                                                                                           tthat
        sui
          tstheirneedscan go a Ii
                                tlle above Orbelow thisstandard undercertain condi
                                                                                 tions:

           * The familymustpay30 percentOftheirmonthlygross income forrentto the I    andlord.
           * Ifthe rent is above the paymentstandard,whateverdi
                                                              fference is Ieftabove the 30 percent,
             the fam il
                      y m ustpay itas well.
           @ Ifthefamil
                      y movesto a homewhere rentismuch higherthanthe paymentstandard,the
             famil
                 y mustpay 40 percentoftheirmonthl
                                                 y grossincomeforrent.




                                                                                                                                                                                                                                                            *
                                  H0W H 0US IN G CH 0lC E VO UCH ERS W 0 RK                                                                                                                                                                                 œ
                                            PX 1:DeclarationofLashanda Freeman
                                                   AttachmentW:Page8
'




                      Case 1:19-cv-25046-RNS'l'f:îsï'rDocument
                                                      ,'b7).
                                                           4tr>...#t.'            w1).$
                                                                            kK.tlqï
                                                                     ?è:jr;j'         '<l$ 4-10
                                                                                         tp$
                                                                                           1h
                                                                                            :).
                                                                                              7ar'
                                                                                                 î
                                                                                                 t>
                                                                                                  ,îriki?kt1>J.  Entered
                                                                                                                   )k:'x,L'L.
                                                                                                              jf.)y:        ?j.,)r'
                                                                                                                                            ontFLSD
                                                                                                                                            à2tï b<
                                                                                                                                  ..<..(...'9       t
                                                                                                                                                    xz hk.'u' :c-..179!Docket
                                                                                                                                                     lsy               '.
                                                                                                                                                                        $J--$1i,
                                                                                                                                                                               jk
                                                                                                                                                                                'î
                                                                                                                                                                                 .6L
                                                                                                                                                                                   ..lt:      y12/09/2019
                                                                                                                                                                                       ss-):e;h3:.(L..it?l.'2â1,yrqy7:'îx Page 49 of 68
                                                                                                                     0.3...,j.
                                                                                                                            '$
                                                                                                                             .k.
                                                                                                                               'th0   (k?
                                                                                                                                        3ryc%J.v
                                                                                                                                                k.pt
                                                                                                                                                   y.ri!t.
                                                                                                                                                         .:
                                                                                                                                                         'z.y
                                                                                                                                                            p:.
                                                                                                                                                            #  i4      . î
                                                                                                                                                                ..tE),dt
                                                                                                                                                                -       ;;j
                                                                                                                                                                          jt' à'
                                                                                                                                                                              .,k
                                                                                                                                                                                ?)
                                                                                                                                                                                 $.
                                                                                                                                                                                  @,..
                                                                                                                                                                                     ).
                                                                                                                                                                                      Ltf
                                                                                                                                                                                        î'-.
                                                                                                                                                                                           t')
                                                                                                                                                                                             F
                                                                                                                                                                                             y-ek?0;
                                                                                                                                                                                                   yr
                                                                                                                                                                                                    ,j?; .y
                                                                                                                                                                                                          tb4'
                                                                                                                                                                                                             zxpA.sf.i
                                                                                                                                                                                                                     rkr
                                                                                                                                                                                                                       );t'
                                                                                                                                                                                                                          7t.'  ,'%.-..''
                                                                                                                                                                                                                             ..l2       .k
                                                                                                                                                                                                                                         .x.
                                                                                                                                                                                                                                           ..it.''      ..,.
                                                                                                                                                                                                                                                  ,',':..'J?
                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                              3'..6t.t.#1;
                                                                                                                                                                                                                                                                          .j    ;7..
                                                                                                                                                                                                                                                                                   b;,tt
                                                                                                                                                                                                                                                                                       kL
                                                                                                                                                                                                                                                                                        ,/..#
                                                                                                                                                                                                                                                                                        v   vr,
                                                                                                                                                                                                                                                                                              qp:
                                                                                                                                                                                                                                                                                                !'
                                                                                                                                                                                                                                                                                                 y .. ' '                   ..t' J?.1
                                                                                                                                                                                                                                                                                                                                    :Pû#'
                                                                                                                                                                                                                                                                                                                                        /:l-.f  '.
                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                 .r;Lp$''
                                                                                                                                                                                                                                                                                                                                                        '?
                                                                                                                                                                                                                                                                                                                                                         S'
                                                                                                                                                                                                                                                                                                                                                          .''è'     . :
                                                                                                                                                                                                                                                                                                                                                                      ç7:' .
                                                                                                                                                                                                                                                                                                                                                                           hp;'ï$'
                                                                                                                                                                                                                                                                                                                                                                                 Lb
                                                                                                                                                                                                                                                                                                                                                                                  L k.t! -.!
                                                                                                                                                                                                                                                                                                                                                                                           )te
                                                                                                                                                                                                                                                                                                                                                                                             t@'    'f
                                                                                                                                                                                                                                                                                                                                                                                                     ;)
                                                                                                                                                                                                                                                                                                                                                                                                      .f
                                                                                                                                                                                                                                                                                                                                                                                                       i/
                                                                                                                                                                                                                                                                                                                                                                                                        .ïS
                                                                                                                                                                                                                                                                                                                                                                                                          kî
                                                                                                                                                                                                                                                                                                                                                                                                           ;vî
                                                                                                                                                                                                                                                                                                                                                                                                            .k  Jl
                                                                                                                                                                                                                                                                                                                                                                                                                . t'krc.
                                                                                                                                                                                                                                                                                                                                    A'     '
                                                                                                                                                                                                                                                                                                                                           ':
                                                                                                                                                                                                                                                                                                                                            4 > tA .k;l
                                                                                                                                                                                                                                                                                                                                                      t%
                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                              V''.Ah'i
                                                                                                                            *'$        rtJ
                                                                                                                                     tyC y-e.vJk
                                                                                                                                             kq  if
                                                                                                                                                  J1
                                                                                                                                                   ';
                                                                                                                                                   .k2J  'l
                                                                                                                                                      -a.1 tty
                                                                                                                                                          .v . #)q
                                                                                                                                                              s>  '
                                                                                                                                                                  .
                                                                                                                                                                  jkjf s;q
                                                                                                                                                                       k kght
                                                                                                                                                                            Lc
                                                                                                                                                                             .C
                                                                                                                                                                             )i
                                                                                                                                                                             -c/
                                                                                                                                                                              >. t
                                                                                                                                                                                 gï7
                                                                                                                                                                                   ï
                                                                                                                                                                                   x
                                                                                                                                                                                   ;  @
                                                                                                                                                                                     %'  ë $
                                                                                                                                                                                           '
                                                                                                                                                                                           yy
                                                                                                                                                                                            à.
                                                                                                                                                                                             J'
                                                                                                                                                                                              :';:
                                                                                                                                                                                                 # $  o1j
                                                                                                                                                                                                       p $
                                                                                                                                                                                                         àLt tj
                                                                                                                                                                                                             r j
                                                                                                                                                                                                               .#
                                                                                                                                                                                                                .
                                                                                                                                                                                                                A
                                                                                                                                                                                                                .7C
                                                                                                                                                                                                                  'dêî
                                                                                                                                                                                                                     / f .r
                                                                                                                                                                                                                          tt(y  '
                                                                                                                                                                                                                                7)xeà .g  t.'.'''..
                                                                                                                                                                                                                                                  w
                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                  ' . ..?ht, .?  tz?,.:.'.:.rr!ykj.-.;y))
                                                                                                                                                                                                                                                                  '                     .
                                                                                                                                                                                                                                                                                        r'
                                                                                                                                                                                                                                                                                         u
                                                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                                                         z  A
                                                                                                                                                                                                                                                                                            $
                                                                                                                                                                                                                                                                                            7$3   ..t .et
                                                                                                                                                                                                                                                                                                        e
                                                                                                                                                                                                                                                                                                        ,k. .q'q
                                                                                                                                                                                                                                                                                                        <                 '
                                                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                                                          b
                                                                                                                                                                                                                                                                                                                          :h
                                                                                                                                                                                                                                                                                                                           s
                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                           lj
                                                                                                                                                                                                                                                                                                                            ) :
                                                                                                                                                                                                                                                                                                                              ts
                                                                                                                                                                                                                                                                                                                               îj4r.
                                                                                                                                                                                                                                                                                                                                   y <
                                                                                                                                                                                                                                                                                                                                     vb
                                                                                                                                                                                                                                                                                                                                      -/
                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                       t?c
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                         z F
                                                                                                                                                                                                                                                                                                                                           â
                                                                                                                                                                                                                                                                                                                                           f'
                                                                                                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                             ''
                                                                                                                                                                                                                                                                                                                                              Y '
                                                                                                                                                                                                                                                                                                                                                q
                                                                                                                                                                                                                                                                                                                                                ?œ
                                                                                                                                                                                                                                                                                                                                                 C
                                                                                                                                                                                                                                                                                                                                                 q?   't?t
                                                                                                                                                                                                                                                                                                                                                       y.
                                                                                                                                                                                                                                                                                                                                                        u
                                                                                                                                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                         .,p
                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                           f
                                                                                                                                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                           ?l
                                                                                                                                                                                                                                                                                                                                                            >
                                                                                                                                                                                                                                                                                                                                                                 J
                                                                                                                                                                                                                                                                                                                                                             f.''F'
                                                                                                                                                                                                                                                                                                                                                                 ê''
                                                                                                                                                                                                                                                                                                                                                                  ?f
                                                                                                                                                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                   'k
                                                                                                                                                                                                                                                                                                                                                                    î
                                                                                                                                                                                                                                                                                                                                                                    6;.? :'
                                                                                                                                                                                                                                                                                                                                                                       k''   j.!
                                                                                                                                                                                                                                                                                                                                                                          ,.s) F'
                                                                                                                                                                                                                                                                                                                                                                                p.
                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                .)9
                                                                                                                                                                                                                                                                                                                                                                                 r.
                                                                                                                                                                                                                                                                                                                                                                                  ):C
                                                                                                                                                                                                                                                                                                                                                                                    ' 3q
                                                                                                                                                                                                                                                                                                                                                                                    z.vïQ
                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                        'î.
                                                                                                                                                                                                                                                                                                                                                                                          b  !
                                                                                                                                                                                                                                                                                                                                                                                             /
                                                                                                                                                                                                                                                                                                                                                                                             .d%
                                                                                                                                                                                                                                                                                                                                                                                               t.FzC'.?)Cf
                                                                                                                                                                                                                                                                                                                                                                                                         -rTy'i4x
                                                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                                                -t 1'
                                                                                                                                                                                                                                                                                                                                                                                                                    @l
                                                                                                                                                                                                                                                                                                                                                                                                                     1lïiq
                                                                                                                                                                                                                                                                                                                                                                                                                         -ly
                                                                                                                                                                                                                                                                                                                                                                                                                           *z
                                                                                                                                         p     t)'L.         à   t.A f5  k
                                                                                                                                                                         ) : yj
                                                                                                                                                                              #!%  .
                                                                                                                                                                                   J.   .v  xtififs
                                                                                                                                                                                                  'qsl7zlty
                                                                                                                                                                                                          rt
                                                                                                                                                                                                           .o
                                                                                                                                                                                                            .  .t
                                                                                                                                                                                                                rt ).j
                                                                                                                                                                                                                     J
                                                                                                                                                                                                                     î
                                                                                                                                                                                                                     y7r..)   é
                                                                                                                                                                                                                              .)'
                                                                                                                                                                                                                                - '
                                                                                                                                                                                                                                  ?  J   ..
                                                                                                                                                                                                                                          Lsêtc
                                                                                                                                                                                                                                              s:  $
                                                                                                                                                                                                                                                  c<o     (. '.' %
                                                                                                                                                                                                                                                                 .                                                                                                  '  ..'
                                                                                                                                                                                                                                                                                                                                                                       ?       $ ' .s  zï
                                                                                                                                                                                                                                                                                                                                                                                        â .
                                                                                                                                                                                                                                                                                                                                                                                          ,ï yj     .
                                                                                                                                                                                                                                                                                                                                                                                                    ) g
                                                                                                                                                                                                                                                                                                                                                                                                      ?y
                                                                                                                                                                                                                                                                                                                                                                                                       *k
                                                                                                                                                                                                                                                                                                                                                                                                        xC
                                                                                                                                                                                                                                                                                                                                                                                                         J
                                                                                                                                                                                                                                                                                                                                                                                                         !dt
                                                                                                                                                                                                                                                                                                                                                                                                           i    ù
                                                                                                                                                                                                                                                                                                                                                                                                                su.M.:      Q%'''
                                                                                                                                             -..,:p :
                                                                                                                                                    ''
                                                                                                                                                     p1 g
                                                                                                                                                   'z%r;:#&  t .
                                                                                                                                                               't .
                                                                                                                                                                  Fj,
                                                                                                                                                                    'kp .
                                                                                                                                                                        j viq
                                                                                                                                                                            l,
                                                                                                                                                                             s
                                                                                                                                                                             tj
                                                                                                                                                                              ts'
                                                                                                                                                                                r'
                                                                                                                                                                                 l'      . zb
                                                                                                                                                                                            'àq b
                                                                                                                                                                                                'tzt*ml      at )
                                                                                                                                                                                                                4 '?sj
                                                                                                                                                                                                                     L '
                                                                                                                                                                                                                       ..$-
                                                                                                                                                                                                                          '.
                                                                                                                                                                                                                           @r
                                                                                                                                                                                                                            C )@
                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                Q
                                                                                                                                                                                                                                ).7
                                                                                                                                                                                                                                  :  'i  .
                                                                                                                                                                                                                                         tL
                                                                                                                                                                                                                                          ' .J  .  '.  ?
                                                                                                                                                                                                                                                       ..   t'à -.'fse    .    j .
                                                                                                                                                                                                                                                                                 '  m   ) u  F  -'.   .  ,
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                         ';           ,   :
                                                                                                                                                                                                                                                                                                                          q'
                                                                                                                                                                                                                                                                                                                           V
                                                                                                                                                                                                                                                                                                                           -'  .
                                                                                                                                                                                                                                                                                                                               %  J
                                                                                                                                                                                                                                                                                                                                  .k + >>' '
                                                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                                                           . d.
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                              k  .
                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                 'r ?i7.
                                                                                                                                                                                                                                                                                                                                                       1tî<b)
                                                                                                                                                                                                                                                                                                                                                            t    '/.' ,
                                                                                                                                                                                                                                                                                                                                                                      ' f  c
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                           ' é 7?JJ.'1
                                                                                                                                                                                                                                                                                                                                                                                     ; f
                                                                                                                                                                                                                                                                                                                                                                                       .  ;
                                                                                                                                                                                                                                                                                                                                                                                          't )Jt
                                                                                                                                                                                                                                                                                                                                                                                               'k  M
                                                                                                                                                                                                                                                                                                                                                                                                   '   .5
                                                                                                                                                                                                                                                                                                                                                                                                        # *u    <
                                                                                                                                                                                                                                                                                                                                                                                                                .     .i/,
                                                                                                                                                                                                                                                                                                                                                                                                                     ....$
                                                                                                                                                                                                                                                                                                                                                                                                                          c'e
                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                            14
                                                                                                                                                                                                                                                                                                                                                                                                                             ?à
                                                                                                                                                                                                                                                                                                                                                                                                                              C
                                                                                                                                                                                                                                                                                                                                                                                                                              ?,
                                                                                                                                                                                                                                                                                                                                                                                                                               J<1'
                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                  k''V(?.)l.tJbtpz
                                                                                                                                                           4:
                                                                                                                                                            ')
                                                                                                                                                             /
                                                                                                                                                             . àA
                                                                                                                                                                ty
                                                                                                                                                                 .tt:v.
                                                                                                                                                                      q.
                                                                                                                                                                       .
                                                                                                                                                                       j kj
                                                                                                                                                                          î
                                                                                                                                                                          .pt.
                                                                                                                                                                             y
                                                                                                                                                                             kj
                                                                                                                                                                              t l
                                                                                                                                                                                si
                                                                                                                                                                                 a
                                                                                                                                                                                 >
                                                                                                                                                                                 dt
                                                                                                                                                                                  sè
                                                                                                                                                                                   p rl
                                                                                                                                                                                      yg
                                                                                                                                                                                       kï
                                                                                                                                                                                        t le
                                                                                                                                                                                           '
                                                                                                                                                                                           .lgr.
                                                                                                                                                                                               th ;i
                                                                                                                                                                                                   îa
                                                                                                                                                                                                    aj.
                                                                                                                                                                                                      t 'tlyll .
                                                                                                                                                                                                               $a
                                                                                                                                                                                                                2j c
                                                                                                                                                                                                                   4y.
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     k.
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                       .ï
                                                                                                                                                                                                                        (,..
                                                                                                                                                                                                                           ;. '..
                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                 :. .). .F
                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                          ..s.
                                                                                                                                                                                                                                             r.
                                                                                                                                                                                                                                              (.
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                . '
                                                                                                                                                                                                                                                  F...
                                                                                                                                                                                                                                                     '....
                                                                                                                                                                                                                                                         ;'
                                                                                                                                                                                                                                                          ?.fr.j
                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                :'.
                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                   .2 .
                                                                                                                                                                                                                                                                      c i  ;
                                                                                                                                                                                                                                                                           .   .
                                                                                                                                                                                                                                                                               p r.
                                                                                                                                                                                                                                                                                  t   t
                                                                                                                                                                                                                                                                                      zr
                                                                                                                                                                                                                                                                                       sl;k .:
                                                                                                                                                                                                                                                                                             r k
                                                                                                                                                                                                                                                                                               v ,vœv  jg. or .    v         t4 y
                                                                                                                                                                                                                                                                                                                                -jjy
                                                                                                                                                                                                                                                                                                                                   sy -j
                                                                                                                                                                                                                                                                                                                                       j?
                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                        z
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        .l
                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                         s j
                                                                                                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                                                                           u
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                           ràj
                                                                                                                                                                                                                                                                                                                                             :l
                                                                                                                                                                                                                                                                                                                                              :é
                                                                                                                                                                                                                                                                                                                                               z
                                                                                                                                                                                                                                                                                                                                               ;b
                                                                                                                                                                                                                                                                                                                                                à
                                                                                                                                                                                                                                                                                                                                                .t
                                                                                                                                                                                                                                                                                                                                                 ) j
                                                                                                                                                                                                                                                                                                                                                   :t
                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                    r;
                                                                                                                                                                                                                                                                                                                                                     'r
                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                      yà(.
                                                                                                                                                                                                                                                                                                                                                         , :
                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                           j0
                                                                                                                                                                                                                                                                                                                                                            jj  :
                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                ..t
                                                                                                                                                                                                                                                                                                                                                                  ;f
                                                                                                                                                                                                                                                                                                                                                                   y.:
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                     nk$2.-
                                                                                                                                                                                                                                                                                                                                                                          t #h):
                                                                                                                                                                                                                                                                                                                                                                               u
                                                                                                                                                                                                                                                                                                                                                                               ;:
                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                 .t:.
                                                                                                                                                                                                                                                                                                                                                                                    9 .
                                                                                                                                                                                                                                                                                                                                                                                      gy,
                                                                                                                                                                                                                                                                                                                                                                                        sk
                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                                                                                                                                                          yj
                                                                                                                                                                                                                                                                                                                                                                                           jyy
                                                                                                                                                                                                                                                                                                                                                                                             y (
                                                                                                                                                                                                                                                                                                                                                                                               t  sjy
                                                                                                                                                                                                                                                                                                                                                                                                    r4
                                                                                                                                                                                                                                                                                                                                                                                                     kyy
                                                                                                                                                                                                                                                                                                                                                                                                       jj.
                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                         r;
                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                           !y   .
                                                                                                                                                                                                                                                                                                                                                                                                           yy..jj
                                                                                                                                                                                                                                                                                                                                                                                                                 .  .
                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                      j )) jk.         ,.a,2,qçqt-,
                                                                                                                                                            .:.k                                                                                                                                                           ,yjyk)
                                                                                                                                                                                                                                                                                                                                yjgLjr
                                                                                                                                                                                                                                                                                                                                     sr                                                                                      s.. >..,gy
                                                                                                                                                                  .                       .                                       ..                                                                                                                                                 .
                                                                                                                                                              .
                                                                                                                                                                'y'
                                                                                                                                                                  )yz
                                                                                                                                                                  ..t  s
                                                                                                                                                                     sMét/, 7
                                                                                                                                                                            .
                                                                                                                                                                           yjy
                                                                                                                                                                             /&
                                                                                                                                                                              . y
                                                                                                                                                                                ..
                                                                                                                                                                                 z
                                                                                                                                                                                 ,
                                                                                                                                                                                 3;t
                                                                                                                                                                                   r t
                                                                                                                                                                                     yL
                                                                                                                                                                                      j
                                                                                                                                                                                      ;n
                                                                                                                                                                                       ?
                                                                                                                                                                                       vk,
                                                                                                                                                                                         .
                                                                                                                                                                                        >;jtï C
                                                                                                                                                                                              v
                                                                                                                                                                                              j %
                                                                                                                                                                                                ?.t?3t'
                                                                                                                                                                                                      .
                                                                                                                                                                                                      j
                                                                                                                                                                                                      y (
                                                                                                                                                                                                        .
                                                                                                                                                                                                        y!
                                                                                                                                                                                                         yj
                                                                                                                                                                                                          jJ
                                                                                                                                                                                                           l$
                                                                                                                                                                                                            t )
                                                                                                                                                                                                              k4
                                                                                                                                                                                                               Xs
                                                                                                                                                                                                                .
                                                                                                                                                                                                                o
                                                                                                                                                                                                                ,.
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                 ,$
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  j:L
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                    .7
                                                                                                                                                                                                                    . p
                                                                                                                                                                                                                      (/-ii.j l
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                p
                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                 '(
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  .. .. ,j.i
                                                                                                                                                                                                                                           f, :. ,  .  .;
                                                                                                                                                                                                                                             ... . .. s ?
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         g   c.r:
                                                                                                                                                                                                                                                             .    r.. 7    .
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              b z    ? .
                                                                                                                                                                                                                                                                                       s:
                                                                                                                                                                                                                                                                                        ..  '
                                                                                                                                                                                                                                                                                            :.$
                                                                                                                                                                                                                                                                                              j4
                                                                                                                                                                                                                                                                                               .j)?q.
                                                                                                                                                                                                                                                                                                    jz
                                                                                                                                                                                                                                                                                                     . .   . ..     oz   k .
                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                             .    , ,
                                                                                                                                                                                                                                                                                                                                    ;jt,,.(l ;
                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                              ij,y L.
                                                                                                                                                                                                                                                                                                                                                    r2
                                                                                                                                                                                                                                                                                                                                                     qLt
                                                                                                                                                                                                                                                                                                                                                       .s -.
                                                                                                                                                                                                                                                                                                                                                           qj' .r u jtt  ?
                                                                                                                                                                                                                                                                                                                                                                         r; q)
                                                                                                                                                                                                                                                                                                                                                                             .J- jt.
                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                                                                                                                      t.
                                                                                                                                                                                                                                                                                                                                                                                       ty   <           ,
                                                                                                                                                                                                                                                                                                                                                                                                        . .
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                          w          jy   ,r                     z'
                                                                                                                                                                                                                                                                                                                                                                                                                                                  k4r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                     y.
                                                                       .                                                                                                 >b .)
                                                                                                                                                                             by
                                                                                                                                                                              v
                                                                                                                                                                              (.L)
                                                                                                                                                                                 %.
                                                                                                                                                                                  $
                                                                                                                                                                                  :'
                                                                                                                                                                                   s
                                                                                                                                                                                   #'
                                                                                                                                                                                    i n
                                                                                                                                                                                      b
                                                                                                                                                                                      ï
                                                                                                                                                                                      'i
                                                                                                                                                                                       !v
                                                                                                                                                                                        ;j ,.
                                                                                                                                                                                            j
                                                                                                                                                                                            t;
                                                                                                                                                                                             R-
                                                                                                                                                                                              .z
                                                                                                                                                                                               f:
                                                                                                                                                                                                ç:1 s
                                                                                                                                                                                                    s
                                                                                                                                                                                                    .(
                                                                                                                                                                                                     q') A; .
                                                                                                                                                                                                            .?
                                                                                                                                                                                                             ty
                                                                                                                                                                                                              > r
                                                                                                                                                                                                                j
                                                                                                                                                                                                                )
                                                                                                                                                                                                                > k.
                                                                                                                                                                                                                   .r
                                                                                                                                                                                                                    Ft
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     j?î
                                                                                                                                                                                                                       ..F i
                                                                                                                                                                                                                           ..k;
                                                                                                                                                                                                                              ;f
                                                                                                                                                                                                                               ,2
                                                                                                                                                                                                                                s
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                 .L
                                                                                                                                                                                                                                  F
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  ;? a
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                     .  .
                                                                                                                                                                                                                                        ,.J
                                                                                                                                                                                                                                          ..)
                                                                                                                                                                                                                                            ,.j?
                                                                                                                                                                                                                                               ! 'gjfL
                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                      u.
                                                                                                                                                                                                                                                       .+tr
                                                                                                                                                                                                                                                          .;è
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            ; .
                                                                                                                                                                                                                                                              .' .L .    . (
                                                                                                                                                                                                                                                                           ..  .?
                                                                                                                                                                                                                                                                                u  y 7L
                                                                                                                                                                                                                                                                                      b
                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                      .kb
                                                                                                                                                                                                                                                                                        yL
                                                                                                                                                                                                                                                                                         r  yjk
                                                                                                                                                                                                                                                                                              $ q
                                                                                                                                                                                                                                                                                                k i
                                                                                                                                                                                                                                                                                                  î
                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                  :t
                                                                                                                                                                                                                                                                                                   4l
                                                                                                                                                                                                                                                                                                    4j
                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                     ;sî
                                                                                                                                                                                                                                                                                                       rz
                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                        y.
                                                                                                                                                                                                                                                                                                         jf
                                                                                                                                                                                                                                                                                                          r . .   .  .   t:
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                          .x k4
                                                                                                                                                                                                                                                                                                                              ;>,
                                                                                                                                                                                                                                                                                                                                :$#
                                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                                  yy
                                                                                                                                                                                                                                                                                                                                   k ,
                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                     'j
                                                                                                                                                                                                                                                                                                                                      y.
                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                       gy
                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                        .k
                                                                                                                                                                                                                                                                                                                                         tj,
                                                                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                                                           #
                                                                                                                                                                                                                                                                                                                                           ..;
                                                                                                                                                                                                                                                                                                                                             yt
                                                                                                                                                                                                                                                                                                                                              v.:
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                 $sc
                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                    vjt7tf i
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                           e
                                                                                                                                                                                                                                                                                                                                                           )g
                                                                                                                                                                                                                                                                                                                                                            q
                                                                                                                                                                                                                                                                                                                                                            v.s
                                                                                                                                                                                                                                                                                                                                                              .t. j
                                                                                                                                                                                                                                                                                                                                                                  .!.
                                                                                                                                                                                                                                                                                                                                                                    ..4.)
                                                                                                                                                                                                                                                                                                                                                                        . ,
                                                                                                                                                                                                                                                                                                                                                                          t. b.
                                                                                                                                                                                                                                                                                                                                                                              y'.
                                                                                                                                                                                                                                                                                                                                                                                yâ
                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                 .y.jë
                                                                                                                                                                                                                                                                                                                                                                                     tj
                                                                                                                                                                                                                                                                                                                                                                                      yr
                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                       y)
                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                        j )
                                                                                                                                                                                                                                                                                                                                                                                          f
                                                                                                                                                                                                                                                                                                                                                                                          zj
                                                                                                                                                                                                                                                                                                                                                                                           sT
                                                                                                                                                                                                                                                                                                                                                                                            gjy
                                                                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                                              k.
                                                                                                                                                                                                                                                                                                                                                                                               r  )z
                                                                                                                                                                                                                                                                                                                                                                                                   t;
                                                                                                                                                                                                                                                                                                                                                                                                    a.
                                                                                                                                                                                                                                                                                                                                                                                                     )j.
                                                                                                                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                                                                                                                                                       )E
                                                                                                                                                                                                                                                                                                                                                                                                        ?.
                                                                                                                                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                         .)y
                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                           kr
                                                                                                                                                                                                                                                                                                                                                                                                            :-
                                                                                                                                                                                                                                                                                                                                                                                                             4v s
                                                                                                                                                                                                                                                                                                                                                                                                                t   j      ,                    lg
                                                                                                                                                                                                                                                                                                                                                                                                                                                 h
                                                                                                                                                                                                                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                                                                                                                                                                                                                 rn
                                                                                                                                                                                                                                                                                                                                                                                                                                                  hkj-
                                                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       a
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .,...
                                                             ' -  ',..
                                                                ts.  -..
                                                                       ...
                                                                         è...ov
                                                                              z<.
                                                                                a.:j
                                                                                   jk..w.v
                                                                                                                                                                 . snvj-         g-
                                                                                                                                                                                  i
                                                                                                                                                                                  ln
                                                                                                                                                                                   t:h..zlwx
                                                                                                                                                                                           t,
                                                                                                                                                                                            ).
                                                                                                                                                                                       '-12y#
                                                                                                                                                                                             lù$
                                                                                                                                                                                             y v4
                                                                                                                                                                                                s.  ...e.
                                                                                                                                                                                                        .7k
                                                                                                                                                                                                          .
                                                                                                                                                                                                          t
                                                                                                                                                                                                          ,'s
                                                                                                                                                                                                            kk
                                                                                                                                                                                                            y.j
                                                                                                                                                                                                              l:'
                                                                                                                                                                                                                t!
                                                                                                                                                                                                                 .Tp
                                                                                                                                                                                                                   h;
                                                                                                                                                                                                                    j)!)î$y.:.
                                                                                                                                                                                                                     i          )în
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  î.'.  .
                                                                                                                                                                                                                                        .rx
                                                                                                                                                                                                                                          > v.
                                                                                                                                                                                                                                             t:.. .
                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                   g  .
                                                                                                                                                                                                                                                      .é
                                                                                                                                                                                                                                                       j .
                                                                                                                                                                                                                                                         ..,.
                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                              (  .m))r . k   j.
                                                                                                                                                                                                                                                                              , ?  y.rj:jJj
                                                                                                                                                                                                                                                                                         j  q
                                                                                                                                                                                                                                                                                           qyktt
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                 ry
                                                                                                                                                                                                                                                                                                  c
                                                                                                                                                                                                                                                                                                  yi      .
                                                                                                                                                                                                                                                                                                     jqs......
                                                                                                                                                                                                                                                                                                             b3
                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                               j,j1
                                                                                                                                                                                                                                                                                                                  3..
                                                                                                                                                                                                                                                                                                                   ;kf
                                                                                                                                                                                                                                                                                                                     -   c
                                                                                                                                                                                                                                                                                                                     à...gj
                                                                                                                                                                                                                                                                                                                          j.
                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                           ta4j
                                                                                                                                                                                                                                                                                                                              ?,
                                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                                               .q
                                                                                                                                                                                                                                                                                                                                Ljz
                                                                                                                                                                                                                                                                                                                                  y.
                                                                                                                                                                                                                                                                                                                                   sgtsA..
                                                                                                                                                                                                                                                                                                                                         îs
                                                                                                                                                                                                                                                                                                                                          cj
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                                                                                           .àyjyj)
                                                                                                                                                                                                                                                                                                                                                 l(
                                                                                                                                                                                                                                                                                                                                                  ;; '
                                                                                                                                                                                                                                                                                                                                                     bb
                                                                                                                                                                                                                                                                                                                                                      ..h) .            . .          .   -' 3
                                                                                                                                                                                                                                                                                                                                                                                            :#.L l  .
                                                                                                                                                                                                                                                                                                                                                                                                    êtztq
                                                                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                                                        .ks
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                          r-ï!.       ..                  .      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                 '      ' ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ''<nk;)
                                                                                                                                                                                              1q
                                                                                                                                                                                               ,.,
                                                                                                                                                                                                 .   .u  .<   rRt
                                                                                                                                                                                                                k:?bïr
                                                                                                                                                                                                                     :  .è rtL.J.f.'!ibM'
                                                                                                                                                                                                                                   .      . ëg
                                                                                                                                                                                                                                             .u
                                                                                                                                                                                                                                              '7.
                                                                                                                                                                                                                                                y.:,     .-(..
                                                                                                                                                                                                                                                             <Es.J
                                                                                                                                                                                                                                                                 c.
                                                                                                                                                                                                                                                                  t: ërjy.     .jj.    )àj       (                       j..yjttjryvyevr
                                                                 .x
                                                                  ..z..-- .-.-z.
                                                                  '
                                                                         . .
                                                                               A?î                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                          r)b).v,? tljzz...t?.,$..., .;..1j1L*=L$ '.                                                                             .'
                                                                           ;....:4'
                                                                                  y.M%:';
                                                                                        t!k
                                                                                          tl/
                                                                                            y'
                                                                                             !ë::.                                                                                               .A.'   l   .
                                                                                                                                                                                                           .* ai)
                                                                                                                                                                                                                j j
                                                                                                                                                                                                                  ?t
                                                                                                                                                                                                                   rjj
                                                                                                                                                                                                                     y
                                                                                                                                                                                                                     s
                                                                                                                                                                                                                     ?
                                                                                                                                                                                                                     3r)
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       .o
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        1y)
                                                                                                                                                                                                                          tï
                                                                                                                                                                                                                           <  y.y
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                V
                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                ib.
                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                  ï
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  ?.j'
                                                                                                                                                                                                                                     t  ;$
                                                                                                                                                                                                                                         :j
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          ts.
                                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                                             yj:t
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                ; )?
                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                   j .
                                                                                                                                                                                                                                                     F.
                                                                                                                                                                                                                                                      .t
                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                        :y
                                                                                                                                                                                                                                                         ).
                                                                                                                                                                                                                                                          .51. ;
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                               ' f'.
                                                                                                                                                                                                                                                                   y1
                                                                                                                                                                                                                                                                    -,.
                                                                                                                                                                                                                                                                      ' y  ) F
                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                             a y
                                                                                                                                                                                                                                                                               .   ;,
                                                                                                                                                                                                                                                                                    ) (
                                                                                                                                                                                                                                                                                      )t
                                                                                                                                                                                                                                                                                       r s
                                                                                                                                                                                                                                                                                         sr
                                                                                                                                                                                                                                                                                          ' :
                                                                                                                                                                                                                                                                                            .:j
                                                                                                                                                                                                                                                                                              s
                                                                                                                                                                                                                                                                                              .y
                                                                                                                                                                                                                                                                                               ,yr
                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                  3
                                                                                                                                                                                                                                                                                                  ,r
                                                                                                                                                                                                                                                                                                   r a
                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                     *.   s
                                                                                                                                                                                                                                                                                                          ,y's' j.j s
                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                    &,   j
                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                         :&
                                                                                                                                                                                                                                                                                                                          #x
                                                                                                                                                                                                                                                                                                                           f
                                                                                                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                           j.
                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                            rk-
                                                                                                                                                                                                                                                                                                                              tt
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                               jhj
                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                 ) t
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                   f$k
                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                     (tg
                                                                                                                                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                                                                                                                                        4
                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                       A*k j;
                                                                                                                                                                                                                                                                                                                                            .     :4 :
                                                                                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                                                                                      L?
                                                                                                                                                                                                                                                                                                                                                       ?.
                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                         f k
                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                           ?
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                           7
                                                                                                                                                                                                                                                                                                                                                           'k
                                                                                                                                                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                                                                                                                                            't  y
                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                 àl
                                                                                                                                                                                                                                                                                                                                                                  t .
                                                                                                                                                                                                                                                                                                                                                                    r.
                                                                                                                                                                                                                                                                                                                                                                     ..)
                                                                                                                                                                                                                                                                                                                                                                       ;  .
                                                                                                                                                                                                                                                                                                                                                                          .t1i
                                                                                                                                                                                                                                                                                                                                                                             :q
                                                                                                                                                                                                                                                                                                                                                                              v.
                                                                                                                                                                                                                                                                                                                                                                               's
                                                                                                                                                                                                                                                                                                                                                                                v:
                                                                                                                                                                                                                                                                                                                                                                                 -t
                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                  :'.
                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                    L:
                                                                                                                                                                                                                                                                                                                                                                                     p?
                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                      yty
                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                        y,u
                                                                                                                                                                                                                                                                                                                                                                                          jyj'     .   s
                                                                                                                                                                                                                                                                                                                                                                                                       R)
                                                                                                                                                                                                                                                                                                                                                                                                        /
                                                                                                                                                                                                                                                                                                                                                                                                        ;j
                                                                                                                                                                                                                                                                                                                                                                                                         f
                                                                                                                                                                                                                                                                                                                                                                                                         $
                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                         '1
                                                                                                                                                                                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                                                                                                                                                                                          F
                                                                                                                                                                                                                                                                                                                                                                                                          .3(
                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                            ., . a.x.           '                                 .,'..sVpbq'blM''Lw
                                                                                                           '
                                                                                                         >h:
                                                                                                          '
                                                                                                                                                                                                                'S'  '' ês
                                                                                                                                                                                                                         bfk
                                                                                                                                                                                                                           .3 ''' '
                                                                                                                                                                                                                                  aé
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                              Rr? i' y  1'$
                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                         ss.
                                                                                                                                                                                                                                           jgr j. );u
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    r '.
                                                                                                                                                                                                                                                       î
                                                                                                                                                                                                                                                       .:.'z.
                                                                                                                                                                                                                                                            t.
                                                                                                                                                                                                                                                          :: k.
                                                                                                                                                                                                                                                              Lj.
                                                                                                                                                                                                                                                                $.
                                                                                                                                                                                                                                                                 ''.'
                                                                                                                                                                                                                                                                    t'
                                                                                                                                                                                                                                                                      z) ' (
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           v  )
                                                                                                                                                                                                                                                                              yC
                                                                                                                                                                                                                                                                               ' ;   y
                                                                                                                                                                                                                                                                                     <
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                      $rf.
                                                                                                                                                                                                                                                                                           $ o . ;b
                                                                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                                                                  . !j'
                                                                                                                                                                                                                                                                                                      u
                                                                                                                                                                                                                                                                                                      7
                                                                                                                                                                                                                                                                                                      .p
                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                        .Y'
                                                                                                                                                                                                                                                                                                          -''''â '   '   X
                                                                                                                                                                                                                                                                                                                         'A#r
                                                                                                                                                                                                                                                                                                                            j rj; jk
                                                                                                                                                                                                                                                                                                                                   j:;
                                                                                                                                                                                                                                                                                                                                     r)''
                                                                                                                                                                                                                                                                                                                                        d
                                                                                                                                                                                                                                                                                                                                        'i* 6
                                                                                                                                                                                                                                                                                                                                        : ,     ;.'k k
                                                                                                                                                                                                                                                                                                                                                     (:)t$.
                                                                                                                                                                                                                                                                                                                                                          '>
                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                           w'
                                                                                                                                                                                                                                                                                                                                                            <
                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                            '   j
                                                                                                                                                                                                                                                                                                                                                            .4. T
                                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                                 ruf
                                                                                                                                                                                                                                                                                                                                                                   jr   .
                                                                                                                                                                                                                                                                                                                                                                          '.. t
                                                                                                                                                                                                                                                                                                                                                                           . sL
                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                              ;h
                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                %
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                  .kJ
                                                                                                                                                                                                                                                                                                                                                                                    ).:
                                                                                                                                                                                                                                                                                                                                                                                      'L
                                                                                                                                                                                                                                                                                                                                                                                       j?
                                                                                                                                                                                                                                                                                                                                                                                        l1
                                                                                                                                                                                                                                                                                                                                                                                         t;
                                                                                                                                                                                                                                                                                                                                                                                          3vk)
                                                                                                                                                                                                                                                                                                                                                                                             %
                                                                                                                                                                                                                                                                                                                                                                                             tl7
                                                                                                                                                                                                                                                                                                                                                                                               f
                                                                                                                                                                                                                                                                                                                                                                                               i  L j    '6
                                                                                                                                                                                                                                                                                                                                                                                                          .!
                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                           .0
                                                                                                                                                                                                                                                                                                                                                                                                            3@
                                                                                                                                                                                                                                                                                                                                                                                                             .   RL '
                                                                                                                                                                                                                                                                                                                                                                                                                    ',''
                                                                                                                                                                                                                                                                                                                                                                                                                          -e .                ..                               4.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .-)>#.
                                                                                                         vg
                                                                                                          rt@.                                                                                                                            ..  .yt
                                                                                                                                                                                                                                                J .
                                                                                                                                                                                                                                                  j)r:'.s
                                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                                         iL. t
                                                                                                                                                                                                                                                           /-'@
                                                                                                                                                                                                                                                              j. tq.
                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                               e...'s
                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                    .;
                                                                                                                                                                                                                                                                     .p,.o j  .
                                                                                                                                                                                                                                                                              .;
                                                                                                                                                                                                                                                                               L      ..
                                                                                                                                                                                                                                                                                    !,;j.q  tp 3133
                                                                                                                                                                                                                                                                                                  3
                                                                                                                                                                                                                                                                                                  ,3.3t ,k
                                                                                                                                                                                                                                                                                                         %
                                                                                                                                                                                                                                                                                                         ,'
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                          Vs ; '
                                                                                                                                                                                                                                                                                                               t  %A  .  wY*;  p   ;;  ?h      t.trlr d)j. f
                                                                                                                                                                                                                                                                                                                                                           z                                                                                                                          k.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       k4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4..
                                                                                                        çj   .
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                               >.       ç$
                                                                                                                                                                                                                                                                                         aj .i
                                                                                                                                                                                                                                                                                             . #.
                                                                                                                                                                                                                                                                                              ).
                                                                                                                                                                                                                                                                                              .  .y
                                                                                                                                                                                                                                                                                                ...,.zj.
                                                                                                                                                                                                                                                                                                       ..--.     .q :
                                                                                                                                                                                                                                                                                                                    r:
                                                                                                                                                                                                                                                                                                                    .    .x.1
                                                                                                                                                                                                                                                                                                                            '144
                                                                                                                                                                                                                                                                                                                               ,7)y,r.kr
                                                                                                                                                                                                                                                                                                                                       'j
                                                                                                                                                                                                                                                                                                                                        .    s
                                                                                                                                                                                                                                                                                                                                             ly) ;..s     .
                                                                                                                                                                                                                                                                                                                                                                           . ..,.y       t):
                                                                                                                                                                                                                                                                                                                                                                                           $jj
                                                                                                                                                                                                                                                                                                                                                                                            jg
                                                                                                                                                                                                                                                                                                                                                                                             ï3
                                                                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                              9
                                                                                                                                                                                                                                                                                                                                                                                               w
                                                                                                                                                                                                                                                                                                                                                                                               Cw
                                                                                                                                                                                                                                                                                                                                                                                               :  ))
                                                                                                                                                                                                                                                                                                                                                                                                   .;kl
                                                                                                                                                                                                                                                                                                                                                                                                      ' ..
                                                                                                                                                                                                                                                                                                                                                                                                      j                          . .                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     sj   '.iâ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '-  j4.s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .p(lyt.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                %
                                                                                                         ?
                                                                                                         .'czh
                                                                                                             : ;,
                                                                                                                .              .  ..                                                                                                                                                                                                                                                                                                                                                         .        k,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       T&q-
                                                                                                        '(,.
                                                                                                         . 7!
                                                                                                           .tky$)
                                                                                                                .7.j
                                                                                                                   a.))s.
                                                                                                                        .rxji
                                                                                                                            ?ï.
                                                                                                                              n)     L
                                                                                                                                     >.
                                                                                                                                      Kt
                                                                                                                                       ''-
                                                                                                                                         .                                                                                                                                                                                                                                                                                                                                               ''      ' .'
                                   r                     .                                              ï.c
                                                                                                          -.y
                                                                                                            w(
                                                                                                             j)$
                                                                                                               y
                                                                                                               gt;); .
                                                                                                                     ï
                                                                                                                     .
                                                                                                                     .t .
                                                                                                                     ....
                                                                                                                            .. . .
                                                                                                                                 .r. :
                                                                                                                                     ..4 r . )
                                                                                                                                             '  .                                                                                                                                                                                                                                                                                                                                    '           v
                                   .                 .-s.-x
                                                     )                            ...     .           q.l.vsy
                                                                                                      '         -j  );
                                                                                                                     .
                                                                                                                 ltn;.
                                                                                                                                      . <;      .
                                                                                                                                                .  .
    ..                            . ...
                                      ...
                                        '.'.j
                                            a.jt
                                            '  .
                                               yq>
                                                 jy.
                                                   kj
                                                    c:.
                                                      ïj.
                                                        'Q.
                                                       .k ;
                                                          g
                                                                       .? .
                                                                       ..'
                                                                         J....'                       .L
                                                                                                       C(r  ...
                                                                                                          '.x
                                                                                                         i, $   .'                                 )
                                                     .L 1.  t'                                        !y                                           .                                                                                                                                                                                                        '
                                               .:  J
                                                   :'>
                                                     uty
                                                       .b
                                                      yt
                                                       ass
                                                         t'
                                                          Ltj mtr'
                                                            Jq.  at.                                 rL
                                                                                                      ..>
                                                                                                        .
                                                                                                        '
                                                                                                     .'...:) ,
                                                                                                           ...'  '
                                                                                                              :;..
                                                                                                                 .                                .                                                                                                             ....ï
    .n
                                                                                                                                                                                                                                                                                 rJml.'
    ,.                                             .
     %.                                            l
                                                   '
                                                   . r
                                                     p'
                                                      .e v7                                                   >                                                                                                                                                           (.î                  1  ''
                                                                                                                                                                                                                                                                                                   ;9  !7
     .'.
    ..
     a '
                                 G.x..j:
                                       q   ;.
                                       yjy('y.
                                             >.
                                              j
                                              A'
                                              ' jx
                                               ...t
                                                  k.'
                                                    yt%%
                                                    ;. k)'.'                                              .'.'   .                                                                                                                                             vv.! &' k.: .r;j:;'...         xr:,
    k7j.
       .t
       1                   k.
                          .,j. g
                               >f
                                1ît
                                  .t
                                  4(*.
                                   . .. .'K     .r                                                               ;J                                '                                                                                                                                     uJ''''''''1. .
    ?,'                    kc. rl
                               x k
                                 1kt                                                                                                                                                                                                                                                                                .j  ''œ.r
    ï'                     .
                           ?j'k ! p.                                                                                 '                             r:                                                                                                        r6'
                                                                                                                                                                                                                                                               .rj:7:.. -''   52.T'î ''                               ''
    !
    1                      'jj..
                               jjL                                                                                       .
                                                                                                                                                       '
                                                                                                                                                       ..#
                                                                                                                                                       .  a> .% . .                                                                                           .! '  .()
                                                                                                                                                                                                                                                                      .   '    .   .. '.
    !                                                                                                                      ':                  '     ;.                                                                                                                            .   .i''>''h/            .
    k.                                                                                                                                                                                                                                                                                         xE;
                                                                                                                                                                                                                                                                                                 ,jyyu
                                                                                                                                                                                                                                                                                                     wjaaL.                                 *1
                                                                                                                                                                                                                                                                                                                                             '),...
                                                                                                                                                                                                                                                       . .       .         -                              .                                  /
                                                                                                                                                                                                                                                                                                                                             .-
                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                             .
                                                                                                                                                                                                                                                    'j
                                                                                                                                                                                                                                                     ..;
                                                                                                                                                                                                                                                       .'
                                                                                                                                                                                                                                                        jsjï
                                                                                                                                                                                                                                                           ..'
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                            1'.                                                     J                      f'
                                                                                                                                                                                                                                                                                                                                            g'
                                                                                                                                                                                                                                                                                                                                            é)
                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                             C5.
                                                                                                                                           v        .sww'                 .
    ..                                                                                                                                                 ..                 .. '                                                                       kajN$*
                                                                                                                                                                                                                                                         j.7'.
                                                                                                                                                                                                                                                          .C:
                                                                                                                                                                   .         .
                                                                                                                                                                                                                                                       ..t   '(sE;?'' '.'. .... '.;Q.'
                                                                                                                                                                                                                                                      1x)ja.....
                                                                                                                                                                                                                                                                                     nz'
                                                                                                                                                                                                                                                                                       ç%
                                                                                                                                                                                                                                                                                        '                                                 $
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                        '              >.
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                     Nk                                                                                                         L- -                                ;                     .

                                                                                                                                                                             %.                             x                                           >.'i.h4
                                                                                                                                                                                                                                                              h'
                                                                                                                                                                                                                                                               &ixr.4.)'
                                                                                                                                                                                                                                                                       .                                            '$
                                                                                                                                                                                                                                                                                                                    '                   .
                                                                                                                                                                                                                                                                               Jr...,.                               ,.
                                                                                                                                                                                                        .         .                                                  .y...... w.v.-. ..xa:qyI
                                                                                                                                                                                                                                                                                       q?   t:
                                                                                                                                                                                                                                                                                             CJj
    Y#                                                                                                                                                                                   '               . M '
                                                                                                                                                                                                                       A.j
    JL.
      '#.
        ).y
          s:(r')'
                ,t
                .                                                                                                                                                                                                  .
     t'a
    .>
         k
        <'6!
         .1t1
            .:
            1.
             ,;
             . .
               3
               ?'
                êy
                 6s
                 b.                       '.
                                          .'.
                                            ;v
    k wjb.'..$).
               ï;                                                                                                                                                                                                                  k
    k6'
      .k'
    .'
    y




                                                                                                                                                                                                                                                                                                                                K               *                                                    *




                                                     Ifyou complete aIIdocumentati  on f0ra housing voucherappli cation asinstructed,yOUW'IIlbe putOn
                                                     awai  ting IlSt.However,because financialass'
                                                                                                 IstancefOrthe housing Cho'l
                                                                                                                           ceVoucheriS 'logreatde-
                                                     mand,applicants shoul   d expectto waita Iongtime.State federalresourcesforthe housi  ng voucher
                                                     are I'
                                                          Im ited,and no matterh0w hard the PHA tri esto help eve applicant,there m ust be a I'
                                                                                                                                              Istwhere
                                                     indl
                                                        kidual
                                                             s and fam ilies WI
                                                                              'llWaitfOrtheirturn.In addition there are fam ili
                                                                                                                              es Wh0 need financialas-
                                                     sistance m uch more and m uch fasterthan others,and many times the PHA decides to putthem on
                                                     the top Ofthe 11
                                                                    st '
                                                                       In Orderto help them as SOOn as possible.Such exam ples are:


                                                             *         Fam ili
                                                                             eswho Iive in a home With Substandard Ii
                                                                                                                    vingCond' l
                                                                                                                              t'
                                                                                                                               l
                                                                                                                               ons.
                                                             *         Familieswho are on the verge ofbecoming homelessoralreadyare homeless.
                                                             .         Familieswh0 were involuntarily di
                                                                                                       splaced forvarious reasons.
                                                             *         Low-incom e fam ili
                                                                                         es WhO pay more than halfOftheirincom e fOrrent.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       @
                                                                                                         W AlTlNG LIST FO R THE H 0 USING V0 UCH ER PRO GRAM
                                                                                                                                                                             PX 1:DeclarationofLashanda Freeman
                                                                                                                                                                                    Attachment :Page9
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 50 of 68




         * Families Iiving in publi
                                  c housingthatare vi
                                                    ctimsofviolence orcrime.
           Familieswhere m em bers are victims ofdomestic vi
                                                           olence.
         . Fam ili
                 eswith a disabled fam ily mem ber.

       l
       fyourfamilybelongsto one ofthe above-mentioned categories,you willbe moved to thetop ofthe
      Iistand be given localpreference.Everycommunityin the U.S.has i
                                                                    tsown termsand conditi ons as
      to giving I
                ocalpreferences,so itisbestto checkwiththe PHA to see i
                                                                      fy0u quali
                                                                               fy.Preference eligi-
      bili
         ty islisted onthe appli
                               cation and the family isthen puton awai ting Iist.W henthetimecomes,
      the PHA willIookinto the preferenceeligibility andverify i
                                                               t.I
                                                                 fthe PHA determinesthata familyis no
       I
       ongereligibleforl
                       ocalpreference,theywillnotbe gi
                                                     venone.

      Wai
        ting Iists indi
                      fferentstatesand di
                                        fferentcommuni
                                                     tieshave thei
                                                                 rownoperating polici
                                                                                    es.Some
       PHAS keeptheirwaiting Iists open ataIItimes,allowing forapplicationsto rolli
                                                                                  n constantl
                                                                                            y;some
       keep itopen briefl
                        y and onl
                                y acceptapplications atspecific hours in the day,and others,once they
       reach fullcapacity,close theirwai
                                       ting Iistforan indefi
                                                           niteamountoftime onlyto reopen itwhenthey
       seefit.However,the PHA mustnotallow foranywaiting Iistto grow uncontrollably.




                          W A ITING L1ST FO R TH E HO US lNG VO UC HER PR0G RAM
                                           PX 1:DeclarationofLashanda Freem an
                                                 Attachm entW :Page 10
Case 1:19-cv-25046-RNS Document
                         '       q:.:k..( slt.
                                             1(
                                              );i.    4-10
                                                 Ej:rtt..
                                                      ). t.
                                                          ;A
                                                           .'
                                                            ).. )L.. .
                                                             ,           Entered
                                                                          s.:. .
                                                                        .. . . ' .
                                                                   ..'.... .....
                                                                                                on
                                                                                           )..'.r..
                                                                                                 '
                                                                                                .y :.7
                                                                                                  ;y .774)
                                                                                                         :x4.kuFLSD
                                                                                                         yy    ?s
                                                                                                                  ;;t
                                                                                                                    r'r(s
                                                                                                                        k:,)..
                                                                                                                             rg
                                                                                                                              ).
                                                                                                                            ' '
                                                                                                                               :h. 4?j.(
                                                                                                                                 t;7
                                                                                                                                             Docket
                                                                                                                                       tj.ï..,:;
                                                                                                                                               u.,:..
                                                                                                                                                    ,    ..'
                                                                                                                                                           . ..    12/09/2019
                                                                                                                                                                    . . ., .y)y;
                                                                                                                                                                                             Page 51 of 68               '       ' .
                                                                                                 . . ..... .    ,s
                                                                                                                 ê
                                                                                                                 jj,      , . , . ....
                                                                                                           .           .. .                                                                                           . .. , , .
                              ,: y                                                                                                                           . ,.                                                   . . .,... . ,
                           .'L ,))
                                 t@
                                  .:y
                                    ''
                                     .
                                     ';
                                      :j
                                       .
                                       ;:
                                        h.
                                         .r
                                          t.
                                          Ljy
                                            )
                                            j;y.( ij
                                                   '#>
                                                     ;.
                                                      k
                                                      '
                                                      )
                                                      );
                                                      - ,. Lz
                                                            .
                                                            L
                                                            9j
                                                             ).
                       .                                      t'y
                                                                j
                                                                r
                                                                .. .. ..
                                                                 :k;
                                                                   î
                                                                   .t
                                                                    .
                                                                    ...
                                                                      ..
                                                                       .
                                           tj
                                            .
                                            Er
                                             :
                                             )é; E
                                                 .( y :
                                                      t   .j  ).j
                                                                t,
                                                                 î S.
                                                                    '. .....
                                                                           .
                                                                           .).)
                                                                            , t..
                                                                              .
                                                                              t t6
                                                                                .r.
                                                                                 . ...
                                                                                    j
                                                                                    . ..:
                                                                                      .
                                                                                      ' j)
                                                                                         7.
                                                                                          ,
                                                                                          ;
                                                                                          :
                                                                                          '!.
                                                                                            tn
                                                                                             .
                                                                                             :,
                                                                                              ;
                                                                                ..gy;... . kj/;
                                                                                               .?'
                                                                                               . )
                                                                                                 .j.
                                                                                                  .)4
                                                                                                   . j
                                                                                                     .j
                                                                                                      ti
                                                                                                     ;j)
                                                                                                        .
                                                                                                        k
                                                                                                       'c
                                                                                                         .
                                                                                                         y
                                                                                                         l
                                                                                                         x
                                                                                                         ,
                                                                                                         4
                                                                                                          ït
                                                                                                           j
                                                                                                          q.
                                                                                                            j
                                                                                                            L
                                                                                                              t
                                                                                                              ït
                                                                                                               j
                                                                                                               b
                                                                                                                r.
                                                                                                                Jy
                                                                                                                 :.
                                                                                                                ,)
                                                                                                                 u;
                                                                                                                   0(-
                                                                                                                     r
                                                                                                                   j )1Tt
                                                                                                                       rty
                                                                                                                         )
                                                                                                                         .
                                                                                                                         :j
                                                                                                                          j
                                                                                                                          . jy.
                                                                                                                            y yy
                                                                                                                               :
                                                                                                                               àk
                                                                                                                                l.:
                                                                                                                                 ;.,
                                                                                                                                   2j
                                                                                                                                    v
                                                                                                                                   ..
                                                                                                                                   .
                                                                                                                                     z
                                                                                                                                     .
                                                                                                                                     hy
                                                                                                                                      @Lj
                                                                                                                                       ;.
                                                                                                                                        ;
                                                                                                                                        w(
                                                                                                                                         j.
                                                                                                                                          y,.
                                                                                                                                            ,
                                                                                                                                            y;t .
                                                                                                                                                (
                                                                                                                                                :yyrg:.y ...,.., .
                                                                                                                                                 .                   r.. .y
                                                                                                                                                                       ;y, . .
                                                                                                                                                                             y
                                                                                                                                                                             :
                                                                                                                                                                           j.. y
                                                                                                                                                                               j.jys
                                                                                                                                                                                   jj
                                                                                                                                                                                    t  (
                                                                                                                                                                                       .;
                                                                                                                                                                                        . y
                                                                                                                                                                                          ,
                                                                                                                                                                                          .
                                                                                                                                                                             zy;jk.):.yy:j,
                                                                                                                                                                                    .,     .
                                                                                                                                                                                           j.            .. ... .. .. ..               .
                                                              ' ..3
                                                                  .
                                                                  ....
                                                                     c
                                                                     ::....t(r).
                                                                               '$t
                                                                                 y;
                                                                                  .,
                                                                                   .
                                                                                   ,
                                                                                   4.
                                                                                    ),
                                                                                     ..
                                                                                     ,
                                                                                       ..
                                                                                        Lr
                                                                                         é.
                                                                                          ;    s .                     .. .                .. ...y.q..     LLj),wj   ,j
                                                                                                                                                                      y)
                                                                                                                                                                       rj.. jj
                                                                                                                                                                          ...   , t
                                                                                                                                                                                  ....
                                                                                                                                                                                  t     ,
                                                                                                                                                                                        ..y,,, .. . .y( :
                                                                                                                                                                                                     ., ,          . ... j.
                                                                                                                                                                                                                                         jyy))y. ..,  .
                                                                                                                                                                   ..:. j
                                                                                                                                                                                                                      .; :y
                                                                                                                                                                                                                          ..jjy
                                                                                                                                                                                                                            . yt
                                                                                                                                                                                                                               y(
                                                                                                                                                                                                                                tyjy.
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    9)
                                                                                                                                                                                                                                     y)4
                                                                                                                   .. . .. ... .             .
                                                                                                                                             ;                        . ,j
                                                                     ?
                                                                     .
                                                                     :    .i .'
                                                                              .?g
                                                                             ' .
                                                                                        ',j.,(...;-' :         .
                                                                                                                               . ., .
                                                                                                                            . . . .u .c. ......kys.,
                                                                                                                                     ryyyjyq42(2):o nyyjy.y)
                                                                                                                                                   4w      .,r)
                                                                                                                                                              ,c
                                                                                                                                                               yyjjwj(   ..,r,t....:.,....y.t,. ...,. .,, , ....;.....,. ,,
                                                                                                                                                                        .;     ;q
                                                                                                                                                                                :.                               jxjitg  .         .
                                                                                                                                                                                                                                    . ,..y
                                                                                                                                                                                                                                   3y
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                    ,,
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                          ..,
                                                                                                                                                                                                                                         j:
                                                                                                                                                                                                                                          us,
                                                                                                                                                                                                                                             ;r,,,
                                                                                                                                                                                                                                            j.
                                                                                                                                                                                                                                             yt
                                                                                                                                                                                                                                              aj;..
                                                                                                                                                                                                                                                 y,
                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                   cjq.
                                                                                                                                                                                                                                                      yy .y,
                                                                                                                                                                                                                                                         , .?,x,
                                                                            .. ....... . ,.?. ..').... . , .
                                                                                              .                                             t2.h
                                                                                                                   . .. . . ... . u. .. . .,:     q.
                                                                                                                                                 ..yy L
                                                                                                                                                    g;.,
                                                                                                                                                       .i
                                                                                                                                                        .
                                                                                                                                                       .. gj:,ïtjlzk
                                                                                                                                                                   .
                                                                                                                                                                   y (q (.j
                                                                                                                                                                          .)litl
                                                                                                                                                                               y
                                                                                                                                                                               lt.. ...,.., ,      .  .      j..y:i,k...)î
                                                                                                                                                                                                                 ., .      ()yë:
                                                                                                                                                                                                                               j)).
                                                                                                                                                                                                                                  yjS. j)). .y;      :   y     (s jj
                                                                                       .                                                                                                                                                                     (.j.sjqyj   lt.
                                                                                                                                                                                                                                                                           L.
                                                                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                                                                             tyy
                                                                                                                                                                                                                                                                               ,;
                                                                                             ..
                                                                                          ,')'  0... ... .                          ,     .;..(L
                                                                                                                                         )q
                                                                                                                                          b'çz.q
                                                                                                                                              g ykjk
                                                                                                                                                   .
                                                                                                                                                   v
                                                                                                                                                   :.
                                                                                                                                                   t..:
                                                                                                                                                      ,. .
                                                                                                                                                      jra
                                                                                                                                                        t'
                                                                                                                                                        , .çy
                                                                                                                                                            :,
                                                                                                                                                             r,j,A
                                                                                                                                                                rj.
                                                                                                                                                                  x.
                                                                                                                                                                   at;L
                                                                                                                                                                      Z
                                                                                                                                                                      .(
                                                                                                                                                                       y
                                                                                                                                                                       .
                                                                                                                                                                       Sg
                                                                                                                                                                        .L
                                                                                                                                                                        /.y..
                                                                                                                                                                            t,
                                                                                                                                                                             sv)uy
                                                                                                                                                                                 .t
                                                                                                                                                                                  :;;
                                                                                                                                                                                    ..
                                                                                                                                                                                     ,y
                                                                                                                                                                                      ..,
                                                                                                                                                                                        ..                         .
                                                                                                                                                                                                                   ;jsLy
                                                                                                                                                                                                                       (
                                                                                                                                                                                                                 , , ,.r..
                                                                                                                                                                                                                         t)
                                                                                                                                                                                                                          ;ry
                                                                                                                                                                                                                            ,a
                                                                                                                                                                                                                             jx,.
                                                                                                                                                                                                                              J.:
                                                                                                                                                                                                                               jj
                                                                                                                                                                                                                                z)
                                                                                                                                                                                                                                 jyrj.jjn
                                                                                                                                                                                                                                        a..t
                                                                                                                                                                                                                                           yj
                                                                                                                                                                                                                                            :j
                                                                                                                                                                                                                                             g,j ,.. ,,.
                                                                                                                                                                                                                                               yyu
                                                                                     ,. '.. è . ....'.a '.  . (..
                                                                                                                ,..'.     ' .
                                                                                                                    ...'. ...-t..'.y.( .,a .é   gx  k       e   $.t  ;  .       )                     .       ..)  .
                                                                                                                                                                                                                   k  ...,
                                                                                                                                                                                                                               '    y  q.y
                                                                                                                                                                                                                                         yy.y
                                                                                                                                                                                                                                         ig           k ,ty          .yy;  , J   jj
                                                                                                                                                                                                                                                                                  yg
                                                                                                                                                                                                                                                                                   ljr
                                                                                         ..,      . ..                         . k  f..j.,s
                                                                                                                                          ju
                                                                                                                                           'y-o
                                                                                                                                              .;
                                                                                                                                               ),
                                                                                                                                                (y
                                                                                                                                                 .   ;
                                                                                                                                                     >y
                                                                                                                                                      ,   ;.jgy.
                                                                                                                                                               )j
                                                                                                                                                                .
                                                                                                                                                                ;(
                                                                                                                                                                 s.c
                                                                                                                                                                   ,r
                                                                                                                                                                    .ë:? y.
                                                                                                                                                                          ,
                                                                                                                                                                          jyt.
                                                                                                                                                                             L k
                                                                                                                                                                               '.
                                                                                                                                                                                :' .E.
                                                                                                                                                                                     ; .            .    .        .      ..   .       yg
                                                                                                                                                                                                                                       s;.jj
                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                           y yyj
                                                                                                                                                                                                                                               zu
                                                                                                                                                                                                                                               /
                                                                                                                                                                                                                                               yu
                                                                                                                                                                                                                                                y jj j
                                                                                                                                                                                                                                                     y jjL
                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                         jV
                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                          yy
                                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                                           s
                                                                                                                                                                                                                                                           w
                                                                                                                                                                                                                                                           iy
                                                                                                                                                                                                                                                            .x
                                                                                                                                                                                                                                                             pyj
                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                               ,j
                                                                                                                                                                                                                                                              .y
                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                               uyjy
                                                                                                                                                                                                                                                               a.  gju
                                                                                                                                                                                                                                                                     yj
                                                                                                                                                                                                                                                                      .j
                                                                                                                                                                                                                                                                       )j
                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                        )-yL
                                                                                                                                                                                                                                                                          ;.
                                                                                                                                                                                                                                                                           yt
                                                                                                                                                                                                                                                                            j)
                                                                                                                                                                                                                                                                             yL
                                                                                                                                                                                                                                                                              .;
                                                                                                                                                                                                                                                                              :s,
                                                                                                                                                                                                                                                                               j )y,
                                                                                                                                                                                                                                                                                  qyj
                                                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                                                   . yjyy
                                                                                                                                                                                                                                                                                        y.;
                                                                                                                                                                                                                                                                                   fj
                                                                                                          .
                                                                                                             . .
                                                                                                                   .   . ..)  ..'   ' ;'.; >j) ; y y)
                                                                                                                                                    jjj
                                                                                                                                                      ,j. )
                                                                                                                                                          ( )q .s
                                                                                                                                                                :v:f
                                                                                                                                                                   '  l,                                                                        sj jya
                                                                                                                                                                                                                                                     .y
                                                                                                                                                                                                                                                      w
                                                                                                                                                                                                                                                      .z
                                                                                                                                                                                                                                                       ts                              )    ;
                                                                                                                                                                                                                                                                                            jyï y
                                                                                                                                                                                                                                                                                               yj
                                                                                                                                                                                                                                                                                                j
                                                                                                                                                      ,              '.
                                                                                                              ','.. ..                                                  .)   j.,L (
                                                                                                                                                                                  . ;
                                                                                                                                                                                    7
                                                                                                                                                                                    .:   .                      ,       ,;  ,    .  ;  y(jy
                                                                                                                                                                                                                                          u; jyjy
                                                                                                                                                                                                                                                p j              x k
                                                                                                                                                                                                                                                                   sj
                                                                                                                                                                                                                                                                    yy
                                                                                                                                                                                                                                                                     jj
                                                                                                                                                                                                                                                                      v y. .
                                                                                                                                                                                                                                                                           tp
                                                                                                                                                                                                                                                                            s    .a>.s
                                                                                                                          ''' '
                                                                                                                               '
                                                                                                                               .y .  i
                                                                                                                                       .
                                                                                                                                ...'.: )
                                                                                                                                       ;)
                                                                                                                                        ï ))
                                                                                                                                           )y
                                                                                                                                            ')-?)
                                                                                                                                                ;) t.
                                                                                                                                                    )rj   :
                                                                                                                                                          .?k$j
                                                                                                                                                              .:)rt
                                                                                                                                                                    ,,v
                                                                                                                                                                    jj ,. .
                                                                                                                                                                          j,L
                                                                                                                                                                            y  )
                                                                                                                                                                               .,...n
                                                                                                                                                                                    .
                                                                                                                                                                                    ).            .            :
                                                                                                                                                                                                               .  .r
                                                                                                                                                                                                                   ..y j
                                                                                                                                                                                                                       .F?,,)
                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                 . F
                                                                                                                                                                                                                                   .i j
                                                                                                                                                                                                                                      :z
                                                                                                                                                                                                                                       yy
                                                                                                                                                                                                                                        .jk;g
                                                                                                                                                                                                                                            ,E
                                                                                                                                                                                                                                             . j
                                                                                                                                                                                                                                               . ;jy
                                                                                                                                                                                                                                                   ;j
                                                                                                                                                                                                                                                    tj
                                                                                                                                                                                                                                                     ys
                                                                                                                                                                                                                                                      ry
                                                                                                                                                                                                                                                       ..x
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         j gw
                                                                                                                                                                                                                                                            ;x
                                                                                                                                                                                                                                                             wt,j
                                                                                                                                                                                                                                                                .t
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 xà
                                                                                                                                                                                                                                                                  w .      .         ,.;    j
                                                                                                                                                                                                                                                                                            j.
                                                                                                                                                                                                                                                                                             t,ë
                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                yj
                                                                                                                                                                                                                                                                                                 jl
                                                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                  .yj
                                                                                                                                                                                                                                                                                                  ut
                                                                                                                   '....r     .
                                                                                                                              .   . ' .( .. f!:î.
                                                                                                                                                y   '
                                                                                                                                                    it)k
                                                                                                                                                       ;l r )(?ë
                                                                                                                                                               .q:  ï l)  ;,,
                                                                                                                                                                            .( .
                                                                                                                                                                                                                                                   s
                                                                                                                                                                                                                                                                   yj j ,,    yjy t4 .u2
                                                                                                                                                                                                                                                                                       y.
                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                        . ' .  .
                                                                                                                                                                                                                                                                                               c.
                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                .;j
                                                                                                                                                                                                                                                                                                  q
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                  wtj
                                                                                                                                                                                                                                                                                                   q j
                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                     aj
                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                      yj
                                                                                                                                                                               .
                                                                                                                                                                               j.  . .                                                          s:..à.çkh
                                                                                                                                                                                                                                                        , jy y j
                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                             .sytltyy yy    ,   .
                                                                                                                                                                                                                                                                                ys                , )it
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                      .g
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                       lt
                                                                                                                                                                                                                                                                                                        rkr
                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                          j;j
                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                 J  .                                        ,                                                                                                    ..
                                                                                                                               ... .. .? s                   .j   .:  :'/
                                                                                                                                                                       , ,     .
                                                                                                                                ,.
                                                                                                                                 .  t   k
                                                                                                                                        ..;)7   î'
                                                                                                                    ' ''..'....s' :,'(vzî).ti.:x;upkïr>t  ,
                                                                                                                                                          @ és  1
                                                                                                                                                                ö 2   ?
                                                                                                                                                                 . .. r   .'
                                                                                                                                                                            N   ;   '     .     .  .          .    . .
                                                                                                                                                                                                                . . .'zi  ue .
                                                                                                                                                                                                                             t.; 'z.            ''l îtt:o /s,.q)j,., ..J.hCi
                                                                                                                                                                                                                                                                           .:S Th-
                                                                                                                                                                                                                                                                                         .  1
                                                                                                                                                                                                                                                                                            jt.     t
                                                                                                                                                                                                                                                                                                    h
                                                                                                                                                                                                                                                                                                    #:
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                     7'.
                                                                                                                                                                                                                                                                                                       3
                                                                                                                                                                                                                                                                                                       1@11
                                                                                                                                                                                                                                                                                                          !,v
                                                                                                                                                                                                                                                                                                            .
                                                                                                                    ' , '.f.q           Lj
                                                                                                                                         , >
                                                                                                                                           j
                                                                                                                                           . :.'.
                                                                                                                                                )c o'jy7  o.
                                                                                                                                                           '
                                                                                                                                                           .3û
                                                                                                                                                             v
                                                                                                                                                             z)
                                                                                                                                                              ..F
                                                                                                                                                               .;
                                                                                                                                                                 :y
                                                                                                                                                                  <-
                                                                                                                                                                   ë
                                                                                                                                                                   ...  .
                                                                                                                                                                      (..LE'u'
                                                                                                                                                                             :..:
                                                                                                                                                                               .T.'.
                                                                                                                                                                                  .:.                ... . .y      . ''
                                                                                                                                                                                                                      . . .(
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                          r,
                                                                                                                                                                                                                             .t.  sy
                                                                                                                                                                                                                                   4ys          .lr;jy
                                                                                                                                                                                                                                                     'â.
                                                                                                                                                                                                                                                       q.
                                                                                                                                                                                                                                                        s
                                                                                                                                                                                                                                                        ' )
                                                                                                                                                                                                                                                          .j!;F
                                                                                                                                                                                                                                                              ,#
                                                                                                                                                                                                                                                               .&
                                                                                                                                                                                                                                                                -s        lJj
                                                                                                                                                                                                                                                                            'r
                                                                                                                                                                                                                                                                             vj
                                                                                                                                                                                                                                                                              œ;yjytj ' .)  s.
                                                                                                                                                                                                                                                                                             g.   a  ,
                                                                                                                                                                                                                                                                                                     , .    .
                                                                                                                                                                                                                            y.,;x
                                                                                                                                                                                                                                .;k'x j
                                                                                                                                                                                                                                      .Tj)      s ,j0)5zpùj
                                                                                                                                                                                                                                                          s .
                                                                                                                                                                                                                                                            X.   j('
                                                                                                                                                                                                                                                                   jyg:
                                                                                                                                                                                                                                                                      fz  q..
                                                                                                                                                                                                                                                                            ;,r.yur:#jqt'  y'. . ...   ..î.
                                                                                                                                                                                                                                                                                                          y,.
                                                                                                                                    .                           .
                                                                                                                          . .. ...L
                                                                                                                         ..               t '
                                                                                                                                            )
                                                                                                                                            ..)j
                                                                                                                                               2'
                                                                                                                                                .
                                                                                                                                                o;&
                                                                                                                                                  wt
                                                                                                                                                   Jyp
                                                                                                                                                     y,L
                                                                                                                                                       .L LL
                                                                                                                                                           L
                                                                                                                                                           ):
                                                                                                                                                            vy
                                                                                                                                                             , .
                                                                                                                                                               .y
                                                                                                                                                                .t.t
                                                                                                                                                                   :
                                                                                                                                                                   .y
                                                                                                                                                                    .kL
                                                                                                                                                                      jf j;).T. , . ':         .     r.
                                                                                                                                                                                                      ,,        .       .,;
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                          k'.'
                                                                                                                                                                                                                             . /
                                                                                                                                                                                                                               .: g
                                                                                                                                                                                                                                  ;.
                                                                                                                                                                                                                                   yj
                                                                                                                                                                                                                                    tr
                                                                                                                                                                                                                                     t',
                                                                                                                                                                                                                                      .) .       j
                                                                                                                                                                                                                                                 t,
                                                                                                                                                                                                                                                  .j .
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     q l
                                                                                                                                                                                                                                                       ;j
                                                                                                                                                                                                                                                        ;$
                                                                                                                                                                                                                                                         .k
                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                          .y
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           . j,
                                                                                                                                                                                                                                                              )y   )
                                                                                                                                                                                                                                                                   ,y       J.
                                                                                                                                                                                                                                                                             4   s
                                                                                                                                                                                                                                                                                 tt                       l
                                                                                                                                                                                                                                                                                                          h .
                                                                                                                                 ..z..i;'.''
                                                                                                                                 .          t2è;;r...p.    ..   (
                                                                                                                                                                ';jï..  .:  :.. t.            . .                       ... ., ,.fj
                                                                                                                                                                                                                           ;  . .t. 7..7 ;      '
                                                                                                                                                                                                                                                  ;       )è y
                                                                                                                                                                                                                                                            ly
                                                                                                                                                                                                                                                        nqgk. s
                                                                                                                                                                                                                                                              z .l
                                                                                                                                                                                                                                                                 g,    J ,)
                                                                                                                                                                                                                                                                        qL.4,   ;
                                                                                                                                                                                                                                                                             ë.w.1,t
                                                                                                                                                                                                                                                                                   jj
                                                                                                                                                                                                                                                                                    jrjjk
                                                                                                                                                                                                                                                                                        .  .  >     ,
                                                                                                                                                                                                                                                                                                   s . .,   x
                                                                                                                                        ?,.,z'...
                                                                                                                                                .:.)
                                                                                                                                                   ?:..
                                                                                                                                                      a
                                                                                                                                                      'k' :.
                                                                                                                                                           t:jt.rr.
                                                                                                                                                                  .r . .   .   .;
                                                                                                                                                                                ,'
                                                                                                                                                                                 y. .                                   ..c ..  t.t rz          $ 1.,.  (y   q j
                                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                               .y  à  .k    L      z, c  ?- .  z
                                                                                                                                                     . ..'    q.i
                                                                                                                                                                '. -.                                         . .'.       @.':;    . ,j.            :L jj
                                                                                                                                                                                                                                                        )jj     tx$ yj      4.ib   yyyy
                                                                                                                                                                                                                                                                                      yj.
                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                        ,.  .x ;, .
                                                                                                                                                 .         .
                                                                                                                                               ' ...
                                                                                                                                                     .        -                                                                                   ;
                                                                                                                                                                                                                                                  -,;)) -  v)k y
                                                                                                                                                                                                                                                               y   yjq ttjjtq
                                                                                                                                                                                                                                                                            ;k  yk
                                                                                                                                                                                                                                                                                 ,j
                                                                                                                                                                                                                                                                                  rj                        .
                                                                                                                                                          , c.'
                                                                                                                                                                  .
                                                                                                                                                                    .
                                                                                                                                                                                             .
                                                                                                                                                                                               .. ..,. .
                                                                                                                                                                                                    ..:
                                                                                                                                                                                                         . 0: . g
                                                                                                                                                                                                         . , ,,
                                                                                                                                                                                                         .. j
                                                                                                                                                                                                         .    ..L
                                                                                                                                                                                                                ...i
                                                                                                                                                                                                                   t
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                    y
                                                                                                                                                                                                                    yj
                                                                                                                                                                                                                      .y
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                        y
                                                                                                                                                                                                                        yj
                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                           yt
                                                                                                                                                                                                                             y
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                               z
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                :.
                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  L
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   ?
                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                     jy,
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                        j);
                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                            jj
                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                 gy,
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                  s
                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                    ji
                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                     sj
                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                       xy
                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                          yyjj
                                                                                                                                                                                                                                                             s
                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                              z
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                .t
                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                  jj
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                    cgi
                                                                                                                                                                                                                                                                    j j
                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                        f
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                           jjjjl
                                                                                                                                                                                                                                                                             q  yg
                                                                                                                                                                                                                                                                                 yj
                                                                                                                                                                                                                                                                                   j.qq..v.cy.x -, . .
                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                               'è
                                                                                                                                                                                              ''':..':',J.'!.''. .Cl1
                                                                                                                                                                                                    ' . , .' . .t.  ., )1.
                                                                                                                                                                                                                    7àl$y:jt.j    )
                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                  /?
                                                                                                                                                                                                                                   ;k
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                    L
                                                                                                                                                                                                                                    )12
                                                                                                                                                                                                                                      ,j
                                                                                                                                                                                                                                       h
                                                                                                                                                                                                                                       le
                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                        lk
                                                                                                                                                                                                                                         li
                                                                                                                                                                                                                                          ld
                                                                                                                                                                                                                                           ci
                                                                                                                                                                                                                                           /l/
                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                             L3
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                              LY
                                                                                                                                                                                                                                               %q
                                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                                /d
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 ig
                                                                                                                                                                                                                                                  1 '       . ,                                        ,

                                                                                                                                                                                                 .     ,..
                                                                                                                                                                                                            ,
                                                                                                                                                                                                               s..
                                                                                                                                                                                                               ..;.
                                                                                                                                                                                                                  t
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  y
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                   t;
                                                                                                                                                                                                                    i
                                                                                                                                                                                                                  32.
                                                                                                                                                                                                      .. . . .. ...  ti t
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                        b
                                                                                                                                                                                                                        )
                                                                                                                                                                                                                        jL
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                        2tj
                                                                                                                                                                                                                          y
                                                                                                                                                                                                                          .t
                                                                                                                                                                                                                           t
                                                                                                                                                                                                                           yj
                                                                                                                                                                                                                            ttl
                                                                                                                                                                                                                              t
                                                                                                                                                                                                                              î
                                                                                                                                                                                                                              jj
                                                                                                                                                                                                                              )
                                                                                                                                                                                                                              ) y
                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                y
                                                                                                                                                                                                                               lt
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                t.
                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                 lj
                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                 s)
                                                                                                                                                                                                                                  3
                                                                                                                                                                                                                                  L
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                  tj
                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                   è
                                                                                                                                                                                                                                   (j
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    f.
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                     L
                                                                                                                                                                                                                                     6$i
                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                      3k
                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                       ;.)
                                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                         kj
                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                         ;y
                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                          j:
                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                           ..y..:
                                                                                                                                                                                                                                           .                                                   ..,
                                                                                                                                                                                                                                                                                                 .        .
                                                                                                                                                                                                                  J.'.
                                                                                                                                                                                                                     t'E
                                                                                                                                                                                                                       #f
                                                                                                                                                                                                                        (jj
                                                                                                                                                                                                                          t
                                                                                                                                                                                                                          lj
                                                                                                                                                                                                                           l
                                                                                                                                                                                                                           yi
                                                                                                                                                                                                                            $
                                                                                                                                                                                                                            )J
                                                                                                                                                                                                                             ,;
                                                                                                                                                                                                                              y
                                                                                                                                                                                                                              qttt)
                                                                                                                                                                                                                                  ):
                                                                                                                                                                                                                                  f.gt
                                                                                                                                                                                                                                     lry
                                                                                                                                                                                                                                       yjjy
                                                                                                                                                                                                                                          '1
                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                jtjjlk          ,          .
                                                                                                                                                                                                       '      .                                                            .
                                                                                                                                                                                                               ;-::
                                                                                                                                                                                                       ..     x. . .
                                                                                                                                                                                                                  .
                                                                                                                                                                                                             '' . . '.
                                                                                                                                                                                                                      ,:$
                                                                                                                                                                                                                        ).)
                                                                                                                                                                                                                          ft)t): sët
                                                                                                                                                                                                                                   ;,Jjt  gys
                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                            ygyj y
                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                 yllj
                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                    .  qj.;
                                                                                                                                                                                                                                                          #p
                                                                                                                                                                                                                                                    ij3'sii;
                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                            ?
                                                                                                                                                                                                                                                            'j.,
                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                           V''ëïtz)'.y..py  lh.
                                                                                                                                                                                                                                                                         lft7 z;
                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                               u.
                                                                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                                                                 .'j
                                                                                                                                                                                                                                                                                   .a
                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                    ;,                    .
                                                                                                                                                                                                                   '   r
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                      :. '
                                                                                                                                                                                                                       -'1'
                                                                                                                                                                                                                          z':T ï
                                                                                                                                                                                                                               t i
                                                                                                                                                                                                                                 w
                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                 r l
                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                   'JCjr@;y
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          ,kC
                                                                                                                                                                                                                                            k t
                                                                                                                                                                                                                                              c)
                                                                                                                                                                                                                                               ,y
                                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                 Jj t
                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                    t                                           .

                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                           2i'.
                                                                                                                                                                                                                              rf
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               -'
                                                                                                                                                                                                                                ;f
                                                                                                                                                                                                                               ' k
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                  tl
                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                    :!
                                                                                                                                                                                                                                     ' r '
                                                                                                                                                                                                                                         7$ 4
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                            :1hr
                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                7L
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                 1l.
                                                                                                                                                                                                                                                   a'
                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                    .l M
                                                                                                                                                                                                                                                       $     l
                                                                                                                                                                                                                                                             sA.
                                                                                                                                                                                                                                                               iw
                                                                                                                                                                                                                                                                  tLx
                                                                                                                                                                                                                                                                    M '   '
                                                                                                                                                                                                                                                                          f
                                                                                                                                                                                                                                                                          pê-..'1  ,-r'
                                      11                                                                                                                                                                             . ... yj,;J . èt'
                                                                                                                                                                                                                                  .y
                                                                                                                                                                                                                                   i r
                                                                                                                                                                                                                              ,.,,.t.,
                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                      bl
                                                                                                                                                                                                                                       ))f
                                                                                                                                                                                                                                      .1
                                                                                                                                                                                                                                         '#
                                                                                                                                                                                                                                          ?'
                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                           ïj
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                            )=
                                                                                                                                                                                                                                            L
                                                                                                                                                                                                                                            j$
                                                                                                                                                                                                                                             y4
                                                                                                                                                                                                                                              ;g
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               j,
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                               .j
                                                                                                                                                                                                                                                .M
                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 J
                                                                                                                                                                                                                                                 à
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                 jl
                                                                                                                                                                                                                                                  t'
                                                                                                                                                                                                                                                  p
                                                                                                                                                                                                                                                  y;'
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                    q
                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                    yf
                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                    jlij
                                                                                                                                                                                                                                                       yl
                                                                                                                                                                                                                                                        jq
                                                                                                                                                                                                                                                         jl
                                                                                                                                                                                                                                                          glè
                                                                                                                                                                                                                                                            tl
                                                                                                                                                                                                                                                             y:t
                                                                                                                                                                                                                                                               s p
                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                                                 fSs>
                                                                                                                                                                                                                                                                     M4
                                                                                                                                                                                                                                                                      xAS'.e   o
                                                                                                                                                                                                                                                                               e
                                                                                                                                                                                                                                                                               dF.   .u'
                                                                                                                                                                                                                                                                                       ',..
                                                                                                                                                                                                                                                                                          . '
                                                                                                                                                                                                                                     '!j;.yL
                                                                                                                                                                                                                                      'y
                                                                                                                                                                                                                                              ;,
                                                                                                                                                                                                                                           j..t.0yy
                                                                                                                                                                                                                                                  ,. <;
                                                                                                                                                                                                                                                      jày,jtyjyjytr,,(yyv   .r z
                                                                                                                                                                                                                                                                        . .,t  .j
                                                                                                                                                                                                                                                                                j..                       .
                                                                                                                                                                                                                                   . :(,j(?
                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                          g,2
                                                                                                                                                                                                                                          j .:
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                             ?.
                                                                                                                                                                                                                                             g?)t'
                                                                                                                                                                                                                                                 .tl
                                                                                                                                                                                                                                                   'r :@jJï
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                          jky
                                                                                                                                                                                                                                                            J)j/
                                                                                                                                                                                                                                                               ;lN
                                                                                                                                                                                                                                                                 .b
                                                                                                                                                                                                                                                                  y'
                                                                                                                                                                                                                                                                   kj.
                                                                                                                                                                                                                                                                     y>
                                                                                                                                                                                                                                                                      qy
                                                                                                                                                                                                                                                                       )r
                                                                                                                                                                                                                                                                        ./
                                                                                                                                                                                                                                                                         è
                                                                                                                                                                                                                                                                         yjr;
                                                                                                                                                                                                                                                                            *
                                                                                                                                                                                                                                                                            ).)
                                                                                                                                                                                                                                                                              tkl
                                                                                                                                                                                                                                                                                Lk
                                                                                                                                                                                                                                                                                 (q
                                                                                                                                                                                                                                                                                  fy
                                                                                                                                                                                                                                                                                   ity
                                                                                                                                                                                                                                                                                     :l
                                                                                                                                                                                                                                                                                      il
                                                                                                                                                                                                                                                                                       ik
                                                                                                                                                                                                                                                                                        ùj
                                                                                                                                                                                                                                                                                         gr
                                                                                                                                                                                                                                                                                          t.,.wz,&-.,yk. k.
                                                                                                                                                                                                                                    ... . ..
                                                                                                                                                                                                                                          ;6  :;
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                .4
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 ;y.)
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    .1
                                                                                                                                                                                                                                                     .1
                                                                                                                                                                                                                                                      yr)g:Lt
                                                                                                                                                                                                                                                             ky
                                                                                                                                                                                                                                                             tèjsjy
                                                                                                                                                                                                                                                                  j  j
                                                                                                                                                                                                                                                                     k   jjjï  y
                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                      ., .
                                                                                                                                                                                                                                                ..       f,.
                                                                                                                                                                                                                                                           'c     $;.,j4Lkji   k k
                                                                                                                                                                                                                                                                                 avs
                                                                                                                                                                                                                                                                                  j tq'ti
                                                                                                                                                                                                                                                                                        .:
                                                                                                                                                                                                                                                                                          .   oxj  jjt .
                                                                                                                                                                                                                                                  ..%;.s
                                                                                                                                                                                                                                                 ..    i
                                                                                                                                                                                                                                                       f
                                                                                                                                                                                                                                                       ,l
                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                        sk
                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                         r.t
                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                           .h,)q gq
                                                                                                                                                                                                                                                               ,xg
                                                                                                                                                                                                                                                                 ,iti
                                                                                                                                                                                                                                                                   yj
                                                                                                                                                                                                                                                                    z
                                                                                                                                                                                                                                                                    q
                                                                                                                                                                                                                                                                    .j
                                                                                                                                                                                                                                                                     qj
                                                                                                                                                                                                                                                                      à
                                                                                                                                                                                                                                                                      x
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                      l.
                                                                                                                                                                                                                                                                       q
                                                                                                                                                                                                                                                                       ' ..
                                                                                                  .                                                                                                                                                  ,.,,
                                                                                                                                                                                                                                                        q.tj
                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                           v
                                                                                                                                                                                                                                                           z
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                           y j
                                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                                            jgt
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                               kjy
                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                 /d,j
                                                                                                                                                                                                                                                                  ',:
                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                    .t)
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      -.,:. t
                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                              .):3
                                                                                                                                                                                                                                                                                 t't.-
                                                                                                                                                                                                                                                                . .,
                                                                                                                                                                                                                                                                   u:
                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                    r-:?q.,?.
                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                             ?
                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                             ,q
                                                                                                                                                                                                                                                                              j#;3
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 3y
                                                                                                                                                                                                                                                                                  - y w.
                                                                                                                                                                                                                                                                                                              .

                                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                   .,..
                                                                                                                                                                                                                                                                      :-.r
                                                                                                                                                                                                                                                                         -, j
                                                                                                                                                                                                                                                                            y.
                                                                                                                                                                                                                                                                             o               ky
                                                                                                                                                                                                                                                                         .c.,
                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                            ?y
                                                                                                                                                                                                                                                                             :z
                                                                                                                                                                                                                                                                              Lq.r
                                                                                                                                                                                                                                                                                 <
                                                                                                                                                                                                                                                                                 p     4   8
                                                                                                                                                                                                                                                                                           .#)
                                                                                                                                                                                                                                                                                             yl  r
                                                                                                                                                                                                                                                                                                 xy
                                                                                                                                                                                                                                                                                                  st
                                                                                                                                                                                                                                                                                                   rqyt:j
                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                      .  :                              ,,j::
                                                                                                                                                                                                                                                                           ..    ,:y
                                                                                                                                                                                                                                                                                :.
                                                                                                                                                                                                                                                                                 :   $?.
                                                                                                                                                                                                                                                                                       k.
                                                                                                                                                                                                                                                                                        t.,
                                                                                                                                                                                                                                                                                          -y:.
                                                                                                                                                                                                                                                                                   .).  ,;?jij
                                                                                                                                                                                                                                                                                             r   $ly
                                                                                                                                                                                                                                                                                                   o  .  y
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                         jk
                                                                                                                                                                                                                                                                                                          , jï
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                 ..-..?  ,
                                                                                                                                                                                                                                                                                      ...,.; à.y.,.
                                                                                                                                                                                                                                                                                                  -4
                                                                                                                                                                                                                                                                                                  y4r
                                                                                                                                                                                                                                                                                                   ;rq j s
                                                                                                                                                                                                                                                                                                         y)
                                                                                                                                                                                                                                                                                                          t t
                                                                                                                                                                                                                                                                                                            jjl
                                                                                                                                                                                                                                                                                              .1   :
                                                                                                                                                                                                                                                                                                   ;)'r
                                                                                                                                                                                                                                                                                                      :j;?
                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                        -  èt
                                                                                                                                                                                                                                                                                                         q.-
                                                                                                                                                                                                                                                                                                         .  ;
                                                                                                                                                                                                                                                                                                            -r
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                             â.
                                                                                                                                                                                                                                                                                                      ;7
                                                                                                                                                                                                                                                                                                       ..o
                                                                                                                                                                                                                                                                                                         '.i
                                                                                                                                                                                                                                                                                                           /)

                The Section 8 Housing Choice Program '
                                                     Is primarily dedicated to helping
                 low-incom e fam ilies pay rent,butthat '
                                                        Is nOt itS Only purpose.Som e
                 fam ilies would Iike to buy the hom e they have Iived in and instead Of
                 paying rent,they Would ratherpay mortgage foritand make ittheirOWn.
                This is where Section 8 Hom eownership Vouchers com e in handy.It'
                                                                                 Is
                 actually an extension Ofthe housing choice Voucher,S0 yOu m ustbe
                 eligible forthatfirstand then fo ard the vouchermoney to m ortgage
                 payments.To be eligible fora hom eownership voucher,you m ustm eet
                the following requirem ents'
                                           .

                    . Youmustbea first-time homeowner(this requiremententailseach ofyourhousehol
                                                                                               d family
                      members).
                    * You m ust meetthe m inim um requirements forincome Which must n0t be below the m inim tlm
                      hourl
                          ywage,times 2,000 hours.
                    * One (ormore)familymemberts)mustbe regularl
                                                               yempl
                                                                   oyed (andto have been employed fora
                      yearbeforethe homeownership isall
                                                      owed).
                    * YoumustmeetPHA eli gibili
                                              t# requirements.
                    @ Youm ustatlendthe PHA'Shomeownershipcounseling program .

                You mustalso be aware ofthe expenses you willhave as a prospective homeowner,such as:


                    * Mortgage insurance.
                    * Mortgage interestand principal.
                    . Taxes forthe property.




                                                             s EcTIO N 8 HO M E0W NERSH IP V0UC HERS
                                                                                      PX 1:DeclarationofLashanda Freeman
                                                                                            AttachmentW :Page 11
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 52 of 68




          Hom eownerinsurance.
        * PHAS utilities allowance.
          PHA'
             S m aintenance costall owance.
          PHA'
             S repairs and replacem ents allowance.
        * Ifthere isneed formajorrepairs oradjustments inthe home,you musthave interestand
            principalon debtto getthe financialmeans.

      The m axim um am ountoftim e forafamilyto receive hom eownership assistance i
                                                                                  s 15 years. For
      elderl
           y famili
                  es Ordi
                        sabled fam ilies, the PHA does not i
                                                           m pose time Iim i
                                                                           ts.




                               S ECTl0 N 8 HO M E0W N ERS HIP V0UC H ERS
                                         PX 1:DeclarationofLashanda Freeman
                                               AttachmentW :Page 12
. . .. ...
         -..
                 Case 1:19-cv-25046-RNS
                  .        -
                          ï;            Document 4-10 Entered
                                            . .. . ..  'l
                                                        jr
                                                         j.
                                                          i)j
                                                          t;
                                                            c;t:2L7t
                                                              i)
                                                               ;
                                                               .
                                                               t
                                                                   FD.îz;î.;
                                                                   r,
                                                                  p.tyt/$.?
                                                                            '
                                                                           sf
                                                                             .j,
                                                                            ($
                                                                            n
                                                                               /l
                                                                                ;i
                                                                               ->
                                                                                .Tj
                                                                                  wt
                                                                                   .jài
                                                                                      .jt
                                                                                        jif
                                                                                          u
                                                                                          jqj
                                                                                            tr
                                                                                             )pon
                                                                                              .q
                                                                                              tq
                                                                                               ,y
                                                                                               syy
                                                                                                 .ë
                                                                                                  .)r
                                                                                                   ;.
                                                                                                    v'
                                                                                                    q,
                                                                                                      -'*'N'r&FLSD
                                                                                                     3-
                                                                                                              *--
                                                                                                         ,o:,...
                                                                                                      ;3;z      .>.'n*?.
                                                                                                                       R'*
                                                                                                                         .';'.m2j
                                                                                                                          .
                                                                                                                                 X
                                                                                                                                .)'
                                                                                                                                 .$
                                                                                                                                  .,
                                                                                                                                   $;
                                                                                                                                   .       J;(Docket
                                                                                                                                    j(jj;.)ï  j:j
                                                                                                                                                .jxjQy-k%.
                                                                                                                                                 ;(      ,--q;.
                                                                                                                                                              '.''
                                                                                                                                                               ..
                                                                                                                                                               L -.
                                                                                                                                                                 f
                                                                                                                                     àt!ë-+yl.q'-(îj-,:,.. ):. .'.
                                                                                                                                                                   ''.
                                                                                                                                                                  y.
                                                                                                                                                                   - ,     12/09/2019
                                                                                                                                                                     )')'t..
                                                                                                                                                                           '.
                                                                                                                                                                            '
                                                                                                                                                                            .2.'s?
                                                                                                                                                                                L'L',
                                                                                                                                                                                    'y
                                                                                                                                                                                    .''Q
                                                                                                                                                                                       '.  'y
                                                                                                                                                                                          ts
                                                                                                                                                                                          y .-
                                                                                                                                                                                            o.
                                                                                                                                                                                             zkj.
                                                                                                                                                                                            ..  j.
                                                                                                                                                                                                 w
                                                                                                                                                                                        !?y!krtytj.,yo-
                                                                                                                                                                                                        Page 53 of 68                                                                                                           .........
                                                  '
                                               ....
                                                                                                                    '. ..
                                                                                                                        ;:
                                                                                                                         ;-.yj.,    -v
                                                                                                                                    '
                                                                                                                                    --    -4y     ;w-.
                                                                                                                                                         ..y ... ...-y
                                                                                                                                                         ?                                 .
                                                                                                                                                                                           jt
                                                                                                                                                                                            yj
                                                                                                                                                                                             -t
                                                                                                                                                                                              ,z
                                                                                                                                                                                               -
                                                                                                                                                                                               ,j
                                                                                                                                                                                                $y
                                                                                                                                                                                                 ,zl  --y
                                                                                                                                                                                                        ,j
                                                                                                                                                                                                         yyt
                                                                                                                                                                                                           zi
                                                                                                                                                                                                            ja
                                                                                                                                                                                                             s  jg
                                                                                                                                                                                                                 .J.,t.,
                                                                                                                                                                                                                       jj:$
                                                                                                                                                                                                                       .    ,.
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             -;:-
                                                                                                                                                                                                                                p.t.,..,
                                                                                                                                                                                                                                       r.
                                                                                                                                                                                                                                        2t
                                                                                                                                                                                                                                         #j.y.y.;,.t, rq,o.;,1j.:-.k..j;j)
                                                                                                                                                                                                                                                                         .;
                                                                                                                                                                                                                                                                          !, '.
                                                                                                                                                                                                                                                                              ik-
                                                                                                                                                                                                                                                                                .jk
                                                                                                                                                                                                                                                                                i   F,y;j
                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                    . .:
                                                                                                                                                                                                                                                                                          rj.w  ;
                                                                                                                                                                                                                                                                                                ..y
                                                                                                                                                                                                                                                                                                  kyk
                                                                                                                                                                                                                                                                                                    o
                                                                                                                                                                                                                                                                                                    g.
                                                                                                                                                                                                                                                                                                     y.
                                                                                                                                                                                                                                                                                                      ty
                                                                                                                                                                                                                                                                                                       yyr,,... ..
                                                                                                                     .
                                             .                                                                        ,
                                                                                                                     .,.j             jjy,,,34,,
                                                                                                                                               r-
                                                                                                                                                .
                                                                                                                                                j,  jj.;.. .. .---?.,y-                  k,
                                                                                                                                                                                          yw
                                                                                                                                                                                           .  j ,            gj
                                                                                                                                                                                                              yy.y
                                                                                                                                                                                                                 j ..;..,yt  j.j      .,  t ;     ..v
                                                                                                                                                                                                                                              j-y.j                              j$.
                                            z..                                                                       .t(     .q?,
                                                                                                                                 q)t  j  --   c  kplr                                                                                                     .j-q     q.
                                                                                                                                                                                                                                                                   j  .t
                                                                                                                                                                                                                                                                      ;;y
                                                                                                                                                                                                                                                                       .)j
                                                                                                                                                                                                                                                                         ,y:y,j
                                                                                                                                                                                                                                                                              ;:
                                                                                                                                                                                                                                                                               ;j<
                                                                                                                                                                                                                                                                                 .  :.
                                                                                                                                                                                                                                                                                     ,y
                                                                                                                                                                                                                                                                                      g,,y  ,jy
                                                                                                                                                                                                                                                                                              ).      ,
                  .
                            ..
                                      ,.,
                                        t
                                         ..-                                                                          ,yj$.
                                                                                                                      .
                                                                                                                     @'   ,.
                                                                                                                          y
                                                                                                                          t..(;
                                                                                                                            @k
                                                                                                                           ?.t
                                                                                                                              t
                                                                                                                              :yj
                                                                                                                                p.
                                                                                                                                 yèj
                                                                                                                                   â
                                                                                                                                   gt
                                                                                                                                    j
                                                                                                                                    . '
                                                                                                                                      ,
                                                                                                                                      y
                                                                                                                                      z
                                                                                                                                      . jj) q
                                                                                                                                            jg;
                                                                                                                                              j
                                                                                                                                              gyvj
                                                                                                                                                y y,
                                                                                                                                                  ttjk
                                                                                                                                                     n   .v.            -
                                                                                                                                                                                 ,.
                                                                                                                                                                        ..-,. .,. ,
                                                                                                                                                                                     ,.;
                                                                                                                                                                                          ygr .-y,
                                                                                                                                                                                            yjy
                                                                                                                                                                                              .yy,. ,
                                                                                                                                                                                                    v
                                                                                                                                                                                                    ..-
                                                                                                                                                                                                      . ;jv
                                                                                                                                                                                                          .
                                                                                                                                                                                                          j
                                                                                                                                                                                                          .
                                                                                                                                                                                                           j,,
                                                                                                                                                                                                             .
                                                                                                                                                                                                            ,.
                                                                                                                                                                                                             yy
                                                                                                                                                                                                              ;y
                                                                                                                                                                                                               yj
                                                                                                                                                                                                                ,à
                                                                                                                                                                                                                 ;.
                                                                                                                                                                                                                  -L
                                                                                                                                                                                                                   j
                                                                                                                                                                                                                   .;
                                                                                                                                                                                                                    y ,,
                                                                                                                                                                                                                      ,,...,
                                                                                                                                                                                                                        r
                                                                                                                                                                                                                        g  y-.
                                                                                                                                                                                                                             ....
                                                                                                                                                                                                                             . ,.zz
                                                                                                                                                                                                                                   .:;. .
                                                                                                                                                                                                                                        j.    ,
                                                                                                                                                                                                                                         r,...,
                                                                                                                                                                                                                                             ,r ;( y
                                                                                                                                                                                                                                                    ,v,..
                                                                                                                                                                                                                                                     .,.;
                                                                                                                                                                                                                                                  ,,..-,(.tj;    j
                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      ., ,   w:        ,: -:   . .-, .
                                    ..
                                     ,
                                     ..                                            ..
                                                                                  s ..
                                                                                     s                                yju
                                                                                                                      .  ,
                                                                                                                         jt
                                                                                                                          y .
                                                                                                                            ,j
                                                                                                                             .jj
                                                                                                                               jj
                                                                                                                                4..jy
                                                                                                                                    .
                                                                                                                                    ,
                                                                                                                                    tzyy)(
                                                                                                                                         ty
                                                                                                                                          jy  tkj,yyy..:...., .,.,..     ,y$,....yy;yyy  g,
                                                                                                                                                                                                jjyj
                                                                                                                                                                                                   .yg.lyy.,.,.;k.,).jc,(n,yy.y.
                                                                                                                                                                                                                      .     .
                                                                                                                                                                                                                                       ,...
                                                                                                                                                                                                                                          yyy .jsy;jy,
                                                                                                                                                                                                                                                   y .j.y;    ;
                                                                                                                                                                                                                                                         yy,.,qj   )j .y;
                                                                                                                                                                                                                                                                        .y
                                                                                                                                                                                                                                                                         u
                                                                                                                                                                                                                                                                         ..yyy qj.
                                                                                                                                                                                                                                                                                yy,
                                                                                                                                                                                                                                                                                 sjx  ,
                                                                                                                                                                                                                                                                                      .yj:..
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                               ss, . u-<- , .
                                 ,.-..                                               ,.                                   ë:
                                                                                                                          q tk
                                                                                                                           !j $y
                                                                                                                             .y j
                                                                                                                                ! #   y t
                                                                                                                                        ,.y,j.
                                                                                                                                           ;
                                                                                                                                           :,
                                                                                                                                             ..
                                                                                                                                             rjp
                                                                                                                                               sq
                                                                                                                                                .ky
                                                                                                                                                  j.j  r;yi r .            .,., .,
                                                                                                                                                                                 .  .r kyypyy.y
                                                                                                                                                                                             ,yjjyy yi
                                                                                                                                                                                                     y;
                                                                                                                                                                                                     j yy
                                                                                                                                                                                                        z
                                                                                                                                                                                                        .
                                                                                                                                                                                                        g s
                                                                                                                                                                                                          ..y
                                                                                                                                                                                                            .
                                                                                                                                                                                                            ..
                                                                                                                                                                                                             y
                                                                                                                                                                                                             ., ..jj.))).7.;y,y...,..y,
                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                   .      , t;             y
                                                                                                                                                                                                                                            yy.yyqy
                                                                                                                                                                                                                                              .          y
                                                                                                                                                                                                                                                            qg
                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                              yy,
                                                                                                                                                                                                                                                                  y ,
                                                                                                                                                                                                                                                                    .  ,t.$
                                                                                                                                                                                                                                                                         ,y   j,
                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                               y ,
                                                                                                                                                                                                                                                                                 pg  tjyi .,
                             .                                                    . :)
                                                                                  '                                   rt$s,:
                                                                                                                           :.
                                                                                                                            ))
                                                                                                                            1.p
                                                                                                                              ï?
                                                                                                                               k,k
                                                                                                                               . g.  kj
                                                                                                                                      5l
                                                                                                                                      .    ...-?. .. .t -.'ttp
                                                                                                                                       t1?;;                           .              .
                                                                                                                                                                                                lk)j
                                                                                                                                                                                                   ;j)y;
                                                                                                                                                                                                       4.tqj,.,.
                                                                                                                                                                                                              ( -x........t..),
                                                                                                                                                                                                                  ;                                    ..ya ,.y.....:),g,L,, .
                             :
                            wr
                         . ,.J                                                         u.
                                                                                       .                               2ï4tïk
                                                                                                                            '.
                                                                                                                             jjày
                                                                                                                                :d
                                                                                                                                 tp
                                                                                                                                  !j
                                                                                                                                   kj
                                                                                                                                    !l
                                                                                                                                     .@    p;yp    .ë
                                                                                                                                                    vt                    . .      ...$d ;t
               .9,.yy.,.....'
                            .-
                             .
                             v                                                         )                                   .   ,     t &l $            ks                               ?LS k)
                                                                                                                                                                                             sj
                                                                                                                                                                                              g, (1
                                                                                                                                                                                                  .r
                                                                                                                                                                                                   kE C0Tt
                                                                                                                                                                                                         '
                                                                                                                                                                                                         Lj
                                                                                                                                                                                                          è.4.t;..:;   T.
                                                                                                                                                                                                                       .t .. ,
                                                                                                                                                                                                                             . . . .v  ,-  .c,j       .r .qt  yty     js$x       s.v.s:  '@ j     .
                                                                                                                                                                                                                                                                                                  .j'
                                                                                                                                                                                                                                                                                                    .;
                                                                                                                                                                                                                                                                                                     k,
                                                                                                                                                                                                                                                                                                     C
                                                                                                                                                                                            ,

..                                                                                ; .x  ,b                                yy $
                                                                                                                             ,vt(
                                                                                                                                ,4, ;b
                                                                                                                                     ;L
                                                                                                                                      ;?
                                                                                                                                       jljf
                                                                                                                                          ;'t);
                                                                                                                                              p.  .
                                                                                                                                                  ,  . , .    .          .             .y
                                                                                                                                                                                        ke jq
                                                                                                                                                                                            $:4 y
                                                                                                                                                                                                ;<(
                                                                                                                                                                                                  .
                                                                                                                                                                                                  (j
                                                                                                                                                                                                   .;
                                                                                                                                                                                                    ; j y
                                                                                                                                                                                                        t ).
                                                                                                                                                                                                           J     .)r  j ;!
                                                                                                                                                                                                                         y
                                                                                                                                                                                                                         ). ,
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            .?$.. j
                                                                                                                                                                                                                                  q,.  .
                                                                                                                                                                                                                                       r;y
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         :s. t.   ..
                                                                                                                                                                                                                                                   .?
                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                    )j
                                                                                                                                                                                                                                                     .?
                                                                                                                                                                                                                                                      . t.
                                                                                                                                                                                                                                                         .:t:.     ': 4.:7;y.  $>:;, r            .. '
                   X
                  ..                                            ........     ..         .                                  )jrtk....<..g..                                    . ' .%      ty
                                                                                                                                                                                           tpjjjr.-uj
                                                                                                                                                                                                    ,
                                                                                                                                                                                                    'i
                                                                                                                                                                                                     %) jg'! L     zx
                                                                                                                                                                                                                   ...4') p;j,s.j      ;...1.            .   )f  $,). v )  ;,,yg e            ' , '.
          k!r                                                                      '495                                       tjf
                                                                                                                                -exe.%
                                                                                                                                     j;:et    ..
                                                                                                                                               *.); .  .i
                                                                                                                                                        t 3,
                                                                                                                                                           y  ,
                                                                                                                                                              .       rt Aw àg2tt
                                                                                                                                                                                .$
                                                                                                                                                                                 .% /y
                                                                                                                                                                                     'rCp
                                                                                                                                                                                        kljl ll t!à .
                                                                                                                                                                                                    +.t  J!      ; ît   . )  j i
                                                                                                                                                                                                                               : g
                                                                                                                                                                                                                                 t  s  ;
                                                                                                                                                                                                                                       ?r
                                                                                                                                                                                                                                        .                          .7 tfjjq  lkg '
                                                                                                                                                                                                                                                                                 x7
                                                                                                                                                                                                                                                                                  .y r1.  lq w
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                             )    >     .w'              .. ........-..qnq...
       &J,:                                                                                                                '..z  y
                                                                                                                                 t'q
                                                                                                                                   ,j
                                                                                                                                    jrr
                                                                                                                                      ygjrt,
                                                                                                                                           oj
                                                                                                                                            uytmj
                                                                                                                                                -yt#
                                                                                                                                                   jjjy..$$ @J)..
                                                                                                                                                                j1$
                                                                                                                                                                  ;:z4,$'.so...'..  .s  'j:.h/j    yjs
                                                                                                                                                                                                   î qy  yy .l    9wkq'lu
                                                                                                                                                                                                                        ly ..
                                                                                                                                                                                                                           jt..
                                                                                                                                                                                                                              jcEV'yj  jL
                                                                                                                                                                                                                                        s.
                                                                                                                                                                                                                                         t.. '2.1.                     .fCj   jygzyy.j.
                                                                                                                                                                                                                                                                                      yj.
                                                                                                                                                                                                                                                                                        A   t
                                                                                                                                                                                                                                                                                            rjj y....
  y;....:                                                                                                                    .,s;  ....k .)
                                                                                                                                          yj. .
                                                                                                                                              o i
                                                                                                                                                ?l.
                                                                                                                                                 jyjjf ,v
                                                                                                                                                        /; t
                                                                                                                                                           j ..
                                                                                                                                                              . .     .
                                                                                                                                                                      .y
                                                                                                                                                                       jy
                                                                                                                                                                        j j   . .s
                                                                                                                                                                                 j  .  - y jjjqy
                                                                                                                                                                                              .
                                                                                                                                                                                              )j
                                                                                                                                                                                                ry
                                                                                                                                                                                                :
                                                                                                                                                                                                 yyh
                                                                                                                                                                                                 rjjjy yj.y       s
                                                                                                                                                                                                                  j
                                                                                                                                                                                                                  y .y
                                                                                                                                                                                                                       s
                                                                                                                                                                                                                       ..g  '.         . .x ; . . .,t         &    ..  ..'n
                                                                                                                                                                                                                                                                          . kLy tr
                                                                                                                                                                                                                                                                                 uwy.L  qj
                                                                                                                                                                                                                                                                                        vj
                                                                                                                                                                                                                                                                                          jj
                                                                                                                                                                                                                                                                                          q  qy   ,.
                                                                                                                                                                                                                                                                                                       .yjy
                                                                                                                                                                                                                                                                                                       y     tt.wjs
                                                                                                                                                                                                                                               à . ; .           ..             .     :                           gy
                                                                                                                                                                                                                                                                                                                   ; .
y.
.nm
                                                                                                                              %.a  ...,,.         o  . q   ..       . . 4
                                                                                                                                                                    -..'.4t,;   J
                                                                                                                                                                               ,...    .A. 1j(lpj o
                                                                                                                                                                                                tkj
                                                                                                                                                                                                  jr
                                                                                                                                                                                                   r.
                                                                                                                                                                                                    ttre
                                                                                                                                                                                                    !   jtj. -y.         s
                                                                                                                                                                                                                        yj
                                                                                                                                                                                                                        .   j
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                         ...4t
                                                                                                                                                                                                                             ..   4.  ;.j, ,.r.y     .,                  y
                                                                                                                                                                                                                                                                        ,..
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                              jxJt. ,z  .
                                                                                                                                                                                                                                                                                       (y !yt
                                                                                                                                      ..
                                                                                                                                       >:w' s.
                                                                                                                                               .''
                                                                                                                                                 9/.
                                                                                                                                                   11%..... -..'        xr .     '.Jsjjtt
                                                                                                                                                                                 .      jjl
                                                                                                                                                                                          g'
                                                                                                                                                                                           l
                                                                                                                                                                                           ,lt
                                                                                                                                                                                             ëk
                                                                                                                                                                                              jglj
                                                                                                                                                                                                 t/
                                                                                                                                                                                                  sk ip yjtl q;.    - ::
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      ....  ...
                                                                                                                                                                                                                             J '
                                                                                                                                                                                                                                .t..  $t
                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                       ,'.
                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                                              .'. .!;
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    .j
                                                                                                                                                                                                                                                     ....r
                                                                                                                                                                                                                                                      .  ' gj.'ç.  .b .
                                                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                                      ,  y'..
                                                                                                                                                                                                                                                                           y ;:
                                                                                                                                                                                                                                                                             t..
                                                                                                                                                                                                                                                                              , ;.
                                                                                                                                                                                                                                                                                ,g. t.
                                                                                                                                                                                                                                                                                    .y.
                                                                                                                                                                                                                                                                                      (6j!)
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         )y pj
                                                                                                                                                                                                                                                                                             kj
                                                                                                                                                                                                                                                                                              # ty .s.,          -
                                                                                                                                                   '                         . n.p sN.     ;?!ö.
                                                                                                                                                                                               q. ykï'
                                                                                                                                                                                                     Jt .tk                                                                                       lf -
                                                                                                                              ;'
                                                                                                                                                   A?.4 :
                                                                                                                                                           1:>1   :. ....- .QJ
                                                                                                                                                               fQ(<
                                                                                                                                                                  .                ..j   rfry
                                                                                                                                                                                            jyj/l?(k?1f2ttk.   ()'it
                                                                                                                                                                                                                   '!lî....s.t..-..: ..c.- y. ., .
                                                                                                                                                              y
                                                                                                                                                              .è
                                                                                                                                                               .Q. 4
                                                                                                                                                                   i
                                                                                                                                                                   !
                                                                                                                                                                   f
                                                                                                                                                                   k:
                                                                                                                                                                    j
                                                                                                                                                                    .y
                                                                                                                                                                     kà>.w
                                                                                                                                                                     j
                                                                                                                                                                     '
                                                                                                                                                                     y
                                                                                                                                                                     '   n
                                                                                                                                                                         ji
                                                                                                                                                                         .j
                                                                                                                                                                          k
                                                                                                                                                                          L
                                                                                                                                                                          L.
                                                                                                                                                                           j
                                                                                                                                                                           t
                                                                                                                                                                           y
                                                                                                                                                                           ;
                                                                                                                                                                           (
                                                                                                                                                                           )
                                                                                                                                                                           sz
                                                                                                                                                                            y
                                                                                                                                                                            ,
                                                                                                                                                                            .
                                                                                                                                                                           :n
                                                                                                                                                                             x.
                                                                                                                                                                              t xk
                                                                                                                                                                              t1;.
                                                                                                                                                                            1.à  iy'/.
                                                                                                                                                                                     jt
                                                                                                                                                                                     kt
                                                                                                                                                                                      ,,
                                                                                                                                                                                       .
                                                                                                                                                                                      ,j
                                                                                                                                                                                         y
                                                                                                                                                                                         )
                                                                                                                                                                                         4
                                                                                                                                                                                        vc
                                                                                                                                                                                        .;
                                                                                                                                                                                         z.-
                                                                                                                                                                                          y.
                                                                                                                                                                                           a
                                                                                                                                                                                           .
                                                                                                                                                                                           ?
                                                                                                                                                                                           ;
                                                                                                                                                                                           .
                                                                                                                                                                                           $
                                                                                                                                                                                           qj
                                                                                                                                                                                            .
                                                                                                                                                                                            f
                                                                                                                                                                                            .
                                                                                                                                                                                            tj
                                                                                                                                                                                             k
                                                                                                                                                                                             3
                                                                                                                                                                                             .
                                                                                                                                                                                             );.
                                                                                                                                                                                               !
                                                                                                                                                                                               (
                                                                                                                                                                                               ,                                                              .
                                                                                                                                                                                                                                                              s
                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                              à
                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                              )k.j
                                                                                                                                                                                                                                                                 y. lJ
                                                                                                                                                                                                                                                                     y          <(,
                                                                                                                                                                                                                                                                                .   .
                                                                                                                                                                    .   'y
                                                                                                                                                                        t./
                                                                                                                                                                          .i
                                                                                                                                                                           .'
                                                                                                                                                                            rf
                                                                                                                                                                             tt
                                                                                                                                                                              sk
                                                                                                                                                                               dt&
                                                                                                                                                                               y.à
                                                                                                                                                                                 tq
                                                                                                                                                                                  ïk
                                                                                                                                                                                 ??  qïj)iy*#
                                                                                                                                                                                       :ô           '
                                                                                                                                                                                                    j.
                                                                                                                                                                                                     v;
                                                                                                                                                                                                      y.
                                                                                                                                                                                                       ..
                                                                                                                                                                                                        )..ï.;...x.,.,t       .qwt
                                                                                                                                                                                                                             .'   j.
                                                                                                                                                                                                                                   t.j
                                                                                                                                                                                                                                     y/);
                                                                                                                                                                                                                                        ,).
                                                                                                                                                                                                                                          t.:y.  ..v   jj
                                                                                                                                                                                                                                                        jj
                                                                                                                                                                                                                                                         .yysk.
                                                                                                                                                                                                                                                              jj
                                                                                                                           .i)
                                                                                                                             y.                                                 ,..)
                                                                                                                                                                                 x .j.j.c;.'...,s);2;
                                                                                                                                                                                                    )   à
                                                                                                                                                                                                    k..,.z,y          f7.
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      .a
                                                                                                                                                                                                                      T    èï
                                                                                                                                                                                                                          j..
                                                                                                                                                                                                                              t
                                                                                                                                                                                                                            j.ëL.
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                   j..
                                                                                                                                                                                                                                   . ,j
                                                                                                                                                                                                                                      xy.t.L
                                                                                                                                                                                                                                         , )j
                                                                                                                                                                                                                                           ïyj,.
                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                               . t
                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                 ,z?.j
                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                     .y
                                                                                                                                                                                                                                                      z
                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                      ,y .
                                                                                                                                                                                                                                                         ry, s
                                                                                                                                                                                                                                                               ,,,
                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                s
                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                  :j
                                                                                                                                                                                                                                                                   gf
                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                    ))
                                                                                                                                                                                                                                                                     ;z
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                      j.
                                                                                                                                                                                                                                                                      x
                                                                                                                                                                                                                                                                       y;
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        ;j
                                                                                                                                                                                                                                                                        3j)
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                           g.p
                                                                                                                                                                                                                                                                             .y.n
                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                jyz
                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                  yjy.N ,
                                                                                                                                                                                                                                                                                  jjy
                                                                                                                                                                                                                                                                                    ,, .
                                                                                                                                                                                               n.*tkt...J..t..j;      Jk..j:k.z;. y.;,I.TLg;(.o. j   ,y
                                                                                                                                                                                                                                                      gyj);L
                                                                                                                                                                                                                                                           .jjjj .oxrryjr zj
                                                                                                                                                                                                                                                                .                   a
                                                                                                                                 ;                                                                        'èt.    Y.;!.
                                                                                                                                                                                                                      (
                                                                                                                                                                                                                      ly
                                                                                                                                                                                                                       ')q
                                                                                                                                                                                                                         1.j.
                                                                                                                                                                                                                            jy.r.4k
                                                                                                                                                                                                                                  .r
                                                                                                                                                                                                                                   >$$
                                                                                                                                                                                                                                     jy
                                                                                                                                                                                                                                      .$éj
                                                                                                                                                                                                                                        ' V
                                                                                                                                                                                                                                          )  g.  (), ,
                                                                                                                                                                                                                                                     o)oN  .i  . 4
                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                 .% L.           .   ,...
                                                                                                            y.)           1i
                                                                                                                          .ï.
                                                                                                                            )q
                                                                                                                             éit                                                                                           '.''
                                                                                                                                                                                                                              x'b'L   ''iyl
                                                                                                                                                                                                                                    di!
                                                                                                                                                                                                                                    :     ;)y
                                                                                                                                                                                                                                          flj
                                                                                                                                                                                                                                            #.y
                                                                                                                                                                                                                                              %y'j(s.. z
                                                                                                                                                                                                                                                 -t        f'
                                                                                                                                                                                                                                                            lj'
                                                                                                                                                                                                                                                              !:.t4
                                                                                                                                                                                                                                                                  r..''
                                                                                                       .>-9
                                                                                                          ..  $...ç<.è. 1-...X,&
                                                                                                              .                                                                                                                        J;jf j zL   uk .
                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                           J'l''its'g/1
                                                                                                                                                                                                                                           '             Y  jjy   s
                                                                                                                                                                                                                                                                 .#'..s        '
                                                                                                                  ..
                                                                                                                  .                 z
                                                                                                                                   ..
                                                                                                                                    y                                                                                                              vyy.L   î
                                                                                                                                                                                                                                                           y2$
                                                                                                                                                                                                                                                           v vg.
                                                                                                                                                                                                                                                               )jyy
                                                                                                               . . ..
                                                                                                                  .:).
                                                                                                                    .     , ..
                                                                                                                        ..?     ,a
                                                                                                                                 j..
                                                                                                                                 .                                                                                                                           .v   ..
                                                                                                                                                                                                                                                                   t.
                                                                                                                                                                                                                                                                    !y
                                                                                                                                                                                                                                                                    '  y4..
                                                                                                                                                                                                                                                                       .r
                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                        a/.     .. .,
                                                                                                                    .
                                                                                                                    .           ..
                                                                                                                  jj3g%Jy
                                                                                                                        '' q.
                                                                                                                            .: ?   .k
                                                                                                                                    .
                                                                                                                                     .'.                                                                                                                                  =.:î%...)j  ?j'.y.'.
                                                                                                .                  $qjà&. l. s2
                                                                                                                              r'
                                                                                                                               u '   4.,
                                                                                                                                       jE,                                                                                                                                4....ç
                                                                                                                  'h                                                                                                                                                           xj
                                                                                                                                                                                                                                                                                x4
                                                                                                                                                                                                                                                                                 4:,.tkx.-
                                                                                                                   :.
                                                                                                                    Y              k             ..-
                                                                                                                                        '
                                                                                                                                         .
                                                                                                                                          .$
                                                                                                                                           j.. . .4y.:j..
                                                                                                                                           '
                                                                                                                                             .'
                                                                                                                                              s'
                                                                                    .
                                                                                                       .
                                                                                                        .
                                                                                                            ...                                 s-j..-.
                                                                                                                                               '$      'tk
                                                                                                                                                      y; u.k! .
                                                                                                                                                         .
                                                                                  A,
                                                                                   .                         ,.                                    z,
                                                                                                                                                    ptjj
                                                                                                                                                       ,;.:,s, ,

                                                        ..
                                                         y%k
                                                          )'.
                                                          .                                                                      .J'
                                                         :
                                                         ;                                                                                                         '




                                         Aspreviouslystated every state inthe U.S.haStheirOWn eligibili requirements interms Offamily
                                         income Iimits,area median income,Iocalpreferences,waiting Ii
                                                                                                    stsbeing keptOpen OrCIOSed and
                                         more.In addition,ifyOu would Iiketo applyfora housingassi stance ina di fferentareathantheOne
                                         inwhichyouare currentlyresiding,bearin mindthatthe I   ocalgovernmentofthatcommuni will
                                         alwaysgive preference to Iocalapplicantsratherthan to non-residents.To learn m ore aboutthe Sec-
                                         tion8 Housing Program ,youcan visi tyourstate'soffici
                                                                                             alHUD websi  te orfind contactinformation on
                                         alIm ain PHA offi
                                                         ces in yourstate.


                                                                    'httn://nortal.hud.gov/hudpor
                                                                                                lal
                                                                                                  /l
                                                                                                   iUD?src=/states/alabama
                                            Alabam a                :                          '                        '
                                                                     ICD://DOrtaI.hUd.;OV/hUdQOO I/HUD?SrC=/states/alabama/offices
                                                                    E
                                                                    Ehon'.//Do/al.hud.fov/hudnolal
                                                                                                 /HuD/states/alaska
                                            Ajaska                                    U     -.
                                                                    ihtto'
                                                                         .//oo/al.hudagov/hudpo/al
                                                                                                 /HuDo.srczn
                                                                                                           vstates/alaska/ofïl
                                                                                                                             ces
                                                                     l3ttD://DOrQ I.hUd.2OV/hUdDOrtaI
                                                                                                    /HUD/states/arizona
                                            Ari
                                              gona                  .                        - --             ' -- ... .                                                                                                                                                                         .
                                                                     httD://Doxal.hud.YOV/I AUdDOXaI/HUDQ.SrC=/states/ar'
                                                                                                                        l
                                                                                                                        zona/oFices



                                                                           SECTI0N 8 H0 USING VO UCH ERS STATE W EBS ITES
                                                                                             PX 1:Decl
                                                                                                     arationofLashanda Freeman
                                                                                                   AttachmentW :Page 13
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 54 of 68




                      httD://ooxal.hUd.2OV/hUdDOr1al /HUD/states/arkansas
      Arkansas       '---- '           '
                                       - '     '' -'-   '-''
                                                           -- '-''-- - ' -
                      ilttD:
                           //Dortal.hud.ûOV/i
                                            3Ud2OrtaI/HUD?SrCr/states/ariansas/offices
                      hXD:
                         //DOXaI.hud.2OV/hUdDOQal/HUD/StateS/CaIifOrnia
       caji
          forni
              a      -     '-                  '     ''                 -
                      hoD://Doxal.hud.fov/hudDoqal
                                                 /HuD?src=/states/californi
                                                                          a/oWi
                                                                              ces
                      hXD://DOXal.hUd.2OV/hUd9OQa1/HUD/StateS/COIOradO
       cojorado      '
                      httQ://D0XaI.hUd.g0V/hUdDOQaI
                                                  /HUD?SrC=/StateS/COI OradO/O#iceS
                      ht4D://DOrQI.hUd.2OV/hUdDOQaI
                                                  /HUD/StateS/COnneCti
                                                                     Cut
       connecticut   '
                     --       -- ' '' ' '            --        -''     -'
                                                                        -    '
                      httD://QOX3I.hUd.2OV/hUdDOQaI
                                                  /HUD?SrC=/StateS/COnneCti
                                                                          CuVOYiCeS
                      htto://oo/al.hud.iov/hudoodal
                                                  /HuD/states/delaware
       Del
         aware       r --- '                    '-      ' - ' ' ' ''
                      hxD://Doxal.hud.zov/hudnooal/HuD?src=/states/delaware/opices
       pistrictof     bttD://Dofal.hud.zov/hudnofal
                                                  /HuD/states/di
                                                               stri
                                                                  ct of colum bia
       Colum bia      htto://noxal.hud.uov/hudooaal/HuDpsrc=/states/distri
                                                                         ct of colum bi
                                                                                      a/ofhces
                      httn://nodal.hud.zov/hudnooal
                                                  /HuD/states/fl
                                                               orida
       norida        '
                     Ehon: //nooal.hud.iov/hudno/al
                                                  /HuD?src=/states/florida/olices
                      hRf
                        R://DOrtZI.hLld.2OV/L1LIdl
                                                 7Or
                                                   1aI
                                                     /HUD/states/zeorYi
                                                                      a
       Georgia
                      i
                      3Ro://Dortal.i
                                   3Ud.YOV/hLl
                                             dDOrtal
                                                   /I
                                                    -IUD?SrC=/states/çeorjji
                                                                           a/offi
                                                                                ces
                      httQ://Dortal.hud.zov/hudDoqal
                                                   /HuD/states/hawaii
       Hawaii        '                                            '
                      hoD://Dooal.hud.zov/hudnooal /HuD?src=/states/hawaii
                                                                         /o#ices
                         I
                         XtD:/YOrtaI.hUd.fOV/hUdDOrtal
                                                     /F1UD/states/idaho
       jyaho
                         http://poqal.hud.gov/hudponal
                                                     /HuD?src=/states/i
                                                                      daho/o#ices
                         hln: //ooqal.hud.ûov/hudnooal
                                                     /HuD/states/illinoi
                                                                       s
       Illin(li
              s
                         httn://no/al.hud.ûov/hudnolal
                                                     /HuD?src=/states/illinoi
                                                                            s/olices
                     '   httn:
                             //noqal.hud.zov/hudno/al
                                                    /HuD/states/indiana
       Indi
          ana
                         htto:
                             //ponal.hud.gov/hudnolal/HuD?src=/states/indi
                                                                         ana/oXi
                                                                               ces
                         htto:
                             //polal.hud.gov/hudoolal
                                                    /HuD/states/iowa
       Iowa          L
                     :h/n:
                         //oodal.hud.zov/hudno/al
                                                /HuD?src=/states/iowa/o#ices
                         hqn:
                            //oolal.hud.ûov/hudnolal
                                                   /HuD/states/kansas
       Kansas
                         htto://oolal.hud.gov/hudnoqal
                                                     /HuD?src=/states/kansas/ofices
                         hREI://DOr1aI.hUd.ZOV/hUdDOXaI/HUD/states/kentucky
       jjentucky                   .                            .         .
                         l
                         XtD://Dortal.hbld.fOV/hUdDOrtal
                                                       /l
                                                        -IUD?SrC=/states/kentuckv/of
                                                                                   Jices
                         httD://Dorlal.hud.zov/hudnooal
                                                      /HuD/states/l
                                                                  ouisiana
       goui
          siana                                      '
                         hoD: //oo/al.hud.zov/hudnoxal/HuD?src=/states/louisi
                                                                            ana/o#i
                                                                                  ces
                      httD://l
                             7or
                               1al.hud.zok/hudQo/al
                                                  /HuD/states/maine
       M aine        (         '       '-
                      htto://Dolal.hud.gov/hudnooal
                                                  /HuD?src=/states/maine/o#ices



                           SECTION 8 H0 USING V0 UC HERS STATE W EB SITES
                                           PX 1:Declarati
                                                        onofLashanda Freeman
                                                 AttachmentW:Page 14
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 55 of 68




                                  httn:
                                      //oolal.hud.zov/hudnooal
                                                             /huD/states/mawland
       Maryland                  ' '- .--.        ' .. '' ' -.-.            . .--
                                                                            X            .                                               '
                                  hxn://po/al.hud.zov/hudno/al
                                                             /HuD?srcr/states/malland/o#i
                                                                                        ces
                       hln: //polal.hud.uov/hudnolal/HuD/states/massachusetts
       M aSSaC/ILI
                 SORS ,      ---       '              '          '
                      5l1ttD:
                            //0Ol
                                O l.hUd.ZOV//UUDOrV I
                                                    /HUD?SrC=/Stet*S/maSSaChuSeXS/OYi
                                                                                    CeS
                                   ht1D:
                                       /xorlal.hud.zov/hudoortal
                                                               /l
                                                                -lUD/states/mi
                                                                             chigan
       Michjgan                  ,-- ...             ..              --
                                  hoD://poRal.hud.gov/hudoo/al
                                                             /HuD?src=/states/michigan/oVi
                                                                                         ces
                                  httD:
                                      //x rtal.hUd.2OV/hudDOrta1
                                                               /HUD/states/minnesota
       M innesota                g -- -        ' -- '          ---''     '''- ----        ' '''' - -' -'' - -
                                  hQD2//QOXaI.hUd.fOV/hUdDORal /HUD?SrC=/StateS/minneSOta/OViCeS
                                    hXD://0OXaI.hud.2OV/hudDOQaI
                                                               /HUD/StateS/miSSi
                                                                               sSio2i
       Mj
        ssissippi                      '     -'-'' '''        '       - ' ' ''             '
                                    hoD://Dofal.hud.zov/hudnofal
                                                               /HuD?src=/states/mississinni
                                                                                          /o#i
                                                                                             ces
                                    hXD://OOXaI.hUd.fOV/hudDOQaI
                                                               /HUD?SrC=/stateS/miSSOuri
       Mj
        ssouri                       - ''            '           '-
                                    httD:
                                        //qoxal.hud.gov/hudoo/al
                                                               /HuD?src=/states/missouri
                                                                                       /opi
                                                                                          ces
                      ........   t..............   .......................       ......   .   ............. ....... ..   ..   .. ... .
                                    hR:://DORa1.hud.2OV/hud:OQaI
                                                               /HUD?src=/states/montana
       Montana                   '
                                  htn:
                                     //oo/al.hud.zov/hudno/al/HuD?src=/states/montana/o#i
                                                                                        ces
                                    hXD:
                                       //0OSaI.hUd.fOV/hUdDOQa1
                                                              /HUD?SrC=/StateS/nebraSka
       Nebraska                         '                       '           '
                                    hRD:
                                       //;OX31.hUd.;OV/hUd0OSaI
                                                              /HUD?SrC=/states/rlebrasia/offi
                                                                                            ces
                                  hXD://DORaI.hud.2Ov/hudoOQaI
                                                             /HUD?src=/states/nekada
       Nevada                    ''              ' '               ''
                                  httD:
                                      //pORaI.hud.gOV/hudpOQaI
                                                             /HUD?src=/states/nevada/offi
                                                                                        ces
                                    hCD://DOXal.hUd.fOV/hUd2OXa1
                                                               /HUD?SrC=/StateSX eW hamnshiril
       New Ham pshire                    '                       '                 U
                                    httD:
                                        //po/alahud.fov/hudDo/al
                                                               /HuD?src=/states/new hamoshire/offices
                                    hRD://DOSaI.hUd.2OV/hUd:OXaI/HUD?Src=/states/neW i
                                                                                     ersev
       New Jersey                                                                   -     '
                                    hcovlRoxal.hUd.YOk'/hUd0Ortal
                                                                /HUD?Srcr/states/new l
                                                                                     '
                                                                                     ersev/offices
                                    httn:
                                        //no/al.hud.ûov/hudnooal
                                                               /HuD?src=/states/new m exico
       New Mexico                        ''                                        U
                                    hlo://Dooal.hud.fov/hudno/al
                                                               /HuD?src=/states/new mexi co/offices
                                     hhp://po/al.hud.Hov/hudoodal
                                                                /HuD?src=/states/new vork
       New York                              '                                      -
                                     hRD://;OX3I.hUd.;OV/hud;OXaI
                                                                /HUD?Src=/StateS/neW Vork/offi
                                                                                             ces
                                     hQg:/Xortal.hUd.ûOV/hud:O/al
                                                                /HUD?srC=/States/nOqh carolina
       North carolina                                                                 -
                                     httD://po/al.hud.gov/hudpo/al
                                                                 /HuD?src=/states/nolh carolina/offices
                                  hXD://;OXa1.hud.YOV/hUdDOQaI/HUD?SrC=/StateS/nOlh dakota
       Noy'
          th Dakota              F                                                 Cl
                                  httD://Qo/al.hud.zov/hudno/al
                                                              /HuD?src=/states/nolh dakota/offices
                                  hln: //po/al.hud.fov/hudoofal     /HuD?src=/states/ohio
       (j
        )j-
          jj(y
             )                      ...         ............. .-... -...... .. . . . .........
                                 'httn://oo/alvhud.iov/hudno/al     /HuD?src=/states/ohio/o#i
                                                                                            ces
                                   hXD:
                                      //QORaI.hud.2OV/hUdQORal
                                                             /HUD?SrC=/StateS/OkIahOma
       gklahom a                  '                '     '           '''-' '' --    ' ''
                                   hxD:
                                      //oo/al.hud.fov/hudDo/al
                                                             /HuD?src=/states/oklahoma/olices




                                                                             PX 1:DeclarationofLashanda Freem an
                                                                                   Attachm entW :Page 15
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 56 of 68




                                                                        hlD://poqal.hud.gov/hudnolal
                                                                                                   /HuD?src=/states/orezon-
        Ore& rl                                                    1- ' ' -----                                           '' --- -                                                   ' ----                                    ---
                                                                       MCDVOOFQI.hUd.FOVZUUDOFQI                                         X UD'             /SX=/StatOS/OrCfOYOf.f
                                                                   2...................... ............................ . ..........................--.................. .................................. ..
                                                                                                                                                                                                                i
                                                                                                                                                                                                                CeS
                                                                                                                                                                                                               .......... ..
      ........................ .... ...................-.............

                                                                        httD:
                                                                            //QOX3I.hUd.gOV/hUdDOXal
                                                                                                   /HUD?SrC=/StateS/DennSVIVania
         pennsyl
               vani
                  a                                                 '                          '----    '     -            '
                                                                     hXD:
                                                                        //DOXQI.hUd.2OV/hudDORaI/HUD?SrC=/StateS/DennSVItani
                                                                                                                           a/o#ices
         PuerloRico&        hln: //nolal.hud.zov/hudoolal
                                                        /huD?src=/states/nuelo-ricor:virgins i
                                                                                             slands .-
         U.S.virgin lslands uttor//oonal.hud.uov/hudnonal
                                                        /HuDpsrc-/states/ouelo rico virgin i slands/offices
                         hRD://DOXaI.hud.YOV/hudDOQaI/HUD?Src=/states/rhode isl
                                                                              and
         Rjjode Island      '''' '--            ' -'''' - '--'
                                                             -'-- --- -- -' ''              ' '
                                                                                              --'                                                                                                                                    -
                         hQD://QOXaI.hUd.FOV/hUdDOXal/HUD?SrC=/StateS/rhOde isl
                                                                              and/oflices
                         httD:
                             //Dor1al.hUd.2OV/hUdDOQaI
                                                     /HUD?SrC=/StateS/SOuth Carolina
         south Carolina ' ' -          '         '                - '-     -
                         hxD://poxal.hudagov/hudoo/al/HuD?src=/states/south carolina/offices
                         httD:
                             //DoI4al.hud.2OV/hud:O/aI
                                                     /HUD?Src=/StateS/SOuth dakota
         south Dakota                                                      U
                         hUD://DOëal.hud.7OV/hudnORal/HUD?src=/states/south dakota/offices
                                                                     hCD2//DOXaI.hUd.2OV/hUdDOXaI/HUD?SrC=/StateS/tenneSSee
        'j
         -
         ennessee                                                   ' '
                                                                     httD:
                                                                         //2OrtaI.hUd.ûOV/hUdDOXaI
                                                                                                 /HUD?SrC=/StateS/tenneSSee/OCiCeS
                                                                        hX9:
                                                                           //DOXaI.hUd.ZOV/hUdDOXaI
                                                                                                  /HUD?SrC=/StateS/teXaS
        y'
         exas
                                                                        httD://@OXal.hUd.;OV/hudDOQal
                                                                                                    /HUD?SrC=/StateS/teXaS/OViCeS
                                                                        httn://nonal.hud.zov/hudno/al
                                                                                                    /HuD?src=/states/utah
                                                                        httD://poqal.hud.gov/hudnolal
                                                                                                    /HuD?src=/states/utah/o#ices
                                                                        httD:
                                                                            //DORaI.hUd.2OV/hud:O/aI/HUD?SrC=/StateS/VermOnt
        yermont
                                                                        httD:
                                                                            //DOR3l.hud.2OV/hUd9OXaI/HUD?Srcu
                                                                                                            nu/states/vermont/offices
                                                                        httD://DORaI.hud.2OV/hud:OQaI
                                                                                                    /HUD?Src=/states/viriinia
        yirginia                                                           '                                                      '
                                                                        hoD://po/al.hud.gov/hudoo/al/HuD?src=/states/virûinia/osic-
                                                                                                                                  es
                                                                        httn://l
                                                                               aortal.hud.zov/hudno/al
                                                                                                     /HuD?src=/states/washinzton
        washington
                                                                        hqD://Dooal.hud.ûov/hudnooal
                                                                                                   /HuD?src=/states/washinzton/oli
                                                                                                                                 ces
                                                                        httDJ//po/al.hud./ov/hudpo/al
                                                                                                    /HuD?src=/states/west virHini
                                                                                                                                a
        westVirginia                                                '                                                W
                                                                     httD://@OXaI.hud.gOV/hUdDORaI
                                                                                                 /HUD?Src=/states/westVirzini
                                                                                                                            a/offices
                                                                     httD://DORal.hUd.2OV/hUd9OQaI
                                                                                                 /HUD?Src=/states/wi
                                                                                                                   sconsin
        w jsconsi
                n
                                                                     httD://DORaI.hud.2OV/hUdDO/aI
                                                                                                 /HUD?Src=/states/wi
                                                                                                                   sconsin/ofhces
                                                                     hRM://;OXaI.hUd.;OV/hUdDOQaI
                                                                                                /HUD?SrC=/StateS/> Om inZ
        wyomjng                                                     . .            .
                                                                     httD:
                                                                         //Do/al.hud.fov/hudnooel
                                                                                                /-
                                                                                                 HuD?src=/states/o ominvo#ices




                                                                                                            SECTIO N TlTLE G0 ES H ERE
                                                                                                                  PX 1:DeclarationofLashandaFreeman
                                                                                                                        AttachmentW :Page 16
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 57 of 68




                              A ttachm entX
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 58 of 68




    M Gmail                                        œ         œ                                 œ         .comw
                 W e Found a Check In Your Nam e
      message

    Research UnlimitedGroup<news@ resourceunlimitedapp.coml                         Wed,May8,2019 at9:23 PM
    Repl-To:ResearchUnlimitedGrou <re I ibpjdq jovhohn-o@cpzo.com>
                                                     -
    To:                                      com >
                                             .




                                     W e Found a C heck In YourNam e
             W e used the window Iinked below to find m issing checks in ourm em bers'
              names,and we noticed thatyou m ightbe missing outon som e serious
                                              cash.

                          it's in yourbestinterestto head to the link im mediately and find
                                      outhow m uch you can collect.



                                    CollectYovrM issino çheck

                                        Postaladdressonly.Send a Ietterto:
                                 11962 CR 101 Ste 302 #512 The Villages, FL 32162

     You are subscribed to this mailing Ii
                                         stas                        .com .Please click here to modify
     yourm essage preferences orto unsubscrle rom any uture m aIlngs. W e willrespectaIIunsubscribe
     requests.




                                        PX 1:DeclarationofLashanda Freeman
                                               AttachmentX:Page 1
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 59 of 68




    M Gmail                                          œ          œ                                œ       .com>
    CITIBANK Card Cleared ($1,000!)Congrats,
    1 message

    Research UnlimitedGroup<news@ resourceunlimitedapp.com>                            Fri, Jul5,2019 at9:24 PM
    Repl-To:ResearchUnlimitedGrou <re I i
    T                                    wjwhn fjovhohn-o@ cpzo.com>
                                                       -
     o:                                        com >
                                               .




          July 5,20 19
          C ongrats,              Aftercarefulconsideration, the totalof$1,000 has
          been Ioade on o t Is cleared C ITIBAN K C ard G eta m ove on to the
                                                                           .

          Iink below to verify this card w ith the highlighted requests            .




          Respectfully,
          Lisa IResearch Unlimited IncRep


                                     --
                                          +Verify CITIBANK $1,000



                           Paid parti
                                    cipation required.See website formore details.
                                           Postaladdressonly.Senda Ietterto:
                                    515 NW Saltzman Rd #3023 Portland, O R 97229
                                                    (503)963-6319
     YOu areSubscribedto thismailing Ii
                                      stas                        .com .Pl ease click here to m odify
     yourmessage preferencesorto unsubscrle rom any u ure maIIngs. W e willrespectalIunsubscribe
     requests.




                                          PX 1:Decl
                                                  arationofLashandaFreeman
                                                 AttachmentX:Page2
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 60 of 68




                              A ttachm ent Y
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 61 of 68




                                PX I,Attachm entY
                 V ideo ofFishingLicense Purchase - Filed On D isc
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 62 of 68




                               A ttachm ent Z
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 63 of 68




                                                                                                                                                                    E
                                                                                                                                                                    *
                                                                                                                                                                    e

                                                                                                                                                                     œ/
                                                                                                                                                                     Q
                                                                                                                                                                     =
                                                                                                                                                                    w=
                                                                                                                                                                       E
                                                                                                                                                                     ;q(a1
                                                                                                                                                                    U*
                                                                                                                                                                     *
                                                                                                                                                                       =
                                                                                                                                                                       <
                                                                                                                                                                    c
                                                                                                                                                                    a.




                                        cb) .2                                                                                    O B
                                        :
                                        .E   tn                                                        >                          U
                                                                                                                                  eQœ
                                                                                                                                    o
                                         - c
                                         p                                                                                        f
                                         o
                                         -
                                             2
                                         *a 'g                                                                                    = i
                                                                                                                                    >%
                                                                                                                                   I o
                                         cp -s
                                         S   cn * m(D                                                                             >.
                                                                                                                                  @) Q
                                ef
                                 n      Li2
                                          a =k E
                                             q  (p t*
                                                    .y r
                                                       co
                                                        p .!l                                    E
                                                                                                 o     =6;                        O   G
                                                                                                                                  tp *d          'c       o
                                c          =*a           Q l J!                                  o.    =.
                                                                                                       9                              &           o       *
                                œ          s œ.   =     nu. = (/7                                (D    =                          uq =œ           E       (/
                                                                                                                                                           œ)
                                 E
                                 o        2!:5
                                          t    Z) %œ7   '('p* d o%                               c     LO                         P              <qp
                                .H      u  uG u
                                              .    c
                                                   œ     v) =  o.>.                             '5. Iî                            & *
                                                                                                                                  =
                                                                                                                                  ln =o           >       =
                                                                                                                                                          P
                                 ::> ob z= a:
                                 c                       = -%
                                                         *       G0                              E  f
                                                                                                    Ck            .*                              u.      N
                                 (II s :                  o :2 (  v)                             D  x              -J             m
                                                                                                                                  *  D
                                                                                                                                     c.           œ
                                                                                                                                                  m       tl
                                                                                                                                                          D
                                (j: = .       op        .
                                                        .-
                                                         .u s w  c                              .c     QJ .2 n                    c =œ
                                                                                                                                  œ              '
                                                                                                                                                 ö 17
                                                                                                        *  rq
                                                                                                            -y =n
                                 R '    :g    tx.z
                                          5 F->   m          c l
                                                         cp.D ot
                                                         c
                                                                                                .-
                                                                                                .-
                                                                                                 =
                                                                                                        >
                                                                                                        q, c
                                                                                                       cj = tu  f:                . k! c         Q: E2 l
                                                                                                                                                  : v *J
                                 *
                                 > a    & t     '=
                                              foà *     .- c
                                                        n     .e C>         E                   MO     w .2                                       o = =
                                .-
                                              o 2        rn Eu+u            1                    tâ        s >-                   :cë ptm         c c
                                                                                                                                                    oz r
                                 q) R tz- 14
                                Q: o m s
                                                        '
                                                        l'
                                                         .-
                                                          L qoa ue.         C5
                                                                             r             c     (D    wo .=
                                                                                                           mD-i                     e Kl
                                                                                                                                      4)          c œ) e
                                                                            t              O    =) c>3w Xo @a.                                   O(0 zY
                                                                                                                                                      .j %
                                -
                                =
                                        2E C?'J
                                         E :;=œ
                                                                            œ
                                                                            *
                                                                              c! &    a
                                                                                          .c;   C  ev    ' x)                                            =!2 *
                                                                                                                                                             c
                                                                                                                                                             œ
                                u(n       f
                                          Op u:=                              b
                                                                              *       œl e
                                                                                         E      ** =; M* oo
                                                                                                <                             . =
                                                                                                                                >
                                                                                                                                -x â
                                                                                                                                   *t             œh ff cm 5
                                  . y = ;                                                                                                         to N' !! oH
                                .-.                                                                                           e
                                                 L;                          - o      m œ                    :>
                        R               =     =.  =                          SC> -
                                                                                 d
                                                                                 e    -
                                                                                      =
                                                                                      <' -
                                                                                         =
                                                                                         *>     s>     .*    OE 1         -s  m am                c(1) 1:5
                        =        o (: t   On'.G   r                         ** -2o    2
                                                                                      œ         'S     #     J  1
                                                                                                                œ          =o
                                                                                                                                                 Lo    =a % o
                                                                                                                                                            Do
                                                                                                                                                              y
                        (E
                         vE
                          l)    *
                                t n t=7   *
                                          i? .
                                             uf
                                              u   6        o                = a       - -2
                                                                                      =
                                                                                         ay
                                                                                         =
                                                                                                ''a     e    a: k
                                                                                                                c          œ -
                                                                                                                           *
                                                                                                                           CZ :
                                                                                                                               p
                                                                                                                               * J*
                                                                                                                                  o
                                                                                                                                  E
                                                                                                                                   ;               -. a C
                                                                                                                                                    ao  u *.a
                                c -*- := o kE:             o                 *
                                                                             O                   x' *        .;
                                                                                                              z..e                                U)    o   C no
                                                           =                 x .E=   =l =E        <' 1       q;            O! = .G
                                                                                                                           h
                                .. i
                               .H =  o! :-O
                                          E D Lj
                                      o p .GQ :
                                                  u:    (
                                                        D  eo
                                                           P
                                                        o Loa                !! x=
                                                                             .       %= sm       *q). R      D .g
                                                                                                             .D .
                                                                                                                s
                                                                                                                          =E> :e
                                                                                                                               = z!              .c
                                                                                                                                                 =-D       =o
                                                                                                                                                       p:0 jg uca
                        X(x    .- l t
                                s-   o                  c Kj                                     .C: co      q  O       - =G Wrf <5              .P N   r  = .e
                        o       :D xa: kr = V           Q)                                       ..     e.   0- =
                                                                                                                <       * at m c
                                                                                                                        m         m              l.u o
                                                                                                                                                 = w:
                                                                                                                                                    c (0'- Q a
                        =       O<
                               >'   cp=!2 ps t   =l
                                                  p     o =e ûy
                                                        .-                                       M(n # (V
                                                                                                        o    q kt        -
                                                                                                                         c   > = P                    o .e x:
                                                        ..J u. 5
                                                               2                                             =
                        (1     -* a o) u. .E rzy               D
                                                         cp !;t.R                                :D x =      '- @=       q
                                                                                                                         (a) Pf*
                                                                                                                             z- =m G
                                                                                                                        = es .= $œ42              Ce
                                                                                                                                                  C  o.- j
                                                                                                                                                   !I8   i! >cz
                  *            (.9 t
                                   =o Qo9.z
                                          to a
                                             =          'c
                                                         -:>o#-s'c
                                                                 t
                                                                 2x    r         :        E     (:7 Eo bS    Cœ'm
                                                                                                                œ       c) >
                                                                                                                           k'
                                                                                                                            i = =o =.N
                               - m = .   =- *           n                        *        o     = w=                    c o o                    =C: q
                                                                                                                                                     t))e+;=E
                  c
                  *     &         2 =
                               (/ =.
                               n.       bE
                                  tm u$.g e             '-u œ
                                                        L
                                                         œ   co
                                                             o  E      *
                                                                                 W
                                                                                 *c =k :œ
                                                                                        e
                                                                                          =
                                                                                                < Go Y     oz cu
                                                                                                               m              >=œ
                                                                                                                        . rp s s E
                                                                                                                        =
                                                                                                                                                 -
                                                                                                                                                 =:q) =
                                                                                                                                                      = &
                  2     >fo                                            m                           &x
                                                                                                Or G     ifo
                  E
                  G>    o      .=
                               F- =G= 5
                                       œpz    =.         R  a: =       O         =ilo œ o
                                                                                        m            c2 a=
                                                                                                   Qy.     qg  u:       =@) zel thuI) r:v =z$2   r *
                                                                                                                                                   9 '$
                                                                                                                                                      G
                                                                                                                                                      Q v'
                        qa     cp +!:
                                    x t8
                                       u =$o (œ
                                       .*- u!.? >.       q) *z o*-
                                                         c             e
                                                                                  =ï *
                                                                                 kSz %œ
                                                                                          m
                                                                                          c
                                                                                          œ     e = Y fU *                r; I
                                                                                                                             Br u
                                                                                                                                Vn W .a          * g  o
                                                                                                                                                 @) m #
                  =            c                         q) eCY==                               O E  a OO
                                                                                                        = *qp= r                                 =(: A* * a2:
                                                                                                                                                            i
                  Z!    -              (.7 œ .
                                             :5
                                              E                        e
                                                                       .          * !1    R                               D mp o
                                                                                                                          c     œ eD =œ
                               =(z)    -                X Q.:                                           x'wE n*'                                  t: wo. E
                               .-                                                 o
                  %cn                  rc 'P s                          O         tv EO
                                                                                 x := L=
                                                                                          =
                                                                                          K      o cu .
                                                                                                b.                      .x
                                                                                                                         =. =a
                                                                                                                             *= =.eY :a                  x .
                        U              c cœ                            œ*                       célX
                                                                                                   Qak
                                                                                                     !3'
                                                                                                       =M
                                                                                                        z*              X r i t
                                                                                                                                m m=
                                                                                                                                   ul s          Q:7. S
                                                                                                                                                      9 .<â
                                                                                                                                                          (p-V



                  O
                 O
    Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 64 of 68




                                    *
                                    *
                                    V=i            f4
                                    .mo
                                      ..    j .
                                            .   'F
                                                 :.
                                                  xk4
                                                  z
                                    Xao
                                      O
                                            j >r
                                            ja! &Q%
                                                  ,
                                                  z
                                                  w.y
                                                 u&
                                                    i
                                                    '
                                                    C
                                    .C.:.
                                    =
                                            '> >
                                            ;j
                                             xZ
                                               .
                                               .
                                               a..m
                                                -J
                                                 '
                                                 A î
                                                   t
                                                 > a,
                                    c
                                    .              st:
                                                         S
                                                         .
                                                         o
                                                         .:
                                                         N
                                                         :.1
                                                         à5
                                                         u.


                                                         @




*
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 65 of 68




                              L
                              <7
                                                     C!
                                                     #
                              =
                              2
                                                     !
                              5
                              (                      zt
                                                     <
                                                     .
                                                     &
                                                     2Q
                              D
                              Q




                                                                         !
                                                                          m fe1
                                                                         rC *qp;
                                                                         cq
                                                                          *Ia.
                                                                             q
                                                                         =œ#i
                                                                         %%*
                                                                          =E
                                                                         we;
                                                                          'a
                                                                         B<

                                                                         AC
                                                                         Q.




                          jz N
                           Q
                          *
                          Z
                          ()
                          3
                          .
                          t9
                             .
                          I
                          :*
                          K Z


                   a.Y;                      k
                   W                         c
                   r
                   Q                        d
                   R                        .E xr
                   5
                                          w (d
                                             ar*n
             > =!d                        zjr Q
            + j Xf
                                   @
                                   D     ïlS
                                           jl/  c
                                             c: If
                                        =< o o Q
                   +r              Q    'o (w.1. b
            X      <(J
            2      EL              Q    *2=t*R y
                                   Q
                                   (J   .
                                        i
                                        =oac
                                           F
                                           u
                                           Tyoy
                                              o
            .
            œ
            S
            U
            YGJ)


            Q
           w *
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 66 of 68

                 *
                 '




                         Ki
                     &
                     <

                         *             '-'--
                         te
                         O                         i
                                                   I                                               .
                                                                                                   .,'%
                                                                                                      ./
                                                                                                       *.QN
                                                                                                          C
                     ....
                     =                     Y            >             >I                           u     '.5
                                                                                                           .
                                                            .                                      y$
                                                                                                   .        k=o
                                                                                                                z:-  c
                                                                                                                     a
                                                   1                                               -
                                                                                                   %4  ..!'%'1       *1
                         >            1                     '                                      Y'.'--&'2V'.<nC
                                                                                                   '             '''èl
                      q
                      w:                                               1                           .. '.
                                                                                                   F       !.'Rl7    i'
                      a
                      .
                     ..
                      .
                      Q               i            ;                                       ! ! 4:.
                                                                                                 :îz-,
                                                                                                     3'
                                                                                                      J
                     Wi
                     Y
                     =                y
                                      '                                                    s.
                                                                                            ''.
                                                                                              ' c
                                                                                                T .;'$axy.
                                                                                                         ?''ï
                                                                                                            B.p
                                                                                                             '.
                                  q                                                                 )'u:4
                                                                                                   .-     '.G
                                                                                                            I%a
                                                                                                              'qZ.J
                                                                                                                &
                                                   1                                                .' jr-.
                                                                                                       E! ' ! $'::.
                         >    œ       I
                                      i            ,
                                                   I                                       ,
                                                                                           .
                                                                                           L. Lvà1-
                                                                                            s
                                                                                           '>
                                                                                                  :k
                                                                                                   .2'
                                                                                                   .n,
                                                                                                   - Jz6
                                                                                                       &.
                                                                                                        t
                                                                                                        ;l
                                                                                                              .



                     (lJ
                      r;
                                                                                             T
                                                                                             A
                                                                                               6,..1. o
                                                                                                      hj.:
                                                                                                      L'f
                                                                                                          ':p2i77
                                                                                                          -
                                                                                                          .
                     tn.e
                     +                             i                                        *1     ûJ Xa'.
                                                                                                         'k.A tz'V>
                                                                           u.
                                                                           G                I
                                                                                            xR,
                                                                                              >    'i''
                                                                                                   t  k :&Z'
                                                                                                           aE:  ï'z
                                                                                                                  (
                                                                           n)               -2
                                                                                           *1       .uK7r2
                                                                                                        -  .C.'î
                                                                                                           .
                                                                                                           5
                                                                                                                  *
                                                                                                                  f
                                                                                                                  .
                              â.                   ' ,                      :
                                                                           z=         j:   C;      1
                                                                                                   ).y.
                                                                                                      $'
                                                                                                      ' !'
                                                                                                        .
                                                                                                        .  ctQ
                                                                                                         . p-
                                                                                                             -. (
                                                   h                                                  c :7 .
                                      4
                                      z)           m
                                                   E        I
                                                            r
                                                            j               u
                                                                            Q.                     y
                                                                                                   -',.s
                                                                                                       x.t.a
                                                                                                           *..u
                                                                                                              F,'
                                      o
                                      =            m        jœ.            (.       o
                                                   =          D             .J
                                                                             -      .-
                                                                                     .
                                                                                    Oz
                                                                                 h c:
                                                                                                   %
                                                                                                   2y
                                                                                                   .  *î'4t.  J
                                      o
                                      u            m        ,              =-o   . c   Y
                                                                                       -           ...
                                                                                                   .  .o
                                                                                                       . ')um
                                      .-
                                      u.           K
                                                   =j       . N-
                                                               në..        L<
                                                                            J      uu 4
                                                                                    >(             ..?'..'j.
                                                                                                   '       -.
                                                                                                            *'r            m
                                                                                                                           S
                                                                                                                           *
                                                                                                                          =œ
                                                                                                                           c*
                                                                                                                             *'
                                                                                                                              Cl
                                                                                                                               >
                                                                                                                          =*  q
                                                                                                                           * ù.
                                                                                                                             a
                                                                                                                          -œ
                                                                                                                           1i
                                                                                                                          z *?
                                                                                                                          >
                                                                                                                          CE
                                                                                                                          ==
                                                                                                                          lw
                                                                                                                           u
                                                                                                                          ,%
                                                                                                                          0 =
                                                                                                                          !
                                                                                                                          (
                                                                                                                          a.


                                      #



                                      1
                              e                4


                     O
                     !                œ. w
                     w
                     Z
                     u
                     u
                     Z        1
                     I
                     *                         <
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 67 of 68


                            <!                                  *
                       11                                                                                                                        p
                      *@
                      0,
                       .




                      *
                      D>
                      .
                                    &
                                    <

                      1b            t
                                    Q'
                                     mt         .û    $
                                                      t 1                l        1              :           I                 +1
                                                                                                                                k1
                                                                                                                                 F:S
                                                                                                                                   5%'
                                                                                                                                     ë'
                                                                                                                                > S$ 'k
                                    (o
                                    -                NI
                                                      !
                                                      !
                                                        %                     N             $l
                                                                                             i 3.j                              =
                                                                                                                                t..L=k
                                                                                                                                !
                                                                                                                                Q
                                                                                                                                     b
                                                                                                                                     R. v
                                                                                                                                     .
                                                                                                                                        J
                                                                                                                                        .
                                                                                                                                         j
                                                                                                                                        5>
                                                Ij ;'                                                        ;                    )z$z  .
                                                                                                                                        j;X
                                                                                                                                     ''è .
                                                                                                                               =V       6:  jZ
                                                                                                                                            .
                                                                                                                                           ''
                                    h           1 3                      I        1
                                                                                  ;              !                             A:iD
                                                                                                                               'R 1'
                                                                                                                                  '
                                                                                                                                  !
                                                                                                                                  'i': '
                                                                                                                                    . .O
                                                                                                                                     -  t
                                                                                                                                        /  tf
                                    *
                                    q)
                                    t-z
                                    s
                                                (
                                                '
                                                      f
                                                      :                                          '           )
                                                                                                             1
                                                                                                                         z     tî. zJh'-R:?;
                                                                                                                         .. u. o
                                                      .                                          '                    .-
                                                                                                                       '.   - z'u
                                    D
                                    o     *           k                           I                                   ! .2
                                                                                                                         ;
                                                                                                                         x  Pzxoy-     >
                                                                                                                                       o
                                     t
                                     (
                                     n'
                                     k
                                                .
                                                j i   'j
                                                      ?                 1 I
                                                                          t       I
                                                                                  1                                  g a .u
                                                                                                                         m  :.s
                                                                                                                            v
                                                                                                                            z  v
                                                                                                                               pr   k.cg
                                                                                                                                       t -.
                                                                                                                                            u
                                                                                                                                            >.
                                    (:
                                     E     w    1 !                       '                      !                      :të .ix T r.G
                                                                                                                        .
                                                      :
                                                      .                                          ;           ,       z
                                                                                                                     v         n   Lg
                                                                                                                               kc..:  .,-
                                                                                                                                        xi<
                                                                                                                                          j.k
                                                                                                                                            -
                                                                                                                                   :.
                             fz1 h        œ     I
                                                      1
                                                      i
                                                      r
                                                      '1
                                                                                  j
                                                                                  I
                                                                                                 '
                                                                                                 :
                                                                                                                      v
                                                                                                                      < .*
                                                                                                                      r'?l
                                                                                                                         %'.$-:
                                                                                                                               .>
                                                                                                                               $
                                                                                                                               7'(
                                                                                                                                   Y..,
                                                                                                                                 :.âEQ
                                                                                                                                 .
                                                                                                                                      aaq..
                                                                                                                                          -
                                                                                                                                          .r
                                                                                                                                          : g
                             *
                            ..) ç)
                             k-
                              / wt:-
                                                j    .. j                                        E
                                                                                                 I f>
                                                                                                    a            .    t
                                                                                                                      ''
                                                                                                                       ë V
                                                                                                                         'a
                                                                                                                         .    b
                                                                                                                              t':Q
                                                                                                                           .r n
                                                                                                                              p       '
                                                                                                                                 '5:a k
                                                                                                                                    .:
                                                                                                                                      X.
                                                                                                                                       )
                             =
                             *
                             (m$
                                   -*           1
                                                I
                                                I
                                                     .
                                                     ;
                                                     !                            1
                                                                                  j
                                                                                                 ; ,---                   2
                                                                                                                          '
                                                                                                                          L,
                                                                                                                          t
                                                                                                                               K
                                                                                                                               g-<
                                                                                                                                 u.4,.
                                                                                                                                     =p-o.R.
                                                                                                                               Y L a .'b:6
                                                                                                                                    .
                             rv *               t                                                f                    >        s. = ç c'k'x
                            *
                            c   e         .:    j    .
                                                           t                      !
                                                                                                                               rb.k-..v'
                                                                                                                                       =
                            *: t*n
                            Qc
                                                j
                                                '
                                                           i j
                                                             '                        ..
                                                                                      *
                                                                                                                     .
                                                                                                                     *
                                                                                                                     .1
                                                                                                                      x - :ur:..
                                                                                                                     œ.I. c '
                                                                                                                               5a.a.. .t,.s
                                                                                                                               -g
                                                                                                                                ;j
                                                                                                                                 .2.
                                                                                                                               . +-
                                                                                                                                   5      y,uj
                             u                                      !
                                                                    '                 o
                                                                                      .
                                                                                      s                              '.
                                                                                                                      x        c
                                                                                                                               p
                                                                                                                               oE>:
                                                                                                                                  '''7
                                                                                                                                     '-R.H:5
                             x
                             l            ..                        l                                                                ua
                                                                                                                                      .s..f
                                                                                                                                          '
                             O
                             lgl                                    ;
                                                                    i             Ix
                                                                                   a                         :
                                                                                                             .
                                                                                                             ;       c: -
                                                                                                                        z
                                                                                                                        y
                                                                                                                        tp
                                                                                                                         s
                                                                                                                         .,ckta=u
                                                                                                                                a.
                                                                                                                        ny. t .R k
                             >.                                                       *
                                                                                      0                                             ..
                             c
                             ru
                                                œ
                                                S         œ
                                                          e              *
                                                                                      s-
                                                                                      ft             *       1                 V.'--
                                                                                                                               -   sc
                                                                                                                                   L :;r'-.5
                                                                                                                                           5
                                                                                                                                           y
                            =                  zql        q,            .u            (7             >.      I                  SC. 9.7Z
                                                                                                                                     J  :-''
                            *.d
                            .                             =              t7           **             o                         )
                                                                                                                               .z+ -J'Jz
                            Y
                            =(j)
                                               *
                                               lp:
                                               b          *
                                                          m'            Oo.           .
                                                                                      Dw
                                                                                       .
                                                                                       -
                                                                                       *
                                                                                                     e
                                                                                                     *ch
                                                                                                       -*.                     .
                                                                                                                               X
                                                                                                                               5-
                                                                                                                                u
                                                                                                                                %  Q
                                                                                                                                   X'
                                                                                                                                    tC.L-,
                                                                                                                                k:RpJq-'
                            w                  u.         q
                                                          ..s           t.
                                                                         q-             '            uxz                       ''t
                                                                                                                                 u'js 7A2'Zh
                                                                                                                                           J
                            =r;                            .z                         f.7
                                                                                        t   -.         d     '                 F
                                                                                                                               -
                                                                                                                               .'
                                                                                                                                .7..
                                                                                                                                   ..*
                                                                                                                                     5 .w'.'         =
                                                                                                                                                     n
                                                                                                                                                     s
                            w
                            wm
                             -                                                                                                                        !
                                                                                                                                                     Lu
                            O
                            c                                                                                                                        =œ
                                                                                                                                                      C)**
                                                                                                                                                         cI
                            .2                                                                                                                       =mmœ
                            *.                                                                                                                       *
                            =
                             O                                                                                                                       5R
                                                                                                                                                     .
                                                                                                                                                     z 'z
                            *                                                                                                                           o
                             œ                                                                                                                       =p
                            2*:                                                                                                                      w2g
                                                                                                                                                       -
                                                                                                                                                     ; =m
                            QQ>                                                                                                                      *
                                                                                                                                                     D<
                            ;
                            xy                                                                                                                       t
                                                                                                                                                     !.
                                                                                                                                                     W
                            c                                                                                                                        Q.
                            O
                            ->
                            ll
                            '>
                             L
                            n.                 4
                            O
                            0.
                            c
                            &
                            '
                            x
                            c                  :
                            Z
                            '             e
                            Lu

                  -
                  g
                  X
                  :
                  Ctn
                                   t
                                   lO
                                               . j         .
                   <               W.
                   œ
                   e               tô
                   c
                   œ
                  =C
                                   z
                   en              ?
                  kG               (
                                   -J
                  N
                  w                o
                  0z.
                  I                Z
                 (*                I
                                   el                 .<
                 :j
                  2
                  ,
                  .
                 ..
                   j
                   (               ..
                                    ''
                 (..
                   )

            X
            tr

            la
             m l
             G
            G3 U
            mE   i
                 ..
                  .
            q
            m
            .    W
Case 1:19-cv-25046-RNS Document 4-10 Entered on FLSD Docket 12/09/2019 Page 68 of 68




                                                       tn .u
                                                       o C:
                                                       G
                                                       '-
                                                          t
                                                          of                   S =
                                                       R 'G.                   =TD E
                                                       M oX           - .      ç 0
                                                                                m.
                                                                                 F
                                                        o a:                    0
                                                                                -
                                                                               'oœ   Q:
                                                       .O
                                                        o a                     o    tzn
                                                                               a:    î
                                                                                     .
                                                       o *>. o
                                                       O                       C) o
                                                                               .  (x
                                                          :5 x                 O .c
     œ                                                                         G bo
     E
     D
     O
     *
     œ                               '
                                                               ll
                                                               .,.
                                                                 1
                                                   .

     >
     o            b
                  xl
                  w                      1
    S             x     e                */                                    èh
     *
     fl          ..jn
                 j      ..               I;        .
                 JJiz                              .       SD                  O
                                                         u
                 j1
                  l
                  M'         '       '                   ru (.7
                                                        tQ7J .e            .
                                                                               JD t5
                                                                               m %
                                                         c '62        .        E :
                                                        kG -l
                                                            1              .
                                                                               rœ  k:
                                                                                o Qœ:

                                                                               D
                                                                               &
                                                                               o           !
                                                                               *
                                                                                           QI
                                                                                           'x
                                                                                           Xl
                                                                                           .u
                                                                                           % *
                                                                                           l
                                                                                           ci
                                                                                            j
                                                       tzc O
                                                       G E
                                                                                           (<
                                                                                            *
                                                                                c
                                                       E
                                                       o no                    %> A
                  O                                    XJ L82 .a:
                                                       Q                       +C
                                                                                .r=7
                                                                                  C
                                                       X a- o
                                 t o. 5J               O to .o                 '* 7
                  ot             *
                                 Q  ef 'u
                                                               1     x%'        ë at
                                                                                o œ
                                        Gno+=                                   'e
                                                       QJ x 2o
                                 x. t      *o                                  nO
                                                                                c œy-
                 I *;                   k
                                 ul >xc tn
                                 c = a)-'< e;
                                                       V ua o
                                                       tD7 r
                                                           cu: <,              tn w
                                                                                  o
                                                                                tz <
                                                                                   t7
                  D x o          m                                             'G
                                 * &
                                   a)=b!=çtml                                  Ls
                 Wm Z            E.y= œ)'I
                                         otwu            %:
                  =
                  - = v          o *
                                   m w f7 =
                  = m m
                      -          œ = u!jc
                                 u       tn*.
                                           0
                  o              m -wQ -o.
                                        1!'g 10-
                 >-X E            w
                                  0z.ç E =% .%
                                             c
                                  q? .c O u (p
                 = .G k          S> HV sW*OR
                                                                               =
                                                                                o
                                                                                Q
                 Q E n-           œ < m X2                                     *k
                  -
                                 u d c kç t*            kG o                   0D =(w/
     1
     q           X oK            D m .:
                                 O         ro            K=
                                                          -                     u
                                                                                D. R(R
                                  >xE * JLK
                                          ..=                  =
                 c wc                                                 mv
                                                                       oj
                                                                        .
                                                                        Iw=o x
     *
     Z            : m*            Y* u 2 a ul            c m
                                                                             c
                                                                               < .2
                                 '% = V o w             '9
                                                         yCœ:
                                                                                o œ
                                                                               kx   fv
     9            o               > kz .G w
                                  œ                      Z .=H                  tn b
                                                                                G
                                 X            o
                                              u                                 o2 (œ
                                                                                    I:
                 c                            n.
                                                                               O
                                                                                D
     I
     I
